UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2011 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.0%) U.S. Government Securities (76.5%) United States Treasury Note/Bond 1.000% 4/30/12 1,140 1,148 United States Treasury Note/Bond 4.500% 4/30/12 692 719 United States Treasury Note/Bond 1.375% 5/15/12 1,540 1,557 United States Treasury Note/Bond 0.750% 5/31/12 805 809 United States Treasury Note/Bond 4.750% 5/31/12 885 925 United States Treasury Note/Bond 1.875% 6/15/12 1,560 1,586 United States Treasury Note/Bond 0.625% 6/30/12 462 464 United States Treasury Note/Bond 4.875% 6/30/12 1,415 1,486 United States Treasury Note/Bond 1.500% 7/15/12 415 421 United States Treasury Note/Bond 0.625% 7/31/12 839 843 United States Treasury Note/Bond 4.625% 7/31/12 3,090 3,247 United States Treasury Note/Bond 1.750% 8/15/12 1,931 1,966 United States Treasury Note/Bond 4.375% 8/15/12 1,305 1,370 United States Treasury Note/Bond 0.375% 8/31/12 771 772 United States Treasury Note/Bond 4.125% 8/31/12 1,144 1,199 United States Treasury Note/Bond 1.375% 9/15/12 2,560 2,596 United States Treasury Note/Bond 0.375% 9/30/12 2,014 2,016 United States Treasury Note/Bond 4.250% 9/30/12 902 950 United States Treasury Note/Bond 1.375% 10/15/12 2,080 2,111 United States Treasury Note/Bond 0.375% 10/31/12 374 374 United States Treasury Note/Bond 3.875% 10/31/12 2,233 2,346 United States Treasury Note/Bond 1.375% 11/15/12 2,381 2,418 United States Treasury Note/Bond 4.000% 11/15/12 767 808 United States Treasury Note/Bond 0.500% 11/30/12 2,066 2,072 United States Treasury Note/Bond 3.375% 11/30/12 75 78 United States Treasury Note/Bond 1.125% 12/15/12 1,366 1,383 United States Treasury Note/Bond 0.625% 12/31/12 1,753 1,761 United States Treasury Note/Bond 3.625% 12/31/12 1,625 1,710 United States Treasury Note/Bond 1.375% 1/15/13 2,275 2,312 United States Treasury Note/Bond 0.625% 1/31/13 1,619 1,626 United States Treasury Note/Bond 2.875% 1/31/13 1,210 1,261 United States Treasury Note/Bond 1.375% 2/15/13 2,584 2,627 United States Treasury Note/Bond 3.875% 2/15/13 854 905 United States Treasury Note/Bond 0.625% 2/28/13 2,475 2,485 United States Treasury Note/Bond 2.750% 2/28/13 1,325 1,380 United States Treasury Note/Bond 1.375% 3/15/13 2,339 2,379 United States Treasury Note/Bond 0.750% 3/31/13 910 915 United States Treasury Note/Bond 2.500% 3/31/13 1,994 2,071 United States Treasury Note/Bond 1.750% 4/15/13 1,241 1,271 United States Treasury Note/Bond 0.625% 4/30/13 2,167 2,174 United States Treasury Note/Bond 3.125% 4/30/13 1,257 1,322 United States Treasury Note/Bond 1.375% 5/15/13 1,935 1,969 United States Treasury Note/Bond 3.625% 5/15/13 1,150 1,222 United States Treasury Note/Bond 0.500% 5/31/13 3,100 3,102 United States Treasury Note/Bond 3.500% 5/31/13 1,155 1,225 United States Treasury Note/Bond 1.125% 6/15/13 2,133 2,161 United States Treasury Note/Bond 3.375% 6/30/13 1,112 1,179 United States Treasury Note/Bond 1.000% 7/15/13 1,539 1,555 United States Treasury Note/Bond 3.375% 7/31/13 3,012 3,199 United States Treasury Note/Bond 0.750% 8/15/13 2,680 2,693 United States Treasury Note/Bond 4.250% 8/15/13 1,688 1,826 United States Treasury Note/Bond 3.125% 8/31/13 1,580 1,671 United States Treasury Note/Bond 0.750% 9/15/13 1,498 1,505 United States Treasury Note/Bond 3.125% 9/30/13 1,376 1,458 United States Treasury Note/Bond 0.500% 10/15/13 981 979 United States Treasury Note/Bond 2.750% 10/31/13 1,092 1,149 United States Treasury Note/Bond 0.500% 11/15/13 2,094 2,088 United States Treasury Note/Bond 4.250% 11/15/13 1,923 2,095 United States Treasury Note/Bond 2.000% 11/30/13 627 648 United States Treasury Note/Bond 0.750% 12/15/13 1,979 1,985 United States Treasury Note/Bond 1.500% 12/31/13 1,506 1,539 United States Treasury Note/Bond 1.000% 1/15/14 1,776 1,792 United States Treasury Note/Bond 1.750% 1/31/14 834 858 United States Treasury Note/Bond 1.250% 2/15/14 2,311 2,346 United States Treasury Note/Bond 4.000% 2/15/14 1,684 1,834 United States Treasury Note/Bond 1.875% 2/28/14 616 636 United States Treasury Note/Bond 1.250% 3/15/14 1,033 1,048 United States Treasury Note/Bond 1.750% 3/31/14 1,479 1,522 United States Treasury Note/Bond 1.250% 4/15/14 2,131 2,162 United States Treasury Note/Bond 1.875% 4/30/14 2,500 2,580 United States Treasury Note/Bond 1.000% 5/15/14 2,000 2,013 Agency Bonds and Notes (22.5%) 1 Ally Financial Inc. 1.750% 10/30/12 250 255 1 Bank of America Corp. 3.125% 6/15/12 200 206 1 Citibank NA 1.750% 12/28/12 450 459 1 Citigroup Funding Inc. 1.875% 10/22/12 225 230 2 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 45 45 2 Federal Farm Credit Bank 1.750% 2/21/13 200 205 2 Federal Farm Credit Bank 1.375% 6/25/13 60 61 2 Federal Farm Credit Bank 1.125% 2/27/14 100 101 2 Federal Farm Credit Bank 2.625% 4/17/14 550 577 2 Federal Home Loan Banks 1.375% 6/8/12 50 51 2 Federal Home Loan Banks 0.875% 8/22/12 75 76 2 Federal Home Loan Banks 1.750% 8/22/12 1,425 1,451 2 Federal Home Loan Banks 1.625% 9/26/12 690 702 2 Federal Home Loan Banks 4.625% 10/10/12 600 635 2 Federal Home Loan Banks 1.625% 11/21/12 200 204 2 Federal Home Loan Banks 1.750% 12/14/12 50 51 2 Federal Home Loan Banks 1.500% 1/16/13 25 25 2 Federal Home Loan Banks 1.625% 3/20/13 25 26 2 Federal Home Loan Banks 1.000% 3/27/13 200 202 2 Federal Home Loan Banks 3.875% 6/14/13 50 53 2 Federal Home Loan Banks 1.875% 6/21/13 910 934 2 Federal Home Loan Banks 4.000% 9/6/13 250 269 2 Federal Home Loan Banks 0.875% 12/27/13 1,460 1,464 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 950 964 2 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 1,625 1,713 2 Federal Home Loan Mortgage Corp. 1.125% 7/27/12 65 66 2 Federal Home Loan Mortgage Corp. 1.000% 8/28/12 225 227 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 540 553 2 Federal Home Loan Mortgage Corp. 0.375% 11/30/12 250 250 2 Federal Home Loan Mortgage Corp. 0.625% 12/28/12 550 552 2 Federal Home Loan Mortgage Corp. 0.750% 12/28/12 150 151 2 Federal Home Loan Mortgage Corp. 0.750% 3/28/13 925 929 2 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 1,740 1,777 2 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 375 406 2 Federal Home Loan Mortgage Corp. 0.875% 10/28/13 550 552 2 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 265 277 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 200 219 2 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 650 659 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 190 199 2 Federal National Mortgage Assn. 1.250% 6/22/12 270 273 2 Federal National Mortgage Assn. 1.125% 7/30/12 95 96 2 Federal National Mortgage Assn. 5.250% 8/1/12 125 132 2 Federal National Mortgage Assn. 1.750% 8/10/12 1,050 1,068 2 Federal National Mortgage Assn. 4.375% 9/15/12 635 668 2 Federal National Mortgage Assn. 0.625% 9/24/12 200 201 2 Federal National Mortgage Assn. 0.500% 10/30/12 350 351 2 Federal National Mortgage Assn. 0.375% 12/28/12 770 770 2 Federal National Mortgage Assn. 0.750% 2/26/13 1,200 1,206 2 Federal National Mortgage Assn. 4.375% 3/15/13 895 958 2 Federal National Mortgage Assn. 3.250% 4/9/13 840 883 2 Federal National Mortgage Assn. 1.750% 5/7/13 25 26 2 Federal National Mortgage Assn. 1.500% 6/26/13 475 484 2 Federal National Mortgage Assn. 3.875% 7/12/13 280 299 2 Federal National Mortgage Assn. 1.250% 8/20/13 675 684 2 Federal National Mortgage Assn. 2.875% 12/11/13 80 84 2 Federal National Mortgage Assn. 0.750% 12/18/13 1,825 1,823 2 Federal National Mortgage Assn. 2.750% 2/5/14 100 105 2 Federal National Mortgage Assn. 1.250% 2/27/14 600 607 2 Federal National Mortgage Assn. 2.750% 3/13/14 225 236 2 Federal National Mortgage Assn. 1.125% 6/27/14 325 326 1 General Electric Capital Corp. 2.200% 6/8/12 115 117 1 General Electric Capital Corp. 2.000% 9/28/12 115 118 1 General Electric Capital Corp. 2.125% 12/21/12 255 261 1 Goldman Sachs Group Inc. 3.250% 6/15/12 300 309 1 John Deere Capital Corp. 2.875% 6/19/12 490 503 1 JPMorgan Chase & Co. 2.200% 6/15/12 1,185 1,208 1 JPMorgan Chase & Co. 2.125% 6/22/12 210 214 1 Morgan Stanley 1.950% 6/20/12 1,100 1,120 1 PNC Funding Corp. 2.300% 6/22/12 560 571 Total U.S. Government and Agency Obligations (Cost $146,410) Market Value Coupon Shares ($000) Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 3 Vanguard Market Liquidity Fund (Cost $1,195) 0.155% 1,194,897 1,195 Total Investments (99.8%) (Cost $147,605) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  147,379  Temporary Cash Investments 1,195   Total 1,195 147,379  C. At May 31, 2011, the cost of investment securities for tax purposes was $147,605,000. Net unrealized appreciation of investment securities for tax purposes was $969,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Intermediate-Term Government Bond Index Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.6%) U.S. Government Securities (89.9%) United States Treasury Note/Bond 4.750% 5/15/14 674 753 United States Treasury Note/Bond 2.250% 5/31/14 2,008 2,095 United States Treasury Note/Bond 2.625% 6/30/14 16 17 United States Treasury Note/Bond 2.625% 7/31/14 2,656 2,802 United States Treasury Note/Bond 4.250% 8/15/14 274 303 United States Treasury Note/Bond 2.375% 8/31/14 216 226 United States Treasury Note/Bond 2.375% 9/30/14 1,664 1,743 United States Treasury Note/Bond 2.375% 10/31/14 319 334 United States Treasury Note/Bond 4.250% 11/15/14 310 345 United States Treasury Note/Bond 2.125% 11/30/14 2,205 2,290 United States Treasury Note/Bond 2.625% 12/31/14 1,445 1,526 United States Treasury Note/Bond 2.250% 1/31/15 2,254 2,349 United States Treasury Note/Bond 4.000% 2/15/15 1,027 1,136 United States Treasury Note/Bond 11.250% 2/15/15 270 370 United States Treasury Note/Bond 2.375% 2/28/15 3,584 3,750 United States Treasury Note/Bond 2.500% 3/31/15 2,550 2,680 United States Treasury Note/Bond 2.500% 4/30/15 1,877 1,972 United States Treasury Note/Bond 4.125% 5/15/15 1,000 1,113 United States Treasury Note/Bond 2.125% 5/31/15 2,246 2,325 United States Treasury Note/Bond 1.875% 6/30/15 2,010 2,059 United States Treasury Note/Bond 1.750% 7/31/15 2,080 2,118 United States Treasury Note/Bond 4.250% 8/15/15 633 709 United States Treasury Note/Bond 10.625% 8/15/15 413 572 United States Treasury Note/Bond 1.250% 8/31/15 1,405 1,399 United States Treasury Note/Bond 1.250% 9/30/15 1,392 1,384 United States Treasury Note/Bond 1.250% 10/31/15 1,767 1,753 United States Treasury Note/Bond 4.500% 11/15/15 835 946 United States Treasury Note/Bond 9.875% 11/15/15 87 119 United States Treasury Note/Bond 1.375% 11/30/15 2,234 2,226 United States Treasury Note/Bond 2.125% 12/31/15 377 388 United States Treasury Note/Bond 2.000% 1/31/16 759 775 United States Treasury Note/Bond 4.500% 2/15/16 1,085 1,232 United States Treasury Note/Bond 9.250% 2/15/16 266 360 United States Treasury Note/Bond 2.125% 2/29/16 789 809 United States Treasury Note/Bond 2.625% 2/29/16 454 476 United States Treasury Note/Bond 2.250% 3/31/16 279 287 United States Treasury Note/Bond 2.375% 3/31/16 638 661 United States Treasury Note/Bond 2.000% 4/30/16 1,870 1,901 United States Treasury Note/Bond 2.625% 4/30/16 2,337 2,445 United States Treasury Note/Bond 5.125% 5/15/16 746 871 United States Treasury Note/Bond 7.250% 5/15/16 123 156 United States Treasury Note/Bond 3.250% 5/31/16 917 987 United States Treasury Note/Bond 3.250% 6/30/16 1,300 1,399 United States Treasury Note/Bond 3.250% 7/31/16 527 567 United States Treasury Note/Bond 4.875% 8/15/16 172 199 United States Treasury Note/Bond 3.000% 8/31/16 772 820 United States Treasury Note/Bond 3.000% 9/30/16 685 727 United States Treasury Note/Bond 3.125% 10/31/16 707 754 United States Treasury Note/Bond 4.625% 11/15/16 555 636 United States Treasury Note/Bond 7.500% 11/15/16 315 408 United States Treasury Note/Bond 2.750% 11/30/16 1,240 1,298 United States Treasury Note/Bond 3.250% 12/31/16 223 239 United States Treasury Note/Bond 3.125% 1/31/17 3,030 3,226 United States Treasury Note/Bond 4.625% 2/15/17 370 424 United States Treasury Note/Bond 3.000% 2/28/17 927 980 United States Treasury Note/Bond 3.250% 3/31/17 1,639 1,753 United States Treasury Note/Bond 3.125% 4/30/17 863 917 United States Treasury Note/Bond 4.500% 5/15/17 669 763 United States Treasury Note/Bond 8.750% 5/15/17 387 535 United States Treasury Note/Bond 2.750% 5/31/17 1,204 1,252 United States Treasury Note/Bond 2.500% 6/30/17 1,271 1,302 United States Treasury Note/Bond 2.375% 7/31/17 1,523 1,547 United States Treasury Note/Bond 4.750% 8/15/17 724 837 United States Treasury Note/Bond 8.875% 8/15/17 420 588 United States Treasury Note/Bond 1.875% 8/31/17 807 794 United States Treasury Note/Bond 1.875% 9/30/17 1,153 1,132 United States Treasury Note/Bond 1.875% 10/31/17 1,338 1,311 United States Treasury Note/Bond 4.250% 11/15/17 1,083 1,220 United States Treasury Note/Bond 2.250% 11/30/17 1,087 1,089 United States Treasury Note/Bond 2.750% 12/31/17 1,111 1,146 United States Treasury Note/Bond 2.625% 1/31/18 355 363 United States Treasury Note/Bond 3.500% 2/15/18 1,680 1,812 United States Treasury Note/Bond 2.750% 2/28/18 388 399 United States Treasury Note/Bond 2.875% 3/31/18 290 300 United States Treasury Note/Bond 2.625% 4/30/18 799 813 United States Treasury Note/Bond 3.875% 5/15/18 1,006 1,108 United States Treasury Note/Bond 9.125% 5/15/18 171 247 United States Treasury Note/Bond 4.000% 8/15/18 1,360 1,506 United States Treasury Note/Bond 3.750% 11/15/18 2,297 2,500 United States Treasury Note/Bond 9.000% 11/15/18 133 193 United States Treasury Note/Bond 2.750% 2/15/19 2,227 2,260 United States Treasury Note/Bond 8.875% 2/15/19 494 718 United States Treasury Note/Bond 3.125% 5/15/19 2,208 2,291 United States Treasury Note/Bond 3.625% 8/15/19 2,223 2,383 United States Treasury Note/Bond 8.125% 8/15/19 659 930 United States Treasury Note/Bond 3.375% 11/15/19 2,885 3,026 United States Treasury Note/Bond 3.625% 2/15/20 2,748 2,926 United States Treasury Note/Bond 8.500% 2/15/20 295 428 United States Treasury Note/Bond 3.500% 5/15/20 3,149 3,310 United States Treasury Note/Bond 8.750% 5/15/20 321 473 United States Treasury Note/Bond 2.625% 8/15/20 2,194 2,138 United States Treasury Note/Bond 8.750% 8/15/20 435 644 United States Treasury Note/Bond 2.625% 11/15/20 3,312 3,211 United States Treasury Note/Bond 3.625% 2/15/21 1,903 2,001 United States Treasury Note/Bond 7.875% 2/15/21 306 434 United States Treasury Note/Bond 3.125% 5/15/21 1,092 1,099 United States Treasury Note/Bond 8.125% 5/15/21 207 299 Agency Bonds and Notes (8.7%) 1 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 50 51 1 Federal Farm Credit Bank 1.625% 11/19/14 50 51 1 Federal Farm Credit Bank 1.500% 11/16/15 50 50 1 Federal Home Loan Banks 2.500% 6/13/14 100 104 1 Federal Home Loan Banks 5.500% 8/13/14 590 673 1 Federal Home Loan Banks 4.500% 11/14/14 100 111 1 Federal Home Loan Banks 2.750% 12/12/14 25 26 1 Federal Home Loan Banks 5.375% 5/18/16 885 1,034 1 Federal Home Loan Banks 4.750% 12/16/16 170 194 1 Federal Home Loan Banks 4.125% 3/13/20 600 639 1 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 195 207 1 Federal Home Loan Mortgage Corp. 4.500% 1/15/15 580 646 1 Federal Home Loan Mortgage Corp. 5.050% 1/26/15 50 57 1 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 450 475 1 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,050 1,057 1 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 350 360 1 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 100 115 1 Federal Home Loan Mortgage Corp. 5.000% 4/18/17 200 230 1 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 225 261 1 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 325 347 1 Federal National Mortgage Assn. 2.625% 11/20/14 600 629 1 Federal National Mortgage Assn. 5.000% 4/15/15 270 306 1 Federal National Mortgage Assn. 2.375% 7/28/15 935 968 1 Federal National Mortgage Assn. 4.375% 10/15/15 175 195 1 Federal National Mortgage Assn. 1.625% 10/26/15 75 75 1 Federal National Mortgage Assn. 5.000% 3/15/16 25 29 1 Federal National Mortgage Assn. 2.375% 4/11/16 100 102 1 Federal National Mortgage Assn. 4.875% 12/15/16 100 114 1 Federal National Mortgage Assn. 5.000% 2/13/17 380 437 1 Federal National Mortgage Assn. 5.000% 5/11/17 465 535 1 Federal National Mortgage Assn. 5.375% 6/12/17 435 509 1 Federal National Mortgage Assn. 0.000% 10/9/19 450 317 1 Financing Corp. Fico 10.700% 10/6/17 100 148 Private Export Funding Corp. 3.050% 10/15/14 175 185 Private Export Funding Corp. 2.250% 12/15/17 25 25 1 Tennessee Valley Authority 5.500% 7/18/17 125 147 1 Tennessee Valley Authority 3.875% 2/15/21 75 78 Total U.S. Government and Agency Obligations (Cost $126,704) Market Value Coupon Shares ($000) Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 2 Vanguard Market Liquidity Fund (Cost $2,594) 0.155% 2,593,507 2,594 Total Investments (100.6%) (Cost $129,298) Other Assets and Liabilities-Net (-0.6%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Intermediate-Term Government Bond Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  129,924  Temporary Cash Investments 2,594   Total 2,594 129,924  C. At May 31, 2011, the cost of investment securities for tax purposes was $129,298,000. Net unrealized appreciation of investment securities for tax purposes was $3,220,000, consisting of unrealized gains of $3,310,000 on securities that had risen in value since their purchase and $90,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Government Bond Index Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.1%) U.S. Government Securities (90.7%) United States Treasury Note/Bond 8.125% 8/15/21 573 830 United States Treasury Note/Bond 8.000% 11/15/21 1,188 1,712 United States Treasury Note/Bond 7.250% 8/15/22 487 673 United States Treasury Note/Bond 7.625% 11/15/22 765 1,086 United States Treasury Note/Bond 7.125% 2/15/23 1,029 1,412 United States Treasury Note/Bond 6.250% 8/15/23 1,896 2,440 United States Treasury Note/Bond 7.500% 11/15/24 1,510 2,161 United States Treasury Note/Bond 7.625% 2/15/25 780 1,129 United States Treasury Note/Bond 6.875% 8/15/25 958 1,309 United States Treasury Note/Bond 6.000% 2/15/26 1,161 1,470 United States Treasury Note/Bond 6.750% 8/15/26 199 270 United States Treasury Note/Bond 6.500% 11/15/26 1,205 1,603 United States Treasury Note/Bond 6.625% 2/15/27 293 395 United States Treasury Note/Bond 6.375% 8/15/27 553 730 United States Treasury Note/Bond 6.125% 11/15/27 1,401 1,807 United States Treasury Note/Bond 5.500% 8/15/28 588 713 United States Treasury Note/Bond 5.250% 11/15/28 1,089 1,284 United States Treasury Note/Bond 5.250% 2/15/29 1,115 1,314 United States Treasury Note/Bond 6.125% 8/15/29 849 1,102 United States Treasury Note/Bond 6.250% 5/15/30 1,367 1,803 United States Treasury Note/Bond 5.375% 2/15/31 1,187 1,423 United States Treasury Note/Bond 4.500% 2/15/36 2,527 2,676 United States Treasury Note/Bond 4.750% 2/15/37 1,750 1,921 United States Treasury Note/Bond 5.000% 5/15/37 1,775 2,022 United States Treasury Note/Bond 4.375% 2/15/38 1,059 1,095 United States Treasury Note/Bond 4.500% 5/15/38 1,911 2,014 United States Treasury Note/Bond 3.500% 2/15/39 2,395 2,116 United States Treasury Note/Bond 4.250% 5/15/39 4,047 4,079 United States Treasury Note/Bond 4.500% 8/15/39 3,260 3,424 United States Treasury Note/Bond 4.375% 11/15/39 3,992 4,104 United States Treasury Note/Bond 4.625% 2/15/40 4,072 4,361 United States Treasury Note/Bond 4.375% 5/15/40 4,338 4,455 United States Treasury Note/Bond 3.875% 8/15/40 4,473 4,210 United States Treasury Note/Bond 4.250% 11/15/40 4,712 4,733 United States Treasury Note/Bond 4.750% 2/15/41 4,128 4,507 United States Treasury Note/Bond 4.375% 5/15/41 1,709 1,754 Agency Bonds and Notes (7.4%) 1 Federal Home Loan Banks 5.625% 6/11/21 150 177 1 Federal Home Loan Banks 5.500% 7/15/36 305 345 1 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 200 261 1 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 515 677 1 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 410 515 1 Federal National Mortgage Assn. 6.250% 5/15/29 100 125 1 Federal National Mortgage Assn. 7.125% 1/15/30 425 578 1 Federal National Mortgage Assn. 7.250% 5/15/30 650 896 1 Federal National Mortgage Assn. 6.625% 11/15/30 405 526 1 Federal National Mortgage Assn. 5.625% 7/15/37 100 116 Israel Government AID Bond 5.500% 9/18/23 350 410 Israel Government AID Bond 5.500% 4/26/24 200 234 Private Export Funding Corp. 4.300% 12/15/21 25 26 1 Tennessee Valley Authority 6.750% 11/1/25 180 232 1 Tennessee Valley Authority 4.650% 6/15/35 125 125 1 Tennessee Valley Authority 5.880% 4/1/36 50 59 1 Tennessee Valley Authority 5.500% 6/15/38 150 170 1 Tennessee Valley Authority 5.250% 9/15/39 207 226 1 Tennessee Valley Authority 4.875% 1/15/48 120 123 1 Tennessee Valley Authority 5.375% 4/1/56 80 90 1 Tennessee Valley Authority 4.625% 9/15/60 150 147 Total U.S. Government and Agency Obligations (Cost $80,195) Market Value Coupon Shares ($000) Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 2 Vanguard Market Liquidity Fund (Cost $1,627) 0.155% 1,627,000 1,627 Total Investments (100.1%) (Cost $81,822) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Long-Term Government Bond Index Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  80,195  Temporary Cash Investments 1,627   Total 1,627 80,195  C. At May 31, 2011, the cost of investment securities for tax purposes was $81,822,000. Net unrealized appreciation of investment securities for tax purposes was $0, consisting of unrealized gains of $932,000 on securities that had risen in value since their purchase and $932,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Corporate Bond Index Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) U.S. Government Securities (0.0%) United States Treasury Note/Bond (Cost $439) 4.750% 5/31/12 420 439 Corporate Bonds (99.0%) Finance (44.5%) Banking (32.5%) Abbey National Treasury Services PLC/London 2.875% 4/25/14 1,175 1,182 Abbey National Treasury Services PLC/London 4.000% 4/27/16 875 877 American Express Co. 7.250% 5/20/14 496 570 American Express Credit Corp. 5.875% 5/2/13 9,150 9,894 American Express Credit Corp. 7.300% 8/20/13 4,750 5,325 American Express Credit Corp. 5.125% 8/25/14 2,750 3,014 American Express Credit Corp. 2.750% 9/15/15 2,800 2,822 Astoria Financial Corp. 5.750% 10/15/12 150 155 BanColombia SA 4.250% 1/12/16 500 499 Bank of America Corp. 6.250% 4/15/12 3,425 3,589 Bank of America Corp. 5.375% 9/11/12 500 527 Bank of America Corp. 4.875% 1/15/13 100 105 Bank of America Corp. 4.900% 5/1/13 5,050 5,352 Bank of America Corp. 7.375% 5/15/14 1,325 1,513 Bank of America Corp. 4.500% 4/1/15 5,950 6,300 Bank of America Corp. 7.750% 8/15/15 1,000 1,157 Bank of America Corp. 3.700% 9/1/15 8,550 8,767 Bank of America Corp. 3.625% 3/17/16 4,450 4,480 Bank of Montreal 2.125% 6/28/13 1,625 1,664 Bank of Montreal 1.750% 4/29/14 525 530 Bank of New York Mellon Corp. 4.950% 11/1/12 625 663 Bank of New York Mellon Corp. 4.500% 4/1/13 75 80 Bank of New York Mellon Corp. 5.125% 8/27/13 2,317 2,523 Bank of New York Mellon Corp. 4.300% 5/15/14 4,763 5,170 Bank of New York Mellon Corp. 4.950% 3/15/15 1,000 1,097 Bank of New York Mellon Corp. 2.950% 6/18/15 2,050 2,129 Bank of New York Mellon Corp. 2.500% 1/15/16 1,325 1,349 Bank of Nova Scotia 2.375% 12/17/13 2,700 2,777 Bank of Nova Scotia 3.400% 1/22/15 8,050 8,478 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.450% 9/11/15 1,000 1,002 Bank One Corp. 5.250% 1/30/13 50 53 Barclays Bank plc 5.450% 9/12/12 575 609 Barclays Bank plc 2.500% 1/23/13 10,725 10,974 Barclays Bank plc 5.200% 7/10/14 2,000 2,188 Barclays Bank plc 3.900% 4/7/15 1,000 1,053 BB&T Corp. 3.850% 7/27/12 3,750 3,882 BB&T Corp. 2.050% 4/28/14 575 580 BB&T Corp. 5.200% 12/23/15 2,700 2,954 BB&T Corp. 3.200% 3/15/16 1,025 1,043 BB&T Corp. 3.950% 4/29/16 500 528 BBVA US Senior SAU 3.250% 5/16/14 1,475 1,474 Bear Stearns Cos. LLC 6.950% 8/10/12 424 455 Bear Stearns Cos. LLC 5.700% 11/15/14 1,652 1,839 Bear Stearns Cos. LLC 5.300% 10/30/15 2,100 2,313 BNP Paribas 3.250% 3/11/15 4,400 4,535 BNP Paribas 3.600% 2/23/16 1,575 1,609 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 3,725 3,793 Canadian Imperial Bank of Commerce 2.350% 12/11/15 2,650 2,644 Canadian Imperial Bank of Commerce/Canada 1.450% 9/13/13 1,150 1,157 Capital One Financial Corp. 7.375% 5/23/14 5,625 6,542 Citigroup Inc. 5.625% 8/27/12 3,025 3,174 Citigroup Inc. 5.300% 10/17/12 6,525 6,891 Citigroup Inc. 5.500% 4/11/13 7,975 8,528 Citigroup Inc. 6.500% 8/19/13 1,305 1,431 Citigroup Inc. 6.000% 12/13/13 550 603 Citigroup Inc. 6.375% 8/12/14 1,050 1,176 Citigroup Inc. 5.000% 9/15/14 5,875 6,241 Citigroup Inc. 5.500% 10/15/14 300 328 Citigroup Inc. 6.010% 1/15/15 2,350 2,610 Citigroup Inc. 4.875% 5/7/15 2,000 2,121 Citigroup Inc. 4.750% 5/19/15 8,610 9,233 Citigroup Inc. 4.587% 12/15/15 7,400 7,853 Citigroup Inc. 5.300% 1/7/16 5,000 5,455 Comerica Inc. 3.000% 9/16/15 725 737 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands 1.850% 1/10/14 2,450 2,486 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands 2.125% 10/13/15 1,175 1,168 Countrywide Financial Corp. 5.800% 6/7/12 850 891 Countrywide Financial Corp. 6.250% 5/15/16 1,600 1,741 Credit Suisse New York 3.450% 7/2/12 5,700 5,877 Credit Suisse New York 5.000% 5/15/13 9,135 9,786 Credit Suisse New York 5.500% 5/1/14 1,525 1,691 Credit Suisse New York 3.500% 3/23/15 4,250 4,426 Credit Suisse USA Inc. 4.875% 1/15/15 500 549 Credit Suisse USA Inc. 5.125% 8/15/15 1,600 1,781 Credit Suisse USA Inc. 5.850% 8/16/16 3,250 3,741 Deutsche Bank AG 5.375% 10/12/12 550 584 Deutsche Bank AG/London 4.875% 5/20/13 5,945 6,368 Deutsche Bank AG/London 3.875% 8/18/14 6,475 6,885 Deutsche Bank AG/London 3.250% 1/11/16 4,450 4,565 Fifth Third Bancorp 6.250% 5/1/13 4,750 5,159 Fifth Third Bancorp 3.625% 1/25/16 150 153 First Horizon National Corp. 5.375% 12/15/15 3,375 3,634 First Tennessee Bank NA 5.050% 1/15/15 225 236 1 Goldman Sachs Capital II 5.793% 12/29/49 1,650 1,380 Goldman Sachs Group Inc. 3.625% 8/1/12 8,275 8,521 Goldman Sachs Group Inc. 5.450% 11/1/12 1,450 1,537 Goldman Sachs Group Inc. 4.750% 7/15/13 775 822 Goldman Sachs Group Inc. 5.250% 10/15/13 12,825 13,747 Goldman Sachs Group Inc. 5.150% 1/15/14 1,700 1,831 Goldman Sachs Group Inc. 6.000% 5/1/14 3,850 4,240 Goldman Sachs Group Inc. 5.125% 1/15/15 1,425 1,538 Goldman Sachs Group Inc. 3.700% 8/1/15 4,875 4,975 Goldman Sachs Group Inc. 5.350% 1/15/16 1,850 1,990 Goldman Sachs Group Inc. 3.625% 2/7/16 5,600 5,604 Goldman Sachs Group Inc. 5.750% 10/1/16 1,000 1,099 HSBC Bank USA NA 4.625% 4/1/14 400 429 HSBC Holdings plc 5.250% 12/12/12 4,500 4,758 ICICI Bank Ltd./Bahrain 6.625% 10/3/12 775 818 JPMorgan Chase & Co. 5.375% 10/1/12 6,325 6,708 JPMorgan Chase & Co. 5.750% 1/2/13 464 496 JPMorgan Chase & Co. 4.750% 5/1/13 8,075 8,617 JPMorgan Chase & Co. 1.650% 9/30/13 1,625 1,637 JPMorgan Chase & Co. 4.875% 3/15/14 175 188 JPMorgan Chase & Co. 4.650% 6/1/14 2,964 3,208 JPMorgan Chase & Co. 5.125% 9/15/14 2,700 2,937 JPMorgan Chase & Co. 3.700% 1/20/15 14,750 15,414 JPMorgan Chase & Co. 4.750% 3/1/15 150 163 JPMorgan Chase & Co. 5.150% 10/1/15 375 410 JPMorgan Chase & Co. 2.600% 1/15/16 5,025 4,961 JPMorgan Chase & Co. 3.450% 3/1/16 3,150 3,211 KeyCorp 6.500% 5/14/13 3,440 3,756 KeyCorp 3.750% 8/13/15 3,150 3,272 Lloyds TSB Bank plc 4.875% 1/21/16 4,750 4,924 M&I Marshall & Ilsley Bank 4.850% 6/16/15 550 594 MBNA Corp. 5.000% 6/15/15 2,300 2,465 1 Mellon Capital IV 6.244% 6/29/49 100 92 Merrill Lynch & Co. Inc. 6.050% 8/15/12 5,100 5,399 Merrill Lynch & Co. Inc. 5.450% 2/5/13 5,775 6,150 Merrill Lynch & Co. Inc. 6.150% 4/25/13 1,700 1,838 Merrill Lynch & Co. Inc. 5.000% 1/15/15 2,775 2,970 Merrill Lynch & Co. Inc. 6.050% 5/16/16 3,200 3,463 Morgan Stanley 5.750% 8/31/12 1,600 1,691 Morgan Stanley 5.300% 3/1/13 8,285 8,830 Morgan Stanley 2.875% 1/24/14 2,150 2,191 Morgan Stanley 4.750% 4/1/14 4,800 5,052 Morgan Stanley 6.000% 5/13/14 550 602 Morgan Stanley 4.200% 11/20/14 2,750 2,876 Morgan Stanley 4.100% 1/26/15 2,775 2,886 Morgan Stanley 6.000% 4/28/15 3,400 3,760 Morgan Stanley 4.000% 7/24/15 6,425 6,666 Morgan Stanley 5.375% 10/15/15 1,725 1,861 Morgan Stanley 3.450% 11/2/15 3,000 3,012 Morgan Stanley 3.800% 4/29/16 4,925 4,938 National City Bank/Cleveland OH 4.625% 5/1/13 175 185 1 National City Preferred Capital Trust I 12.000% 12/31/49 600 654 Northern Trust Corp. 5.500% 8/15/13 1,000 1,098 PNC Funding Corp. 5.400% 6/10/14 850 940 PNC Funding Corp. 3.625% 2/8/15 4,750 5,018 PNC Funding Corp. 4.250% 9/21/15 600 645 Royal Bank of Canada 2.100% 7/29/13 6,825 7,008 Royal Bank of Scotland Group plc 5.000% 11/12/13 800 818 Royal Bank of Scotland Group plc 5.000% 10/1/14 5,015 5,064 Royal Bank of Scotland Group plc 5.050% 1/8/15 600 606 Royal Bank of Scotland plc 3.400% 8/23/13 2,750 2,821 Royal Bank of Scotland plc 4.875% 3/16/15 5,150 5,403 Royal Bank of Scotland plc 3.950% 9/21/15 3,375 3,424 Santander Holdings USA Inc. 4.625% 4/19/16 1,500 1,544 State Street Corp. 4.300% 5/30/14 2,205 2,385 State Street Corp. 2.875% 3/7/16 2,200 2,237 SunTrust Banks Inc. 5.250% 11/5/12 1,900 2,001 SunTrust Banks Inc. 3.600% 4/15/16 500 511 UBS AG 3.875% 1/15/15 5,925 6,262 UBS AG/Stamford CT 2.250% 8/12/13 1,925 1,962 UBS AG/Stamford CT 2.250% 1/28/14 150 153 Union Bank NA 2.125% 12/16/13 450 457 Union Bank NA 5.950% 5/11/16 1,800 1,984 US Bancorp 2.000% 6/14/13 2,800 2,859 US Bancorp 1.125% 10/30/13 825 823 US Bancorp 4.200% 5/15/14 225 243 US Bancorp 2.875% 11/20/14 325 338 US Bancorp 2.450% 7/27/15 4,075 4,117 US Bancorp 3.442% 2/1/16 2,250 2,290 US Bank NA 6.300% 2/4/14 150 168 US Bank NA/Cincinnati OH 4.950% 10/30/14 360 396 US Bank NA/Cincinnati OH 4.800% 4/15/15 600 654 1 US Bank NA/Cincinnati OH 3.778% 4/29/20 1,000 1,040 Wachovia Bank NA 4.800% 11/1/14 950 1,028 Wachovia Bank NA 5.000% 8/15/15 500 542 Wachovia Corp. 5.500% 5/1/13 2,225 2,404 Wachovia Corp. 4.875% 2/15/14 750 805 Wells Fargo & Co. 5.250% 10/23/12 3,075 3,264 Wells Fargo & Co. 4.375% 1/31/13 10,525 11,104 Wells Fargo & Co. 4.950% 10/16/13 3,000 3,225 Wells Fargo & Co. 4.625% 4/15/14 1,000 1,071 Wells Fargo & Co. 3.750% 10/1/14 15,375 16,327 Wells Fargo & Co. 5.000% 11/15/14 150 163 Wells Fargo & Co. 3.625% 4/15/15 1,150 1,210 Wells Fargo Bank NA 4.750% 2/9/15 500 540 1 Wells Fargo Capital XIII 7.700% 12/29/49 5,100 5,240 1 Wells Fargo Capital XV 9.750% 12/29/49 1,450 1,559 Westpac Banking Corp. 2.250% 11/19/12 3,775 3,849 Westpac Banking Corp. 2.100% 8/2/13 5,700 5,793 Westpac Banking Corp. 1.850% 12/9/13 975 986 Westpac Banking Corp. 4.200% 2/27/15 1,225 1,303 Westpac Banking Corp. 3.000% 8/4/15 4,200 4,281 Brokerage (0.7%) Ameriprise Financial Inc. 5.650% 11/15/15 900 1,025 BlackRock Inc. 2.250% 12/10/12 1,625 1,663 BlackRock Inc. 3.500% 12/10/14 950 1,007 Charles Schwab Corp. 4.950% 6/1/14 775 851 Franklin Resources Inc. 2.000% 5/20/13 175 178 Franklin Resources Inc. 3.125% 5/20/15 150 157 Jefferies Group Inc. 5.875% 6/8/14 100 110 Jefferies Group Inc. 3.875% 11/9/15 100 102 Jefferies Group Inc. 5.500% 3/15/16 600 653 Lazard Group LLC 7.125% 5/15/15 975 1,095 Nomura Holdings Inc. 5.000% 3/4/15 1,450 1,540 Nomura Holdings Inc. 4.125% 1/19/16 1,750 1,785 Raymond James Financial Inc. 4.250% 4/15/16 300 310 TD Ameritrade Holding Corp. 4.150% 12/1/14 700 749 Finance Companies (5.2%) Block Financial LLC 7.875% 1/15/13 1,875 1,975 Block Financial LLC 5.125% 10/30/14 250 260 General Electric Capital Corp. 6.000% 6/15/12 4,495 4,749 General Electric Capital Corp. 5.250% 10/19/12 2,880 3,055 General Electric Capital Corp. 2.800% 1/8/13 300 307 General Electric Capital Corp. 5.450% 1/15/13 22,900 24,475 General Electric Capital Corp. 4.800% 5/1/13 75 80 General Electric Capital Corp. 1.875% 9/16/13 8,000 8,090 General Electric Capital Corp. 2.100% 1/7/14 3,000 3,045 General Electric Capital Corp. 5.900% 5/13/14 1,050 1,175 General Electric Capital Corp. 3.750% 11/14/14 2,500 2,643 General Electric Capital Corp. 3.500% 6/29/15 2,425 2,535 General Electric Capital Corp. 4.375% 9/21/15 2,000 2,149 General Electric Capital Corp. 2.250% 11/9/15 6,125 6,048 General Electric Capital Corp. 2.950% 5/9/16 2,200 2,212 1 HSBC Finance Capital Trust IX 5.911% 11/30/35 1,100 1,053 HSBC Finance Corp. 5.900% 6/19/12 3,650 3,840 HSBC Finance Corp. 6.375% 11/27/12 305 328 HSBC Finance Corp. 4.750% 7/15/13 1,850 1,975 HSBC Finance Corp. 5.250% 1/15/14 525 571 HSBC Finance Corp. 5.000% 6/30/15 6,450 7,065 HSBC Finance Corp. 5.500% 1/19/16 3,250 3,622 SLM Corp. 5.000% 10/1/13 3,025 3,158 SLM Corp. 5.000% 4/15/15 1,875 1,918 SLM Corp. 6.250% 1/25/16 4,100 4,301 Insurance (4.6%) ACE INA Holdings Inc. 5.875% 6/15/14 375 421 ACE INA Holdings Inc. 5.600% 5/15/15 750 840 ACE INA Holdings Inc. 2.600% 11/23/15 1,440 1,444 Aegon NV 4.625% 12/1/15 525 560 Aetna Inc. 5.750% 6/15/11 175 175 Aflac Inc. 3.450% 8/15/15 1,575 1,629 Allstate Corp. 5.000% 8/15/14 207 229 Allstate Life Global Funding Trusts 5.375% 4/30/13 4,172 4,512 American International Group Inc. 4.250% 5/15/13 950 985 American International Group Inc. 5.050% 10/1/15 3,675 3,856 AON Corp. 3.500% 9/30/15 400 414 Assurant Inc. 5.625% 2/15/14 350 375 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 996 1,066 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 750 815 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 3,000 3,327 Berkshire Hathaway Inc. 2.125% 2/11/13 3,750 3,841 Berkshire Hathaway Inc. 3.200% 2/11/15 3,475 3,650 Chubb Corp. 5.200% 4/1/13 25 27 CNA Financial Corp. 5.850% 12/15/14 1,850 2,017 Coventry Health Care Inc. 6.300% 8/15/14 200 215 Genworth Financial Inc. 5.750% 6/15/14 1,635 1,715 Genworth Financial Inc. 4.950% 10/1/15 1,000 1,021 Hartford Financial Services Group Inc. 4.625% 7/15/13 250 264 Jefferson-Pilot Corp. 4.750% 1/30/14 525 562 Lincoln National Corp. 5.650% 8/27/12 175 185 Lincoln National Corp. 4.300% 6/15/15 400 427 1 Lincoln National Corp. 7.000% 5/17/66 775 796 Loews Corp. 5.250% 3/15/16 575 631 Manulife Financial Corp. 3.400% 9/17/15 2,725 2,829 Marsh & McLennan Cos. Inc. 4.850% 2/15/13 400 418 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 175 190 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 1,800 2,005 MetLife Inc. 2.375% 2/6/14 3,125 3,191 MetLife Inc. 5.000% 6/15/15 1,800 1,984 Metropolitan Life Global Funding I 5.125% 6/10/14 100 110 Principal Financial Group Inc. 7.875% 5/15/14 850 990 Principal Life Global Funding I 5.125% 10/15/13 175 190 Principal Life Income Funding Trusts 5.300% 4/24/13 3,075 3,313 Protective Life Secured Trusts 5.450% 9/28/12 150 159 Prudential Financial Inc. 5.800% 6/15/12 25 26 Prudential Financial Inc. 2.750% 1/14/13 225 230 Prudential Financial Inc. 5.150% 1/15/13 200 212 Prudential Financial Inc. 5.100% 9/20/14 4,725 5,162 Prudential Financial Inc. 6.200% 1/15/15 400 449 Prudential Financial Inc. 4.750% 9/17/15 4,400 4,776 Prudential Financial Inc. 5.500% 3/15/16 575 633 1 Reinsurance Group of America Inc. 6.750% 12/15/65 1,400 1,392 Transatlantic Holdings Inc. 5.750% 12/14/15 725 780 Travelers Cos. Inc. 5.375% 6/15/12 50 52 Travelers Cos. Inc. 5.500% 12/1/15 1,350 1,524 UnitedHealth Group Inc. 4.875% 2/15/13 575 610 UnitedHealth Group Inc. 4.875% 4/1/13 500 533 UnitedHealth Group Inc. 4.875% 3/15/15 1,250 1,371 UnitedHealth Group Inc. 5.375% 3/15/16 2,600 2,929 WellPoint Inc. 6.800% 8/1/12 4,200 4,493 WellPoint Inc. 6.000% 2/15/14 595 665 WellPoint Inc. 5.250% 1/15/16 500 561 Willis Group Holdings plc 4.125% 3/15/16 700 717 Willis North America Inc. 5.625% 7/15/15 275 299 Other Finance (0.3%) Brookfield Asset Management Inc. 7.125% 6/15/12 550 581 CME Group Inc. 5.750% 2/15/14 787 876 NASDAQ OMX Group Inc. 4.000% 1/15/15 225 229 NYSE Euronext 4.800% 6/28/13 833 887 ORIX Corp. 4.710% 4/27/15 1,250 1,294 ORIX Corp. 5.000% 1/12/16 1,775 1,862 Real Estate Investment Trusts (1.2%) Boston Properties LP 5.625% 4/15/15 1,000 1,111 Brandywine Operating Partnership LP 7.500% 5/15/15 450 518 Digital Realty Trust LP 4.500% 7/15/15 2,500 2,621 Duke Realty LP 7.375% 2/15/15 850 977 ERP Operating LP 6.625% 3/15/12 1,500 1,567 ERP Operating LP 5.250% 9/15/14 100 110 ERP Operating LP 5.125% 3/15/16 700 766 HCP Inc. 6.450% 6/25/12 500 527 HCP Inc. 5.650% 12/15/13 100 109 HCP Inc. 2.700% 2/1/14 550 560 HCP Inc. 3.750% 2/1/16 2,175 2,232 Health Care REIT Inc. 3.625% 3/15/16 1,225 1,242 Hospitality Properties Trust 6.750% 2/15/13 500 527 Hospitality Properties Trust 7.875% 8/15/14 150 170 Kilroy Realty LP 5.000% 11/3/15 125 132 Kimco Realty Corp. 5.783% 3/15/16 500 560 Liberty Property LP 5.125% 3/2/15 600 651 ProLogis 7.625% 8/15/14 750 864 Regency Centers LP 5.250% 8/1/15 250 272 Simon Property Group LP 6.750% 5/15/14 1,045 1,198 Simon Property Group LP 4.200% 2/1/15 2,550 2,729 Simon Property Group LP 5.100% 6/15/15 175 193 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 900 903 Industrial (47.1%) Basic Industry (4.3%) Air Products & Chemicals Inc. 4.150% 2/1/13 100 105 Airgas Inc. 3.250% 10/1/15 950 971 Airgas Inc. 2.950% 6/15/16 500 499 Alcoa Inc. 6.000% 7/15/13 1,360 1,484 ArcelorMittal 5.375% 6/1/13 5,650 6,030 ArcelorMittal 9.000% 2/15/15 1,225 1,485 ArcelorMittal 3.750% 8/5/15 1,425 1,463 ArcelorMittal USA Inc. 6.500% 4/15/14 250 277 Barrick Gold Corp. 1.750% 5/30/14 1,350 1,353 Barrick Gold Corp. 2.900% 5/30/16 1,325 1,331 Barrick Gold Financeco LLC 6.125% 9/15/13 1,155 1,282 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 5,025 5,613 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 450 488 Dow Chemical Co. 4.850% 8/15/12 1,800 1,885 Dow Chemical Co. 7.600% 5/15/14 4,400 5,127 Dow Chemical Co. 5.900% 2/15/15 2,350 2,659 Dow Chemical Co. 2.500% 2/15/16 1,875 1,867 Eastman Chemical Co. 3.000% 12/15/15 250 254 EI du Pont de Nemours & Co. 5.000% 7/15/13 1,475 1,599 EI du Pont de Nemours & Co. 1.750% 3/25/14 700 712 EI du Pont de Nemours & Co. 4.875% 4/30/14 450 495 EI du Pont de Nemours & Co. 3.250% 1/15/15 3,200 3,371 EI du Pont de Nemours & Co. 2.750% 4/1/16 525 537 International Paper Co. 7.400% 6/15/14 2,800 3,219 Monsanto Co. 2.750% 4/15/16 1,100 1,129 Nucor Corp. 5.000% 6/1/13 925 997 Potash Corp. of Saskatchewan Inc. 5.250% 5/15/14 3,625 4,013 PPG Industries Inc. 5.750% 3/15/13 1,400 1,507 Praxair Inc. 1.750% 11/15/12 1,150 1,168 Praxair Inc. 5.250% 11/15/14 1,950 2,199 Rio Tinto Alcan Inc. 5.000% 6/1/15 700 775 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 3,475 3,821 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 1,625 1,957 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 4,125 4,064 Rohm & Haas Co. 5.600% 3/15/13 275 295 Teck Resources Ltd. 9.750% 5/15/14 403 491 Teck Resources Ltd. 10.250% 5/15/16 1,800 2,156 Vale Canada Ltd. 5.700% 10/15/15 3,200 3,557 Vale Overseas Ltd. 6.250% 1/11/16 1,300 1,475 Xstrata Canada Corp. 6.000% 10/15/15 1,000 1,126 Capital Goods (4.4%) 3M Co. 4.375% 8/15/13 2,085 2,253 Bemis Co. Inc. 5.650% 8/1/14 800 883 Black & Decker Corp. 8.950% 4/15/14 1,000 1,189 Boeing Capital Corp. 3.250% 10/27/14 3,500 3,709 Boeing Co. 1.875% 11/20/12 1,740 1,774 Caterpillar Financial Services Corp. 2.000% 4/5/13 2,750 2,808 Caterpillar Financial Services Corp. 6.200% 9/30/13 100 112 Caterpillar Financial Services Corp. 6.125% 2/17/14 8,574 9,701 Caterpillar Financial Services Corp. 1.375% 5/20/14 325 327 Caterpillar Inc. 1.375% 5/27/14 1,000 1,004 Cooper US Inc. 5.250% 11/15/12 25 27 Cooper US Inc. 5.450% 4/1/15 950 1,068 CRH America Inc. 5.300% 10/15/13 1,775 1,905 Deere & Co. 6.950% 4/25/14 125 145 Dover Corp. 4.875% 10/15/15 175 196 Eaton Corp. 5.750% 7/15/12 250 264 Eaton Corp. 4.900% 5/15/13 900 968 Emerson Electric Co. 4.500% 5/1/13 2,000 2,140 General Dynamics Corp. 5.250% 2/1/14 4,275 4,750 General Electric Co. 5.000% 2/1/13 9,500 10,131 Harsco Corp. 2.700% 10/15/15 300 302 Honeywell International Inc. 4.250% 3/1/13 1,925 2,047 Honeywell International Inc. 3.875% 2/15/14 2,400 2,585 Honeywell International Inc. 5.400% 3/15/16 275 315 Illinois Tool Works Inc. 5.150% 4/1/14 150 167 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 1,425 1,572 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 2,450 2,951 John Deere Capital Corp. 5.250% 10/1/12 1,015 1,077 John Deere Capital Corp. 4.900% 9/9/13 2,400 2,609 John Deere Capital Corp. 2.950% 3/9/15 2,650 2,772 Lockheed Martin Corp. 4.121% 3/14/13 2,125 2,248 Northrop Grumman Corp. 3.700% 8/1/14 225 239 Northrop Grumman Corp. 1.850% 11/15/15 1,000 983 Raytheon Co. 1.625% 10/15/15 200 196 Roper Industries Inc. 6.625% 8/15/13 2,575 2,866 Tyco International Finance SA 6.000% 11/15/13 350 387 Tyco International Finance SA 4.125% 10/15/14 2,925 3,119 Tyco International Finance SA 3.375% 10/15/15 200 208 United Technologies Corp. 4.875% 5/1/15 2,700 3,034 Waste Management Inc. 6.375% 11/15/12 325 350 Waste Management Inc. 5.000% 3/15/14 100 109 Waste Management Inc. 6.375% 3/11/15 534 617 Communication (9.4%) Alltel Corp. 7.000% 7/1/12 1,800 1,921 America Movil SAB de CV 5.500% 3/1/14 2,600 2,850 America Movil SAB de CV 3.625% 3/30/15 500 525 American Tower Corp. 4.625% 4/1/15 2,500 2,653 AT&T Inc. 4.950% 1/15/13 7,975 8,484 AT&T Inc. 6.700% 11/15/13 7,425 8,353 AT&T Inc. 4.850% 2/15/14 275 301 AT&T Inc. 5.100% 9/15/14 1,000 1,106 AT&T Inc. 2.500% 8/15/15 3,700 3,750 AT&T Inc. 2.950% 5/15/16 1,300 1,318 BellSouth Corp. 5.200% 9/15/14 200 222 British Telecommunications plc 5.150% 1/15/13 575 612 CBS Corp. 8.200% 5/15/14 400 470 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 8,100 8,951 CenturyLink Inc. 5.000% 2/15/15 300 316 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 4,230 4,759 Comcast Corp. 5.300% 1/15/14 5,600 6,164 Comcast Corp. 6.500% 1/15/15 250 287 Comcast Corp. 5.900% 3/15/16 250 285 COX Communications Inc. 4.625% 6/1/13 4,825 5,135 COX Communications Inc. 5.450% 12/15/14 1,675 1,870 Deutsche Telekom International Finance BV 5.250% 7/22/13 575 624 Deutsche Telekom International Finance BV 5.875% 8/20/13 146 160 Deutsche Telekom International Finance BV 4.875% 7/8/14 2,475 2,712 Deutsche Telekom International Finance BV 5.750% 3/23/16 1,725 1,967 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 550 603 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 4,050 4,251 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 6/15/15 775 792 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 2,000 2,062 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 2,500 2,731 Discovery Communications LLC 3.700% 6/1/15 1,400 1,477 France Telecom SA 4.375% 7/8/14 4,550 4,955 McGraw-Hill Cos. Inc. 5.375% 11/15/12 200 211 NBCUniversal Media LLC 2.100% 4/1/14 1,100 1,115 NBCUniversal Media LLC 3.650% 4/30/15 375 395 NBCUniversal Media LLC 2.875% 4/1/16 2,100 2,112 News America Inc. 5.300% 12/15/14 3,000 3,346 Omnicom Group Inc. 5.900% 4/15/16 1,500 1,706 Qwest Corp. 8.375% 5/1/16 3,200 3,808 Reed Elsevier Capital Inc. 7.750% 1/15/14 1,122 1,286 Rogers Communications Inc. 6.375% 3/1/14 4,075 4,592 RR Donnelley & Sons Co. 5.500% 5/15/15 150 152 TCI Communications Inc. 8.750% 8/1/15 125 154 Telecom Italia Capital SA 5.250% 11/15/13 230 245 Telecom Italia Capital SA 6.175% 6/18/14 7,850 8,588 Telecom Italia Capital SA 4.950% 9/30/14 150 159 Telecom Italia Capital SA 5.250% 10/1/15 1,000 1,061 Telefonica Emisiones SAU 2.582% 4/26/13 6,850 6,947 Telefonica Emisiones SAU 4.949% 1/15/15 250 269 Telefonica Emisiones SAU 3.729% 4/27/15 550 569 Telefonica Emisiones SAU 3.992% 2/16/16 3,300 3,387 Thomson Reuters Corp. 5.950% 7/15/13 1,350 1,482 Thomson Reuters Corp. 5.250% 8/15/13 145 158 Thomson Reuters Corp. 5.700% 10/1/14 2,550 2,876 Time Warner Cable Inc. 5.400% 7/2/12 2,367 2,483 Time Warner Cable Inc. 6.200% 7/1/13 2,225 2,456 Time Warner Cable Inc. 8.250% 2/14/14 1,500 1,755 Time Warner Cable Inc. 7.500% 4/1/14 1,725 1,995 Time Warner Cable Inc. 3.500% 2/1/15 425 444 Time Warner Entertainment Co. LP 8.875% 10/1/12 250 276 Verizon Communications Inc. 4.350% 2/15/13 175 185 Verizon Communications Inc. 5.250% 4/15/13 7,990 8,602 Verizon Communications Inc. 5.550% 2/15/16 1,600 1,802 Verizon Communications Inc. 3.000% 4/1/16 3,100 3,163 Verizon Global Funding Corp. 6.875% 6/15/12 475 506 Verizon Global Funding Corp. 7.375% 9/1/12 250 270 Vodafone Group plc 4.150% 6/10/14 6,081 6,545 Vodafone Group plc 3.375% 11/24/15 1,825 1,906 Vodafone Group plc 5.750% 3/15/16 275 315 WPP Finance UK 8.000% 9/15/14 2,700 3,182 Consumer Cyclical (4.5%) AutoZone Inc. 5.750% 1/15/15 100 112 AutoZone Inc. 5.500% 11/15/15 2,200 2,452 Best Buy Co. Inc. 6.750% 7/15/13 1,500 1,646 CVS Caremark Corp. 3.250% 5/18/15 3,475 3,613 1 CVS Caremark Corp. 6.302% 6/1/37 1,050 1,039 Daimler Finance North America LLC 6.500% 11/15/13 2,525 2,818 Darden Restaurants Inc. 5.625% 10/15/12 250 265 eBay Inc. 0.875% 10/15/13 425 424 eBay Inc. 1.625% 10/15/15 425 416 Harley-Davidson Funding Corp. 5.250% 12/15/12 175 184 Home Depot Inc. 5.250% 12/16/13 1,725 1,885 Home Depot Inc. 5.400% 3/1/16 5,650 6,352 Johnson Controls Inc. 5.500% 1/15/16 3,075 3,469 Lowe's Cos. Inc. 5.600% 9/15/12 1,000 1,064 Macy's Retail Holdings Inc. 8.125% 7/15/15 1,825 2,190 Marriott International Inc./DE 5.625% 2/15/13 400 428 McDonald's Corp. 4.300% 3/1/13 2,461 2,611 Nordstrom Inc. 6.750% 6/1/14 50 58 PACCAR Financial Corp. 1.950% 12/17/12 175 178 PACCAR Inc. 6.875% 2/15/14 3,175 3,636 Staples Inc. 7.375% 10/1/12 150 161 Staples Inc. 9.750% 1/15/14 3,725 4,451 Time Warner Inc. 3.150% 7/15/15 3,475 3,589 Toll Brothers Finance Corp. 5.150% 5/15/15 250 260 Toyota Motor Credit Corp. 1.375% 8/12/13 4,225 4,247 Toyota Motor Credit Corp. 3.200% 6/17/15 750 781 Turner Broadcasting System Inc. 8.375% 7/1/13 1,650 1,883 Viacom Inc. 4.375% 9/15/14 2,000 2,156 Wal-Mart Stores Inc. 4.250% 4/15/13 4,125 4,400 Wal-Mart Stores Inc. 4.550% 5/1/13 4,700 5,041 Wal-Mart Stores Inc. 1.625% 4/15/14 2,950 2,989 Wal-Mart Stores Inc. 3.200% 5/15/14 1,525 1,615 Wal-Mart Stores Inc. 4.500% 7/1/15 1,200 1,322 Wal-Mart Stores Inc. 2.250% 7/8/15 625 638 Wal-Mart Stores Inc. 1.500% 10/25/15 825 811 Walgreen Co. 4.875% 8/1/13 3,000 3,262 Walt Disney Co. 4.500% 12/15/13 3,575 3,876 Western Union Co. 6.500% 2/26/14 475 533 Yum! Brands Inc. 7.700% 7/1/12 150 160 Consumer Noncyclical (13.3%) Abbott Laboratories 5.150% 11/30/12 2,875 3,073 Abbott Laboratories 2.700% 5/27/15 175 182 Abbott Laboratories 5.875% 5/15/16 3,200 3,739 Allergan Inc./United States 5.750% 4/1/16 1,200 1,379 Altria Group Inc. 8.500% 11/10/13 2,500 2,911 Altria Group Inc. 4.125% 9/11/15 5,400 5,753 AmerisourceBergen Corp. 5.625% 9/15/12 25 26 AmerisourceBergen Corp. 5.875% 9/15/15 925 1,049 Amgen Inc. 4.850% 11/18/14 3,600 4,021 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 5,725 5,892 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 1,375 1,411 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 2,075 2,371 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 2,000 2,234 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 2,925 3,148 AstraZeneca plc 5.400% 9/15/12 3,200 3,392 AstraZeneca plc 5.400% 6/1/14 375 421 Avon Products Inc. 5.625% 3/1/14 450 497 Baxter International Inc. 4.000% 3/1/14 333 359 Baxter International Inc. 4.625% 3/15/15 400 441 Biogen Idec Inc. 6.000% 3/1/13 25 27 Bottling Group LLC 6.950% 3/15/14 475 550 Bottling Group LLC 5.500% 4/1/16 425 488 Bristol-Myers Squibb Co. 5.250% 8/15/13 1,325 1,453 Brown-Forman Corp. 2.500% 1/15/16 575 583 Bunge Ltd. Finance Corp. 5.875% 5/15/13 400 430 Bunge Ltd. Finance Corp. 5.350% 4/15/14 525 568 Bunge Ltd. Finance Corp. 4.100% 3/15/16 1,500 1,565 Campbell Soup Co. 3.375% 8/15/14 2,700 2,892 Cardinal Health Inc. 4.000% 6/15/15 325 342 CareFusion Corp. 5.125% 8/1/14 2,700 2,967 Celgene Corp. 2.450% 10/15/15 375 373 Church & Dwight Co. Inc. 3.350% 12/15/15 250 257 Cia de Bebidas das Americas 8.750% 9/15/13 1,000 1,151 Clorox Co. 5.000% 3/1/13 3,000 3,191 Coca-Cola Co. 3.625% 3/15/14 850 908 Coca-Cola Co. 1.500% 11/15/15 600 589 Coca-Cola Enterprises Inc. 2.125% 9/15/15 1,200 1,190 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 4,450 5,200 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 1,885 2,056 Corn Products International Inc. 3.200% 11/1/15 125 128 Covidien International Finance SA 1.875% 6/15/13 4,000 4,071 Delhaize Group SA 5.875% 2/1/14 25 28 Diageo Capital plc 7.375% 1/15/14 3,475 4,014 Diageo Finance BV 5.500% 4/1/13 2,200 2,383 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 600 613 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 3,025 3,063 Eli Lilly & Co. 4.200% 3/6/14 600 649 Express Scripts Inc. 5.250% 6/15/12 4,775 4,985 Express Scripts Inc. 6.250% 6/15/14 100 113 Express Scripts Inc. 3.125% 5/15/16 500 506 Fortune Brands Inc. 3.000% 6/1/12 2,775 2,820 Genentech Inc. 4.750% 7/15/15 375 415 General Mills Inc. 5.650% 9/10/12 150 159 General Mills Inc. 5.250% 8/15/13 3,175 3,457 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 6,833 7,368 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 1,575 1,719 Hasbro Inc. 6.125% 5/15/14 25 28 Hospira Inc. 5.900% 6/15/14 25 28 Johnson & Johnson 5.150% 8/15/12 725 766 Kellogg Co. 5.125% 12/3/12 2,090 2,225 Kimberly-Clark Corp. 4.875% 8/15/15 2,550 2,869 Koninklijke Philips Electronics NV 4.625% 3/11/13 75 80 Kraft Foods Inc. 6.250% 6/1/12 735 776 Kraft Foods Inc. 6.000% 2/11/13 130 141 Kraft Foods Inc. 2.625% 5/8/13 1,150 1,184 Kraft Foods Inc. 5.250% 10/1/13 3,635 3,959 Kraft Foods Inc. 6.750% 2/19/14 125 142 Kraft Foods Inc. 4.125% 2/9/16 3,125 3,324 Kroger Co. 5.000% 4/15/13 875 937 Kroger Co. 7.500% 1/15/14 2,375 2,723 Laboratory Corp. of America Holdings 5.625% 12/15/15 1,075 1,201 Life Technologies Corp. 4.400% 3/1/15 3,850 4,112 McKesson Corp. 6.500% 2/15/14 575 648 McKesson Corp. 3.250% 3/1/16 1,425 1,470 Medco Health Solutions Inc. 6.125% 3/15/13 900 973 Medco Health Solutions Inc. 7.250% 8/15/13 400 448 Medco Health Solutions Inc. 2.750% 9/15/15 1,525 1,539 Medtronic Inc. 4.500% 3/15/14 100 109 Medtronic Inc. 3.000% 3/15/15 2,300 2,408 Medtronic Inc. 2.625% 3/15/16 1,000 1,019 Merck & Co. Inc. 5.300% 12/1/13 6,125 6,767 Merck & Co. Inc. 4.750% 3/1/15 550 613 Merck & Co. Inc. 4.000% 6/30/15 175 190 Merck & Co. Inc. 2.250% 1/15/16 100 101 Newell Rubbermaid Inc. 5.500% 4/15/13 1,150 1,236 Novartis Capital Corp. 1.900% 4/24/13 5,550 5,676 Novartis Capital Corp. 4.125% 2/10/14 1,525 1,644 Novartis Capital Corp. 2.900% 4/24/15 1,325 1,378 PepsiAmericas Inc. 4.875% 1/15/15 225 250 PepsiCo Inc. 3.100% 1/15/15 3,850 4,051 PepsiCo Inc./NC 4.650% 2/15/13 6,529 6,969 PepsiCo Inc./NC 3.750% 3/1/14 650 696 PepsiCo Inc./NC 2.500% 5/10/16 2,400 2,423 Pfizer Inc. 5.350% 3/15/15 7,300 8,269 Philip Morris International Inc. 4.875% 5/16/13 2,450 2,638 Philip Morris International Inc. 6.875% 3/17/14 2,800 3,232 Procter & Gamble Co. 1.375% 8/1/12 3,875 3,919 Procter & Gamble Co. 3.150% 9/1/15 3,275 3,468 Procter & Gamble Co. 4.850% 12/15/15 500 567 Quest Diagnostics Inc./DE 3.200% 4/1/16 1,000 1,028 Reynolds American Inc. 7.250% 6/1/13 1,575 1,750 Safeway Inc. 5.800% 8/15/12 3,700 3,914 Safeway Inc. 6.250% 3/15/14 100 112 Sanofi 1.625% 3/28/14 1,375 1,393 Sanofi 2.625% 3/29/16 3,550 3,597 Sara Lee Corp. 2.750% 9/15/15 1,575 1,590 St. Jude Medical Inc. 2.200% 9/15/13 450 459 St. Jude Medical Inc. 3.750% 7/15/14 50 53 St. Jude Medical Inc. 2.500% 1/15/16 975 979 Stryker Corp. 3.000% 1/15/15 1,375 1,434 Sysco Corp. 4.200% 2/12/13 75 79 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 400 412 Teva Pharmaceutical Finance III LLC 1.500% 6/15/12 6,325 6,372 Thermo Fisher Scientific Inc. 2.050% 2/21/14 350 357 Thermo Fisher Scientific Inc. 3.250% 11/20/14 150 159 Thermo Fisher Scientific Inc. 3.200% 5/1/15 1,375 1,437 Thermo Fisher Scientific Inc. 3.200% 3/1/16 1,700 1,755 Unilever Capital Corp. 3.650% 2/15/14 300 320 Unilever Capital Corp. 2.750% 2/10/16 1,000 1,031 UST LLC 6.625% 7/15/12 750 798 Whirlpool Corp. 5.500% 3/1/13 550 583 Wyeth 5.500% 3/15/13 50 54 Wyeth 5.500% 2/1/14 4,305 4,788 Wyeth 5.500% 2/15/16 2,500 2,860 Energy (4.8%) Anadarko Petroleum Corp. 5.750% 6/15/14 560 621 Apache Corp. 5.250% 4/15/13 1,795 1,941 Apache Corp. 6.000% 9/15/13 1,450 1,609 Baker Hughes Inc. 6.500% 11/15/13 1,200 1,355 BP Capital Markets plc 5.250% 11/7/13 6,375 6,917 BP Capital Markets plc 3.625% 5/8/14 1,025 1,079 BP Capital Markets plc 3.875% 3/10/15 6,825 7,218 BP Capital Markets plc 3.125% 10/1/15 2,050 2,099 Canadian Natural Resources Ltd. 5.150% 2/1/13 2,500 2,666 Canadian Natural Resources Ltd. 4.900% 12/1/14 400 442 Cenovus Energy Inc. 4.500% 9/15/14 2,750 2,983 Chevron Corp. 3.950% 3/3/14 2,725 2,940 ConocoPhillips 4.750% 2/1/14 5,075 5,555 ConocoPhillips 4.600% 1/15/15 3,625 4,006 Devon Energy Corp. 5.625% 1/15/14 150 167 Diamond Offshore Drilling Inc. 5.150% 9/1/14 750 826 EnCana Holdings Finance Corp. 5.800% 5/1/14 2,450 2,738 Ensco plc 3.250% 3/15/16 1,300 1,326 EOG Resources Inc. 2.950% 6/1/15 1,125 1,163 Husky Energy Inc. 5.900% 6/15/14 1,400 1,565 Marathon Petroleum Corp. 3.500% 3/1/16 1,200 1,234 Noble Holding International Ltd. 3.450% 8/1/15 800 833 Noble Holding International Ltd. 3.050% 3/1/16 1,000 1,013 Occidental Petroleum Corp. 1.450% 12/13/13 1,250 1,264 Occidental Petroleum Corp. 2.500% 2/1/16 800 814 Shell International Finance BV 1.875% 3/25/13 3,450 3,526 Shell International Finance BV 4.000% 3/21/14 4,425 4,768 Shell International Finance BV 3.100% 6/28/15 400 419 Shell International Finance BV 3.250% 9/22/15 775 818 Statoil ASA 3.875% 4/15/14 500 538 Statoil ASA 2.900% 10/15/14 3,325 3,490 Sunoco Inc. 9.625% 4/15/15 500 617 Total Capital Canada Ltd. 1.625% 1/28/14 1,000 1,013 Total Capital SA 3.000% 6/24/15 2,575 2,690 Total Capital SA 3.125% 10/2/15 100 105 Total Capital SA 2.300% 3/15/16 1,800 1,808 Transocean Inc. 5.250% 3/15/13 3,950 4,203 Transocean Inc. 4.950% 11/15/15 1,295 1,396 Valero Energy Corp. 4.750% 6/15/13 775 827 Weatherford International Inc. 5.950% 6/15/12 1,605 1,682 Other Industrial (0.0%) Connecticut Health & Educational Facilities Authority Revenue (Yale University) 2.900% 10/15/14 660 694 Technology (5.4%) Adobe Systems Inc. 3.250% 2/1/15 2,250 2,345 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 5.500% 9/14/15 3,300 3,674 Analog Devices Inc. 3.000% 4/15/16 1,000 1,025 Arrow Electronics Inc. 3.375% 11/1/15 500 508 Broadcom Corp. 1.500% 11/1/13 500 501 Cisco Systems Inc. 1.625% 3/14/14 2,050 2,070 Cisco Systems Inc. 2.900% 11/17/14 5,500 5,771 Cisco Systems Inc. 5.500% 2/22/16 2,250 2,574 Computer Sciences Corp. 5.500% 3/15/13 1,700 1,815 Dell Inc. 1.400% 9/10/13 475 478 Dell Inc. 2.300% 9/10/15 1,225 1,232 Dell Inc. 3.100% 4/1/16 2,225 2,278 Dun & Bradstreet Corp. 6.000% 4/1/13 50 54 Dun & Bradstreet Corp. 2.875% 11/15/15 625 628 Fiserv Inc. 6.125% 11/20/12 3,102 3,328 Google Inc. 2.125% 5/19/16 2,700 2,698 Harris Corp. 5.000% 10/1/15 200 220 Hewlett-Packard Co. 4.500% 3/1/13 6,200 6,580 Hewlett-Packard Co. 1.250% 9/13/13 4,750 4,764 Hewlett-Packard Co. 6.125% 3/1/14 2,768 3,112 Hewlett-Packard Co. 2.125% 9/13/15 1,850 1,849 Hewlett-Packard Co. 2.200% 12/1/15 375 374 Hewlett-Packard Co. 2.650% 6/1/16 250 251 HP Enterprise Services LLC 6.000% 8/1/13 425 469 IBM International Group Capital LLC 5.050% 10/22/12 5,665 6,009 International Business Machines Corp. 4.750% 11/29/12 125 133 International Business Machines Corp. 2.100% 5/6/13 2,125 2,177 International Business Machines Corp. 1.000% 8/5/13 3,700 3,711 International Business Machines Corp. 6.500% 10/15/13 925 1,041 International Business Machines Corp. 1.250% 5/12/14 900 902 International Business Machines Corp. 2.000% 1/5/16 775 773 Juniper Networks Inc. 3.100% 3/15/16 300 306 Lexmark International Inc. 5.900% 6/1/13 150 161 Maxim Integrated Products Inc. 3.450% 6/14/13 150 156 Microsoft Corp. 0.875% 9/27/13 300 300 Microsoft Corp. 2.950% 6/1/14 5,150 5,424 Microsoft Corp. 1.625% 9/25/15 450 448 Microsoft Corp. 2.500% 2/8/16 2,200 2,250 Oracle Corp. 4.950% 4/15/13 1,175 1,264 Oracle Corp. 3.750% 7/8/14 4,805 5,164 Oracle Corp. 5.250% 1/15/16 2,700 3,057 Pitney Bowes Inc. 4.875% 8/15/14 1,800 1,938 Pitney Bowes Inc. 4.750% 1/15/16 500 535 Symantec Corp. 2.750% 9/15/15 1,000 993 Texas Instruments Inc. 1.375% 5/15/14 1,000 1,002 Texas Instruments Inc. 2.375% 5/16/16 2,425 2,428 Tyco Electronics Group SA 6.000% 10/1/12 277 295 Xerox Corp. 5.500% 5/15/12 3,250 3,393 Xerox Corp. 5.650% 5/15/13 125 135 Xerox Corp. 4.250% 2/15/15 1,525 1,630 Transportation (1.0%) Burlington Northern Santa Fe LLC 5.900% 7/1/12 100 106 Burlington Northern Santa Fe LLC 7.000% 2/1/14 750 858 Canadian National Railway Co. 4.400% 3/15/13 1,000 1,064 CSX Corp. 6.250% 4/1/15 3,625 4,183 JB Hunt Transport Services Inc. 3.375% 9/15/15 300 304 Norfolk Southern Corp. 5.750% 1/15/16 1,500 1,711 Ryder System Inc. 6.000% 3/1/13 150 161 Ryder System Inc. 5.850% 3/1/14 500 553 Ryder System Inc. 3.150% 3/2/15 525 540 Ryder System Inc. 7.200% 9/1/15 325 382 Ryder System Inc. 3.600% 3/1/16 500 516 Union Pacific Corp. 5.450% 1/31/13 900 967 Union Pacific Corp. 7.000% 2/1/16 550 658 United Parcel Service Inc. 4.500% 1/15/13 500 531 United Parcel Service Inc. 3.875% 4/1/14 3,975 4,296 Utilities (7.4%) Electric (5.3%) Alabama Power Co. 4.850% 12/15/12 200 212 Ameren Corp. 8.875% 5/15/14 525 613 Appalachian Power Co. 5.650% 8/15/12 50 53 Appalachian Power Co. 3.400% 5/24/15 600 623 Carolina Power & Light Co. 6.500% 7/15/12 4,300 4,577 Carolina Power & Light Co. 5.125% 9/15/13 75 82 Carolina Power & Light Co. 5.150% 4/1/15 237 264 CenterPoint Energy Houston Electric LLC 7.000% 3/1/14 3,100 3,565 Cleveland Electric Illuminating Co. 5.650% 12/15/13 75 82 Commonwealth Edison Co. 1.625% 1/15/14 725 730 Commonwealth Edison Co. 4.700% 4/15/15 600 657 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 2,300 2,448 Consolidated Natural Gas Co. 5.000% 12/1/14 225 249 Constellation Energy Group Inc. 4.550% 6/15/15 525 563 Consumers Energy Co. 5.375% 4/15/13 50 54 Dayton Power & Light Co. 5.125% 10/1/13 710 772 Dominion Resources Inc./VA 5.700% 9/17/12 2,100 2,228 Dominion Resources Inc./VA 5.000% 3/15/13 200 214 Dominion Resources Inc./VA 1.800% 3/15/14 1,100 1,109 Dominion Resources Inc./VA 5.150% 7/15/15 2,725 3,037 Duke Energy Corp. 6.300% 2/1/14 2,400 2,682 Duke Energy Corp. 3.950% 9/15/14 1,975 2,102 Duke Energy Corp. 3.350% 4/1/15 3,375 3,517 Exelon Corp. 4.900% 6/15/15 2,650 2,866 FirstEnergy Solutions Corp. 4.800% 2/15/15 2,450 2,625 Great Plains Energy Inc. 2.750% 8/15/13 325 333 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 50 52 KCP&L Greater Missouri Operations Co. 11.875% 7/1/12 175 194 Kentucky Utilities Co. 1.625% 11/1/15 350 343 LG&E and KU Energy LLC 2.125% 11/15/15 425 415 Louisville Gas & Electric Co. 1.625% 11/15/15 200 197 MidAmerican Energy Co. 5.650% 7/15/12 1,075 1,135 Midamerican Energy Holdings Co. 3.150% 7/15/12 475 488 Midamerican Energy Holdings Co. 5.875% 10/1/12 1,650 1,758 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 4,025 4,397 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 400 413 NextEra Energy Capital Holdings Inc. 2.550% 11/15/13 375 385 NextEra Energy Capital Holdings Inc. 7.875% 12/15/15 3,600 4,350 Niagara Mohawk Power Corp. 3.553% 10/1/14 50 52 Northeast Utilities 5.650% 6/1/13 25 27 Northern States Power Co./MN 8.000% 8/28/12 840 914 Northern States Power Co./MN 1.950% 8/15/15 125 125 NSTAR Electric Co. 4.875% 10/15/12 50 53 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 525 574 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 2,100 2,403 Pacific Gas & Electric Co. 6.250% 12/1/13 310 348 Pacific Gas & Electric Co. 4.800% 3/1/14 3,275 3,571 Peco Energy Co. 5.000% 10/1/14 25 28 Pepco Holdings Inc. 2.700% 10/1/15 500 506 PG&E Corp. 5.750% 4/1/14 50 55 PPL Energy Supply LLC 6.300% 7/15/13 1,650 1,806 PPL Energy Supply LLC 5.400% 8/15/14 75 82 PPL Energy Supply LLC 6.200% 5/15/16 1,100 1,233 Progress Energy Inc. 6.050% 3/15/14 1,450 1,623 PSEG Power LLC 2.500% 4/15/13 1,750 1,789 PSEG Power LLC 5.000% 4/1/14 100 108 PSEG Power LLC 5.500% 12/1/15 975 1,084 Public Service Co. of Colorado 7.875% 10/1/12 3,715 4,059 Public Service Electric & Gas Co. 5.125% 9/1/12 3,500 3,691 Public Service Electric & Gas Co. 2.700% 5/1/15 150 154 San Diego Gas & Electric Co. 5.300% 11/15/15 300 342 Sierra Pacific Power Co. 6.000% 5/15/16 1,350 1,558 Southern California Edison Co. 5.750% 3/15/14 2,700 3,030 Southern California Edison Co. 4.150% 9/15/14 1,089 1,178 Southern California Edison Co. 4.650% 4/1/15 600 657 Southern Co. 4.150% 5/15/14 1,141 1,224 Southern Co. 2.375% 9/15/15 4,450 4,491 Southern Power Co. 6.250% 7/15/12 250 264 Southern Power Co. 4.875% 7/15/15 200 219 TECO Finance Inc. 4.000% 3/15/16 725 757 TransAlta Corp. 4.750% 1/15/15 1,600 1,721 Virginia Electric and Power Co. 5.100% 11/30/12 1,300 1,383 Wisconsin Electric Power Co. 6.000% 4/1/14 950 1,076 Natural Gas (2.1%) Atmos Energy Corp. 5.125% 1/15/13 300 317 Atmos Energy Corp. 4.950% 10/15/14 105 115 CenterPoint Energy Resources Corp. 6.150% 5/1/16 1,350 1,550 DCP Midstream Operating LP 3.250% 10/1/15 200 202 Enbridge Energy Partners LP 5.875% 12/15/16 1,000 1,146 Enbridge Inc. 5.800% 6/15/14 325 363 Energy Transfer Partners LP 5.650% 8/1/12 1,650 1,733 Energy Transfer Partners LP 6.000% 7/1/13 340 370 Energy Transfer Partners LP 5.950% 2/1/15 800 893 Enterprise Products Operating LLC 4.600% 8/1/12 100 104 Enterprise Products Operating LLC 6.375% 2/1/13 100 108 Enterprise Products Operating LLC 9.750% 1/31/14 425 511 Enterprise Products Operating LLC 5.600% 10/15/14 3,600 4,022 Enterprise Products Operating LLC 5.000% 3/1/15 206 225 Enterprise Products Operating LLC 3.700% 6/1/15 1,300 1,371 Enterprise Products Operating LLC 3.200% 2/1/16 1,500 1,533 Kinder Morgan Energy Partners LP 5.850% 9/15/12 300 317 Kinder Morgan Energy Partners LP 5.000% 12/15/13 1,550 1,686 Kinder Morgan Energy Partners LP 3.500% 3/1/16 1,150 1,190 Nisource Finance Corp. 6.150% 3/1/13 1,675 1,812 Nisource Finance Corp. 5.400% 7/15/14 2,325 2,562 Oneok Inc. 5.200% 6/15/15 225 247 ONEOK Partners LP 3.250% 2/1/16 1,225 1,249 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 3,000 3,117 Questar Corp. 2.750% 2/1/16 275 279 Sempra Energy 2.000% 3/15/14 1,500 1,515 Spectra Energy Capital LLC 6.250% 2/15/13 1,725 1,856 Texas Gas Transmission LLC 4.600% 6/1/15 175 187 TransCanada PipeLines Ltd. 4.000% 6/15/13 425 450 TransCanada PipeLines Ltd. 3.400% 6/1/15 1,500 1,575 Williams Partners LP 3.800% 2/15/15 3,500 3,698 Total Corporate Bonds (Cost $1,683,127) Coupon Shares Temporary Cash Investment (0.6%) Money Market Fund (0.6%) 2 Vanguard Market Liquidity Fund (Cost $9,409) 0.155% 9,408,857 9,409 Total Investments (99.6%) (Cost $1,692,975) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  439  Corporate Bonds  1,714,286  Temporary Cash Investments 9,049   Total 9,049 1,714,725  C. At May 31, 2011, the cost of investment securities for tax purposes was $1,693,041,000. Net unrealized appreciation of investment securities for tax purposes was $31,093,000, consisting of unrealized gains of $31,355,000 on securities that had risen in value since their purchase and $262,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Corporate Bond Index Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (1.3%) U.S. Government Securities (1.3%) United States Treasury Note/Bond 1.375% 5/15/12 230 232 United States Treasury Note/Bond 4.750% 5/31/12 190 199 United States Treasury Note/Bond 2.250% 3/31/16 65 67 United States Treasury Note/Bond 2.375% 3/31/16 170 176 United States Treasury Note/Bond 2.000% 4/30/16 45 46 United States Treasury Note/Bond 1.750% 5/31/16 2,850 2,858 United States Treasury Note/Bond 2.625% 4/30/18 900 916 United States Treasury Note/Bond 2.375% 5/31/18 1,800 1,800 United States Treasury Note/Bond 3.125% 5/15/21 1,495 1,504 Total U.S. Government and Agency Obligations (Cost $7,780) Corporate Bonds (97.1%) Finance (36.0%) Banking (23.6%) American Express Co. 7.000% 3/19/18 3,125 3,743 American Express Co. 8.125% 5/20/19 575 741 1 American Express Co. 6.800% 9/1/66 400 421 Bank of America Corp. 5.420% 3/15/17 500 524 Bank of America Corp. 6.000% 9/1/17 5,250 5,774 Bank of America Corp. 5.750% 12/1/17 475 516 Bank of America Corp. 5.650% 5/1/18 5,525 5,891 Bank of America Corp. 5.625% 7/1/20 1,975 2,076 Bank of America Corp. 5.875% 1/5/21 1,200 1,274 Bank of America NA 5.300% 3/15/17 3,100 3,274 Bank of New York Mellon Corp. 4.600% 1/15/20 825 880 Bank of Nova Scotia 4.375% 1/13/21 275 283 Barclays Bank plc 5.000% 9/22/16 2,950 3,187 Barclays Bank plc 6.750% 5/22/19 425 490 Barclays Bank plc 5.140% 10/14/20 1,825 1,776 BB&T Corp. 6.850% 4/30/19 625 747 Bear Stearns Cos. LLC 5.550% 1/22/17 75 82 Bear Stearns Cos. LLC 6.400% 10/2/17 3,275 3,760 Bear Stearns Cos. LLC 7.250% 2/1/18 475 570 BNP Paribas 5.000% 1/15/21 1,450 1,483 Capital One Bank USA NA 8.800% 7/15/19 425 547 Capital One Financial Corp. 6.150% 9/1/16 2,125 2,385 Capital One Financial Corp. 6.750% 9/15/17 150 178 Citigroup Inc. 5.850% 8/2/16 525 587 Citigroup Inc. 5.500% 2/15/17 3,650 3,933 Citigroup Inc. 6.000% 8/15/17 425 474 Citigroup Inc. 6.125% 11/21/17 1,425 1,604 Citigroup Inc. 6.125% 5/15/18 3,300 3,671 Citigroup Inc. 5.375% 8/9/20 550 577 Comerica Bank 5.200% 8/22/17 150 162 Compass Bank 6.400% 10/1/17 400 442 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands 4.500% 1/11/21 1,775 1,854 Credit Suisse AG 5.400% 1/14/20 2,175 2,269 1 Credit Suisse AG/Guernsey 5.860% 5/29/49 650 634 Credit Suisse New York 6.000% 2/15/18 950 1,046 Credit Suisse New York 5.300% 8/13/19 400 438 Credit Suisse New York 4.375% 8/5/20 650 659 Deutsche Bank AG/London 6.000% 9/1/17 1,800 2,067 Discover Bank/Greenwood DE 8.700% 11/18/19 900 1,122 Fifth Third Bancorp 5.450% 1/15/17 1,600 1,727 1 Fifth Third Capital Trust IV 6.500% 4/15/67 125 124 First Niagara Financial Group Inc. 6.750% 3/19/20 100 112 Goldman Sachs Group Inc. 5.625% 1/15/17 1,075 1,148 Goldman Sachs Group Inc. 5.950% 1/18/18 1,050 1,138 Goldman Sachs Group Inc. 6.150% 4/1/18 6,100 6,670 Goldman Sachs Group Inc. 7.500% 2/15/19 885 1,035 Goldman Sachs Group Inc. 5.375% 3/15/20 325 334 Goldman Sachs Group Inc. 6.000% 6/15/20 1,850 1,993 HSBC Bank USA NA 4.875% 8/24/20 805 813 HSBC Bank USA NA/New York NY 6.000% 8/9/17 625 707 HSBC Holdings plc 5.100% 4/5/21 1,150 1,195 Huntington Bancshares Inc./OH 7.000% 12/15/20 1,125 1,295 JPMorgan Chase & Co. 3.700% 1/20/15 50 52 JPMorgan Chase & Co. 6.125% 6/27/17 725 818 JPMorgan Chase & Co. 6.000% 1/15/18 575 648 JPMorgan Chase & Co. 6.300% 4/23/19 2,850 3,254 JPMorgan Chase & Co. 4.400% 7/22/20 1,750 1,738 JPMorgan Chase & Co. 4.250% 10/15/20 1,250 1,230 JPMorgan Chase & Co. 4.625% 5/10/21 1,600 1,609 JPMorgan Chase Bank NA 5.875% 6/13/16 200 225 JPMorgan Chase Bank NA 6.000% 10/1/17 1,585 1,777 KeyCorp 5.100% 3/24/21 1,125 1,164 Lloyds TSB Bank plc 6.375% 1/21/21 1,900 2,011 Merrill Lynch & Co. Inc. 5.700% 5/2/17 400 422 Merrill Lynch & Co. Inc. 6.875% 4/25/18 2,175 2,474 Merrill Lynch & Co. Inc. 6.875% 11/15/18 400 454 Morgan Stanley 5.450% 1/9/17 5,025 5,401 Morgan Stanley 5.550% 4/27/17 900 975 Morgan Stanley 5.950% 12/28/17 175 192 Morgan Stanley 6.625% 4/1/18 525 590 Morgan Stanley 7.300% 5/13/19 350 403 Morgan Stanley 5.625% 9/23/19 290 302 Morgan Stanley 5.500% 1/26/20 4,750 4,884 Morgan Stanley 5.500% 7/24/20 425 438 Morgan Stanley 5.750% 1/25/21 1,875 1,952 National City Corp. 6.875% 5/15/19 1,750 2,045 Northern Trust Corp. 3.450% 11/4/20 300 294 PNC Funding Corp. 5.125% 2/8/20 1,250 1,352 Royal Bank of Scotland Group plc 6.400% 10/21/19 2,425 2,565 Royal Bank of Scotland plc 5.625% 8/24/20 75 77 Sovereign Bank/Wyomissing PA 8.750% 5/30/18 400 480 State Street Corp. 4.956% 3/15/18 475 506 State Street Corp. 4.375% 3/7/21 600 615 SunTrust Banks Inc. 6.000% 9/11/17 100 112 UBS AG/Stamford CT 5.875% 7/15/16 500 555 UBS AG/Stamford CT 5.875% 12/20/17 1,550 1,753 UBS AG/Stamford CT 5.750% 4/25/18 200 222 UBS AG/Stamford CT 4.875% 8/4/20 2,375 2,472 US Bancorp 4.125% 5/24/21 350 352 Wachovia Corp. 5.625% 10/15/16 1,150 1,282 Wells Fargo & Co. 3.676% 6/15/16 850 882 Wells Fargo & Co. 5.625% 12/11/17 4,475 5,031 Wells Fargo & Co. 4.600% 4/1/21 1,375 1,401 Westpac Banking Corp. 4.875% 11/19/19 1,125 1,190 Brokerage (1.0%) 1 Ameriprise Financial Inc. 7.518% 6/1/66 350 380 BlackRock Inc. 6.250% 9/15/17 200 236 BlackRock Inc. 5.000% 12/10/19 900 971 Charles Schwab Corp. 4.450% 7/22/20 850 877 Jefferies Group Inc. 8.500% 7/15/19 1,730 2,100 Lazard Group LLC 6.850% 6/15/17 200 222 Nomura Holdings Inc. 6.700% 3/4/20 975 1,075 Finance Companies (3.0%) Discover Financial Services 6.450% 6/12/17 100 113 Discover Financial Services 10.250% 7/15/19 300 398 1 GE Capital Trust I 6.375% 11/15/67 800 831 General Electric Capital Corp. 5.375% 10/20/16 500 559 General Electric Capital Corp. 5.625% 9/15/17 1,815 2,031 General Electric Capital Corp. 5.625% 5/1/18 1,820 2,013 2 General Electric Capital Corp. 6.000% 8/7/19 4,350 4,880 General Electric Capital Corp. 5.550% 5/4/20 250 273 General Electric Capital Corp. 4.375% 9/16/20 550 548 General Electric Capital Corp. 4.625% 1/7/21 975 989 General Electric Capital Corp. 5.300% 2/11/21 900 943 1 General Electric Capital Corp. 6.375% 11/15/67 400 415 HSBC Finance Corp. 6.676% 1/15/21 1,343 1,439 SLM Corp. 8.450% 6/15/18 1,750 1,975 SLM Corp. 8.000% 3/25/20 200 220 Insurance (5.6%) ACE INA Holdings Inc. 5.700% 2/15/17 200 226 ACE INA Holdings Inc. 5.900% 6/15/19 1,025 1,176 Aetna Inc. 6.500% 9/15/18 750 883 Aetna Inc. 3.950% 9/1/20 1,100 1,090 Aflac Inc. 8.500% 5/15/19 800 992 Alleghany Corp. 5.625% 9/15/20 100 104 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 500 574 Allstate Corp. 7.450% 5/16/19 525 637 1 Allstate Corp. 6.125% 5/15/67 350 354 Alterra Finance LLC 6.250% 9/30/20 95 98 American International Group Inc. 5.600% 10/18/16 500 533 American International Group Inc. 5.450% 5/18/17 675 709 American International Group Inc. 5.850% 1/16/18 450 478 American International Group Inc. 8.250% 8/15/18 400 475 American International Group Inc. 6.400% 12/15/20 2,900 3,170 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 100 105 Axis Specialty Finance LLC 5.875% 6/1/20 200 209 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 775 871 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 200 205 Chubb Corp. 5.750% 5/15/18 575 653 1 Chubb Corp. 6.375% 3/29/67 550 580 CIGNA Corp. 4.375% 12/15/20 425 429 CIGNA Corp. 4.500% 3/15/21 125 127 CNA Financial Corp. 6.500% 8/15/16 550 624 CNA Financial Corp. 5.875% 8/15/20 100 107 Genworth Financial Inc. 8.625% 12/15/16 50 56 Genworth Financial Inc. 7.700% 6/15/20 400 424 Genworth Financial Inc. 7.200% 2/15/21 225 230 Hartford Financial Services Group Inc. 6.300% 3/15/18 100 111 Hartford Financial Services Group Inc. 5.500% 3/30/20 1,675 1,764 Humana Inc. 6.450% 6/1/16 275 314 Lincoln National Corp. 8.750% 7/1/19 150 194 Manulife Financial Corp. 4.900% 9/17/20 925 950 MetLife Inc. 6.750% 6/1/16 2,550 3,003 MetLife Inc. 7.717% 2/15/19 145 178 PartnerRe Finance B LLC 5.500% 6/1/20 400 412 1 Progressive Corp. 6.700% 6/15/67 325 344 Protective Life Corp. 7.375% 10/15/19 100 116 Prudential Financial Inc. 7.375% 6/15/19 1,625 1,955 Prudential Financial Inc. 5.375% 6/21/20 150 162 1 Prudential Financial Inc. 8.875% 6/15/68 175 213 Travelers Cos. Inc. 5.800% 5/15/18 600 675 Travelers Cos. Inc. 5.900% 6/2/19 1,200 1,355 UnitedHealth Group Inc. 6.000% 2/15/18 2,050 2,347 Unum Group 5.625% 9/15/20 225 239 WellPoint Inc. 5.250% 1/15/16 100 112 WellPoint Inc. 7.000% 2/15/19 1,000 1,208 Willis Group Holdings plc 5.750% 3/15/21 450 467 Willis North America Inc. 7.000% 9/29/19 150 169 WR Berkley Corp. 5.375% 9/15/20 175 183 Other Finance (0.1%) NASDAQ OMX Group Inc. 5.550% 1/15/20 300 305 Real Estate Investment Trusts (2.7%) AMB Property LP 4.500% 8/15/17 200 204 Boston Properties LP 5.875% 10/15/19 900 1,004 Boston Properties LP 5.625% 11/15/20 500 551 Brandywine Operating Partnership LP 5.700% 5/1/17 200 217 CommonWealth REIT 5.875% 9/15/20 400 423 Digital Realty Trust LP 5.250% 3/15/21 335 340 Duke Realty LP 6.750% 3/15/20 850 974 ERP Operating LP 5.750% 6/15/17 1,125 1,267 ERP Operating LP 4.750% 7/15/20 300 309 HCP Inc. 6.000% 1/30/17 300 330 HCP Inc. 6.700% 1/30/18 1,750 1,998 Health Care REIT Inc. 6.200% 6/1/16 925 1,041 Health Care REIT Inc. 4.700% 9/15/17 50 52 Hospitality Properties Trust 5.625% 3/15/17 350 370 Kimco Realty Corp. 6.875% 10/1/19 450 528 Liberty Property LP 4.750% 10/1/20 365 372 ProLogis 7.375% 10/30/19 450 528 ProLogis 6.875% 3/15/20 900 1,023 Realty Income Corp. 5.750% 1/15/21 450 487 Simon Property Group LP 5.250% 12/1/16 900 995 Simon Property Group LP 6.125% 5/30/18 325 370 Simon Property Group LP 10.350% 4/1/19 200 282 Simon Property Group LP 5.650% 2/1/20 1,050 1,157 UDR Inc. 4.250% 6/1/18 125 125 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 775 771 Industrial (50.9%) Basic Industry (5.8%) Albemarle Corp. 4.500% 12/15/20 125 127 Alcoa Inc. 5.550% 2/1/17 2,100 2,286 Alcoa Inc. 6.750% 7/15/18 200 227 Alcoa Inc. 6.150% 8/15/20 775 839 Alcoa Inc. 5.400% 4/15/21 625 640 Allegheny Technologies Inc. 5.950% 1/15/21 265 288 ArcelorMittal 6.125% 6/1/18 1,050 1,131 ArcelorMittal 9.850% 6/1/19 175 225 ArcelorMittal 5.250% 8/5/20 2,925 2,914 Barrick Gold Corp. 6.950% 4/1/19 725 873 Barrick North America Finance LLC 6.800% 9/15/18 125 149 Barrick North America Finance LLC 4.400% 5/30/21 550 552 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 1,250 1,509 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 350 347 Cliffs Natural Resources Inc. 5.900% 3/15/20 50 55 Cliffs Natural Resources Inc. 4.875% 4/1/21 550 561 Commercial Metals Co. 7.350% 8/15/18 500 552 Dow Chemical Co. 5.700% 5/15/18 675 752 Dow Chemical Co. 4.250% 11/15/20 3,250 3,205 Eastman Chemical Co. 4.500% 1/15/21 150 152 EI du Pont de Nemours & Co. 6.000% 7/15/18 225 262 EI du Pont de Nemours & Co. 4.625% 1/15/20 775 825 EI du Pont de Nemours & Co. 3.625% 1/15/21 500 489 EI du Pont de Nemours & Co. 4.250% 4/1/21 500 516 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 1,530 1,674 International Paper Co. 7.950% 6/15/18 1,800 2,195 International Paper Co. 9.375% 5/15/19 175 230 Lubrizol Corp. 8.875% 2/1/19 600 791 Newmont Mining Corp. 5.125% 10/1/19 150 164 Plum Creek Timberlands LP 4.700% 3/15/21 250 249 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 1,075 1,088 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 100 118 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 200 217 PPG Industries Inc. 6.650% 3/15/18 400 476 PPG Industries Inc. 3.600% 11/15/20 250 244 Praxair Inc. 4.500% 8/15/19 300 322 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,750 2,061 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 675 898 RPM International Inc. 6.125% 10/15/19 325 354 Sigma-Aldrich Corp. 3.375% 11/1/20 40 39 Southern Copper Corp. 5.375% 4/16/20 200 209 Teck Resources Ltd. 3.850% 8/15/17 400 413 Teck Resources Ltd. 10.750% 5/15/19 275 348 Vale Overseas Ltd. 5.625% 9/15/19 1,925 2,069 Vale Overseas Ltd. 4.625% 9/15/20 50 49 Capital Goods (5.5%) Acuity Brands Lighting Inc. 6.000% 12/15/19 200 214 Allied Waste North America Inc. 6.875% 6/1/17 200 218 Boeing Co. 3.750% 11/20/16 700 754 Boeing Co. 6.000% 3/15/19 225 265 Caterpillar Financial Services Corp. 7.150% 2/15/19 2,550 3,177 Caterpillar Inc. 5.700% 8/15/16 150 175 Caterpillar Inc. 7.900% 12/15/18 50 65 CRH America Inc. 6.000% 9/30/16 1,400 1,556 CRH America Inc. 8.125% 7/15/18 200 242 CRH America Inc. 5.750% 1/15/21 400 429 Danaher Corp. 5.400% 3/1/19 475 534 Deere & Co. 4.375% 10/16/19 450 480 Dover Corp. 4.300% 3/1/21 450 467 Embraer Overseas Ltd. 6.375% 1/24/17 200 219 Embraer Overseas Ltd. 6.375% 1/15/20 225 245 Emerson Electric Co. 4.875% 10/15/19 100 110 Emerson Electric Co. 4.250% 11/15/20 575 607 General Electric Co. 5.250% 12/6/17 2,475 2,779 Goodrich Corp. 4.875% 3/1/20 225 240 Goodrich Corp. 3.600% 2/1/21 375 361 Harsco Corp. 5.750% 5/15/18 475 529 Honeywell International Inc. 5.300% 3/1/18 1,850 2,096 Illinois Tool Works Inc. 6.250% 4/1/19 475 567 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 679 807 John Deere Capital Corp. 5.500% 4/13/17 800 922 John Deere Capital Corp. 2.800% 9/18/17 300 303 John Deere Capital Corp. 5.350% 4/3/18 250 284 L-3 Communications Corp. 5.200% 10/15/19 75 80 L-3 Communications Corp. 4.750% 7/15/20 325 335 L-3 Communications Corp. 4.950% 2/15/21 425 441 Lockheed Martin Corp. 4.250% 11/15/19 1,675 1,735 Northrop Grumman Corp. 5.050% 8/1/19 1,275 1,379 Owens Corning 6.500% 12/1/16 850 932 Raytheon Co. 4.400% 2/15/20 125 131 Raytheon Co. 3.125% 10/15/20 475 449 Republic Services Inc. 5.500% 9/15/19 1,225 1,349 Republic Services Inc. 5.000% 3/1/20 1,175 1,250 Roper Industries Inc. 6.250% 9/1/19 600 678 Tyco International Finance SA 3.750% 1/15/18 600 605 Tyco International Finance SA 8.500% 1/15/19 250 319 United Technologies Corp. 6.125% 2/1/19 1,150 1,358 United Technologies Corp. 4.500% 4/15/20 1,100 1,174 Waste Management Inc. 6.100% 3/15/18 650 748 Waste Management Inc. 4.750% 6/30/20 150 157 Communication (9.2%) America Movil SAB de CV 5.000% 10/16/19 450 476 America Movil SAB de CV 5.000% 3/30/20 900 958 American Tower Corp. 7.000% 10/15/17 600 691 American Tower Corp. 4.500% 1/15/18 1,650 1,659 AT&T Inc. 5.500% 2/1/18 5,200 5,803 AT&T Inc. 4.450% 5/15/21 250 254 British Telecommunications plc 5.950% 1/15/18 850 953 CBS Corp. 8.875% 5/15/19 875 1,130 CBS Corp. 5.750% 4/15/20 440 482 CBS Corp. 4.300% 2/15/21 250 245 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 1,775 2,320 Comcast Corp. 6.500% 1/15/17 1,425 1,672 Comcast Corp. 6.300% 11/15/17 2,200 2,560 Comcast Corp. 5.700% 5/15/18 150 168 Comcast Corp. 5.150% 3/1/20 200 215 Deutsche Telekom International Finance BV 6.000% 7/8/19 725 842 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 2,275 2,532 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 200 214 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 400 405 Discovery Communications LLC 5.050% 6/1/20 775 821 Embarq Corp. 7.082% 6/1/16 1,675 1,900 France Telecom SA 5.375% 7/8/19 225 254 Grupo Televisa SA 6.000% 5/15/18 400 443 NBCUniversal Media LLC 5.150% 4/30/20 1,025 1,096 NBCUniversal Media LLC 4.375% 4/1/21 825 823 News America Inc. 6.900% 3/1/19 1,825 2,171 Omnicom Group Inc. 4.450% 8/15/20 650 650 Reed Elsevier Capital Inc. 8.625% 1/15/19 450 577 Rogers Communications Inc. 6.800% 8/15/18 850 1,010 RR Donnelley & Sons Co. 11.750% 2/1/19 500 640 Telecom Italia Capital SA 6.999% 6/4/18 375 421 Telecom Italia Capital SA 7.175% 6/18/19 700 794 Telefonica Emisiones SAU 6.421% 6/20/16 2,550 2,897 Telefonica Emisiones SAU 5.877% 7/15/19 310 335 Telefonica Emisiones SAU 5.134% 4/27/20 875 894 Telefonica Emisiones SAU 5.462% 2/16/21 225 233 Thomson Reuters Corp. 6.500% 7/15/18 150 177 Time Warner Cable Inc. 5.850% 5/1/17 3,025 3,402 Time Warner Cable Inc. 6.750% 7/1/18 1,500 1,744 Time Warner Cable Inc. 8.250% 4/1/19 925 1,154 Verizon Communications Inc. 5.500% 2/15/18 3,875 4,339 Verizon Communications Inc. 6.100% 4/15/18 200 230 Verizon Communications Inc. 8.750% 11/1/18 425 556 Verizon Communications Inc. 4.600% 4/1/21 300 310 Virgin Media Secured Finance plc 5.250% 1/15/21 500 520 Vodafone Group plc 4.625% 7/15/18 250 267 Vodafone Group plc 5.450% 6/10/19 600 672 Vodafone Group plc 4.375% 3/16/21 500 508 Consumer Cyclical (4.8%) AutoZone Inc. 4.000% 11/15/20 300 289 Best Buy Co. Inc. 5.500% 3/15/21 300 302 BorgWarner Inc. 4.625% 9/15/20 75 77 Costco Wholesale Corp. 5.500% 3/15/17 825 965 CVS Caremark Corp. 6.125% 8/15/16 350 403 CVS Caremark Corp. 5.750% 6/1/17 1,600 1,812 CVS Caremark Corp. 6.600% 3/15/19 500 586 CVS Caremark Corp. 4.750% 5/18/20 75 78 Darden Restaurants Inc. 6.200% 10/15/17 300 346 eBay Inc. 3.250% 10/15/20 150 142 Expedia Inc. 7.456% 8/15/18 350 393 Expedia Inc. 5.950% 8/15/20 875 872 Family Dollar Stores Inc. 5.000% 2/1/21 100 99 Gap Inc. 5.950% 4/12/21 500 489 Home Depot Inc. 3.950% 9/15/20 1,400 1,405 Home Depot Inc. 4.400% 4/1/21 350 356 International Game Technology 5.500% 6/15/20 50 52 Johnson Controls Inc. 5.000% 3/30/20 725 783 Kohl's Corp. 6.250% 12/15/17 300 355 Lowe's Cos. Inc. 4.625% 4/15/20 1,100 1,181 Lowe's Cos. Inc. 3.750% 4/15/21 500 497 Macy's Retail Holdings Inc. 5.900% 12/1/16 700 793 McDonald's Corp. 5.350% 3/1/18 375 428 McDonald's Corp. 5.000% 2/1/19 500 560 McDonald's Corp. 3.500% 7/15/20 400 401 Nordstrom Inc. 6.250% 1/15/18 400 467 O'Reilly Automotive Inc. 4.875% 1/14/21 150 153 Target Corp. 5.875% 7/15/16 200 235 Target Corp. 6.000% 1/15/18 2,150 2,516 Time Warner Inc. 5.875% 11/15/16 675 776 Time Warner Inc. 4.875% 3/15/20 2,950 3,079 TJX Cos. Inc. 6.950% 4/15/19 150 184 Toll Brothers Finance Corp. 6.750% 11/1/19 200 210 Toyota Motor Credit Corp. 4.500% 6/17/20 650 680 Toyota Motor Credit Corp. 4.250% 1/11/21 125 129 Viacom Inc. 3.500% 4/1/17 775 791 Wal-Mart Stores Inc. 5.375% 4/5/17 200 230 Wal-Mart Stores Inc. 5.800% 2/15/18 100 116 Wal-Mart Stores Inc. 3.625% 7/8/20 725 720 Wal-Mart Stores Inc. 3.250% 10/25/20 1,825 1,761 Wal-Mart Stores Inc. 4.250% 4/15/21 300 308 Walt Disney Co. 5.625% 9/15/16 550 640 Western Union Co. 5.930% 10/1/16 300 341 Yum! Brands Inc. 6.250% 3/15/18 650 750 Consumer Noncyclical (12.9%) Abbott Laboratories 5.600% 11/30/17 1,750 2,033 Abbott Laboratories 5.125% 4/1/19 550 611 Abbott Laboratories 4.125% 5/27/20 300 308 Altria Group Inc. 9.700% 11/10/18 2,375 3,182 Altria Group Inc. 9.250% 8/6/19 475 627 Altria Group Inc. 4.750% 5/5/21 450 453 Amgen Inc. 5.850% 6/1/17 1,675 1,951 Amgen Inc. 5.700% 2/1/19 150 171 Amgen Inc. 3.450% 10/1/20 275 265 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 750 845 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 575 733 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 600 733 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,100 1,217 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 175 189 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 1,350 1,384 Archer-Daniels-Midland Co. 5.450% 3/15/18 500 569 Archer-Daniels-Midland Co. 4.479% 3/1/21 225 235 AstraZeneca plc 5.900% 9/15/17 1,050 1,230 Baxter International Inc. 5.900% 9/1/16 700 826 Becton Dickinson and Co. 3.250% 11/12/20 450 432 Bottling Group LLC 5.125% 1/15/19 500 555 Bunge Ltd. Finance Corp. 8.500% 6/15/19 700 860 Campbell Soup Co. 3.050% 7/15/17 125 128 Campbell Soup Co. 4.250% 4/15/21 425 437 Cardinal Health Inc. 4.625% 12/15/20 200 204 CareFusion Corp. 6.375% 8/1/19 750 860 Celgene Corp. 3.950% 10/15/20 65 63 Coca-Cola Co. 5.350% 11/15/17 475 553 Coca-Cola Co. 3.150% 11/15/20 1,000 972 Colgate-Palmolive Co. 2.625% 5/1/17 300 305 Corn Products International Inc. 4.625% 11/1/20 50 51 Covidien International Finance SA 6.000% 10/15/17 825 968 CR Bard Inc. 4.400% 1/15/21 1,200 1,252 Diageo Capital plc 5.500% 9/30/16 200 228 Diageo Capital plc 5.750% 10/23/17 500 579 Diageo Capital plc 4.828% 7/15/20 100 106 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 770 926 Eli Lilly & Co. 5.200% 3/15/17 250 285 Energizer Holdings Inc. 4.700% 5/19/21 525 529 General Mills Inc. 5.700% 2/15/17 675 776 General Mills Inc. 5.650% 2/15/19 1,550 1,762 Gilead Sciences Inc. 4.500% 4/1/21 450 461 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 1,825 2,092 Hershey Co. 4.125% 12/1/20 225 232 Hormel Foods Corp. 4.125% 4/15/21 100 103 Johnson & Johnson 5.550% 8/15/17 175 204 Johnson & Johnson 5.150% 7/15/18 1,100 1,250 Kellogg Co. 3.250% 5/21/18 525 528 Kellogg Co. 4.150% 11/15/19 75 78 Kellogg Co. 4.000% 12/15/20 600 606 Kimberly-Clark Corp. 6.125% 8/1/17 579 688 Kimberly-Clark Corp. 7.500% 11/1/18 425 537 Kimberly-Clark Corp. 3.625% 8/1/20 100 100 Kimberly-Clark Corp. 3.875% 3/1/21 75 77 Koninklijke Philips Electronics NV 5.750% 3/11/18 875 1,005 Kraft Foods Inc. 6.500% 8/11/17 775 911 Kraft Foods Inc. 6.125% 2/1/18 3,350 3,836 Kraft Foods Inc. 6.125% 8/23/18 400 460 Kraft Foods Inc. 5.375% 2/10/20 675 736 Kroger Co. 6.400% 8/15/17 600 711 Kroger Co. 6.150% 1/15/20 250 292 Laboratory Corp. of America Holdings 4.625% 11/15/20 900 921 Life Technologies Corp. 5.000% 1/15/21 400 412 Lorillard Tobacco Co. 8.125% 6/23/19 200 240 Lorillard Tobacco Co. 6.875% 5/1/20 450 500 McKesson Corp. 4.750% 3/1/21 800 839 Mead Johnson Nutrition Co. 4.900% 11/1/19 1,150 1,221 Medco Health Solutions Inc. 7.125% 3/15/18 1,550 1,853 Medtronic Inc. 4.450% 3/15/20 875 926 Merck & Co. Inc. 5.000% 6/30/19 1,500 1,666 Merck & Co. Inc. 3.875% 1/15/21 300 302 Newell Rubbermaid Inc. 4.700% 8/15/20 100 102 Novartis Capital Corp. 4.400% 4/24/20 300 320 Novartis Securities Investment Ltd. 5.125% 2/10/19 1,950 2,169 PepsiCo Inc./NC 5.000% 6/1/18 450 502 PepsiCo Inc./NC 7.900% 11/1/18 2,200 2,845 Pfizer Inc. 6.200% 3/15/19 2,075 2,444 Philip Morris International Inc. 5.650% 5/16/18 2,000 2,279 Philip Morris International Inc. 4.500% 3/26/20 675 711 Procter & Gamble Co. 4.700% 2/15/19 1,445 1,600 Quest Diagnostics Inc./DE 4.700% 4/1/21 500 515 Reynolds American Inc. 7.625% 6/1/16 375 452 Reynolds American Inc. 6.750% 6/15/17 700 813 Safeway Inc. 6.350% 8/15/17 575 665 Safeway Inc. 5.000% 8/15/19 125 132 Safeway Inc. 3.950% 8/15/20 350 345 Sanofi 4.000% 3/29/21 1,075 1,084 Sara Lee Corp. 4.100% 9/15/20 100 98 St. Jude Medical Inc. 4.875% 7/15/19 400 435 Stryker Corp. 4.375% 1/15/20 100 105 Sysco Corp. 5.250% 2/12/18 150 168 Thermo Fisher Scientific Inc. 4.500% 3/1/21 175 182 Unilever Capital Corp. 4.250% 2/10/21 1,400 1,471 Wyeth 5.450% 4/1/17 900 1,038 Zimmer Holdings Inc. 4.625% 11/30/19 175 187 Energy (6.4%) Anadarko Petroleum Corp. 5.950% 9/15/16 1,875 2,113 Anadarko Petroleum Corp. 6.375% 9/15/17 475 545 Apache Corp. 5.625% 1/15/17 300 347 Apache Corp. 3.625% 2/1/21 1,400 1,367 BP Capital Markets plc 4.750% 3/10/19 1,200 1,272 BP Capital Markets plc 4.500% 10/1/20 575 588 BP Capital Markets plc 4.742% 3/11/21 450 465 Cameron International Corp. 4.500% 6/1/21 350 350 Canadian Natural Resources Ltd. 5.700% 5/15/17 775 884 Cenovus Energy Inc. 5.700% 10/15/19 450 517 Chevron Corp. 4.950% 3/3/19 600 671 ConocoPhillips 5.750% 2/1/19 450 523 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 2,300 2,673 Devon Energy Corp. 6.300% 1/15/19 225 268 Encana Corp. 5.900% 12/1/17 825 953 Ensco plc 4.700% 3/15/21 425 434 EOG Resources Inc. 5.625% 6/1/19 150 170 EOG Resources Inc. 4.100% 2/1/21 1,100 1,100 Halliburton Co. 6.150% 9/15/19 1,000 1,181 Hess Corp. 8.125% 2/15/19 400 512 Husky Energy Inc. 7.250% 12/15/19 200 244 Marathon Oil Corp. 5.900% 3/15/18 1,000 1,147 Marathon Petroleum Corp. 5.125% 3/1/21 100 104 Nabors Industries Inc. 9.250% 1/15/19 1,300 1,685 Noble Energy Inc. 8.250% 3/1/19 350 452 Noble Holding International Ltd. 4.625% 3/1/21 325 336 Occidental Petroleum Corp. 4.125% 6/1/16 1,900 2,074 Petro-Canada 6.050% 5/15/18 600 691 Rowan Cos. Inc. 5.000% 9/1/17 650 702 Shell International Finance BV 4.300% 9/22/19 1,750 1,845 Shell International Finance BV 4.375% 3/25/20 1,100 1,170 Statoil ASA 3.125% 8/17/17 125 126 Statoil ASA 5.250% 4/15/19 1,750 1,954 Suncor Energy Inc. 6.100% 6/1/18 450 518 Talisman Energy Inc. 7.750% 6/1/19 300 374 Total Capital SA 4.450% 6/24/20 125 132 Total Capital SA 4.125% 1/28/21 900 921 Transocean Inc. 6.000% 3/15/18 1,150 1,277 Transocean Inc. 6.500% 11/15/20 115 130 Valero Energy Corp. 9.375% 3/15/19 500 654 Valero Energy Corp. 6.125% 2/1/20 975 1,091 Weatherford International Ltd./Bermuda 5.125% 9/15/20 1,800 1,858 XTO Energy Inc. 5.500% 6/15/18 300 348 XTO Energy Inc. 6.500% 12/15/18 200 247 Other Industrial (0.0%) Cornell University New York Revenue 5.450% 2/1/19 150 170 Technology (4.0%) Adobe Systems Inc. 4.750% 2/1/20 400 417 Agilent Technologies Inc. 6.500% 11/1/17 1,500 1,747 Arrow Electronics Inc. 5.125% 3/1/21 300 303 Cisco Systems Inc. 4.950% 2/15/19 625 684 Cisco Systems Inc. 4.450% 1/15/20 2,075 2,165 Computer Sciences Corp. 6.500% 3/15/18 1,100 1,217 Dell Inc. 5.875% 6/15/19 250 282 Dell Inc. 4.625% 4/1/21 375 384 Fiserv Inc. 4.625% 10/1/20 300 302 Google Inc. 3.625% 5/19/21 400 395 Harris Corp. 4.400% 12/15/20 425 432 Hewlett-Packard Co. 5.400% 3/1/17 300 343 Hewlett-Packard Co. 5.500% 3/1/18 550 619 Hewlett-Packard Co. 3.750% 12/1/20 675 659 Hewlett-Packard Co. 4.300% 6/1/21 175 176 International Business Machines Corp. 5.700% 9/14/17 2,200 2,564 International Business Machines Corp. 7.625% 10/15/18 929 1,187 Juniper Networks Inc. 4.600% 3/15/21 90 93 KLA-Tencor Corp. 6.900% 5/1/18 350 401 Microsoft Corp. 4.200% 6/1/19 700 741 Microsoft Corp. 4.000% 2/8/21 50 51 Nokia Oyj 5.375% 5/15/19 1,725 1,813 Oracle Corp. 5.750% 4/15/18 1,800 2,069 Oracle Corp. 3.875% 7/15/20 1,025 1,037 SAIC Inc. 4.450% 12/1/20 150 156 Symantec Corp. 4.200% 9/15/20 125 121 Tyco Electronics Group SA 6.550% 10/1/17 800 950 Xerox Corp. 6.350% 5/15/18 1,775 2,049 Transportation (2.3%) 1 American Airlines 2011-1 Class A Pass Through Trust 5.250% 1/31/21 150 147 1 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 710 831 Burlington Northern Santa Fe LLC 5.650% 5/1/17 850 974 Canadian National Railway Co. 5.550% 3/1/19 325 371 Con-way Inc. 7.250% 1/15/18 200 223 1 Continental Airlines 2009-1 Pass Through Trust 9.000% 7/8/16 564 652 1 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 190 206 CSX Corp. 7.375% 2/1/19 1,675 2,057 1 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 220 240 1 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 690 690 FedEx Corp. 8.000% 1/15/19 150 190 Norfolk Southern Corp. 5.750% 4/1/18 200 228 Norfolk Southern Corp. 5.900% 6/15/19 1,700 1,964 Ryder System Inc. 5.850% 11/1/16 100 113 Ryder System Inc. 3.500% 6/1/17 175 176 1 UAL 2009-2A Pass Through Trust 9.750% 1/15/17 784 894 Union Pacific Corp. 5.700% 8/15/18 1,300 1,493 Union Pacific Corp. 6.125% 2/15/20 150 177 Union Pacific Corp. 4.000% 2/1/21 300 306 United Parcel Service Inc. 5.500% 1/15/18 150 172 United Parcel Service Inc. 5.125% 4/1/19 600 681 United Parcel Service Inc. 3.125% 1/15/21 500 479 Utilities (10.2%) Electric (6.2%) American Water Capital Corp. 6.085% 10/15/17 450 520 Appalachian Power Co. 7.950% 1/15/20 175 223 Appalachian Power Co. 4.600% 3/30/21 1,000 1,020 Cleveland Electric Illuminating Co. 5.700% 4/1/17 1,000 1,102 Commonwealth Edison Co. 4.000% 8/1/20 800 800 Consolidated Edison Co. of New York Inc. 5.850% 4/1/18 600 693 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 200 248 Consolidated Edison Co. of New York Inc. 4.450% 6/15/20 500 529 Consumers Energy Co. 6.700% 9/15/19 125 151 Consumers Energy Co. 5.650% 4/15/20 175 199 Detroit Edison Co. 3.900% 6/1/21 475 477 Dominion Resources Inc. 5.200% 8/15/19 2,100 2,310 Dominion Resources Inc./VA 8.875% 1/15/19 450 587 Dominion Resources Inc./VA 4.450% 3/15/21 275 284 1 Dominion Resources Inc./VA 7.500% 6/30/66 200 212 Duke Energy Carolinas LLC 7.000% 11/15/18 1,100 1,356 Duke Energy Corp. 5.050% 9/15/19 775 842 Duke Energy Indiana Inc. 3.750% 7/15/20 700 702 Entergy Arkansas Inc. 3.750% 2/15/21 425 410 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 169 Entergy Gulf States Louisiana LLC 3.950% 10/1/20 325 318 Exelon Generation Co. LLC 6.200% 10/1/17 275 313 Exelon Generation Co. LLC 4.000% 10/1/20 1,100 1,058 Florida Power Corp. 5.650% 6/15/18 225 260 Georgia Power Co. 5.700% 6/1/17 200 231 Georgia Power Co. 4.250% 12/1/19 725 765 Great Plains Energy Inc. 4.850% 6/1/21 675 688 Kentucky Utilities Co. 3.250% 11/1/20 525 507 LG&E and KU Energy LLC 3.750% 11/15/20 195 186 Midamerican Energy Holdings Co. 5.750% 4/1/18 1,625 1,846 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 300 341 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,275 1,786 Nevada Power Co. 7.125% 3/15/19 650 789 NextEra Energy Capital Holdings Inc. 6.000% 3/1/19 350 393 1 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 400 402 1 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 225 226 Northern States Power Co./MN 5.250% 3/1/18 1,350 1,516 NSTAR 4.500% 11/15/19 244 257 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 475 562 Pacific Gas & Electric Co. 5.625% 11/30/17 1,400 1,598 Pacific Gas & Electric Co. 8.250% 10/15/18 650 845 Pennsylvania Electric Co. 5.200% 4/1/20 350 372 Progress Energy Carolina 5.300% 1/15/19 1,425 1,603 PSEG Power LLC 5.125% 4/15/20 1,500 1,589 Public Service Co. of Oklahoma 4.400% 2/1/21 500 512 Public Service Electric & Gas Co. 3.500% 8/15/20 375 371 SCANA Corp. 4.750% 5/15/21 800 809 Southern California Edison Co. 5.500% 8/15/18 100 115 Southern California Edison Co. 3.875% 6/1/21 500 504 Southwestern Electric Power Co. 5.875% 3/1/18 300 331 TransAlta Corp. 6.650% 5/15/18 550 634 UIL Holdings Corp. 4.625% 10/1/20 150 148 Union Electric Co. 6.700% 2/1/19 200 236 1 Wisconsin Energy Corp. 6.250% 5/15/67 350 355 Xcel Energy Inc. 4.700% 5/15/20 600 634 Natural Gas (4.0%) Buckeye Partners LP 4.875% 2/1/21 350 361 CenterPoint Energy Resources Corp. 4.500% 1/15/21 300 305 Enbridge Energy Partners LP 6.500% 4/15/18 400 465 Enbridge Energy Partners LP 9.875% 3/1/19 800 1,070 Energy Transfer Partners LP 6.700% 7/1/18 500 576 Energy Transfer Partners LP 9.700% 3/15/19 200 265 Energy Transfer Partners LP 9.000% 4/15/19 400 514 Enterprise Products Operating LLC 6.300% 9/15/17 1,575 1,827 Enterprise Products Operating LLC 6.500% 1/31/19 500 581 Enterprise Products Operating LLC 5.200% 9/1/20 300 320 EQT Corp. 8.125% 6/1/19 575 714 Kinder Morgan Energy Partners LP 5.950% 2/15/18 200 224 Kinder Morgan Energy Partners LP 9.000% 2/1/19 275 356 Kinder Morgan Energy Partners LP 6.850% 2/15/20 1,900 2,238 Magellan Midstream Partners LP 4.250% 2/1/21 575 579 National Grid plc 6.300% 8/1/16 1,050 1,214 Nisource Finance Corp. 6.400% 3/15/18 1,825 2,087 ONEOK Partners LP 8.625% 3/1/19 1,275 1,651 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 150 172 Plains All American Pipeline LP / PAA Finance Corp. 5.750% 1/15/20 800 881 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 300 312 Sempra Energy 9.800% 2/15/19 650 877 Tennessee Gas Pipeline Co. 7.500% 4/1/17 450 550 TransCanada PipeLines Ltd. 6.500% 8/15/18 850 1,016 TransCanada PipeLines Ltd. 3.800% 10/1/20 650 649 1 TransCanada PipeLines Ltd. 6.350% 5/15/67 350 356 Williams Partners LP 5.250% 3/15/20 650 703 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 1,800 2,171 Other Utility (0.0%) Veolia Environnement SA 6.000% 6/1/18 150 172 Total Corporate Bonds (Cost $547,667) Taxable Municipal Bonds (0.1%) California Educational Facilities Authority Revenue (Stanford University) 4.750% 5/1/19 150 164 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) 5.250% 7/1/19 290 326 New Hampshire Health & Educational Facilities Authority Revenue (Dartmouth College) 4.750% 6/1/19 200 218 Total Taxable Municipal Bonds (Cost $693) Shares Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 3 Vanguard Market Liquidity Fund (Cost $11,529) 0.155% 11,529,000 Total Investments (100.5%) (Cost $567,669) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Securities with a value of $208,000 have been segregated as initial margin for open futures contracts. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. Intermediate-Term Corporate Bond Index Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  7,798  Corporate Bonds  563,134  Taxable Municipal Bonds  708  Temporary Cash Investments 11,529   Futures ContractsAssets 1 2   Futures ContractsLiabilities 1 (2)   Total 11,529 571,640  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Intermediate-Term Corporate Bond Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note September 2011 17 2,025 12 10-Year U.S. Treasury Note September 2011 (11) (1,348) (10) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2011, the cost of investment securities for tax purposes was $567,687,000. Net unrealized appreciation of investment securities for tax purposes was $15,482,000, consisting of unrealized gains of $15,920,000 on securities that had risen in value since their purchase and $438,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Corporate Bond Index Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.9%) U.S. Government Securities (0.9%) United States Treasury Note/Bond 3.125% 5/15/21 950 956 United States Treasury Note/Bond 4.750% 2/15/41 115 125 Total U.S. Government and Agency Obligations (Cost $1,081) Corporate Bonds (97.6%) Finance (21.2%) Banking (11.5%) 1 Abbey National Capital Trust I 8.963% 12/29/49 100 112 American Express Co. 8.150% 3/19/38 255 353 Bank of America NA 6.000% 10/15/36 350 354 Bank One Capital III 8.750% 9/1/30 225 291 Bank One Corp. 7.625% 10/15/26 50 62 1 BB&T Capital Trust IV 6.820% 6/12/77 125 129 Capital One Capital III 7.686% 8/15/36 325 334 Capital One Capital V 10.250% 8/15/39 125 133 Citigroup Inc. 6.125% 8/25/36 400 404 Citigroup Inc. 6.875% 3/5/38 675 777 Citigroup Inc. 8.125% 7/15/39 700 909 Credit Suisse USA Inc. 7.125% 7/15/32 25 31 Fifth Third Bancorp 8.250% 3/1/38 282 349 FleetBoston Financial Corp. 6.700% 7/15/28 100 106 Goldman Sachs Group Inc. 5.950% 1/15/27 300 300 Goldman Sachs Group Inc. 6.450% 5/1/36 325 318 Goldman Sachs Group Inc. 6.750% 10/1/37 1,325 1,332 Goldman Sachs Group Inc. 6.250% 2/1/41 400 406 HSBC Bank USA NA 5.875% 11/1/34 200 205 HSBC Bank USA NA 7.000% 1/15/39 375 439 HSBC Holdings plc 6.500% 5/2/36 225 240 HSBC Holdings plc 6.500% 9/15/37 100 108 HSBC Holdings plc 6.800% 6/1/38 575 636 JP Morgan Chase Capital XX 6.550% 9/29/36 75 77 1 JP Morgan Chase Capital XXII 6.450% 1/15/87 375 384 JP Morgan Chase Capital XXV 6.800% 10/1/37 100 102 JPMorgan Chase & Co. 6.400% 5/15/38 680 777 JPMorgan Chase & Co. 5.500% 10/15/40 50 51 JPMorgan Chase Capital XXVII 7.000% 11/1/39 125 129 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 391 Merrill Lynch & Co. Inc. 7.750% 5/14/38 600 703 Morgan Stanley 6.000% 9/27/25 300 299 Morgan Stanley 6.250% 8/9/26 250 272 NB Capital Trust II 7.830% 12/15/26 350 356 Santander UK plc 7.950% 10/26/29 150 170 UBS AG 5.750% 4/25/18 250 278 Wachovia Bank NA 6.600% 1/15/38 960 1,101 Wachovia Corp. 5.500% 8/1/35 140 139 Wells Fargo Bank NA 5.950% 8/26/36 175 186 Wells Fargo Capital X 5.950% 12/15/36 175 175 Brokerage (0.1%) Jefferies Group Inc. 6.250% 1/15/36 100 96 Finance Companies (2.9%) General Electric Capital Corp. 5.550% 1/5/26 475 488 General Electric Capital Corp. 6.750% 3/15/32 475 543 General Electric Capital Corp. 6.150% 8/7/37 275 294 General Electric Capital Corp. 5.875% 1/14/38 1,850 1,926 SLM Corp. 5.625% 8/1/33 300 268 Insurance (6.3%) ACE INA Holdings Inc. 6.700% 5/15/36 100 119 Aetna Inc. 6.625% 6/15/36 150 171 Aetna Inc. 6.750% 12/15/37 100 116 Aflac Inc. 6.900% 12/17/39 100 111 Allstate Corp. 6.900% 5/15/38 200 237 1 Allstate Corp. 6.500% 5/15/57 200 207 American International Group Inc. 6.250% 5/1/36 90 93 American International Group Inc. 6.250% 3/15/37 160 148 1 American International Group Inc. 8.175% 5/15/58 875 962 AON Corp. 6.250% 9/30/40 125 136 AXA SA 8.600% 12/15/30 255 316 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 200 216 Chubb Corp. 6.000% 5/11/37 290 315 Chubb Corp. 6.500% 5/15/38 50 58 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 70 71 Genworth Financial Inc. 7.625% 9/24/21 100 104 Hartford Financial Services Group Inc. 6.100% 10/1/41 150 152 Lincoln National Corp. 6.150% 4/7/36 100 108 Lincoln National Corp. 7.000% 6/15/40 125 147 1 MetLife Inc. 6.400% 12/15/66 235 235 MetLife Inc. 5.875% 2/6/41 515 536 Progressive Corp. 6.625% 3/1/29 100 115 Protective Life Corp. 8.450% 10/15/39 100 116 Prudential Financial Inc. 5.750% 7/15/33 525 534 Transatlantic Holdings Inc. 8.000% 11/30/39 75 84 Travelers Cos. Inc. 6.250% 6/15/37 625 689 Travelers Cos. Inc. 5.350% 11/1/40 80 79 UnitedHealth Group Inc. 5.800% 3/15/36 450 463 UnitedHealth Group Inc. 6.875% 2/15/38 460 536 Validus Holdings Ltd. 8.875% 1/26/40 35 38 WellPoint Inc. 5.800% 8/15/40 300 309 XL Group plc 6.250% 5/15/27 100 105 Real Estate Investment Trusts (0.4%) HCP Inc. 6.750% 2/1/41 175 191 Health Care REIT Inc. 5.250% 1/15/22 125 126 Simon Property Group LP 6.750% 2/1/40 75 87 Industrial (60.3%) Basic Industry (4.8%) Agrium Inc. 6.125% 1/15/41 100 108 Alcoa Inc. 5.900% 2/1/27 275 281 Alcoa Inc. 6.750% 1/15/28 100 110 ArcelorMittal 7.000% 10/15/39 365 380 Barrick North America Finance LLC 7.500% 9/15/38 75 94 Barrick North America Finance LLC 5.700% 5/30/41 200 200 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 50 53 Cliffs Natural Resources Inc. 6.250% 10/1/40 350 358 Dow Chemical Co. 9.400% 5/15/39 275 424 EI du Pont de Nemours & Co. 4.900% 1/15/41 400 389 International Paper Co. 7.500% 8/15/21 190 229 International Paper Co. 7.300% 11/15/39 125 144 Monsanto Co. 5.875% 4/15/38 50 56 Newmont Mining Corp. 6.250% 10/1/39 200 218 Nucor Corp. 4.125% 9/15/22 175 174 Nucor Corp. 6.400% 12/1/37 50 60 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 100 104 PPG Industries Inc. 7.700% 3/15/38 100 130 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 375 461 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 50 49 Southern Copper Corp. 7.500% 7/27/35 325 351 Teck Resources Ltd. 6.125% 10/1/35 150 158 Teck Resources Ltd. 6.000% 8/15/40 25 27 Vale Overseas Ltd. 8.250% 1/17/34 325 402 Vale Overseas Ltd. 6.875% 11/21/36 700 767 Vale Overseas Ltd. 6.875% 11/10/39 55 60 Capital Goods (4.4%) 3M Co. 6.375% 2/15/28 100 117 Boeing Co. 6.875% 3/15/39 240 302 Caterpillar Inc. 6.050% 8/15/36 525 604 Caterpillar Inc. 5.200% 5/27/41 50 50 Deere & Co. 5.375% 10/16/29 525 571 Dover Corp. 6.600% 3/15/38 135 166 Emerson Electric Co. 5.250% 11/15/39 80 83 Honeywell International Inc. 5.700% 3/15/36 300 330 Honeywell International Inc. 5.700% 3/15/37 25 28 Lafarge SA 7.125% 7/15/36 150 152 Lockheed Martin Corp. 5.720% 6/1/40 470 501 Northrop Grumman Corp. 5.050% 11/15/40 150 146 Northrop Grumman Systems Corp. 7.750% 2/15/31 25 33 Owens Corning 7.000% 12/1/36 150 153 Parker Hannifin Corp. 3.500% 9/15/22 75 72 Raytheon Co. 4.875% 10/15/40 85 81 Republic Services Inc. 5.250% 11/15/21 525 560 Republic Services Inc. 5.700% 5/15/41 100 101 Sonoco Products Co. 5.750% 11/1/40 25 26 Stanley Black & Decker Inc. 5.200% 9/1/40 25 25 Tyco International Finance SA 4.625% 1/15/23 50 51 United Technologies Corp. 7.500% 9/15/29 75 99 United Technologies Corp. 5.700% 4/15/40 575 636 Waste Management Inc. 7.100% 8/1/26 175 213 Waste Management Inc. 6.125% 11/30/39 200 215 Communication (15.5%) Alltel Corp. 7.875% 7/1/32 150 201 America Movil SAB de CV 6.125% 3/30/40 400 433 AT&T Inc. 6.150% 9/15/34 1,025 1,075 AT&T Inc. 6.800% 5/15/36 150 169 AT&T Inc. 6.500% 9/1/37 1,100 1,205 AT&T Inc. 6.300% 1/15/38 875 927 AT&T Inc. 6.400% 5/15/38 275 297 AT&T Inc. 5.350% 9/1/40 215 206 AT&T Mobility LLC 7.125% 12/15/31 250 310 British Telecommunications plc 9.875% 12/15/30 450 643 CBS Corp. 7.875% 7/30/30 300 363 CenturyLink Inc. 7.600% 9/15/39 150 153 Comcast Corp. 5.650% 6/15/35 225 223 Comcast Corp. 6.500% 11/15/35 75 82 Comcast Corp. 6.450% 3/15/37 100 109 Comcast Corp. 6.950% 8/15/37 1,265 1,451 Comcast Corp. 6.400% 5/15/38 150 162 Deutsche Telekom International Finance BV 8.750% 6/15/30 585 802 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 350 359 Discovery Communications LLC 6.350% 6/1/40 200 215 Embarq Corp. 7.995% 6/1/36 225 246 France Telecom SA 8.500% 3/1/31 285 395 Grupo Televisa SA 6.625% 3/18/25 100 112 GTE Corp. 8.750% 11/1/21 125 167 Koninklijke KPN NV 8.375% 10/1/30 100 132 NBCUniversal Media LLC 6.400% 4/30/40 175 191 NBCUniversal Media LLC 5.950% 4/1/41 200 207 News America Inc. 7.700% 10/30/25 50 62 News America Inc. 6.200% 12/15/34 150 156 News America Inc. 6.150% 3/1/37 1,000 1,032 News America Inc. 6.150% 2/15/41 100 103 News America Inc. 7.750% 12/1/45 300 368 Qwest Corp. 7.500% 6/15/23 225 227 Qwest Corp. 7.250% 9/15/25 100 106 Qwest Corp. 7.125% 11/15/43 75 74 Telecom Italia Capital SA 7.200% 7/18/36 275 280 Telecom Italia Capital SA 7.721% 6/4/38 375 401 Telefonica Emisiones SAU 7.045% 6/20/36 775 862 Thomson Reuters Corp. 5.500% 8/15/35 100 102 Time Warner Cable Inc. 6.550% 5/1/37 750 798 Time Warner Cable Inc. 7.300% 7/1/38 325 377 Time Warner Cable Inc. 5.875% 11/15/40 150 147 United States Cellular Corp. 6.700% 12/15/33 100 101 Verizon Communications Inc. 8.750% 11/1/18 100 131 Verizon Communications Inc. 6.250% 4/1/37 40 43 Verizon Communications Inc. 6.400% 2/15/38 150 165 Verizon Communications Inc. 6.900% 4/15/38 910 1,058 Verizon Communications Inc. 8.950% 3/1/39 250 356 Verizon Communications Inc. 6.000% 4/1/41 350 368 Verizon Global Funding Corp. 7.750% 12/1/30 50 64 Vodafone Group plc 7.875% 2/15/30 375 497 Consumer Cyclical (7.8%) CVS Caremark Corp. 6.250% 6/1/27 375 419 CVS Caremark Corp. 5.750% 5/15/41 45 45 Daimler Finance North America LLC 8.500% 1/18/31 200 277 Historic TW Inc. 6.625% 5/15/29 1,075 1,183 Home Depot Inc. 5.875% 12/16/36 450 468 Home Depot Inc. 5.400% 9/15/40 335 326 Home Depot Inc. 5.950% 4/1/41 125 131 Johnson Controls Inc. 5.700% 3/1/41 100 104 Kohl's Corp. 6.875% 12/15/37 75 89 Lowe's Cos. Inc. 5.500% 10/15/35 375 387 Macy's Retail Holdings Inc. 6.900% 4/1/29 200 227 Macy's Retail Holdings Inc. 6.375% 3/15/37 150 160 McDonald's Corp. 6.300% 10/15/37 325 389 Nordstrom Inc. 7.000% 1/15/38 70 85 Target Corp. 7.000% 7/15/31 675 823 Time Warner Inc. 7.625% 4/15/31 100 120 Time Warner Inc. 7.700% 5/1/32 375 457 Time Warner Inc. 6.250% 3/29/41 100 104 Viacom Inc. 6.875% 4/30/36 600 682 Wal-Mart Stores Inc. 5.875% 4/5/27 250 282 Wal-Mart Stores Inc. 7.550% 2/15/30 625 817 Wal-Mart Stores Inc. 5.250% 9/1/35 100 101 Wal-Mart Stores Inc. 6.500% 8/15/37 675 786 Wal-Mart Stores Inc. 6.200% 4/15/38 125 141 Wal-Mart Stores Inc. 5.625% 4/1/40 50 52 Wal-Mart Stores Inc. 5.625% 4/15/41 300 313 Western Union Co. 6.200% 11/17/36 100 105 Yum! Brands Inc. 6.875% 11/15/37 225 261 Consumer Noncyclical (12.1%) Abbott Laboratories 6.150% 11/30/37 200 230 Abbott Laboratories 5.300% 5/27/40 175 180 Altria Group Inc. 9.950% 11/10/38 150 219 Altria Group Inc. 10.200% 2/6/39 350 521 Amgen Inc. 6.375% 6/1/37 350 399 Amgen Inc. 6.400% 2/1/39 300 343 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 500 704 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 289 Archer-Daniels-Midland Co. 5.375% 9/15/35 175 183 Archer-Daniels-Midland Co. 5.765% 3/1/41 225 242 AstraZeneca plc 6.450% 9/15/37 615 728 Bristol-Myers Squibb Co. 6.125% 5/1/38 425 496 Celgene Corp. 5.700% 10/15/40 25 25 Coca-Cola Refreshments USA Inc. 8.500% 2/1/22 75 103 ConAgra Foods Inc. 8.250% 9/15/30 125 153 Corn Products International Inc. 6.625% 4/15/37 25 28 Covidien International Finance SA 6.550% 10/15/37 200 236 Delhaize Group SA 5.700% 10/1/40 100 97 Diageo Capital plc 5.875% 9/30/36 300 334 Eli Lilly & Co. 5.500% 3/15/27 325 355 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 650 766 Hasbro Inc. 6.350% 3/15/40 100 105 Hospira Inc. 5.600% 9/15/40 50 49 Johnson & Johnson 4.950% 5/15/33 425 436 Kellogg Co. 7.450% 4/1/31 175 226 Kimberly-Clark Corp. 5.300% 3/1/41 175 183 Koninklijke Philips Electronics NV 6.875% 3/11/38 200 246 Kraft Foods Inc. 6.500% 2/9/40 1,000 1,128 Kroger Co. 7.500% 4/1/31 300 372 McKesson Corp. 6.000% 3/1/41 125 135 Mead Johnson Nutrition Co. 4.900% 11/1/19 100 106 Medtronic Inc. 6.500% 3/15/39 100 121 Merck & Co. Inc. 6.400% 3/1/28 75 90 Merck & Co. Inc. 6.500% 12/1/33 400 482 Merck & Co. Inc. 6.550% 9/15/37 300 361 PepsiAmericas Inc. 5.500% 5/15/35 75 80 PepsiCo Inc. 4.875% 11/1/40 325 316 Pfizer Inc. 7.200% 3/15/39 820 1,044 Pharmacia Corp. 6.600% 12/1/28 250 303 Philip Morris International Inc. 6.375% 5/16/38 450 526 2 Procter & Gamble Co. 5.550% 3/5/37 365 403 Quest Diagnostics Inc. 6.950% 7/1/37 315 358 Ralcorp Holdings Inc. 6.625% 8/15/39 75 82 Safeway Inc. 7.250% 2/1/31 100 115 Sysco Corp. 5.375% 9/21/35 100 108 Unilever Capital Corp. 5.900% 11/15/32 425 490 Wyeth 6.000% 2/15/36 25 28 Wyeth 5.950% 4/1/37 100 110 Energy (9.8%) Anadarko Finance Co. 7.500% 5/1/31 75 89 Anadarko Petroleum Corp. 6.450% 9/15/36 600 639 Anadarko Petroleum Corp. 6.200% 3/15/40 275 285 Apache Corp. 5.100% 9/1/40 325 320 Apache Corp. 5.250% 2/1/42 200 201 Baker Hughes Inc. 5.125% 9/15/40 250 247 Cameron International Corp. 5.950% 6/1/41 100 103 Canadian Natural Resources Ltd. 6.250% 3/15/38 560 627 Cenovus Energy Inc. 6.750% 11/15/39 175 206 ConocoPhillips 5.900% 5/15/38 35 39 ConocoPhillips 6.500% 2/1/39 300 358 ConocoPhillips Holding Co. 6.950% 4/15/29 325 401 Devon Financing Corp. ULC 7.875% 9/30/31 425 563 Encana Corp. 6.625% 8/15/37 250 285 Encana Corp. 6.500% 2/1/38 250 281 Halliburton Co. 6.700% 9/15/38 200 237 Halliburton Co. 7.450% 9/15/39 90 116 Hess Corp. 7.875% 10/1/29 50 64 Hess Corp. 7.300% 8/15/31 20 24 Hess Corp. 5.600% 2/15/41 670 671 Husky Energy Inc. 6.800% 9/15/37 200 231 Marathon Oil Corp. 6.600% 10/1/37 125 142 Marathon Petroleum Corp. 6.500% 3/1/41 175 188 Nexen Inc. 6.400% 5/15/37 600 617 Noble Energy Inc. 6.000% 3/1/41 125 131 Noble Holding International Ltd. 6.200% 8/1/40 50 54 Petro-Canada 5.950% 5/15/35 200 211 Petro-Canada 6.800% 5/15/38 375 439 Shell International Finance BV 6.375% 12/15/38 675 806 Shell International Finance BV 5.500% 3/25/40 125 134 Statoil ASA 7.150% 1/15/29 100 125 Statoil ASA 5.100% 8/17/40 140 140 Suncor Energy Inc. 6.500% 6/15/38 175 198 Tosco Corp. 8.125% 2/15/30 575 771 Transocean Inc. 6.800% 3/15/38 350 387 Valero Energy Corp. 6.625% 6/15/37 475 507 Weatherford International Ltd. 6.500% 8/1/36 350 372 Williams Cos. Inc. 7.875% 9/1/21 450 586 XTO Energy Inc. 6.750% 8/1/37 40 52 Other Industrial (0.1%) Massachusetts Development Finance Agency Revenue (Harvard University) 4.875% 10/15/40 75 75 Technology (2.9%) Cisco Systems Inc. 5.900% 2/15/39 415 446 Cisco Systems Inc. 5.500% 1/15/40 350 357 Corning Inc. 5.750% 8/15/40 25 26 Dell Inc. 5.400% 9/10/40 75 73 International Business Machines Corp. 5.875% 11/29/32 775 885 Microsoft Corp. 4.500% 10/1/40 315 291 2 Microsoft Corp. 5.300% 2/8/41 210 220 Motorola Solutions Inc. 6.500% 9/1/25 45 51 Motorola Solutions Inc. 6.625% 11/15/37 10 12 Nokia Oyj 6.625% 5/15/39 100 105 Oracle Corp. 6.500% 4/15/38 625 741 Oracle Corp. 6.125% 7/8/39 100 113 Oracle Corp. 5.375% 7/15/40 100 103 Pitney Bowes Inc. 5.250% 1/15/37 100 105 Transportation (2.9%) Burlington Northern Santa Fe LLC 6.150% 5/1/37 75 83 Burlington Northern Santa Fe LLC 5.750% 5/1/40 415 435 Burlington Northern Santa Fe LLC 5.050% 3/1/41 300 288 Canadian National Railway Co. 6.900% 7/15/28 150 184 Canadian National Railway Co. 6.375% 11/15/37 100 119 Canadian Pacific Railway Co. 4.450% 3/15/23 125 126 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 95 98 CSX Corp. 6.150% 5/1/37 275 302 CSX Corp. 5.500% 4/15/41 150 150 1 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 157 162 Norfolk Southern Corp. 5.640% 5/17/29 125 135 Norfolk Southern Corp. 7.250% 2/15/31 25 32 Norfolk Southern Corp. 7.050% 5/1/37 475 592 Union Pacific Corp. 6.625% 2/1/29 525 622 United Parcel Service Inc. 6.200% 1/15/38 180 210 Utilities (16.1%) Electric (12.1%) Alabama Power Co. 5.500% 3/15/41 100 106 American Water Capital Corp. 6.593% 10/15/37 100 111 Appalachian Power Co. 6.375% 4/1/36 200 218 Appalachian Power Co. 7.000% 4/1/38 275 330 Cleco Power LLC 6.000% 12/1/40 50 51 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 50 51 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 100 115 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 325 378 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 125 153 Constellation Energy Group Inc. 7.600% 4/1/32 100 121 Dominion Resources Inc. 7.000% 6/15/38 100 123 Duke Energy Carolinas LLC 6.050% 4/15/38 575 652 Duke Energy Carolinas LLC 5.300% 2/15/40 200 207 Entergy Louisiana LLC 4.440% 1/15/26 75 73 Exelon Generation Co. LLC 6.250% 10/1/39 75 78 Exelon Generation Co. LLC 5.750% 10/1/41 450 439 FirstEnergy Corp. 7.375% 11/15/31 675 783 FirstEnergy Solutions Corp. 6.800% 8/15/39 100 107 Florida Power & Light Co. 5.950% 2/1/38 50 57 Florida Power & Light Co. 5.960% 4/1/39 600 685 Florida Power & Light Co. 5.690% 3/1/40 75 82 Florida Power Corp. 6.400% 6/15/38 675 796 Georgia Power Co. 5.950% 2/1/39 315 351 Georgia Power Co. 5.400% 6/1/40 250 259 Iberdrola International BV 6.750% 7/15/36 90 100 Kentucky Utilities Co. 5.125% 11/1/40 140 141 Midamerican Energy Holdings Co. 6.125% 4/1/36 555 615 Midamerican Energy Holdings Co. 6.500% 9/15/37 635 733 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 175 235 Nevada Power Co. 5.375% 9/15/40 200 202 Nevada Power Co. 5.450% 5/15/41 100 102 Northern States Power Co. 6.250% 6/1/36 150 178 Northern States Power Co. 5.350% 11/1/39 100 106 Oglethorpe Power Corp. 5.375% 11/1/40 75 76 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 600 725 Pacific Gas & Electric Co. 6.050% 3/1/34 525 571 Pacific Gas & Electric Co. 5.800% 3/1/37 575 609 Pacific Gas & Electric Co. 6.250% 3/1/39 50 56 PacifiCorp 7.700% 11/15/31 80 105 PacifiCorp 6.000% 1/15/39 125 140 Potomac Electric Power Co. 6.500% 11/15/37 225 271 PSEG Power LLC 8.625% 4/15/31 275 363 Public Service Co. of Colorado 6.250% 9/1/37 150 177 Puget Sound Energy Inc. 5.795% 3/15/40 150 160 Puget Sound Energy Inc. 5.638% 4/15/41 150 157 San Diego Gas & Electric Co. 6.125% 9/15/37 100 117 South Carolina Electric & Gas Co. 6.050% 1/15/38 175 197 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 103 Southern California Edison Co. 6.000% 1/15/34 700 790 Southern California Edison Co. 4.500% 9/1/40 100 93 Tampa Electric Co. 6.150% 5/15/37 100 114 TransAlta Corp. 6.500% 3/15/40 75 82 Virginia Electric and Power Co. 6.000% 5/15/37 100 112 Virginia Electric and Power Co. 8.875% 11/15/38 400 609 Wisconsin Electric Power Co. 5.700% 12/1/36 100 109 Wisconsin Power & Light Co. 6.375% 8/15/37 101 120 Natural Gas (4.0%) AGL Capital Corp. 5.875% 3/15/41 100 104 El Paso Natural Gas Co. 8.625% 1/15/22 150 196 Enbridge Energy Partners LP 7.500% 4/15/38 100 125 Energy Transfer Partners LP 7.500% 7/1/38 35 41 Enterprise Products Operating LLC 6.650% 10/15/34 125 139 Enterprise Products Operating LLC 6.125% 10/15/39 650 679 Kinder Morgan Energy Partners LP 6.950% 1/15/38 875 993 Nisource Finance Corp. 6.125% 3/1/22 400 451 Oneok Inc. 6.000% 6/15/35 125 128 ONEOK Partners LP 6.650% 10/1/36 25 28 ONEOK Partners LP 6.125% 2/1/41 200 210 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 50 55 Sempra Energy 6.000% 10/15/39 100 108 Southern Union Co. 7.600% 2/1/24 150 175 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 25 28 Tennessee Gas Pipeline Co. 7.000% 3/15/27 100 115 TransCanada PipeLines Ltd. 6.200% 10/15/37 275 305 TransCanada PipeLines Ltd. 7.250% 8/15/38 300 372 TransCanada PipeLines Ltd. 7.625% 1/15/39 25 32 TransCanada PipeLines Ltd. 6.100% 6/1/40 350 384 Williams Partners LP 6.300% 4/15/40 200 217 Total Corporate Bonds (Cost $114,484) Sovereign Bond (0.1%) Petroleos Mexicanos (Cost $99) 6.500% 6/2/41 100 100 Market Value Coupon Shares ($000) Temporary Cash Investment (1.4%) Money Market Fund (1.4%) 3 Vanguard Market Liquidity Fund (Cost $1,713) 0.155% 1,713,103 1,713 Total Investments (100.0%) (Cost $117,377) Other Assets and Liabilities-Net (0.0%) 28 Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Securities with a value of $331,000 have been segregated as initial margin for open futures contracts. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  1,081  Corporate Bonds  117,813  Sovereign Bonds  100  Temporary Cash Investments 1,713   Futures ContractsAssets 1 5   Futures ContractsLiabilities 1 (9)   Total 1,709 118,994  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 30-Year U.S. Treasury Bond September 2011 21 2,622 15 Ultra Long U.S. Treasury Bond September 2011 (20) (2,581) (34) 10-Year U.S Treasury Note September 2011 (3) (368) (1) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2011, the cost of investment securities for tax purposes was $117,379,000. Net unrealized appreciation of investment securities for tax purposes was $3,328,000, consisting of unrealized gains of $3,626,000 on securities that had risen in value since their purchase and $298,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mortgage-Backed Securities Index Fund Schedule of Investments As of May 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.6%) Conventional Mortgage-Backed Securities (95.8%) 1,2 Fannie Mae Pool 3.500% 6/1/264/1/41 1,921 1,938 1,2 Fannie Mae Pool 4.000% 7/1/186/1/41 5,179 5,292 1,2 Fannie Mae Pool 4.500% 2/1/186/1/41 5,070 5,327 1,2 Fannie Mae Pool 5.000% 3/1/176/1/41 5,776 6,189 1,2 Fannie Mae Pool 5.500% 12/1/166/1/41 5,238 5,711 1,2 Fannie Mae Pool 6.000% 12/1/136/1/41 3,609 3,989 1,2 Fannie Mae Pool 6.500% 4/1/1610/1/39 962 1,095 1,2 Fannie Mae Pool 7.000% 12/1/154/1/37 189 215 1,2 Freddie Mac Gold Pool 3.500% 6/1/2611/1/40 909 920 1,2 Freddie Mac Gold Pool 4.000% 7/1/186/1/41 3,378 3,460 1,2 Freddie Mac Gold Pool 4.500% 2/1/186/1/41 3,790 3,966 1,2 Freddie Mac Gold Pool 5.000% 10/1/176/1/41 3,500 3,738 1,2 Freddie Mac Gold Pool 5.500% 4/1/141/1/39 3,679 4,003 1,2 Freddie Mac Gold Pool 6.000% 4/1/146/1/41 2,562 2,834 1,2 Freddie Mac Gold Pool 6.500% 1/1/299/1/39 871 985 1,2 Freddie Mac Gold Pool 7.000% 5/1/292/1/37 331 381 1,2 Freddie Mac Gold Pool 8.000% 11/1/22 4 5 1 Ginnie Mae I Pool 3.500% 1/15/41 80 78 1 Ginnie Mae I Pool 4.000% 9/15/256/1/41 1,041 1,068 1 Ginnie Mae I Pool 4.500% 9/15/186/1/41 2,746 2,907 1 Ginnie Mae I Pool 5.000% 1/15/186/1/41 1,707 1,854 1 Ginnie Mae I Pool 5.500% 11/15/326/1/41 1,023 1,132 1 Ginnie Mae I Pool 6.000% 4/15/286/1/41 661 739 1 Ginnie Mae I Pool 6.500% 5/15/249/15/38 324 371 1 Ginnie Mae I Pool 7.000% 10/15/27 18 21 1 Ginnie Mae II Pool 4.000% 12/20/406/1/41 943 964 1 Ginnie Mae II Pool 4.500% 4/20/186/1/41 2,067 2,180 1 Ginnie Mae II Pool 5.000% 6/20/336/1/41 2,066 2,242 1 Ginnie Mae II Pool 5.500% 12/20/336/1/41 929 1,024 1 Ginnie Mae II Pool 6.000% 1/20/327/20/39 616 687 1 Ginnie Mae II Pool 6.500% 10/20/288/20/37 130 148 1 Ginnie Mae II Pool 7.000% 4/20/3811/20/38 94 108 Nonconventional Mortgage-Backed Securities (3.8%) 1,2 Fannie Mae Pool 2.875% 3/1/41 74 75 1,2 Fannie Mae Pool 3.102% 12/1/40 90 93 1,2 Fannie Mae Pool 3.146% 2/1/41 49 51 1,2 Fannie Mae Pool 3.154% 2/1/41 99 101 1,2 Fannie Mae Pool 3.202% 12/1/40 74 76 1,2 Fannie Mae Pool 3.255% 11/1/40 96 99 1,2 Fannie Mae Pool 3.257% 10/1/40 144 149 1,2 Fannie Mae Pool 3.293% 1/1/40 24 25 1,2 Fannie Mae Pool 3.506% 5/1/40 56 58 1,2 Fannie Mae Pool 3.530% 3/1/40 46 47 1,2 Fannie Mae Pool 5.069% 3/1/38 151 163 1,2 Fannie Mae Pool 5.662% 3/1/37 350 368 1,2 Fannie Mae Pool 5.730% 4/1/37 80 87 1,2 Fannie Mae Pool 6.279% 9/1/37 62 66 1,2 Freddie Mac Non Gold Pool 2.995% 2/1/41 73 75 1,2 Freddie Mac Non Gold Pool 3.331% 4/1/40 61 63 1,2 Freddie Mac Non Gold Pool 3.354% 5/1/40 21 22 1,2 Freddie Mac Non Gold Pool 3.599% 6/1/40 238 247 1,2 Freddie Mac Non Gold Pool 3.633% 1/1/40 133 139 1,2 Freddie Mac Non Gold Pool 3.666% 9/1/40 90 94 1,2 Freddie Mac Non Gold Pool 5.817% 10/1/37 91 97 1,2 Freddie Mac Non Gold Pool 6.406% 2/1/37 141 152 1 Ginnie Mae II Pool 2.500% 1/20/412/20/41 145 145 1 Ginnie Mae II Pool 3.000% 4/20/415/20/41 141 144 Total U.S. Government and Agency Obligations (Cost $67,293) Shares Temporary Cash Investment (33.4%) Money Market Fund (33.4%) 3 Vanguard Market Liquidity Fund (Cost $22,865) 0.155% 22,865,384 Total Investments (133.0%) (Cost $90,158) Other Assets and Liabilities-Net (-33.0%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Mortgage-Backed Securities Index Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  68,207  Temporary Cash Investments 22,865   Total 22,865 68,207  C. At May 31, 2011, the cost of investment securities for tax purposes was $90,160,000. Net unrealized appreciation of investment securities for tax purposes was $912,000, consisting of unrealized gains of $952,000 on securities that had risen in value since their purchase and $40,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Explorer Value Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (91.8%) 1 Consumer Discretionary (7.8%) Chico's FAS Inc. 109,057 1,645 Six Flags Entertainment Corp. 12,700 1,012 Virgin Media Inc. 26,100 851 * Exide Technologies 82,700 815 * Entercom Communications Corp. Class A 81,850 759 American Eagle Outfitters Inc. 52,000 690 * Ascena Retail Group Inc. 17,000 569 Meredith Corp. 17,121 541 *,^ hhgregg Inc. 33,500 518 Interpublic Group of Cos. Inc. 43,400 518 Regis Corp. 29,600 442 * Valassis Communications Inc. 14,600 424 International Speedway Corp. Class A 13,140 376 * Kirkland's Inc. 28,300 370 Wendy's/Arby's Group Inc. Class A 64,000 322 Christopher & Banks Corp. 44,320 265 Newell Rubbermaid Inc. 11,143 198 * Cambium Learning Group Inc. 57,400 191 Consumer Staples (1.4%) Inter Parfums Inc. 35,918 800 JM Smucker Co. 8,900 706 * Pantry Inc. 20,165 372 Energy (5.4%) EXCO Resources Inc. 54,000 1,087 * Oasis Petroleum Inc. 35,800 1,083 World Fuel Services Corp. 25,500 933 * Rex Energy Corp. 51,500 673 * Comstock Resources Inc. 21,480 646 * Resolute Energy Corp. 36,000 626 * Carrizo Oil & Gas Inc. 15,988 611 * Concho Resources Inc. 6,400 605 SM Energy Co. 8,663 576 * Plains Exploration & Production Co. 13,100 483 Financials (24.4%) * Affiliated Managers Group Inc. 16,200 1,713 Willis Group Holdings plc 37,400 1,552 Aspen Insurance Holdings Ltd. 46,966 1,262 Cash America International Inc. 21,500 1,119 First Citizens BancShares Inc. Class A 5,475 1,071 Nelnet Inc. Class A 48,400 1,064 Comerica Inc. 26,400 953 Raymond James Financial Inc. 25,124 898 Endurance Specialty Holdings Ltd. 22,100 898 Parkway Properties Inc. 47,900 880 Fifth Third Bancorp 65,500 855 HCC Insurance Holdings Inc. 24,023 795 Bank of the Ozarks Inc. 15,545 756 * Texas Capital Bancshares Inc. 29,170 730 Ares Capital Corp. 42,800 720 Assured Guaranty Ltd. 41,500 706 Validus Holdings Ltd. 20,953 675 Hatteras Financial Corp. 22,500 657 Argo Group International Holdings Ltd. 22,202 656 Entertainment Properties Trust 13,500 656 Northwest Bancshares Inc. 50,700 636 CapitalSource Inc. 97,400 630 First American Financial Corp. 39,100 629 * E*Trade Financial Corp. 39,400 623 Starwood Property Trust Inc. 28,600 622 * Allied World Assurance Co. Holdings Ltd. 10,196 618 Assurant Inc. 15,800 585 BOK Financial Corp. 10,870 576 Medical Properties Trust Inc. 44,100 545 First Community Bancshares Inc. 35,524 517 National Retail Properties Inc. 19,274 497 Flushing Financial Corp. 36,840 494 * Beneficial Mutual Bancorp Inc. 58,510 492 First Financial Holdings Inc. 45,370 454 Cypress Sharpridge Investments Inc. 34,300 440 * Pinnacle Financial Partners Inc. 28,267 438 Synovus Financial Corp. 179,500 427 Brookline Bancorp Inc. 47,400 414 Government Properties Income Trust 15,500 410 First Horizon National Corp. 38,784 408 * Popular Inc. 138,700 402 * Investment Technology Group Inc. 25,400 385 Washington Federal Inc. 23,800 378 Renasant Corp. 25,111 376 Hancock Holding Co. 11,540 373 WSFS Financial Corp. 8,836 369 Campus Crest Communities Inc. 28,800 369 GFI Group Inc. 80,674 366 Home Bancshares Inc. 13,140 315 * Enstar Group Ltd. 2,900 295 Bank Mutual Corp. 40,300 164 EastGroup Properties Inc. 600 28 Health Care (6.8%) Teleflex Inc. 33,600 2,087 Chemed Corp. 16,700 1,128 Cooper Cos. Inc. 13,414 1,005 * Coventry Health Care Inc. 28,000 985 * Henry Schein Inc. 12,000 862 Omnicare Inc. 25,900 814 * VCA Antech Inc. 28,400 694 * CONMED Corp. 21,202 600 West Pharmaceutical Services Inc. 9,400 437 * Synovis Life Technologies Inc. 18,875 331 * IRIS International Inc. 24,490 245 Industrials (22.4%) * Atlas Air Worldwide Holdings Inc. 25,425 1,609 RR Donnelley & Sons Co. 64,900 1,385 Mueller Industries Inc. 35,500 1,320 * Teledyne Technologies Inc. 23,442 1,151 * KAR Auction Services Inc. 53,200 1,112 * Altra Holdings Inc. 39,155 1,032 * DXP Enterprises Inc. 37,735 977 * FTI Consulting Inc. 25,500 973 Harsco Corp. 26,000 871 UTi Worldwide Inc. 38,400 854 Equifax Inc. 22,500 850 * WESCO International Inc. 14,916 829 * On Assignment Inc. 72,129 806 * SYKES Enterprises Inc. 35,300 764 JB Hunt Transport Services Inc. 15,500 711 Allegiant Travel Co. Class A 15,200 693 Carlisle Cos. Inc. 14,150 688 * BE Aerospace Inc. 17,963 672 Viad Corp. 29,600 670 Snap-On Inc. 10,895 657 * RailAmerica Inc. 39,754 625 Interface Inc. Class A 31,597 608 * Kirby Corp. 10,398 598 Granite Construction Inc. 21,400 588 EnergySolutions Inc. 108,600 555 Brink's Co. 18,500 550 * Celadon Group Inc. 39,178 549 Actuant Corp. Class A 21,801 548 * GrafTech International Ltd. 25,800 545 * Saia Inc. 33,216 522 * Colfax Corp. 22,404 505 * Beacon Roofing Supply Inc. 23,003 504 Kaman Corp. 13,900 502 * Columbus McKinnon Corp. 25,075 489 * Orbital Sciences Corp. 24,585 462 * Insituform Technologies Inc. Class A 15,900 410 Alliant Techsystems Inc. 5,700 408 Encore Wire Corp. 15,050 366 Heidrick & Struggles International Inc. 16,460 345 * WABCO Holdings Inc. 4,626 317 * CRA International Inc. 11,082 310 AMETEK Inc. 6,800 296 Apogee Enterprises Inc. 21,700 287 * Furmanite Corp. 32,835 249 HNI Corp. 8,966 223 * Titan Machinery Inc. 7,696 206 Information Technology (16.4%) DST Systems Inc. 31,000 1,558 CA Inc. 57,700 1,350 * j2 Global Communications Inc. 45,900 1,331 * IAC/InterActiveCorp 35,900 1,320 * Lexmark International Inc. Class A 42,841 1,276 * Progress Software Corp. 42,150 1,141 Broadridge Financial Solutions Inc. 46,850 1,072 * Convergys Corp. 82,600 1,056 * Axcelis Technologies Inc. 470,050 846 Fair Isaac Corp. 28,200 825 InterDigital Inc. 19,100 822 * Compuware Corp. 79,300 808 Earthlink Inc. 94,000 742 Littelfuse Inc. 11,718 703 Jabil Circuit Inc. 29,197 630 * Cabot Microelectronics Corp. 12,000 603 MTS Systems Corp. 13,817 566 * Insight Enterprises Inc. 32,520 545 * Pericom Semiconductor Corp. 57,250 528 Harris Corp. 10,500 519 * SAIC Inc. 28,100 494 * OSI Systems Inc. 12,106 484 * Fairchild Semiconductor International Inc. Class A 26,400 476 * Brightpoint Inc. 44,790 405 * Acxiom Corp. 28,900 397 * Anaren Inc. 21,645 370 Diebold Inc. 10,398 344 * Lionbridge Technologies Inc. 84,350 273 * Virtusa Corp. 12,150 245 * Atmel Corp. 14,200 213 * Avid Technology Inc. 9,770 171 Materials (3.6%) Silgan Holdings Inc. 39,700 1,782 FMC Corp. 10,200 860 PH Glatfelter Co. 35,330 545 Eagle Materials Inc. 14,230 410 Cytec Industries Inc. 7,162 402 * RTI International Metals Inc. 9,072 346 Cabot Corp. 7,362 311 American Vanguard Corp. 21,900 262 Telecommunication Services (1.5%) * NII Holdings Inc. 29,300 1,279 Windstream Corp. 41,200 554 NTELOS Holdings Corp. 9,300 194 Utilities (2.1%) Westar Energy Inc. 29,165 793 Portland General Electric Co. 27,353 710 Piedmont Natural Gas Co. Inc. 15,046 474 Unitil Corp. 17,770 455 Southwest Gas Corp. 9,895 387 Total Common Stocks (Cost $109,701) Market Value Coupon Shares ($000) Temporary Cash Investments (8.4%) 1 Money Market Fund (8.1%) 2,3 Vanguard Market Liquidity Fund 0.155% 10,909,512 10,910 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 4,5 Freddie Mac Discount Notes 0.281% 6/21/11 400 400 4 Freddie Mac Discount Notes 0.075% 8/29/11 50 50 Total Temporary Cash Investments (Cost $11,360) Total Investments (100.2%) (Cost $121,061) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $368,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.2% and 3.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $381,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Explorer Value Fund The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 123,854   Temporary Cash Investments 10,910 450  Futures ContractsAssets 1 97   Total 134,861 450  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index June 2011 86 7,291 342 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2011, the cost of investment securities for tax purposes was $121,061,000. Net unrealized appreciation of investment securities for tax purposes was $14,153,000, consisting of unrealized gains of $16,693,000 on securities that had risen in value since their purchase and $2,540,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 1000 Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (99.1%) 1 Consumer Discretionary (11.1%) McDonald's Corp. 7,363 600 Walt Disney Co. 13,404 558 Comcast Corp. Class A 19,252 486 * Amazon.com Inc. 2,395 471 Home Depot Inc. 10,937 397 * Ford Motor Co. 25,070 374 News Corp. Class A 15,639 287 Time Warner Inc. 7,406 270 * DIRECTV Class A 5,288 266 Target Corp. 4,743 235 Lowe's Cos. Inc. 9,022 218 Viacom Inc. Class B 4,157 210 NIKE Inc. Class B 2,463 208 Starbucks Corp. 5,099 188 Johnson Controls Inc. 4,604 182 Time Warner Cable Inc. 2,307 178 Yum! Brands Inc. 3,199 177 * priceline.com Inc. 325 167 TJX Cos. Inc. 2,656 141 Coach Inc. 2,088 133 CBS Corp. Class B 4,654 130 Carnival Corp. 2,993 116 Kohl's Corp. 1,988 106 Thomson Reuters Corp. 2,560 100 * Las Vegas Sands Corp. 2,382 99 * Bed Bath & Beyond Inc. 1,715 92 McGraw-Hill Cos. Inc. 2,160 92 Omnicom Group Inc. 1,944 91 * Discovery Communications Inc. Class A 1,946 85 Staples Inc. 4,996 84 Macy's Inc. 2,889 83 Starwood Hotels & Resorts Worldwide Inc. 1,297 79 Wynn Resorts Ltd. 517 76 * Liberty Media Corp. - Interactive 4,088 74 * Netflix Inc. 274 74 Virgin Media Inc. 2,272 74 Limited Brands Inc. 1,829 73 * Liberty Global Inc. Class A 1,620 73 Best Buy Co. Inc. 2,225 71 Marriott International Inc. Class A 1,858 70 Ross Stores Inc. 838 69 Fortune Brands Inc. 1,043 68 Mattel Inc. 2,497 66 Tiffany & Co. 865 65 * Sirius XM Radio Inc. 26,591 63 * Chipotle Mexican Grill Inc. Class A 216 62 VF Corp. 603 60 Harley-Davidson Inc. 1,612 60 Genuine Parts Co. 1,087 60 * O'Reilly Automotive Inc. 946 57 * Dollar Tree Inc. 871 56 * BorgWarner Inc. 765 55 Cablevision Systems Corp. Class A 1,525 54 Nordstrom Inc. 1,145 54 Gap Inc. 2,744 53 JC Penney Co. Inc. 1,482 53 * AutoZone Inc. 169 50 Darden Restaurants Inc. 963 49 Polo Ralph Lauren Corp. Class A 383 49 Family Dollar Stores Inc. 865 48 Abercrombie & Fitch Co. 604 46 * CarMax Inc. 1,531 45 Autoliv Inc. 585 45 * Liberty Media Corp. - Capital 475 43 Whirlpool Corp. 515 43 * DISH Network Corp. Class A 1,370 41 Wyndham Worldwide Corp. 1,166 41 Interpublic Group of Cos. Inc. 3,349 40 Expedia Inc. 1,404 39 Hasbro Inc. 837 38 PetSmart Inc. 810 37 Lear Corp. 720 37 * Fossil Inc. 343 36 Newell Rubbermaid Inc. 1,987 35 * Royal Caribbean Cruises Ltd. 902 35 International Game Technology 2,040 35 Advance Auto Parts Inc. 561 35 * Apollo Group Inc. Class A 837 34 H&R Block Inc. 2,112 34 Tractor Supply Co. 498 31 Scripps Networks Interactive Inc. Class A 613 31 * MGM Resorts International 2,047 31 * TRW Automotive Holdings Corp. 538 31 * NVR Inc. 41 31 * Tempur-Pedic International Inc. 467 30 * Goodyear Tire & Rubber Co. 1,663 30 Tupperware Brands Corp. 433 28 Gentex Corp. 955 28 * Signet Jewelers Ltd. 586 27 * GameStop Corp. Class A 963 27 * Liberty Media Corp. - Starz 351 27 Foot Locker Inc. 1,072 27 * Garmin Ltd. 769 26 Leggett & Platt Inc. 1,014 26 * LKQ Corp. 978 26 Williams-Sonoma Inc. 659 26 * Mohawk Industries Inc. 384 26 Phillips-Van Heusen Corp. 387 26 * Urban Outfitters Inc. 835 25 * Panera Bread Co. Class A 199 25 * Dick's Sporting Goods Inc. 613 24 DeVry Inc. 436 23 Gannett Co. Inc. 1,630 23 DR Horton Inc. 1,906 23 Harman International Industries Inc. 476 23 Jarden Corp. 631 22 * Toll Brothers Inc. 989 22 * Sears Holdings Corp. 294 21 Lennar Corp. Class A 1,090 21 Guess? Inc. 442 20 * Hanesbrands Inc. 655 20 * Pulte Group Inc. 2,307 19 Service Corp. International 1,644 19 * Penn National Gaming Inc. 466 19 Chico's FAS Inc. 1,223 18 American Eagle Outfitters Inc. 1,339 18 * Big Lots Inc. 518 17 Weight Watchers International Inc. 215 17 * Dollar General Corp. 479 17 John Wiley & Sons Inc. Class A 308 16 Brinker International Inc. 632 16 Washington Post Co. Class B 39 16 * AutoNation Inc. 452 16 * Bally Technologies Inc. 378 15 Aaron's Inc. 497 14 * ITT Educational Services Inc. 195 13 * Hyatt Hotels Corp. Class A 299 13 * DreamWorks Animation SKG Inc. Class A 508 12 * WMS Industries Inc. 377 12 * Lamar Advertising Co. Class A 394 11 RadioShack Corp. 724 11 * Madison Square Garden Co. Class A 413 11 Wendy's/Arby's Group Inc. Class A 2,252 11 * Aeropostale Inc. 560 11 Strayer Education Inc. 87 10 Hillenbrand Inc. 398 9 Morningstar Inc. 142 9 * Career Education Corp. 398 9 * Office Depot Inc. 1,780 8 Meredith Corp. 232 7 Thor Industries Inc. 221 7 Regal Entertainment Group Class A 526 7 * New York Times Co. Class A 880 7 MDC Holdings Inc. 248 7 Choice Hotels International Inc. 183 7 KB Home 510 6 International Speedway Corp. Class A 199 6 * Education Management Corp. 256 6 * Central European Media Enterprises Ltd. Class A 232 5 * Clear Channel Outdoor Holdings Inc. Class A 264 4 * Tesla Motors Inc. 94 3 * Federal-Mogul Corp. 119 3 Consumer Staples (9.8%) Procter & Gamble Co. 19,756 1,324 Coca-Cola Co. 14,450 965 Philip Morris International Inc. 12,704 912 PepsiCo Inc. 11,037 785 Wal-Mart Stores Inc. 13,261 732 Altria Group Inc. 14,252 400 Kraft Foods Inc. 10,977 384 CVS Caremark Corp. 9,313 360 Colgate-Palmolive Co. 3,357 294 Walgreen Co. 6,336 276 Costco Wholesale Corp. 3,015 249 Kimberly-Clark Corp. 2,695 184 General Mills Inc. 4,541 181 Archer-Daniels-Midland Co. 4,401 143 Sysco Corp. 4,049 130 HJ Heinz Co. 2,165 119 Lorillard Inc. 984 113 Kroger Co. 4,160 103 Kellogg Co. 1,764 101 Mead Johnson Nutrition Co. 1,400 95 Reynolds American Inc. 2,298 91 Avon Products Inc. 2,932 87 Sara Lee Corp. 4,013 78 Estee Lauder Cos. Inc. Class A 755 77 Bunge Ltd. 987 73 ConAgra Foods Inc. 2,799 71 Coca-Cola Enterprises Inc. 2,319 67 * Green Mountain Coffee Roasters Inc. 813 67 JM Smucker Co. 816 65 Clorox Co. 914 64 Dr Pepper Snapple Group Inc. 1,555 64 Safeway Inc. 2,520 62 Hershey Co. 1,053 59 Whole Foods Market Inc. 958 59 Brown-Forman Corp. Class B 726 53 Herbalife Ltd. 822 46 McCormick & Co. Inc. 907 46 Molson Coors Brewing Co. Class B 902 42 Campbell Soup Co. 1,184 41 Church & Dwight Co. Inc. 486 41 Tyson Foods Inc. Class A 2,044 39 * Energizer Holdings Inc. 480 37 * Ralcorp Holdings Inc. 376 33 * Hansen Natural Corp. 453 32 Corn Products International Inc. 515 29 Hormel Foods Corp. 946 28 * Constellation Brands Inc. Class A 1,256 28 * Smithfield Foods Inc. 941 20 * BJ's Wholesale Club Inc. 369 19 Flowers Foods Inc. 521 17 * Dean Foods Co. 1,243 17 SUPERVALU Inc. 1,453 15 * Central European Distribution Corp. 470 6 Energy (12.1%) Exxon Mobil Corp. 34,962 2,918 Chevron Corp. 13,780 1,446 Schlumberger Ltd. 9,348 801 ConocoPhillips 9,696 710 Occidental Petroleum Corp. 5,558 599 Apache Corp. 2,614 326 Halliburton Co. 6,219 312 Anadarko Petroleum Corp. 3,386 269 Marathon Oil Corp. 4,856 263 Devon Energy Corp. 2,901 244 Baker Hughes Inc. 2,937 217 National Oilwell Varco Inc. 2,868 208 EOG Resources Inc. 1,834 200 Hess Corp. 2,043 162 Chesapeake Energy Corp. 4,455 140 Williams Cos. Inc. 3,999 126 Spectra Energy Corp. 4,435 122 Peabody Energy Corp. 1,840 113 Noble Energy Inc. 1,196 112 El Paso Corp. 5,239 110 Valero Energy Corp. 3,870 106 * Southwestern Energy Co. 2,370 104 * Weatherford International Ltd. 5,066 100 Murphy Oil Corp. 1,311 90 Fluor Corp. 1,224 84 * Cameron International Corp. 1,672 80 Consol Energy Inc. 1,545 79 * FMC Technologies Inc. 1,665 74 Pioneer Natural Resources Co. 794 73 * Newfield Exploration Co. 913 68 * Concho Resources Inc. 704 67 Range Resources Corp. 1,091 61 * Denbury Resources Inc. 2,733 60 Cimarex Energy Co. 575 55 EQT Corp. 1,017 55 * Petrohawk Energy Corp. 2,068 55 * Nabors Industries Ltd. 1,952 54 * Whiting Petroleum Corp. 802 54 QEP Resources Inc. 1,199 52 * Ultra Petroleum Corp. 1,042 51 * Alpha Natural Resources Inc. 829 45 Cabot Oil & Gas Corp. 712 42 Helmerich & Payne Inc. 644 40 * Plains Exploration & Production Co. 959 35 Diamond Offshore Drilling Inc. 472 35 * Rowan Cos. Inc. 864 34 * McDermott International Inc. 1,582 34 Sunoco Inc. 826 33 Arch Coal Inc. 1,112 33 Patterson-UTI Energy Inc. 1,053 33 Core Laboratories NV 306 31 * Oceaneering International Inc. 378 31 SM Energy Co. 431 29 * SandRidge Energy Inc. 2,464 28 * Dresser-Rand Group Inc. 527 28 * Oil States International Inc. 343 27 Southern Union Co. 852 26 * Tesoro Corp. 967 24 * Forest Oil Corp. 770 23 Frontier Oil Corp. 725 22 EXCO Resources Inc. 1,005 20 * Superior Energy Services Inc. 538 20 Tidewater Inc. 355 19 Holly Corp. 305 19 * Atwood Oceanics Inc. 385 17 * Unit Corp. 276 16 * Continental Resources Inc. 223 15 SEACOR Holdings Inc. 146 15 * Quicksilver Resources Inc. 808 12 Teekay Corp. 271 9 * Comstock Resources Inc. 301 9 * Exterran Holdings Inc. 405 9 * Cobalt International Energy Inc. 513 7 Frontline Ltd. 334 6 Financials (15.1%) JPMorgan Chase & Co. 27,294 1,180 Wells Fargo & Co. 33,383 947 * Berkshire Hathaway Inc. Class B 11,865 938 Bank of America Corp. 68,825 809 Citigroup Inc. 14,478 596 Goldman Sachs Group Inc. 3,523 496 American Express Co. 7,177 370 US Bancorp 13,118 336 Morgan Stanley 10,354 250 Simon Property Group Inc. 2,004 237 Bank of New York Mellon Corp. 8,301 233 PNC Financial Services Group Inc. 3,600 225 MetLife Inc. 4,771 210 Prudential Financial Inc. 3,177 203 Travelers Cos. Inc. 2,975 185 Capital One Financial Corp. 3,125 170 ACE Ltd. 2,318 160 State Street Corp. 3,434 157 Aflac Inc. 3,214 154 Chubb Corp. 2,087 137 Franklin Resources Inc. 1,018 132 BlackRock Inc. 640 132 BB&T Corp. 4,737 130 CME Group Inc. 450 129 Charles Schwab Corp. 6,771 122 Equity Residential 1,937 120 AON Corp. 2,249 117 Allstate Corp. 3,682 116 Public Storage 960 114 Marsh & McLennan Cos. Inc. 3,704 114 T Rowe Price Group Inc. 1,777 112 Vornado Realty Trust 1,106 109 HCP Inc. 2,748 104 Boston Properties Inc. 952 103 SunTrust Banks Inc. 3,666 103 Ameriprise Financial Inc. 1,662 102 Progressive Corp. 4,588 99 Annaly Capital Management Inc. 5,427 98 Loews Corp. 2,154 91 Discover Financial Services 3,722 89 Fifth Third Bancorp 6,281 82 Hartford Financial Services Group Inc. 3,040 81 Northern Trust Corp. 1,656 81 AvalonBay Communities Inc. 599 80 Host Hotels & Resorts Inc. 4,505 79 Invesco Ltd. 3,204 79 Weyerhaeuser Co. 3,664 79 Ventas Inc. 1,291 73 Principal Financial Group Inc. 2,189 68 NYSE Euronext 1,787 65 ProLogis 3,895 64 Health Care REIT Inc. 1,208 64 * SLM Corp. 3,606 61 * IntercontinentalExchange Inc. 507 61 Lincoln National Corp. 2,070 61 * CIT Group Inc. 1,369 61 Regions Financial Corp. 8,595 61 Moody's Corp. 1,405 56 Unum Group 2,120 56 KeyCorp 6,508 55 Kimco Realty Corp. 2,776 54 XL Group plc Class A 2,212 52 * CB Richard Ellis Group Inc. Class A 1,951 52 SL Green Realty Corp. 569 51 Macerich Co. 888 48 New York Community Bancorp Inc. 2,980 48 M&T Bank Corp. 536 47 Leucadia National Corp. 1,334 47 General Growth Properties Inc. 2,811 46 Plum Creek Timber Co. Inc. 1,116 45 Comerica Inc. 1,207 44 AMB Property Corp. 1,151 43 Digital Realty Trust Inc. 627 39 Huntington Bancshares Inc. 5,908 39 Nationwide Health Properties Inc. 864 38 * Genworth Financial Inc. Class A 3,347 37 * Affiliated Managers Group Inc. 350 37 Federal Realty Investment Trust 420 37 Rayonier Inc. 549 36 Legg Mason Inc. 1,059 36 Torchmark Corp. 531 35 Alexandria Real Estate Equities Inc. 424 35 PartnerRe Ltd. 463 35 TD Ameritrade Holding Corp. 1,596 34 Everest Re Group Ltd. 377 34 UDR Inc. 1,245 32 * Arch Capital Group Ltd. 952 32 People's United Financial Inc. 2,396 32 Reinsurance Group of America Inc. Class A 501 32 Camden Property Trust 478 31 Realty Income Corp. 868 31 Cincinnati Financial Corp. 1,001 30 Essex Property Trust Inc. 221 30 * E*Trade Financial Corp. 1,919 30 First Niagara Financial Group Inc. 2,117 30 Zions Bancorporation 1,251 30 Hudson City Bancorp Inc. 3,233 30 Marshall & Ilsley Corp. 3,609 29 Regency Centers Corp. 617 29 * MSCI Inc. Class A 754 28 * Markel Corp. 68 28 Jones Lang LaSalle Inc. 288 28 Liberty Property Trust 775 28 WR Berkley Corp. 823 27 Axis Capital Holdings Ltd. 822 27 Chimera Investment Corp. 6,900 27 BRE Properties Inc. 512 26 HCC Insurance Holdings Inc. 787 26 Duke Realty Corp. 1,721 26 RenaissanceRe Holdings Ltd. 355 26 Eaton Vance Corp. 808 25 Assurant Inc. 684 25 Fidelity National Financial Inc. Class A 1,572 25 Lazard Ltd. Class A 630 25 Raymond James Financial Inc. 680 24 SEI Investments Co. 1,024 24 American International Group Inc. 828 24 Ares Capital Corp. 1,399 24 Senior Housing Properties Trust 971 23 Waddell & Reed Financial Inc. Class A 592 23 Taubman Centers Inc. 374 23 Commerce Bancshares Inc. 522 22 Old Republic International Corp. 1,771 22 Weingarten Realty Investors 823 22 Arthur J Gallagher & Co. 754 22 Assured Guaranty Ltd. 1,262 21 Apartment Investment & Management Co. 800 21 Mack-Cali Realty Corp. 595 21 Cullen/Frost Bankers Inc. 359 21 Hospitality Properties Trust 845 21 Transatlantic Holdings Inc. 441 21 Brown & Brown Inc. 775 20 East West Bancorp Inc. 1,013 20 * Popular Inc. 6,999 20 * NASDAQ OMX Group Inc. 782 20 American Financial Group Inc. 556 20 Developers Diversified Realty Corp. 1,364 20 White Mountains Insurance Group Ltd. 48 20 Jefferies Group Inc. 872 19 First Horizon National Corp. 1,803 19 * Forest City Enterprises Inc. Class A 928 18 Douglas Emmett Inc. 837 18 City National Corp. 312 18 Associated Banc-Corp 1,184 17 TCF Financial Corp. 1,088 16 Corporate Office Properties Trust 458 16 * Allied World Assurance Co. Holdings Ltd. 261 16 Valley National Bancorp 1,157 16 * Alleghany Corp. 47 16 Federated Investors Inc. Class B 609 16 Bank of Hawaii Corp. 329 16 * Howard Hughes Corp. 202 15 Fulton Financial Corp. 1,358 15 Validus Holdings Ltd. 444 14 CapitalSource Inc. 2,208 14 Protective Life Corp. 586 14 StanCorp Financial Group Inc. 325 14 Erie Indemnity Co. Class A 196 14 * St. Joe Co. 635 14 Janus Capital Group Inc. 1,258 13 Aspen Insurance Holdings Ltd. 483 13 CommonWealth REIT 494 13 Synovus Financial Corp. 5,359 13 Hanover Insurance Group Inc. 307 13 Washington Federal Inc. 770 12 Brandywine Realty Trust 900 11 Greenhill & Co. Inc. 202 11 Unitrin Inc. 324 10 Endurance Specialty Holdings Ltd. 219 9 BOK Financial Corp. 162 9 * MBIA Inc. 975 9 Mercury General Corp. 176 7 Piedmont Office Realty Trust Inc. Class A 344 7 First Citizens BancShares Inc. Class A 36 7 BancorpSouth Inc. 541 7 * TFS Financial Corp. 531 5 CNA Financial Corp. 178 5 * LPL Investment Holdings Inc. 113 4 Interactive Brokers Group Inc. 229 4 Capitol Federal Financial Inc. 296 4 Wesco Financial Corp. 9 3 American National Insurance Co. 43 3 Symetra Financial Corp. 213 3 OneBeacon Insurance Group Ltd. Class A 161 2 CBOE Holdings Inc. 74 2 * Green Dot Corp. Class A 36 1 Health Care (11.5%) Johnson & Johnson 18,920 1,273 Pfizer Inc. 55,333 1,187 Merck & Co. Inc. 21,340 784 Abbott Laboratories 10,564 552 * Amgen Inc. 6,547 396 UnitedHealth Group Inc. 7,372 361 Bristol-Myers Squibb Co. 11,769 338 Medtronic Inc. 7,539 307 Eli Lilly & Co. 6,961 268 Baxter International Inc. 4,082 243 * Gilead Sciences Inc. 5,443 227 * Express Scripts Inc. 3,751 223 WellPoint Inc. 2,570 201 * Celgene Corp. 3,167 193 Covidien plc 3,431 189 Allergan Inc. 2,081 172 * Thermo Fisher Scientific Inc. 2,623 172 * Medco Health Solutions Inc. 2,768 166 * Biogen Idec Inc. 1,656 157 McKesson Corp. 1,732 148 Stryker Corp. 2,156 134 Becton Dickinson and Co. 1,514 133 * Agilent Technologies Inc. 2,383 119 St. Jude Medical Inc. 2,262 115 Aetna Inc. 2,603 114 Cardinal Health Inc. 2,478 113 CIGNA Corp. 1,894 94 * Intuitive Surgical Inc. 269 94 * Humana Inc. 1,165 94 * Zimmer Holdings Inc. 1,315 89 AmerisourceBergen Corp. Class A 1,934 80 * Vertex Pharmaceuticals Inc. 1,384 75 * Boston Scientific Corp. 10,377 74 * Laboratory Corp. of America Holdings 715 72 * Forest Laboratories Inc. 1,955 70 * Mylan Inc. 2,979 70 * Edwards Lifesciences Corp. 776 69 CR Bard Inc. 592 66 * Life Technologies Corp. 1,250 65 * Illumina Inc. 876 63 * Hospira Inc. 1,136 63 * Waters Corp. 637 63 * Alexion Pharmaceuticals Inc. 1,228 58 * Cerner Corp. 471 57 * DaVita Inc. 666 56 * Varian Medical Systems Inc. 803 54 Quest Diagnostics Inc. 882 51 Perrigo Co. 553 47 * Watson Pharmaceuticals Inc. 727 47 * Henry Schein Inc. 626 45 * Dendreon Corp. 986 42 * Cephalon Inc. 515 41 Beckman Coulter Inc. 480 40 DENTSPLY International Inc. 1,002 39 * Mettler-Toledo International Inc. 231 39 * Hologic Inc. 1,774 38 * CareFusion Corp. 1,237 36 * Coventry Health Care Inc. 1,013 36 * Human Genome Sciences Inc. 1,283 35 Universal Health Services Inc. Class B 615 33 * ResMed Inc. 1,038 33 * Endo Pharmaceuticals Holdings Inc. 796 33 * IDEXX Laboratories Inc. 395 31 * Regeneron Pharmaceuticals Inc. 480 29 * Gen-Probe Inc. 340 28 Omnicare Inc. 823 26 * Kinetic Concepts Inc. 428 25 * SXC Health Solutions Corp. 420 25 * Covance Inc. 414 24 * Mednax Inc. 323 24 Patterson Cos. Inc. 699 24 Cooper Cos. Inc. 311 23 * Alere Inc. 576 23 PerkinElmer Inc. 807 22 * United Therapeutics Corp. 340 22 * Tenet Healthcare Corp. 3,314 21 Techne Corp. 256 21 Pharmaceutical Product Development Inc. 722 21 Lincare Holdings Inc. 681 21 * Health Net Inc. 635 20 Hill-Rom Holdings Inc. 432 20 * BioMarin Pharmaceutical Inc. 696 20 * Health Management Associates Inc. Class A 1,714 19 * Community Health Systems Inc. 650 19 Teleflex Inc. 274 17 * Bio-Rad Laboratories Inc. Class A 134 17 * Myriad Genetics Inc. 633 16 * Allscripts Healthcare Solutions Inc. 795 16 * Brookdale Senior Living Inc. Class A 586 15 Warner Chilcott plc Class A 617 15 * LifePoint Hospitals Inc. 353 15 * VCA Antech Inc. 589 14 * Charles River Laboratories International Inc. 354 14 * Thoratec Corp. 393 14 * Amylin Pharmaceuticals Inc. 983 14 * Talecris Biotherapeutics Holdings Corp. 327 9 * Emdeon Inc. Class A 173 3 Industrials (11.3%) General Electric Co. 73,240 1,438 United Technologies Corp. 6,386 561 3M Co. 4,880 461 Caterpillar Inc. 4,299 455 Boeing Co. 5,188 405 Union Pacific Corp. 3,464 364 United Parcel Service Inc. Class B 4,888 359 Honeywell International Inc. 5,244 312 Emerson Electric Co. 5,155 281 Deere & Co. 2,908 250 FedEx Corp. 2,144 201 CSX Corp. 2,523 200 Danaher Corp. 3,640 198 Norfolk Southern Corp. 2,533 186 General Dynamics Corp. 2,366 176 Illinois Tool Works Inc. 3,016 173 Tyco International Ltd. 3,269 161 Lockheed Martin Corp. 1,979 154 Precision Castparts Corp. 974 153 Cummins Inc. 1,373 144 Northrop Grumman Corp. 2,062 135 Waste Management Inc. 3,306 129 PACCAR Inc. 2,498 125 Raytheon Co. 2,462 124 Eaton Corp. 2,294 119 Ingersoll-Rand plc 2,203 110 Parker Hannifin Corp. 1,103 98 CH Robinson Worldwide Inc. 1,136 91 Dover Corp. 1,279 86 Stanley Black & Decker Inc. 1,098 81 Rockwell Automation Inc. 976 81 Expeditors International of Washington Inc. 1,457 77 Goodrich Corp. 857 75 ITT Corp. 1,256 72 Cooper Industries plc 1,147 72 Republic Services Inc. Class A 2,224 70 Rockwell Collins Inc. 1,078 66 Southwest Airlines Co. 5,392 64 Joy Global Inc. 705 63 WW Grainger Inc. 402 61 L-3 Communications Holdings Inc. 740 60 Fastenal Co. 1,814 60 * Delta Air Lines Inc. 5,714 58 * United Continental Holdings Inc. 2,277 55 Roper Industries Inc. 644 54 * Stericycle Inc. 580 52 AMETEK Inc. 1,092 47 Bucyrus International Inc. Class A 515 47 Flowserve Corp. 384 47 Massey Energy Co. 705 47 Pall Corp. 801 45 * Kansas City Southern 751 44 Textron Inc. 1,871 43 Iron Mountain Inc. 1,251 43 * Jacobs Engineering Group Inc. 856 39 KBR Inc. 1,034 39 Masco Corp. 2,455 35 Manpower Inc. 561 34 Pitney Bowes Inc. 1,421 34 * AGCO Corp. 637 33 Equifax Inc. 867 33 * Navistar International Corp. 487 32 Avery Dennison Corp. 756 32 Donaldson Co. Inc. 528 32 Timken Co. 592 31 * WABCO Holdings Inc. 441 30 RR Donnelley & Sons Co. 1,412 30 Gardner Denver Inc. 359 30 Cintas Corp. 910 30 * Owens Corning 782 30 * IHS Inc. Class A 332 29 * Quanta Services Inc. 1,440 28 SPX Corp. 342 28 Robert Half International Inc. 1,027 28 Dun & Bradstreet Corp. 345 28 * TransDigm Group Inc. 337 28 Pentair Inc. 676 27 Hubbell Inc. Class B 411 27 JB Hunt Transport Services Inc. 590 27 Chicago Bridge & Iron Co. 692 26 IDEX Corp. 556 25 Waste Connections Inc. 797 25 * URS Corp. 567 25 * BE Aerospace Inc. 659 25 Snap-On Inc. 396 24 Kennametal Inc. 560 23 * Verisk Analytics Inc. Class A 666 23 Wabtec Corp. 329 22 * Babcock & Wilcox Co. 791 22 * Terex Corp. 744 22 Lincoln Electric Holdings Inc. 292 22 * Hertz Global Holdings Inc. 1,325 21 * Kirby Corp. 370 21 Graco Inc. 415 21 MSC Industrial Direct Co. Class A 299 21 Carlisle Cos. Inc. 417 20 Ryder System Inc. 363 20 * Aecom Technology Corp. 695 20 * Thomas & Betts Corp. 362 20 * Copart Inc. 411 19 Trinity Industries Inc. 543 19 Towers Watson & Co. Class A 293 19 Harsco Corp. 551 18 Regal-Beloit Corp. 264 18 * Shaw Group Inc. 495 18 * Corrections Corp. of America 779 18 * Nielsen Holdings NV 563 18 * Oshkosh Corp. 615 17 Crane Co. 338 17 Landstar System Inc. 344 16 Alliant Techsystems Inc. 227 16 Manitowoc Co. Inc. 899 16 * WESCO International Inc. 291 16 * Spirit Aerosystems Holdings Inc. Class A 727 16 UTi Worldwide Inc. 696 15 Valmont Industries Inc. 152 15 Lennox International Inc. 322 15 * General Cable Corp. 357 15 * AMR Corp. 2,277 14 Covanta Holding Corp. 821 14 Alexander & Baldwin Inc. 282 14 Con-way Inc. 348 14 Copa Holdings SA Class A 210 13 Toro Co. 203 13 GATX Corp. 317 13 * Huntington Ingalls Industries Inc. 344 13 * FTI Consulting Inc. 286 11 * CNH Global NV 161 7 Armstrong World Industries Inc. 134 6 * USG Corp. 444 6 * KAR Auction Services Inc. 172 4 Information Technology (17.7%) * Apple Inc. 6,243 2,172 International Business Machines Corp. 8,308 1,404 Microsoft Corp. 52,544 1,314 Oracle Corp. 26,133 894 * Google Inc. Class A 1,668 882 Intel Corp. 38,169 859 Qualcomm Inc. 11,226 658 Cisco Systems Inc. 39,084 657 Hewlett-Packard Co. 14,990 560 * EMC Corp. 14,068 401 Texas Instruments Inc. 8,365 295 Visa Inc. Class A 3,196 259 * eBay Inc. 7,871 245 Accenture plc Class A 4,184 240 Corning Inc. 10,681 215 Mastercard Inc. Class A 667 192 Automatic Data Processing Inc. 3,443 190 * Dell Inc. 11,645 187 * Cognizant Technology Solutions Corp. Class A 2,050 156 * Yahoo! Inc. 8,921 148 * NetApp Inc. 2,518 138 Broadcom Corp. Class A 3,687 133 * Juniper Networks Inc. 3,601 132 Applied Materials Inc. 9,193 127 * Adobe Systems Inc. 3,603 125 * Salesforce.com Inc. 784 119 * Citrix Systems Inc. 1,272 112 * Motorola Solutions Inc. 2,273 109 Altera Corp. 2,190 105 * Intuit Inc. 1,920 104 * Symantec Corp. 5,182 101 Xerox Corp. 9,438 96 Western Union Co. 4,353 90 Analog Devices Inc. 2,040 84 * NVIDIA Corp. 3,916 79 * SanDisk Corp. 1,574 75 Paychex Inc. 2,209 71 * BMC Software Inc. 1,243 69 * Autodesk Inc. 1,569 67 Amphenol Corp. Class A 1,188 64 * Teradata Corp. 1,143 64 * Fiserv Inc. 985 64 Xilinx Inc. 1,772 63 * F5 Networks Inc. 549 62 CA Inc. 2,663 62 * Micron Technology Inc. 5,856 60 Fidelity National Information Services Inc. 1,807 58 * Western Digital Corp. 1,569 58 * Marvell Technology Group Ltd. 3,522 57 Maxim Integrated Products Inc. 2,070 56 * Red Hat Inc. 1,291 56 * Electronic Arts Inc. 2,257 55 Linear Technology Corp. 1,534 53 KLA-Tencor Corp. 1,164 50 * Motorola Mobility Holdings Inc. 1,989 50 Microchip Technology Inc. 1,261 50 Seagate Technology plc 2,950 50 * VMware Inc. Class A 503 49 * Atmel Corp. 3,153 47 * First Solar Inc. 380 47 * Rovi Corp. 771 45 Harris Corp. 889 44 * Informatica Corp. 726 43 * Akamai Technologies Inc. 1,243 42 National Semiconductor Corp. 1,718 42 Computer Sciences Corp. 1,056 42 VeriSign Inc. 1,177 41 * Lam Research Corp. 866 41 * Amdocs Ltd. 1,322 40 Activision Blizzard Inc. 3,286 39 FLIR Systems Inc. 1,050 38 * Avnet Inc. 1,039 38 * Trimble Navigation Ltd. 831 36 * Advanced Micro Devices Inc. 4,111 36 * ANSYS Inc. 620 36 Factset Research Systems Inc. 320 36 * Arrow Electronics Inc. 786 35 * SAIC Inc. 1,959 34 * Alliance Data Systems Corp. 366 34 * Nuance Communications Inc. 1,557 34 * Polycom Inc. 584 34 * ON Semiconductor Corp. 2,941 33 * Skyworks Solutions Inc. 1,273 32 * Cree Inc. 736 32 * LSI Corp. 4,220 32 * Equinix Inc. 310 31 * Varian Semiconductor Equipment Associates Inc. 511 31 * JDS Uniphase Corp. 1,477 30 Global Payments Inc. 559 29 Solera Holdings Inc. 479 28 * MICROS Systems Inc. 550 28 * Synopsys Inc. 1,026 28 * Cypress Semiconductor Corp. 1,189 28 Jabil Circuit Inc. 1,233 27 Molex Inc. 912 25 Avago Technologies Ltd. 727 25 * Novellus Systems Inc. 618 22 * NCR Corp. 1,097 21 * Brocade Communications Systems Inc. 3,193 21 Total System Services Inc. 1,127 21 * Ingram Micro Inc. 1,073 20 Broadridge Financial Solutions Inc. 868 20 * Cadence Design Systems Inc. 1,850 20 * Teradyne Inc. 1,234 20 * Gartner Inc. 501 20 * WebMD Health Corp. 407 19 * IAC/InterActiveCorp 491 18 National Instruments Corp. 594 17 * Dolby Laboratories Inc. Class A 367 17 * Ciena Corp. 634 17 * Vishay Intertechnology Inc. 1,042 17 * MEMC Electronic Materials Inc. 1,557 16 * Zebra Technologies Corp. 366 16 Lender Processing Services Inc. 609 16 * Lexmark International Inc. Class A 538 16 * Compuware Corp. 1,540 16 * Fairchild Semiconductor International Inc. Class A 860 16 * Tech Data Corp. 319 15 * AOL Inc. 731 15 Diebold Inc. 452 15 * VistaPrint NV 300 15 * CoreLogic Inc. 801 15 * Itron Inc. 276 14 * SunPower Corp. Class A 667 14 * International Rectifier Corp. 484 14 * NeuStar Inc. Class A 514 14 * Silicon Laboratories Inc. 315 14 * Monster Worldwide Inc. 864 13 * PMC - Sierra Inc. 1,570 12 DST Systems Inc. 243 12 Intersil Corp. Class A 847 12 * QLogic Corp. 723 12 Tellabs Inc. 2,483 11 * Rambus Inc. 675 10 * Convergys Corp. 635 8 * EchoStar Corp. Class A 239 8 * Genpact Ltd. 432 7 AVX Corp. 324 5 * FleetCor Technologies Inc. 90 3 * Booz Allen Hamilton Holding Corp. 95 2 * Vishay Precision Group Inc. 69 1 * LinkedIn Corp. Class A 14 1 Materials (4.1%) Freeport-McMoRan Copper & Gold Inc. 6,433 332 EI du Pont de Nemours & Co. 6,201 331 Dow Chemical Co. 7,904 286 Monsanto Co. 3,734 265 Praxair Inc. 2,094 222 Newmont Mining Corp. 3,256 184 Air Products & Chemicals Inc. 1,454 138 Alcoa Inc. 6,988 117 PPG Industries Inc. 1,139 101 International Paper Co. 2,988 93 Nucor Corp. 2,157 91 Ecolab Inc. 1,598 88 Cliffs Natural Resources Inc. 927 84 * Mosaic Co. 1,083 77 CF Industries Holdings Inc. 487 75 Lubrizol Corp. 440 59 Sigma-Aldrich Corp. 831 58 Celanese Corp. Class A 1,073 56 Sherwin-Williams Co. 631 55 Walter Energy Inc. 431 54 Eastman Chemical Co. 496 53 Allegheny Technologies Inc. 724 49 Ball Corp. 1,159 46 United States Steel Corp. 982 45 * Crown Holdings Inc. 1,109 45 Albemarle Corp. 626 44 FMC Corp. 498 42 Southern Copper Corp. 1,158 40 MeadWestvaco Corp. 1,170 40 Airgas Inc. 572 40 Ashland Inc. 538 37 * Owens-Illinois Inc. 1,129 36 Vulcan Materials Co. 874 35 International Flavors & Fragrances Inc. 545 35 Domtar Corp. 289 30 Sealed Air Corp. 1,092 28 Martin Marietta Materials Inc. 311 27 Reliance Steel & Aluminum Co. 508 26 Valspar Corp. 680 26 Steel Dynamics Inc. 1,482 25 Nalco Holding Co. 887 25 Aptargroup Inc. 465 25 Bemis Co. Inc. 747 25 Huntsman Corp. 1,291 24 Sonoco Products Co. 688 24 Royal Gold Inc. 367 23 RPM International Inc. 888 21 Compass Minerals International Inc. 224 21 Packaging Corp. of America 706 21 Cabot Corp. 448 19 Cytec Industries Inc. 336 19 Scotts Miracle-Gro Co. Class A 315 18 Temple-Inland Inc. 737 17 Carpenter Technology Corp. 301 16 Greif Inc. Class A 238 16 AK Steel Holding Corp. 753 12 Commercial Metals Co. 743 11 * Titanium Metals Corp. 585 11 * Intrepid Potash Inc. 285 9 Schnitzer Steel Industries Inc. 141 8 Eagle Materials Inc. 283 8 Telecommunication Services (2.9%) AT&T Inc. 40,535 1,279 Verizon Communications Inc. 19,345 714 CenturyLink Inc. 4,033 174 * American Tower Corp. Class A 2,761 153 * Sprint Nextel Corp. 20,156 118 * Crown Castle International Corp. 1,988 82 Frontier Communications Corp. 6,749 60 * NII Holdings Inc. 1,145 50 Windstream Corp. 3,490 47 * SBA Communications Corp. Class A 801 31 * MetroPCS Communications Inc. 1,721 31 * Level 3 Communications Inc. 11,336 26 * tw telecom inc Class A 1,039 23 Telephone & Data Systems Inc. 579 19 * Leap Wireless International Inc. 405 7 * United States Cellular Corp. 95 5 * Clearwire Corp. Class A 917 4 Utilities (3.5%) Southern Co. 5,643 226 Dominion Resources Inc. 4,079 195 Exelon Corp. 4,521 189 Duke Energy Corp. 8,987 168 NextEra Energy Inc. 2,838 164 FirstEnergy Corp. 2,861 128 American Electric Power Co. Inc. 3,278 125 PG&E Corp. 2,684 116 Public Service Enterprise Group Inc. 3,463 116 PPL Corp. 3,950 111 Consolidated Edison Inc. 1,930 102 Progress Energy Inc. 1,966 94 Sempra Energy 1,694 93 Edison International 2,230 88 Entergy Corp. 1,223 83 Xcel Energy Inc. 3,304 82 DTE Energy Co. 1,153 60 * AES Corp. 4,584 59 CenterPoint Energy Inc. 2,879 56 Oneok Inc. 728 52 Wisconsin Energy Corp. 1,600 50 Ameren Corp. 1,631 48 Constellation Energy Group Inc. 1,265 47 Northeast Utilities 1,205 42 * NRG Energy Inc. 1,653 41 NiSource Inc. 1,897 39 * Calpine Corp. 2,390 38 National Fuel Gas Co. 504 36 American Water Works Co. Inc. 1,196 36 OGE Energy Corp. 666 34 NSTAR 731 34 Pinnacle West Capital Corp. 743 34 CMS Energy Corp. 1,674 33 SCANA Corp. 773 31 Alliant Energy Corp. 759 31 Energen Corp. 492 31 Pepco Holdings Inc. 1,528 31 MDU Resources Group Inc. 1,288 30 TECO Energy Inc. 1,464 28 Integrys Energy Group Inc. 528 28 NV Energy Inc. 1,608 25 ITC Holdings Corp. 344 25 DPL Inc. 814 25 UGI Corp. 748 25 Westar Energy Inc. 818 22 AGL Resources Inc. 533 22 Aqua America Inc. 938 21 Atmos Energy Corp. 638 21 * GenOn Energy Inc. 5,241 21 Questar Corp. 1,199 21 Great Plains Energy Inc. 928 20 Hawaiian Electric Industries Inc. 638 16 Vectren Corp. 556 16 Ormat Technologies Inc. 119 3 Total Common Stocks (Cost $88,527) Market Value Coupon Shares ($000) Temporary Cash Investments (0.5%) 1 Money Market Fund (0.3%) 2 Vanguard Market Liquidity Fund 0.155% 326,816 327 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 3,4 Federal Home Loan Bank Discount Notes 0.070% 8/17/11 100 100 4 Freddie Mac Discount Notes 0.080% 8/15/11 75 75 Total Temporary Cash Investments (Cost $502) Total Investments (99.6%) (Cost $89,029) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and (0.3%), respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. Russell 1000 Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 95,070   Temporary Cash Investments 327 175  Futures ContractsAssets 1 7   Total 95,404 175  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Russell 1000 Index Fund At May 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 2 672 34 E-mini S&P 500 Index June 2011 2 134 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2011, the cost of investment securities for tax purposes was $89,029,000. Net unrealized appreciation of investment securities for tax purposes was $6,543,000, consisting of unrealized gains of $7,915,000 on securities that had risen in value since their purchase and $1,372,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 1000 Value Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (7.9%) Walt Disney Co. 46,073 1,918 Comcast Corp. Class A 54,976 1,388 News Corp. Class A 42,523 780 Time Warner Inc. 20,212 736 Time Warner Cable Inc. 7,913 611 Viacom Inc. Class B 11,473 578 CBS Corp. Class B 14,092 394 Comcast Corp. Class A Special Shares 11,200 264 Macy's Inc. 8,947 258 * Liberty Media Corp. - Interactive 14,052 256 Virgin Media Inc. 7,809 255 * Liberty Global Inc. Class A 5,566 251 Carnival Corp. 6,439 250 Thomson Reuters Corp. 5,948 232 VF Corp. 2,073 207 Genuine Parts Co. 3,736 205 Fortune Brands Inc. 3,150 204 Cablevision Systems Corp. Class A 5,242 186 Lowe's Cos. Inc. 7,381 178 * Liberty Media Corp. - Capital 1,626 148 * DISH Network Corp. Class A 4,710 143 Wyndham Worldwide Corp. 3,998 139 Newell Rubbermaid Inc. 6,857 122 JC Penney Co. Inc. 3,431 122 Autoliv Inc. 1,325 102 Mattel Inc. 3,603 95 Kohl's Corp. 1,776 94 McGraw-Hill Cos. Inc. 2,211 94 * GameStop Corp. Class A 3,309 93 * Signet Jewelers Ltd. 2,011 92 * Liberty Media Corp. - Starz 1,206 92 Foot Locker Inc. 3,683 92 * MGM Resorts International 5,902 89 Lear Corp. 1,734 88 Whirlpool Corp. 1,010 85 * Garmin Ltd. 2,481 84 Gannett Co. Inc. 5,602 80 DR Horton Inc. 6,549 80 Expedia Inc. 2,836 79 * Discovery Communications Inc. Class A 1,799 78 * Mohawk Industries Inc. 1,159 77 Jarden Corp. 2,168 76 * Toll Brothers Inc. 3,398 74 * Royal Caribbean Cruises Ltd. 1,893 74 * Sears Holdings Corp. 1,010 72 Lennar Corp. Class A 3,746 71 H&R Block Inc. 4,260 69 * Pulte Group Inc. 7,928 67 Service Corp. International 5,649 65 * Penn National Gaming Inc. 1,599 65 Omnicom Group Inc. 1,296 61 Washington Post Co. Class B 122 50 American Eagle Outfitters Inc. 3,464 46 * Hyatt Hotels Corp. Class A 1,026 46 Harman International Industries Inc. 858 41 RadioShack Corp. 2,489 39 Abercrombie & Fitch Co. 490 37 Leggett & Platt Inc. 1,425 37 * AutoNation Inc. 1,027 36 Johnson Controls Inc. 902 36 * TRW Automotive Holdings Corp. 597 34 * Lamar Advertising Co. Class A 1,070 31 * Madison Square Garden Co. Class A 963 26 * New York Times Co. Class A 3,189 26 * Office Depot Inc. 5,827 24 Wendy's/Arby's Group Inc. Class A 4,577 23 MDC Holdings Inc. 852 23 Choice Hotels International Inc. 608 22 KB Home 1,759 22 Aaron's Inc. 754 21 Gap Inc. 1,038 20 Regal Entertainment Group Class A 1,457 20 * Central European Media Enterprises Ltd. Class A 887 19 Meredith Corp. 486 15 * BorgWarner Inc. 202 15 * Clear Channel Outdoor Holdings Inc. Class A 955 14 International Speedway Corp. Class A 458 13 * Education Management Corp. 418 9 * Federal-Mogul Corp. 366 8 Brinker International Inc. 258 7 John Wiley & Sons Inc. Class A 66 3 * Tesla Motors Inc. 110 3 Consumer Staples (9.9%) Procter & Gamble Co. 63,682 4,267 Kraft Foods Inc. 37,708 1,319 PepsiCo Inc. 16,136 1,148 CVS Caremark Corp. 28,459 1,101 Wal-Mart Stores Inc. 18,050 997 Coca-Cola Co. 12,585 841 Altria Group Inc. 20,428 573 Philip Morris International Inc. 6,882 494 Archer-Daniels-Midland Co. 15,127 490 Lorillard Inc. 3,381 390 Kroger Co. 13,453 334 Reynolds American Inc. 7,899 314 Mead Johnson Nutrition Co. 4,152 281 Bunge Ltd. 3,392 252 General Mills Inc. 6,322 251 HJ Heinz Co. 4,390 241 JM Smucker Co. 2,803 222 ConAgra Foods Inc. 8,648 220 Safeway Inc. 8,662 214 Colgate-Palmolive Co. 1,881 165 Dr Pepper Snapple Group Inc. 3,708 153 Molson Coors Brewing Co. Class B 3,101 145 Tyson Foods Inc. Class A 7,057 134 Kimberly-Clark Corp. 1,922 131 * Energizer Holdings Inc. 1,635 126 * Ralcorp Holdings Inc. 1,291 113 Corn Products International Inc. 1,769 100 Hormel Foods Corp. 3,250 95 * Constellation Brands Inc. Class A 4,316 95 Coca-Cola Enterprises Inc. 3,084 89 Walgreen Co. 1,938 85 Hershey Co. 1,505 84 McCormick & Co. Inc. 1,561 78 Sara Lee Corp. 3,950 77 * Smithfield Foods Inc. 3,233 68 * Dean Foods Co. 4,270 59 * BJ's Wholesale Club Inc. 1,162 59 Campbell Soup Co. 1,628 57 SUPERVALU Inc. 4,993 51 Brown-Forman Corp. Class B 618 45 Flowers Foods Inc. 1,120 37 Kellogg Co. 643 37 * Central European Distribution Corp. 1,662 21 * Hansen Natural Corp. 233 17 Clorox Co. 182 13 Energy (13.1%) Chevron Corp. 44,747 4,694 Occidental Petroleum Corp. 15,227 1,642 ConocoPhillips 20,515 1,502 Apache Corp. 8,982 1,119 Anadarko Petroleum Corp. 11,638 925 Devon Energy Corp. 9,950 837 Exxon Mobil Corp. 9,711 811 National Oilwell Varco Inc. 9,856 715 Marathon Oil Corp. 12,233 663 Hess Corp. 7,020 555 Baker Hughes Inc. 7,327 542 Chesapeake Energy Corp. 15,311 480 Spectra Energy Corp. 15,244 421 Peabody Energy Corp. 6,324 388 Noble Energy Inc. 4,108 383 Valero Energy Corp. 13,303 366 Schlumberger Ltd. 4,081 350 El Paso Corp. 14,694 309 Murphy Oil Corp. 3,973 274 Fluor Corp. 3,953 272 Williams Cos. Inc. 8,082 254 Pioneer Natural Resources Co. 2,728 251 * Newfield Exploration Co. 3,139 234 * Denbury Resources Inc. 9,392 206 * Weatherford International Ltd. 10,397 206 QEP Resources Inc. 4,119 179 * Whiting Petroleum Corp. 2,559 172 Consol Energy Inc. 2,873 147 Cabot Oil & Gas Corp. 2,442 143 Helmerich & Payne Inc. 2,205 138 * Alpha Natural Resources Inc. 2,473 136 * Plains Exploration & Production Co. 3,282 121 * Cameron International Corp. 2,482 118 Sunoco Inc. 2,836 115 Patterson-UTI Energy Inc. 3,619 113 * Nabors Industries Ltd. 4,032 112 * Oceaneering International Inc. 1,297 106 * Rowan Cos. Inc. 2,595 103 Southern Union Co. 2,928 89 * Oil States International Inc. 1,104 87 * Tesoro Corp. 3,322 81 Diamond Offshore Drilling Inc. 1,096 81 Frontier Oil Corp. 2,488 74 Tidewater Inc. 1,219 67 * Superior Energy Services Inc. 1,716 64 * Petrohawk Energy Corp. 2,061 55 * Unit Corp. 947 55 SEACOR Holdings Inc. 500 50 * Atwood Oceanics Inc. 1,054 46 * SandRidge Energy Inc. 3,506 40 * Quicksilver Resources Inc. 2,604 37 Teekay Corp. 998 33 Arch Coal Inc. 1,120 33 * Comstock Resources Inc. 1,112 33 SM Energy Co. 475 32 * Exterran Holdings Inc. 1,333 29 * Forest Oil Corp. 945 28 * Cobalt International Energy Inc. 1,900 27 * McDermott International Inc. 1,142 24 Holly Corp. 326 20 EQT Corp. 235 13 * Dresser-Rand Group Inc. 161 8 * Continental Resources Inc. 79 5 Frontline Ltd. 165 3 Financials (25.9%) JPMorgan Chase & Co. 93,594 4,047 Wells Fargo & Co. 114,473 3,248 * Berkshire Hathaway Inc. Class B 40,685 3,217 Bank of America Corp. 236,012 2,773 Citigroup Inc. 49,766 2,048 Goldman Sachs Group Inc. 12,110 1,704 US Bancorp 45,131 1,155 Bank of New York Mellon Corp. 28,532 802 PNC Financial Services Group Inc. 12,374 772 Prudential Financial Inc. 10,918 696 Morgan Stanley 24,273 586 Capital One Financial Corp. 10,739 584 Travelers Cos. Inc. 9,037 561 State Street Corp. 11,802 540 MetLife Inc. 11,266 497 Chubb Corp. 7,173 470 ACE Ltd. 6,756 465 BB&T Corp. 16,281 448 CME Group Inc. 1,546 442 Allstate Corp. 12,654 397 Equity Residential 6,230 385 HCP Inc. 9,445 358 SunTrust Banks Inc. 12,602 355 Boston Properties Inc. 3,271 354 Progressive Corp. 15,771 341 Vornado Realty Trust 3,459 340 Annaly Capital Management Inc. 18,653 338 AON Corp. 6,340 331 Loews Corp. 7,404 311 Discover Financial Services 12,793 305 BlackRock Inc. 1,451 298 Fifth Third Bancorp 21,588 282 Ameriprise Financial Inc. 4,553 279 AvalonBay Communities Inc. 2,055 273 Host Hotels & Resorts Inc. 15,484 272 Weyerhaeuser Co. 12,595 271 Hartford Financial Services Group Inc. 9,570 255 Simon Property Group Inc. 2,121 250 Principal Financial Group Inc. 7,522 235 Health Care REIT Inc. 4,152 221 * SLM Corp. 12,395 211 Lincoln National Corp. 7,116 209 * CIT Group Inc. 4,706 209 Regions Financial Corp. 29,545 209 ProLogis 12,556 208 Unum Group 7,285 192 KeyCorp 22,369 189 Invesco Ltd. 7,676 189 Kimco Realty Corp. 9,542 186 Ventas Inc. 3,221 182 XL Group plc Class A 7,604 180 SL Green Realty Corp. 1,950 176 NYSE Euronext 4,814 175 Northern Trust Corp. 3,420 167 New York Community Bancorp Inc. 10,244 166 Macerich Co. 3,052 166 M&T Bank Corp. 1,842 163 Leucadia National Corp. 4,585 163 Comerica Inc. 4,148 150 Huntington Bancshares Inc. 20,287 134 AMB Property Corp. 3,599 133 Nationwide Health Properties Inc. 2,984 131 Legg Mason Inc. 3,652 124 Torchmark Corp. 1,822 121 Alexandria Real Estate Equities Inc. 1,453 120 PartnerRe Ltd. 1,599 120 Everest Re Group Ltd. 1,291 115 People's United Financial Inc. 8,305 111 Reinsurance Group of America Inc. Class A 1,720 109 Camden Property Trust 1,641 105 Cincinnati Financial Corp. 3,462 105 * Genworth Financial Inc. Class A 9,437 105 Realty Income Corp. 2,983 105 UDR Inc. 3,996 104 * E*Trade Financial Corp. 6,580 104 First Niagara Financial Group Inc. 7,275 103 Zions Bancorporation 4,299 102 Marshall & Ilsley Corp. 12,402 99 * Arch Capital Group Ltd. 2,924 99 Regency Centers Corp. 2,115 98 Liberty Property Trust 2,663 96 * Markel Corp. 230 95 WR Berkley Corp. 2,828 94 Hudson City Bancorp Inc. 10,178 93 Chimera Investment Corp. 23,715 93 BRE Properties Inc. 1,756 90 HCC Insurance Holdings Inc. 2,705 90 Plum Creek Timber Co. Inc. 2,204 89 Duke Realty Corp. 5,914 89 Rayonier Inc. 1,326 88 RenaissanceRe Holdings Ltd. 1,217 88 Assurant Inc. 2,350 87 Fidelity National Financial Inc. Class A 5,402 86 American International Group Inc. 3,014 86 Raymond James Financial Inc. 2,335 83 Ares Capital Corp. 4,808 81 Senior Housing Properties Trust 3,336 81 Taubman Centers Inc. 1,284 78 Commerce Bancshares Inc. 1,791 77 Old Republic International Corp. 6,087 76 Weingarten Realty Investors 2,827 75 Assured Guaranty Ltd. 4,336 74 Mack-Cali Realty Corp. 2,042 72 Cullen/Frost Bankers Inc. 1,233 72 Hospitality Properties Trust 2,902 72 Transatlantic Holdings Inc. 1,512 70 East West Bancorp Inc. 3,480 70 * Popular Inc. 24,057 70 American Financial Group Inc. 1,911 68 Developers Diversified Realty Corp. 4,688 68 White Mountains Insurance Group Ltd. 164 67 Axis Capital Holdings Ltd. 2,020 67 Jefferies Group Inc. 2,994 66 First Horizon National Corp. 6,196 65 Essex Property Trust Inc. 463 64 * NASDAQ OMX Group Inc. 2,425 62 * Forest City Enterprises Inc. Class A 3,187 61 Douglas Emmett Inc. 2,876 61 City National Corp. 1,069 60 Corporate Office Properties Trust 1,687 60 Associated Banc-Corp 4,068 57 TCF Financial Corp. 3,740 56 Arthur J Gallagher & Co. 1,939 56 * Allied World Assurance Co. Holdings Ltd. 896 54 * Alleghany Corp. 163 54 Valley National Bancorp 3,976 54 Fulton Financial Corp. 4,666 52 Federal Realty Investment Trust 581 51 CapitalSource Inc. 7,590 49 Protective Life Corp. 2,014 49 StanCorp Financial Group Inc. 1,115 48 Aspen Insurance Holdings Ltd. 1,659 45 CommonWealth REIT 1,696 44 Synovus Financial Corp. 18,421 44 Validus Holdings Ltd. 1,356 44 Hanover Insurance Group Inc. 1,054 43 Washington Federal Inc. 2,646 42 Janus Capital Group Inc. 3,929 41 Brandywine Realty Trust 3,091 39 Apartment Investment & Management Co. 1,394 37 Bank of Hawaii Corp. 768 36 Public Storage 307 36 Unitrin Inc. 1,198 36 Brown & Brown Inc. 1,244 33 * MBIA Inc. 3,608 32 BOK Financial Corp. 594 32 Marsh & McLennan Cos. Inc. 994 31 Aflac Inc. 608 29 General Growth Properties Inc. 1,759 29 Endurance Specialty Holdings Ltd. 708 29 Mercury General Corp. 629 26 Piedmont Office Realty Trust Inc. Class A 1,231 25 BancorpSouth Inc. 1,964 25 First Citizens BancShares Inc. Class A 128 25 * TFS Financial Corp. 1,879 19 CNA Financial Corp. 621 19 Federated Investors Inc. Class B 668 17 Erie Indemnity Co. Class A 187 13 American National Insurance Co. 164 13 Wesco Financial Corp. 32 12 Capitol Federal Financial Inc. 991 12 * LPL Investment Holdings Inc. 320 12 Symetra Financial Corp. 823 11 Interactive Brokers Group Inc. 604 10 * Howard Hughes Corp. 129 10 OneBeacon Insurance Group Ltd. Class A 542 8 Digital Realty Trust Inc. 125 8 * St. Joe Co. 223 5 CBOE Holdings Inc. 166 4 * Green Dot Corp. Class A 21 1 Health Care (13.3%) Pfizer Inc. 189,746 4,070 Johnson & Johnson 55,148 3,711 Merck & Co. Inc. 73,353 2,696 * Amgen Inc. 22,535 1,364 UnitedHealth Group Inc. 25,339 1,240 Bristol-Myers Squibb Co. 40,477 1,164 Eli Lilly & Co. 18,423 709 WellPoint Inc. 8,833 690 * Thermo Fisher Scientific Inc. 9,013 590 * Biogen Idec Inc. 5,690 539 Aetna Inc. 8,927 390 CIGNA Corp. 6,509 325 * Humana Inc. 4,004 322 * Zimmer Holdings Inc. 4,520 306 McKesson Corp. 3,382 290 * Boston Scientific Corp. 35,670 256 Cardinal Health Inc. 5,588 254 Medtronic Inc. 5,986 244 * Forest Laboratories Inc. 6,718 242 Abbott Laboratories 3,559 186 * Watson Pharmaceuticals Inc. 2,496 161 * Cephalon Inc. 1,762 140 Baxter International Inc. 2,340 139 Beckman Coulter Inc. 1,647 137 * Hologic Inc. 6,089 131 * Coventry Health Care Inc. 3,490 123 * Endo Pharmaceuticals Holdings Inc. 2,753 115 Universal Health Services Inc. Class B 1,971 107 * CareFusion Corp. 3,324 96 Omnicare Inc. 2,550 80 * Kinetic Concepts Inc. 1,341 80 * Health Net Inc. 2,182 70 * Life Technologies Corp. 1,255 65 Cooper Cos. Inc. 865 65 * Bio-Rad Laboratories Inc. Class A 459 57 * Alere Inc. 1,400 56 * LifePoint Hospitals Inc. 1,212 51 Teleflex Inc. 793 49 * Brookdale Senior Living Inc. Class A 1,738 45 PerkinElmer Inc. 1,511 42 * Mylan Inc. 1,618 38 * Charles River Laboratories International Inc. 925 36 Quest Diagnostics Inc. 410 24 * Tenet Healthcare Corp. 3,078 20 * Community Health Systems Inc. 664 19 Hill-Rom Holdings Inc. 234 11 * Mednax Inc. 53 4 * Emdeon Inc. Class A 29  Industrials (9.4%) General Electric Co. 192,885 3,788 Union Pacific Corp. 10,417 1,093 CSX Corp. 8,671 688 Norfolk Southern Corp. 8,705 638 General Dynamics Corp. 8,130 603 Tyco International Ltd. 9,605 474 Northrop Grumman Corp. 7,086 463 Waste Management Inc. 11,363 442 Raytheon Co. 8,462 426 Ingersoll-Rand plc 7,573 378 Eaton Corp. 5,828 301 Stanley Black & Decker Inc. 3,774 279 Boeing Co. 3,393 265 ITT Corp. 4,317 249 FedEx Corp. 2,609 244 Parker Hannifin Corp. 2,717 241 L-3 Communications Holdings Inc. 2,543 208 Southwest Airlines Co. 16,199 192 Goodrich Corp. 2,118 185 Republic Services Inc. Class A 5,359 169 United Technologies Corp. 1,888 166 Massey Energy Co. 2,410 159 KBR Inc. 3,370 126 Manpower Inc. 1,926 118 Lockheed Martin Corp. 1,460 114 Equifax Inc. 2,982 113 * AGCO Corp. 2,176 112 Dover Corp. 1,616 109 Rockwell Collins Inc. 1,760 108 Avery Dennison Corp. 2,449 104 Cintas Corp. 3,124 103 RR Donnelley & Sons Co. 4,595 98 * Quanta Services Inc. 4,946 98 * BE Aerospace Inc. 2,262 85 Masco Corp. 5,906 84 Snap-On Inc. 1,359 82 * URS Corp. 1,849 81 SPX Corp. 945 78 * Terex Corp. 2,558 76 Textron Inc. 3,118 71 * Kirby Corp. 1,189 68 Carlisle Cos. Inc. 1,330 65 Wabtec Corp. 953 64 Trinity Industries Inc. 1,865 64 * Kansas City Southern 1,061 62 Harsco Corp. 1,752 59 Crane Co. 1,161 57 * Thomas & Betts Corp. 1,026 56 Hubbell Inc. Class B 845 56 Towers Watson & Co. Class A 853 54 Chicago Bridge & Iron Co. 1,415 54 * Jacobs Engineering Group Inc. 1,165 54 Danaher Corp. 926 50 Deere & Co. 560 48 * Corrections Corp. of America 2,077 48 Alexander & Baldwin Inc. 968 47 * Aecom Technology Corp. 1,652 47 * Spirit Aerosystems Holdings Inc. Class A 2,120 46 Covanta Holding Corp. 2,712 46 Con-way Inc. 1,164 46 * Owens Corning 1,193 46 Pentair Inc. 1,113 45 * Huntington Ingalls Industries Inc. 1,180 43 * Nielsen Holdings NV 1,293 41 * WESCO International Inc. 675 38 Pitney Bowes Inc. 1,392 33 * AMR Corp. 5,299 33 * General Cable Corp. 787 33 Ryder System Inc. 588 32 GATX Corp. 788 31 Timken Co. 535 28 * Shaw Group Inc. 720 26 * United Continental Holdings Inc. 1,047 25 Flowserve Corp. 198 24 Armstrong World Industries Inc. 434 21 Kennametal Inc. 485 20 * CNH Global NV 478 20 Waste Connections Inc. 573 18 Copa Holdings SA Class A 261 16 * Babcock & Wilcox Co. 571 16 IDEX Corp. 325 15 * USG Corp. 882 13 * KAR Auction Services Inc. 568 12 * Hertz Global Holdings Inc. 665 11 Regal-Beloit Corp. 147 10 UTi Worldwide Inc. 388 9 * FTI Consulting Inc. 164 6 Gardner Denver Inc. 57 5 Alliant Techsystems Inc. 48 3 Information Technology (5.3%) Microsoft Corp. 59,641 1,492 Intel Corp. 41,359 931 Corning Inc. 32,125 647 Texas Instruments Inc. 15,726 555 * eBay Inc. 16,774 523 * Motorola Solutions Inc. 7,811 374 Xerox Corp. 32,441 331 * Symantec Corp. 16,102 315 * Yahoo! Inc. 17,724 293 * Micron Technology Inc. 20,128 205 Fidelity National Information Services Inc. 6,210 200 * Motorola Mobility Holdings Inc. 6,834 172 KLA-Tencor Corp. 3,779 163 * Western Digital Corp. 4,157 152 Computer Sciences Corp. 3,629 145 * Avnet Inc. 3,589 130 * LSI Corp. 14,503 109 * Arrow Electronics Inc. 2,403 107 * Amdocs Ltd. 3,269 100 Activision Blizzard Inc. 8,233 99 * Synopsys Inc. 3,305 90 Molex Inc. 3,131 86 * Advanced Micro Devices Inc. 8,717 76 * Brocade Communications Systems Inc. 10,976 73 * Fiserv Inc. 1,126 73 Total System Services Inc. 3,872 72 * Ingram Micro Inc. 3,473 66 * Vishay Intertechnology Inc. 3,581 57 * Lexmark International Inc. Class A 1,846 55 * Fairchild Semiconductor International Inc. Class A 2,955 53 * Tech Data Corp. 1,097 52 * AOL Inc. 2,511 52 * International Rectifier Corp. 1,663 48 Seagate Technology plc 2,813 47 * CoreLogic Inc. 2,603 47 Diebold Inc. 1,218 40 * PMC - Sierra Inc. 5,109 40 CA Inc. 1,703 40 Tellabs Inc. 8,533 39 * IAC/InterActiveCorp 1,023 38 * MEMC Electronic Materials Inc. 3,119 33 * Convergys Corp. 2,339 30 * SunPower Corp. Class A 1,397 29 * EchoStar Corp. Class A 873 29 Intersil Corp. Class A 1,915 27 Jabil Circuit Inc. 1,241 27 * Zebra Technologies Corp. 551 24 * Compuware Corp. 2,303 23 * Monster Worldwide Inc. 1,496 23 * Atmel Corp. 1,099 16 AVX Corp. 1,047 16 National Semiconductor Corp. 538 13 * Electronic Arts Inc. 479 12 * Novellus Systems Inc. 240 9 Broadridge Financial Solutions Inc. 266 6 * Vishay Precision Group Inc. 326 6 * FleetCor Technologies Inc. 104 4 * Itron Inc. 57 3 * Booz Allen Hamilton Holding Corp. 53 1 Materials (3.1%) Dow Chemical Co. 27,167 981 EI du Pont de Nemours & Co. 13,961 744 Alcoa Inc. 20,536 345 PPG Industries Inc. 3,271 290 Nucor Corp. 4,233 179 Eastman Chemical Co. 1,342 142 MeadWestvaco Corp. 4,015 137 United States Steel Corp. 2,737 126 Ball Corp. 3,134 124 Vulcan Materials Co. 3,022 122 Ashland Inc. 1,682 115 Domtar Corp. 991 102 Sealed Air Corp. 3,751 96 Steel Dynamics Inc. 5,093 87 * Owens-Illinois Inc. 2,681 86 Aptargroup Inc. 1,596 85 Bemis Co. Inc. 2,565 85 Huntsman Corp. 4,436 84 Sonoco Products Co. 2,361 84 Valspar Corp. 2,099 81 Reliance Steel & Aluminum Co. 1,548 80 Sherwin-Williams Co. 830 73 CF Industries Holdings Inc. 466 72 International Paper Co. 2,279 71 Packaging Corp. of America 2,426 71 Royal Gold Inc. 1,063 66 Cabot Corp. 1,538 65 Cytec Industries Inc. 1,152 65 Greif Inc. Class A 816 54 Temple-Inland Inc. 2,063 49 FMC Corp. 540 45 Commercial Metals Co. 2,687 40 Walter Energy Inc. 296 37 RPM International Inc. 1,525 36 * Intrepid Potash Inc. 1,050 34 AK Steel Holding Corp. 2,201 34 Schnitzer Steel Industries Inc. 411 24 Sigma-Aldrich Corp. 220 15 Allegheny Technologies Inc. 156 10 Telecommunication Services (5.1%) AT&T Inc. 139,002 4,387 Verizon Communications Inc. 66,496 2,456 CenturyLink Inc. 13,862 599 * Sprint Nextel Corp. 69,284 405 Frontier Communications Corp. 14,198 126 Windstream Corp. 7,018 94 Telephone & Data Systems Inc. 1,987 65 * MetroPCS Communications Inc. 3,088 55 * Level 3 Communications Inc. 23,924 55 * NII Holdings Inc. 827 36 * Leap Wireless International Inc. 1,436 24 * United States Cellular Corp. 364 18 * Clearwire Corp. Class A 690 3 Utilities (7.0%) Southern Co. 19,396 777 Dominion Resources Inc. 14,021 669 Exelon Corp. 15,539 650 Duke Energy Corp. 30,889 579 NextEra Energy Inc. 9,754 565 FirstEnergy Corp. 9,832 439 American Electric Power Co. Inc. 11,265 430 PG&E Corp. 9,223 400 Public Service Enterprise Group Inc. 11,902 399 PPL Corp. 13,576 383 Consolidated Edison Inc. 6,633 352 Progress Energy Inc. 6,756 322 Sempra Energy 5,824 321 Edison International 7,665 302 Entergy Corp. 4,204 287 Xcel Energy Inc. 11,355 281 DTE Energy Co. 3,962 205 * AES Corp. 15,755 204 CenterPoint Energy Inc. 9,896 191 Oneok Inc. 2,501 178 Wisconsin Energy Corp. 5,500 172 Ameren Corp. 5,606 167 Constellation Energy Group Inc. 4,346 162 Northeast Utilities 4,141 146 * NRG Energy Inc. 5,671 140 NiSource Inc. 6,546 133 National Fuel Gas Co. 1,739 125 American Water Works Co. Inc. 4,110 123 OGE Energy Corp. 2,281 117 Pinnacle West Capital Corp. 2,564 116 NSTAR 2,512 116 CMS Energy Corp. 5,771 115 SCANA Corp. 2,655 108 Alliant Energy Corp. 2,605 107 Energen Corp. 1,690 105 Pepco Holdings Inc. 5,250 105 MDU Resources Group Inc. 4,425 105 TECO Energy Inc. 5,032 97 Integrys Energy Group Inc. 1,811 95 NV Energy Inc. 5,526 87 DPL Inc. 2,797 84 UGI Corp. 2,568 84 Westar Energy Inc. 2,810 76 AGL Resources Inc. 1,831 75 Aqua America Inc. 3,221 73 Atmos Energy Corp. 2,191 73 * GenOn Energy Inc. 18,015 72 Questar Corp. 4,118 71 * Calpine Corp. 4,394 69 Great Plains Energy Inc. 3,189 68 Hawaiian Electric Industries Inc. 2,192 55 Vectren Corp. 1,910 54 ITC Holdings Corp. 143 10 Ormat Technologies Inc. 225 5 Total Common Stocks (Cost $150,906) Market Value Coupon Shares ($000) Temporary Cash Investments (0.5%) Money Market Fund (0.4%) 1 Vanguard Market Liquidity Fund 0.155% 539,433 539 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 2 Fannie Mae Discount Notes 0.240% 6/22/11 200 200 Total Temporary Cash Investments (Cost $739) Total Investments (100.5%) (Cost $151,645) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Russell 1000 Value Index Fund The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 161,907   Temporary Cash Investments 539 200  Total 162,446 200  C. At May 31, 2011, the cost of investment securities for tax purposes was $151,645,000. Net unrealized appreciation of investment securities for tax purposes was $11,001,000, consisting of unrealized gains of $12,942,000 on securities that had risen in value since their purchase and $1,941,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 1000 Growth Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (14.5%) McDonald's Corp. 23,226 1,894 * Amazon.com Inc. 7,553 1,486 Home Depot Inc. 34,501 1,252 * Ford Motor Co. 79,196 1,182 * DIRECTV Class A 16,678 838 Target Corp. 14,962 741 NIKE Inc. Class B 7,769 656 Starbucks Corp. 16,085 592 Yum! Brands Inc. 10,091 558 Johnson Controls Inc. 13,695 542 * priceline.com Inc. 1,024 528 Lowe's Cos. Inc. 21,687 523 TJX Cos. Inc. 8,361 443 Coach Inc. 6,587 419 * Las Vegas Sands Corp. 7,513 312 * Bed Bath & Beyond Inc. 5,398 291 Staples Inc. 15,759 265 Starwood Hotels & Resorts Worldwide Inc. 4,092 250 Kohl's Corp. 4,640 247 Wynn Resorts Ltd. 1,630 239 * Netflix Inc. 861 233 Omnicom Group Inc. 4,943 231 Limited Brands Inc. 5,768 230 Best Buy Co. Inc. 7,018 223 Marriott International Inc. Class A 5,859 222 Ross Stores Inc. 2,642 217 Tiffany & Co. 2,729 206 McGraw-Hill Cos. Inc. 4,782 203 * Sirius XM Radio Inc. 83,887 197 * Chipotle Mexican Grill Inc. Class A 680 197 * Discovery Communications Inc. Class A 4,487 195 News Corp. Class A 10,312 189 Harley-Davidson Inc. 5,084 189 * O'Reilly Automotive Inc. 2,982 179 Time Warner Inc. 4,813 175 * Dollar Tree Inc. 2,747 175 Nordstrom Inc. 3,611 169 * BorgWarner Inc. 2,225 161 * AutoZone Inc. 533 157 Darden Restaurants Inc. 3,036 154 Polo Ralph Lauren Corp. Class A 1,208 153 Family Dollar Stores Inc. 2,729 152 Gap Inc. 7,703 149 * CarMax Inc. 4,829 143 Carnival Corp. 3,531 137 Viacom Inc. Class B 2,583 130 Interpublic Group of Cos. Inc. 10,563 126 Hasbro Inc. 2,638 121 Mattel Inc. 4,568 121 PetSmart Inc. 2,555 116 * Fossil Inc. 1,080 114 International Game Technology 6,436 111 Abercrombie & Fitch Co. 1,455 110 * Apollo Group Inc. Class A 2,640 109 Advance Auto Parts Inc. 1,680 104 Thomson Reuters Corp. 2,594 101 Tractor Supply Co. 1,570 99 Scripps Networks Interactive Inc. Class A 1,924 97 * Tempur-Pedic International Inc. 1,471 96 * NVR Inc. 126 94 * Goodyear Tire & Rubber Co. 5,245 93 Gentex Corp. 3,033 89 Tupperware Brands Corp. 1,349 88 * LKQ Corp. 3,104 83 Williams-Sonoma Inc. 2,095 82 Phillips-Van Heusen Corp. 1,220 80 * Panera Bread Co. Class A 626 78 * Dick's Sporting Goods Inc. 1,941 77 * Urban Outfitters Inc. 2,481 76 DeVry Inc. 1,374 74 * TRW Automotive Holdings Corp. 1,147 65 Guess? Inc. 1,394 64 * Hanesbrands Inc. 2,063 63 Chico's FAS Inc. 3,858 58 Whirlpool Corp. 694 58 * Big Lots Inc. 1,631 54 Weight Watchers International Inc. 677 54 JC Penney Co. Inc. 1,516 54 * Dollar General Corp. 1,508 53 Expedia Inc. 1,824 51 CBS Corp. Class B 1,747 49 Leggett & Platt Inc. 1,890 49 Autoliv Inc. 626 48 John Wiley & Sons Inc. Class A 897 48 * Bally Technologies Inc. 1,168 46 H&R Block Inc. 2,751 45 * Royal Caribbean Cruises Ltd. 1,107 43 * ITT Educational Services Inc. 612 42 Brinker International Inc. 1,594 41 * WMS Industries Inc. 1,252 39 * DreamWorks Animation SKG Inc. Class A 1,601 38 Lear Corp. 680 35 Harman International Industries Inc. 715 34 * Aeropostale Inc. 1,766 33 Strayer Education Inc. 272 33 Hillenbrand Inc. 1,345 31 Morningstar Inc. 477 29 * Career Education Corp. 1,333 29 Macy's Inc. 902 26 Fortune Brands Inc. 398 26 Aaron's Inc. 877 25 Thor Industries Inc. 724 23 * AutoNation Inc. 484 17 * MGM Resorts International 1,040 16 American Eagle Outfitters Inc. 1,043 14 Wendy's/Arby's Group Inc. Class A 2,728 14 * Madison Square Garden Co. Class A 420 12 * Education Management Corp. 489 10 Meredith Corp. 331 10 * Mohawk Industries Inc. 146 10 * Lamar Advertising Co. Class A 261 8 * Tesla Motors Inc. 205 6 International Speedway Corp. Class A 199 6 Regal Entertainment Group Class A 402 5 * Garmin Ltd. 137 5 * Office Depot Inc. 499 2 * Federal-Mogul Corp. 69 2 Choice Hotels International Inc. 36 1 Consumer Staples (9.9%) Philip Morris International Inc. 33,664 2,415 Coca-Cola Co. 33,924 2,266 PepsiCo Inc. 20,020 1,424 Wal-Mart Stores Inc. 25,268 1,395 Walgreen Co. 18,215 795 Costco Wholesale Corp. 9,519 785 Colgate-Palmolive Co. 8,873 777 Altria Group Inc. 26,211 735 Kimberly-Clark Corp. 6,717 459 Sysco Corp. 12,772 411 General Mills Inc. 8,524 339 Kellogg Co. 4,974 283 Avon Products Inc. 9,249 275 Procter & Gamble Co. 3,731 250 Estee Lauder Cos. Inc. Class A 2,381 244 * Green Mountain Coffee Roasters Inc. 2,556 211 Clorox Co. 2,711 191 Whole Foods Market Inc. 3,021 185 Sara Lee Corp. 9,006 176 HJ Heinz Co. 2,800 154 Herbalife Ltd. 2,589 146 Coca-Cola Enterprises Inc. 4,483 129 Church & Dwight Co. Inc. 1,531 129 CVS Caremark Corp. 3,262 126 Brown-Forman Corp. Class B 1,722 125 Hershey Co. 1,940 108 * Hansen Natural Corp. 1,217 87 Campbell Soup Co. 2,239 78 McCormick & Co. Inc. 1,427 72 Dr Pepper Snapple Group Inc. 1,500 62 Mead Johnson Nutrition Co. 604 41 ConAgra Foods Inc. 880 22 Flowers Foods Inc. 614 20 Kroger Co. 747 19 * BJ's Wholesale Club Inc. 93 5 Energy (11.4%) Exxon Mobil Corp. 101,117 8,440 Schlumberger Ltd. 25,744 2,207 Halliburton Co. 19,617 984 ConocoPhillips 11,687 856 EOG Resources Inc. 5,783 631 Occidental Petroleum Corp. 3,560 384 * Southwestern Energy Co. 7,474 327 Chevron Corp. 2,299 241 * FMC Technologies Inc. 5,251 234 Marathon Oil Corp. 4,090 222 * Concho Resources Inc. 2,219 210 Range Resources Corp. 3,442 192 Baker Hughes Inc. 2,538 188 Cimarex Energy Co. 1,811 174 Williams Cos. Inc. 5,197 163 EQT Corp. 2,993 162 * Ultra Petroleum Corp. 3,286 160 * Cameron International Corp. 3,011 143 * Weatherford International Ltd. 6,441 127 * Petrohawk Energy Corp. 4,632 123 Consol Energy Inc. 2,237 115 Core Laboratories NV 963 99 * McDermott International Inc. 3,941 84 * Dresser-Rand Group Inc. 1,498 79 Arch Coal Inc. 2,503 75 * Nabors Industries Ltd. 2,456 68 El Paso Corp. 3,040 64 EXCO Resources Inc. 3,169 64 SM Energy Co. 921 61 * SandRidge Energy Inc. 4,553 51 * Forest Oil Corp. 1,560 47 * Continental Resources Inc. 637 42 Holly Corp. 650 40 Diamond Offshore Drilling Inc. 483 36 Murphy Oil Corp. 487 34 * Alpha Natural Resources Inc. 348 19 Frontline Ltd. 916 17 Fluor Corp. 232 16 * Rowan Cos. Inc. 344 14 * Whiting Petroleum Corp. 180 12 * Atwood Oceanics Inc. 245 11 * Oil States International Inc. 69 5 * Superior Energy Services Inc. 116 4 * Exterran Holdings Inc. 139 3 * Quicksilver Resources Inc. 139 2 * Atlas Energy Inc. Escrow 467  Financials (4.8%) American Express Co. 22,641 1,168 Simon Property Group Inc. 4,373 516 Aflac Inc. 9,579 458 Franklin Resources Inc. 3,210 416 Charles Schwab Corp. 21,361 385 T Rowe Price Group Inc. 5,604 355 Marsh & McLennan Cos. Inc. 10,774 330 Public Storage 2,747 325 Morgan Stanley 10,388 251 MetLife Inc. 4,711 208 * IntercontinentalExchange Inc. 1,597 193 Moody's Corp. 4,431 177 * CB Richard Ellis Group Inc. Class A 6,155 163 BlackRock Inc. 686 141 General Growth Properties Inc. 7,253 120 * Affiliated Managers Group Inc. 1,104 117 Digital Realty Trust Inc. 1,869 117 TD Ameritrade Holding Corp. 5,035 108 Northern Trust Corp. 2,084 102 * MSCI Inc. Class A 2,368 89 Jones Lang LaSalle Inc. 907 88 Eaton Vance Corp. 2,526 80 Lazard Ltd. Class A 1,995 78 ACE Ltd. 1,111 76 SEI Investments Co. 3,229 76 Invesco Ltd. 3,062 76 Waddell & Reed Financial Inc. Class A 1,865 72 Federal Realty Investment Trust 792 69 Travelers Cos. Inc. 1,088 68 AON Corp. 1,277 67 Ameriprise Financial Inc. 1,051 64 Ventas Inc. 1,105 62 Plum Creek Timber Co. Inc. 1,495 61 NYSE Euronext 1,217 44 * Howard Hughes Corp. 519 40 * St. Joe Co. 1,797 39 Essex Property Trust Inc. 271 37 Greenhill & Co. Inc. 635 35 Brown & Brown Inc. 1,303 34 Rayonier Inc. 515 34 Federated Investors Inc. Class B 1,309 34 Apartment Investment & Management Co. 1,244 33 Erie Indemnity Co. Class A 446 32 Vornado Realty Trust 314 31 Axis Capital Holdings Ltd. 736 24 Equity Residential 391 24 * Genworth Financial Inc. Class A 1,954 22 Hartford Financial Services Group Inc. 806 21 Arthur J Gallagher & Co. 597 17 Bank of Hawaii Corp. 333 16 ProLogis 762 13 AMB Property Corp. 338 12 Hudson City Bancorp Inc. 857 8 UDR Inc. 221 6 * NASDAQ OMX Group Inc. 213 5 * Arch Capital Group Ltd. 138 5 Validus Holdings Ltd. 133 4 Interactive Brokers Group Inc. 216 4 Janus Capital Group Inc. 317 3 Endurance Specialty Holdings Ltd. 78 3 * Green Dot Corp. Class A 69 3 CBOE Holdings Inc. 92 2 * LPL Investment Holdings Inc. 63 2 Capitol Federal Financial Inc. 32  Health Care (9.9%) Abbott Laboratories 30,059 1,571 Medtronic Inc. 18,287 744 * Gilead Sciences Inc. 17,168 717 * Express Scripts Inc. 11,832 705 Baxter International Inc. 10,726 638 * Celgene Corp. 9,989 608 Johnson & Johnson 8,931 601 Covidien plc 10,821 595 Allergan Inc. 6,564 543 * Medco Health Solutions Inc. 8,731 523 Stryker Corp. 6,801 424 Becton Dickinson and Co. 4,774 418 * Agilent Technologies Inc. 7,517 375 St. Jude Medical Inc. 7,134 362 * Intuitive Surgical Inc. 846 295 AmerisourceBergen Corp. Class A 6,100 251 * Vertex Pharmaceuticals Inc. 4,366 236 * Laboratory Corp. of America Holdings 2,253 227 * Edwards Lifesciences Corp. 2,447 217 CR Bard Inc. 1,867 209 McKesson Corp. 2,361 202 * Illumina Inc. 2,763 199 * Hospira Inc. 3,578 198 * Waters Corp. 2,007 198 Eli Lilly & Co. 5,051 194 * Mylan Inc. 7,912 186 * Alexion Pharmaceuticals Inc. 3,869 183 * Cerner Corp. 1,486 178 * DaVita Inc. 2,099 176 * Varian Medical Systems Inc. 2,529 171 Perrigo Co. 1,744 149 * Life Technologies Corp. 2,792 145 * Henry Schein Inc. 1,973 142 Quest Diagnostics Inc. 2,407 141 * Dendreon Corp. 3,108 132 DENTSPLY International Inc. 3,160 124 Cardinal Health Inc. 2,689 122 * Mettler-Toledo International Inc. 727 122 * Human Genome Sciences Inc. 4,045 111 * ResMed Inc. 3,274 105 * IDEXX Laboratories Inc. 1,246 98 * Regeneron Pharmaceuticals Inc. 1,513 91 * Gen-Probe Inc. 1,065 87 * SXC Health Solutions Corp. 1,335 79 * Covance Inc. 1,311 77 Patterson Cos. Inc. 2,229 77 * Mednax Inc. 958 72 * United Therapeutics Corp. 1,069 69 Pharmaceutical Product Development Inc. 2,277 66 Techne Corp. 804 66 Lincare Holdings Inc. 2,145 65 * BioMarin Pharmaceutical Inc. 2,194 62 * Health Management Associates Inc. Class A 5,404 62 Hill-Rom Holdings Inc. 1,148 52 * Allscripts Healthcare Solutions Inc. 2,506 50 * Tenet Healthcare Corp. 7,547 48 * Myriad Genetics Inc. 1,850 47 Warner Chilcott plc Class A 1,944 47 * VCA Antech Inc. 1,855 45 * Amylin Pharmaceuticals Inc. 3,100 43 * Thoratec Corp. 1,237 43 * Community Health Systems Inc. 1,420 41 PerkinElmer Inc. 1,158 32 * Talecris Biotherapeutics Holdings Corp. 1,107 32 * CareFusion Corp. 851 25 * Alere Inc. 530 21 Cooper Cos. Inc. 188 14 * Charles River Laboratories International Inc. 258 10 * Emdeon Inc. Class A 564 9 Teleflex Inc. 135 8 Omnicare Inc. 255 8 * Kinetic Concepts Inc. 119 7 Universal Health Services Inc. Class B 121 7 * Brookdale Senior Living Inc. Class A 254 7 Industrials (13.4%) United Technologies Corp. 18,412 1,616 3M Co. 15,395 1,453 Caterpillar Inc. 13,562 1,435 United Parcel Service Inc. Class B 15,418 1,133 General Electric Co. 53,439 1,050 Boeing Co. 13,268 1,035 Honeywell International Inc. 16,544 985 Emerson Electric Co. 16,248 886 Deere & Co. 8,658 745 Danaher Corp. 10,630 580 Illinois Tool Works Inc. 9,513 545 Precision Castparts Corp. 3,069 482 Cummins Inc. 4,330 456 FedEx Corp. 4,368 409 PACCAR Inc. 7,878 394 Lockheed Martin Corp. 4,899 382 CH Robinson Worldwide Inc. 3,582 287 Rockwell Automation Inc. 3,079 256 Expeditors International of Washington Inc. 4,597 243 Cooper Industries plc 3,617 227 Joy Global Inc. 2,223 199 WW Grainger Inc. 1,266 191 Fastenal Co. 5,717 190 * Delta Air Lines Inc. 18,023 182 Dover Corp. 2,549 171 Roper Industries Inc. 2,029 169 * Stericycle Inc. 1,828 163 * United Continental Holdings Inc. 6,204 150 AMETEK Inc. 3,445 150 Bucyrus International Inc. Class A 1,623 149 Union Pacific Corp. 1,366 143 Pall Corp. 2,524 142 Iron Mountain Inc. 3,945 134 Flowserve Corp. 1,029 125 Rockwell Collins Inc. 1,788 109 * Navistar International Corp. 1,536 101 Donaldson Co. Inc. 1,657 99 Eaton Corp. 1,881 97 * WABCO Holdings Inc. 1,393 96 * IHS Inc. Class A 1,045 92 Gardner Denver Inc. 1,070 90 Robert Half International Inc. 3,251 90 Parker Hannifin Corp. 983 87 Dun & Bradstreet Corp. 1,087 87 * TransDigm Group Inc. 1,053 86 JB Hunt Transport Services Inc. 1,858 85 * Kansas City Southern 1,395 82 Pitney Bowes Inc. 3,226 77 * Jacobs Engineering Group Inc. 1,643 76 Tyco International Ltd. 1,494 74 * Verisk Analytics Inc. Class A 2,100 72 Timken Co. 1,375 71 Textron Inc. 3,075 70 Lincoln Electric Holdings Inc. 919 69 Goodrich Corp. 759 66 Graco Inc. 1,308 66 Republic Services Inc. Class A 2,097 66 IDEX Corp. 1,448 66 MSC Industrial Direct Co. Class A 942 65 Waste Connections Inc. 1,988 63 * Copart Inc. 1,295 61 * Hertz Global Holdings Inc. 3,567 58 * Babcock & Wilcox Co. 1,970 55 Kennametal Inc. 1,319 55 * Oshkosh Corp. 1,937 54 * Owens Corning 1,370 52 Landstar System Inc. 1,082 51 Manitowoc Co. Inc. 2,834 51 Regal-Beloit Corp. 696 48 Valmont Industries Inc. 478 48 Alliant Techsystems Inc. 662 47 Lennox International Inc. 1,014 47 Pentair Inc. 1,107 45 Toro Co. 675 43 UTi Worldwide Inc. 1,837 41 Hubbell Inc. Class B 521 34 Chicago Bridge & Iron Co. 883 34 Ryder System Inc. 606 33 Masco Corp. 2,324 33 * Shaw Group Inc. 897 33 * FTI Consulting Inc. 727 28 Copa Holdings SA Class A 423 26 Southwest Airlines Co. 2,144 25 * Aecom Technology Corp. 675 19 * Nielsen Holdings NV 587 18 SPX Corp. 209 17 * General Cable Corp. 403 17 * WESCO International Inc. 297 17 * AMR Corp. 2,321 15 GATX Corp. 277 11 Wabtec Corp. 162 11 * Thomas & Betts Corp. 199 11 * Corrections Corp. of America 406 9 Towers Watson & Co. Class A 141 9 * USG Corp. 596 9 * Spirit Aerosystems Holdings Inc. Class A 313 7 KBR Inc. 166 6 Avery Dennison Corp. 124 5 RR Donnelley & Sons Co. 228 5 Carlisle Cos. Inc. 88 4 Harsco Corp. 117 4 * Kirby Corp. 65 4 Con-way Inc. 88 3 * CNH Global NV 73 3 Covanta Holding Corp. 148 3 * KAR Auction Services Inc. 81 2 Armstrong World Industries Inc. 34 2 Information Technology (30.1%) * Apple Inc. 19,645 6,833 International Business Machines Corp. 26,148 4,417 Oracle Corp. 82,243 2,814 * Google Inc. Class A 5,260 2,783 Microsoft Corp. 110,627 2,767 Qualcomm Inc. 35,414 2,075 Cisco Systems Inc. 123,297 2,071 Intel Corp. 82,163 1,849 Hewlett-Packard Co. 47,289 1,768 * EMC Corp. 44,379 1,263 Visa Inc. Class A 10,085 818 Accenture plc Class A 13,213 758 Mastercard Inc. Class A 2,101 603 Automatic Data Processing Inc. 10,858 598 * Dell Inc. 36,735 591 * Cognizant Technology Solutions Corp. Class A 6,464 492 * NetApp Inc. 7,942 435 Texas Instruments Inc. 11,954 422 Broadcom Corp. Class A 11,630 418 * Juniper Networks Inc. 11,359 416 Applied Materials Inc. 29,000 400 * Adobe Systems Inc. 11,365 394 * Salesforce.com Inc. 2,473 377 * Citrix Systems Inc. 4,011 351 Altera Corp. 6,908 332 * Intuit Inc. 6,056 327 * eBay Inc. 9,436 294 Western Union Co. 13,732 282 Analog Devices Inc. 6,434 265 * NVIDIA Corp. 12,354 248 * SanDisk Corp. 4,966 236 Paychex Inc. 6,968 225 * BMC Software Inc. 3,919 219 * Autodesk Inc. 4,950 213 Amphenol Corp. Class A 3,747 203 * Teradata Corp. 3,604 201 Xilinx Inc. 5,588 199 * F5 Networks Inc. 1,731 197 * Yahoo! Inc. 11,876 197 * Marvell Technology Group Ltd. 11,086 180 Maxim Integrated Products Inc. 6,528 178 * Red Hat Inc. 4,073 178 Linear Technology Corp. 4,839 167 * Electronic Arts Inc. 6,691 163 CA Inc. 6,838 160 Microchip Technology Inc. 3,978 157 * VMware Inc. Class A 1,587 154 * First Solar Inc. 1,197 149 * Rovi Corp. 2,426 141 Harris Corp. 2,803 139 * Informatica Corp. 2,284 134 * Atmel Corp. 8,902 134 * Fiserv Inc. 2,072 134 * Akamai Technologies Inc. 3,921 133 VeriSign Inc. 3,714 130 * Lam Research Corp. 2,732 128 National Semiconductor Corp. 4,925 121 FLIR Systems Inc. 3,311 120 * Trimble Navigation Ltd. 2,619 114 Seagate Technology plc 6,703 113 * ANSYS Inc. 1,954 112 Factset Research Systems Inc. 1,008 112 * SAIC Inc. 6,178 108 * Nuance Communications Inc. 4,891 107 * Alliance Data Systems Corp. 1,142 107 * Polycom Inc. 1,828 105 * ON Semiconductor Corp. 9,221 103 * Skyworks Solutions Inc. 4,014 102 * Cree Inc. 2,320 102 * Equinix Inc. 978 99 * Varian Semiconductor Equipment Associates Inc. 1,611 99 * JDS Uniphase Corp. 4,657 94 Global Payments Inc. 1,761 92 Solera Holdings Inc. 1,505 89 * MICROS Systems Inc. 1,733 88 * Cypress Semiconductor Corp. 3,778 88 Corning Inc. 4,169 84 Avago Technologies Ltd. 2,306 78 * NCR Corp. 3,460 68 * Novellus Systems Inc. 1,727 63 * Cadence Design Systems Inc. 5,835 62 * Teradyne Inc. 3,891 62 * Gartner Inc. 1,578 62 * WebMD Health Corp. 1,281 61 Jabil Circuit Inc. 2,747 59 Broadridge Financial Solutions Inc. 2,492 57 National Instruments Corp. 1,872 55 * Dolby Laboratories Inc. Class A 1,155 54 * Ciena Corp. 1,998 53 Lender Processing Services Inc. 1,918 51 * VistaPrint NV 944 46 * NeuStar Inc. Class A 1,618 43 * Advanced Micro Devices Inc. 4,966 43 * Silicon Laboratories Inc. 993 43 * Western Digital Corp. 1,134 42 * Itron Inc. 808 41 DST Systems Inc. 765 38 * QLogic Corp. 2,280 37 * Amdocs Ltd. 1,167 36 Activision Blizzard Inc. 2,809 34 * Rambus Inc. 2,130 31 * Zebra Technologies Corp. 676 30 * Symantec Corp. 1,534 30 * Compuware Corp. 2,745 28 * Genpact Ltd. 1,422 23 * IAC/InterActiveCorp 608 22 * MEMC Electronic Materials Inc. 2,048 22 * Monster Worldwide Inc. 1,351 21 * SunPower Corp. Class A 823 17 Intersil Corp. Class A 914 13 * Arrow Electronics Inc. 273 12 Diebold Inc. 307 10 KLA-Tencor Corp. 202 9 * FleetCor Technologies Inc. 203 7 * Synopsys Inc. 164 4 * LinkedIn Corp. Class A 52 4 * Booz Allen Hamilton Holding Corp. 205 4 * Ingram Micro Inc. 155 3 * PMC - Sierra Inc. 235 2 AVX Corp. 77 1 Materials (5.1%) Freeport-McMoRan Copper & Gold Inc. 20,287 1,048 Monsanto Co. 11,780 837 Praxair Inc. 6,605 699 Newmont Mining Corp. 10,270 581 Air Products & Chemicals Inc. 4,585 436 EI du Pont de Nemours & Co. 6,749 360 Ecolab Inc. 5,039 277 Cliffs Natural Resources Inc. 2,924 265 * Mosaic Co. 3,414 242 International Paper Co. 7,334 229 Lubrizol Corp. 1,387 187 Celanese Corp. Class A 3,383 176 CF Industries Holdings Inc. 1,106 170 Sigma-Aldrich Corp. 2,419 170 Allegheny Technologies Inc. 2,127 143 * Crown Holdings Inc. 3,498 142 Albemarle Corp. 1,974 140 Walter Energy Inc. 1,086 135 Southern Copper Corp. 3,652 126 Airgas Inc. 1,803 125 Nucor Corp. 2,919 124 International Flavors & Fragrances Inc. 1,717 110 Sherwin-Williams Co. 1,217 107 FMC Corp. 1,082 91 Martin Marietta Materials Inc. 980 84 Nalco Holding Co. 2,811 80 Compass Minerals International Inc. 706 66 Scotts Miracle-Gro Co. Class A 991 57 Alcoa Inc. 3,196 54 PPG Industries Inc. 588 52 Carpenter Technology Corp. 949 50 * Owens-Illinois Inc. 1,101 35 * Titanium Metals Corp. 1,845 35 Eastman Chemical Co. 324 34 RPM International Inc. 1,400 33 Ball Corp. 768 30 Eagle Materials Inc. 947 27 United States Steel Corp. 582 27 Royal Gold Inc. 181 11 Ashland Inc. 151 10 Temple-Inland Inc. 430 10 Reliance Steel & Aluminum Co. 164 8 Valspar Corp. 217 8 Schnitzer Steel Industries Inc. 97 6 AK Steel Holding Corp. 290 4 Telecommunication Services (0.8%) * American Tower Corp. Class A 8,709 483 * Crown Castle International Corp. 6,271 260 * NII Holdings Inc. 2,854 125 * SBA Communications Corp. Class A 2,521 99 Frontier Communications Corp. 8,175 72 * tw telecom inc Class A 3,275 71 Windstream Corp. 4,569 61 * MetroPCS Communications Inc. 2,595 46 * Level 3 Communications Inc. 13,804 32 * Clearwire Corp. Class A 2,503 12 Utilities (0.1%) ITC Holdings Corp. 951 69 * Calpine Corp. 3,505 55 Ormat Technologies Inc. 179 4 Total Common Stocks (Cost $149,449) Market Value Coupon Shares ($000) Temporary Cash Investments (0.5%) Money Market Fund (0.4%) 1 Vanguard Market Liquidity Fund 0.155% 597,012 597 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 2 Federal Home Loan Bank Discount Notes 0.140% 6/17/11 100 100 Total Temporary Cash Investments (Cost $697) Total Investments (100.5%) (Cost $150,146) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors Russell 1000 Growth Index Fund as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 151,075   Temporary Cash Investments 597 100  Total 151,672 100  C. At May 31, 2011, the cost of investment securities for tax purposes was $150,146,000. Net unrealized appreciation of investment securities for tax purposes was $1,626,000, consisting of unrealized gains of $4,791,000 on securities that had risen in value since their purchase and $3,165,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 2000 Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.2%) Consumer Discretionary (13.1%) * Deckers Outdoor Corp. 3,567 325 Polaris Industries Inc. 2,870 317 Sotheby's 6,179 263 * Dana Holding Corp. 12,903 234 * Tenneco Inc. 5,506 230 * Warnaco Group Inc. 4,094 226 * Under Armour Inc. Class A 3,243 211 Rent-A-Center Inc. 6,066 197 Dillard's Inc. Class A 3,358 189 * Ascena Retail Group Inc. 5,473 183 * CROCS Inc. 7,909 180 Wolverine World Wide Inc. 4,572 179 Brunswick Corp. 8,161 177 * Cheesecake Factory Inc. 5,569 177 * Carter's Inc. 5,476 174 Men's Wearhouse Inc. 4,852 167 * Iconix Brand Group Inc. 6,654 164 * Vail Resorts Inc. 3,342 163 * Ulta Salon Cosmetics & Fragrance Inc. 2,895 162 * Shutterfly Inc. 2,622 159 * Coinstar Inc. 2,924 155 * Live Nation Entertainment Inc. 12,973 150 * Sally Beauty Holdings Inc. 8,690 146 * JOS A Bank Clothiers Inc. 2,539 145 * Life Time Fitness Inc. 3,850 142 * Saks Inc. 12,478 141 * ANN Inc. 5,008 141 Pool Corp. 4,568 138 Cooper Tire & Rubber Co. 5,646 136 * Valassis Communications Inc. 4,596 133 * HSN Inc. 3,584 126 * Steven Madden Ltd. 2,263 126 * Childrens Place Retail Stores Inc. 2,397 120 * Timberland Co. Class A 3,617 118 * Pier 1 Imports Inc. 9,648 115 Cinemark Holdings Inc. 5,254 114 * DSW Inc. Class A 2,222 111 * Hibbett Sports Inc. 2,661 111 * Orient-Express Hotels Ltd. Class A 9,447 110 Matthews International Corp. Class A 2,788 109 Finish Line Inc. Class A 4,692 108 * BJ's Restaurants Inc. 2,076 106 * Jack in the Box Inc. 4,769 106 * Buffalo Wild Wings Inc. 1,677 105 Arbitron Inc. 2,458 105 Cracker Barrel Old Country Store Inc. 2,199 104 * Gaylord Entertainment Co. 3,201 103 Buckle Inc. 2,411 103 * Genesco Inc. 2,222 100 Jones Group Inc. 8,044 99 * Helen of Troy Ltd. 2,832 92 Texas Roadhouse Inc. Class A 5,306 91 * Cabela's Inc. 3,716 91 * DineEquity Inc. 1,657 89 Monro Muffler Brake Inc. 2,752 89 * Collective Brands Inc. 5,678 89 Bob Evans Farms Inc. 2,816 88 Group 1 Automotive Inc. 2,267 88 * 99 Cents Only Stores 4,247 88 American Greetings Corp. Class A 3,654 88 National CineMedia Inc. 4,900 87 PF Chang's China Bistro Inc. 2,141 86 * Domino's Pizza Inc. 3,420 85 Penske Automotive Group Inc. 4,087 85 * Eastman Kodak Co. 24,847 83 * Select Comfort Corp. 5,048 82 * Pinnacle Entertainment Inc. 5,598 81 * K12 Inc. 2,322 81 Regis Corp. 5,308 79 CEC Entertainment Inc. 1,900 77 Ryland Group Inc. 4,078 75 * American Public Education Inc. 1,701 74 * Meritage Homes Corp. 2,948 74 * Capella Education Co. 1,455 70 Cato Corp. Class A 2,578 70 Barnes & Noble Inc. 3,543 69 Columbia Sportswear Co. 1,057 69 * Exide Technologies 6,997 69 PEP Boys-Manny Moe & Jack 4,855 69 * True Religion Apparel Inc. 2,335 69 * iRobot Corp. 2,037 68 * Steiner Leisure Ltd. 1,363 68 * Modine Manufacturing Co. 4,281 68 * Belo Corp. Class A 8,445 67 * OfficeMax Inc. 7,847 66 * Sonic Corp. 5,662 65 Scholastic Corp. 2,364 64 * Maidenform Brands Inc. 2,122 64 * American Axle & Manufacturing Holdings Inc. 5,513 64 * Ascent Media Corp. Class A 1,314 63 * Ruby Tuesday Inc. 5,925 63 * G-III Apparel Group Ltd. 1,416 61 Stage Stores Inc. 3,364 61 * Papa John's International Inc. 1,821 60 * Vitamin Shoppe Inc. 1,466 60 * Scientific Games Corp. Class A 5,974 59 * Skechers U.S.A. Inc. Class A 3,341 58 * Blue Nile Inc. 1,160 58 * Vera Bradley Inc. 1,162 57 * Zumiez Inc. 1,888 57 * Liz Claiborne Inc. 8,681 57 Stewart Enterprises Inc. Class A 7,477 56 * Quiksilver Inc. 11,904 55 * Lumber Liquidators Holdings Inc. 2,043 55 * Peet's Coffee & Tea Inc. 1,078 55 * Shuffle Master Inc. 4,923 54 Ethan Allen Interiors Inc. 2,266 53 * Red Robin Gourmet Burgers Inc. 1,434 53 * Biglari Holdings Inc. 132 53 Fred's Inc. Class A 3,611 53 * La-Z-Boy Inc. 4,735 52 * Jakks Pacific Inc. 2,563 51 * Interval Leisure Group Inc. 3,658 50 Oxford Industries Inc. 1,273 48 Sonic Automotive Inc. Class A 3,663 48 * Boyd Gaming Corp. 4,954 47 Superior Industries International Inc. 2,124 47 Drew Industries Inc. 1,749 46 * Pre-Paid Legal Services Inc. 690 46 * Rue21 Inc. 1,349 46 Churchill Downs Inc. 1,045 46 * Krispy Kreme Doughnuts Inc. 5,365 45 * Asbury Automotive Group Inc. 2,667 45 * Charming Shoppes Inc. 10,644 44 * Knology Inc. 2,803 44 Volcom Inc. 1,774 43 * Bridgepoint Education Inc. 1,791 42 Brown Shoe Co. Inc. 3,989 41 * Wet Seal Inc. Class A 9,340 40 Callaway Golf Co. 5,915 40 Sinclair Broadcast Group Inc. Class A 4,153 40 * Dorman Products Inc. 1,041 39 * Standard Pacific Corp. 9,821 39 * AFC Enterprises Inc. 2,348 39 Sturm Ruger & Co. Inc. 1,756 39 * Denny's Corp. 9,115 37 * Core-Mark Holding Co. Inc. 1,037 37 * Lions Gate Entertainment Corp. 6,241 37 * Fuel Systems Solutions Inc. 1,483 37 * Grand Canyon Education Inc. 2,847 37 Lithia Motors Inc. Class A 1,991 36 Universal Technical Institute Inc. 1,935 35 Nutrisystem Inc. 2,471 35 * Warner Music Group Corp. 4,108 34 * Perry Ellis International Inc. 1,064 33 * Amerigon Inc. 1,985 33 * California Pizza Kitchen Inc. 1,774 33 * Drugstore.Com Inc. 8,524 32 * Universal Electronics Inc. 1,255 32 HOT Topic Inc. 4,089 32 * Corinthian Colleges Inc. 8,096 31 Express Inc. 1,468 31 * Talbots Inc. 6,450 31 * Winnebago Industries Inc. 2,673 31 Ameristar Casinos Inc. 1,353 30 Harte-Hanks Inc. 3,559 29 * Beazer Homes USA Inc. 6,861 29 * Libbey Inc. 1,808 29 * CKX Inc. 5,104 28 Standard Motor Products Inc. 1,802 27 PetMed Express Inc. 2,112 27 Summit Hotel Properties Inc. 2,389 27 * K-Swiss Inc. Class A 2,407 27 * EW Scripps Co. Class A 3,060 26 * Cavco Industries Inc. 601 26 * America's Car-Mart Inc. 862 24 Stein Mart Inc. 2,480 24 Movado Group Inc. 1,429 24 World Wrestling Entertainment Inc. Class A 2,215 23 * Shoe Carnival Inc. 840 23 * Citi Trends Inc. 1,363 23 Blyth Inc. 494 23 * Bravo Brio Restaurant Group Inc. 980 22 * Stoneridge Inc. 1,405 22 * M/I Homes Inc. 1,702 21 * Journal Communications Inc. Class A 3,855 21 * Furniture Brands International Inc. 4,301 21 * Kirkland's Inc. 1,537 20 * Entercom Communications Corp. Class A 2,161 20 Bebe Stores Inc. 3,006 20 Christopher & Banks Corp. 3,289 20 Marcus Corp. 1,871 20 * Overstock.com Inc. 1,350 20 * Pacific Sunwear of California Inc. 6,103 19 * Smith & Wesson Holding Corp. 5,489 19 Big 5 Sporting Goods Corp. 2,001 19 Destination Maternity Corp. 917 19 Lincoln Educational Services Corp. 1,286 19 * hhgregg Inc. 1,209 19 Haverty Furniture Cos. Inc. 1,673 19 * Global Sources Ltd. 1,601 19 * Fisher Communications Inc. 599 18 * Rentrak Corp. 860 18 * Unifi Inc. 1,257 17 * MarineMax Inc. 2,027 17 * Casual Male Retail Group Inc. 3,829 17 * Morgans Hotel Group Co. 1,987 17 * McClatchy Co. Class A 5,477 17 Speedway Motorsports Inc. 1,140 16 Mac-Gray Corp. 1,073 16 * Arctic Cat Inc. 1,114 16 Ambassadors Group Inc. 1,654 16 Weyco Group Inc. 653 16 * Isle of Capri Casinos Inc. 1,700 15 * Hovnanian Enterprises Inc. Class A 5,653 15 * Ruth's Hospitality Group Inc. 2,753 15 Spartan Motors Inc. 3,022 14 * Systemax Inc. 991 14 * Leapfrog Enterprises Inc. 3,105 14 * Multimedia Games Holding Co. Inc. 2,520 14 * West Marine Inc. 1,334 14 Cherokee Inc. 709 14 * Tuesday Morning Corp. 2,710 13 * LIN TV Corp. Class A 2,798 13 * Steinway Musical Instruments Inc. 523 13 * Body Central Corp. 529 13 * Martha Stewart Living Omnimedia Class A 2,439 13 CSS Industries Inc. 684 13 * Jamba Inc. 5,460 13 * McCormick & Schmick's Seafood Restaurants Inc. 1,364 12 * New York & Co. Inc. 2,310 12 * Audiovox Corp. Class A 1,592 12 AH Belo Corp. Class A 1,653 12 * O'Charleys Inc. 1,646 12 * Gray Television Inc. 4,451 12 * Sealy Corp. 4,411 12 Skyline Corp. 630 11 Bon-Ton Stores Inc. 1,080 11 * Archipelago Learning Inc. 1,077 11 PRIMEDIA Inc. 1,554 11 Hooker Furniture Corp. 990 11 * Dex One Corp. 4,595 11 * Carrols Restaurant Group Inc. 1,140 11 * Tower International Inc. 610 11 * Coldwater Creek Inc. 5,549 10 * Build-A-Bear Workshop Inc. 1,490 10 * Media General Inc. Class A 2,025 10 Lifetime Brands Inc. 850 10 * ReachLocal Inc. 442 9 * Midas Inc. 1,309 9 * Entravision Communications Corp. Class A 4,463 9 RG Barry Corp. 776 9 * Delta Apparel Inc. 550 9 * US Auto Parts Network Inc. 1,204 9 * Red Lion Hotels Corp. 1,109 9 * Kenneth Cole Productions Inc. Class A 700 9 * Gordmans Stores Inc. 493 9 * Conn's Inc. 1,359 8 * LodgeNet Interactive Corp. 2,302 8 Winmark Corp. 221 8 * Summer Infant Inc. 990 8 * Cumulus Media Inc. Class A 2,003 8 Einstein Noah Restaurant Group Inc. 514 8 * Monarch Casino & Resort Inc. 812 8 Gaiam Inc. Class A 1,461 7 * Ballantyne Strong Inc. 1,304 7 * 1-800-Flowers.com Inc. Class A 2,390 7 * Culp Inc. 813 7 * Caribou Coffee Co. Inc. 674 7 CPI Corp. 481 7 * Carmike Cinemas Inc. 941 7 * Nexstar Broadcasting Group Inc. Class A 982 7 * Radio One Inc. 2,879 7 Outdoor Channel Holdings Inc. 1,080 7 Lacrosse Footwear Inc. 439 6 * Johnson Outdoors Inc. Class A 406 6 * Kid Brands Inc. 1,154 6 * Marine Products Corp. 923 6 National American University Holdings Inc. 739 6 Learning Tree International Inc. 578 5 Shiloh Industries Inc. 492 5 * SuperMedia Inc. 1,231 5 * Cambium Learning Group Inc. 1,583 5 * Lee Enterprises Inc. 4,189 5 * Crown Media Holdings Inc. Class A 2,381 5 * Bluegreen Corp. 1,366 5 * Orbitz Worldwide Inc. 1,865 4 * Joe's Jeans Inc. 4,193 3 * American Apparel Inc. 3,277 3 * Westwood One Inc. 535 3 Books-A-Million Inc. 604 2 * Beasley Broadcasting Group Inc. Class A 399 2 Value Line Inc. 134 2 * Empire Resorts Inc. 2,668 2 * Vitacost.com Inc. 225 1 * Princeton Review Inc. 1,349  Consumer Staples (3.1%) * TreeHouse Foods Inc. 3,205 195 * United Natural Foods Inc. 4,423 192 * Darling International Inc. 9,841 188 Ruddick Corp. 4,043 178 Nu Skin Enterprises Inc. Class A 4,539 177 Diamond Foods Inc. 2,012 150 Casey's General Stores Inc. 3,490 145 * Hain Celestial Group Inc. 3,967 142 Lancaster Colony Corp. 1,787 108 Fresh Del Monte Produce Inc. 3,478 96 Universal Corp. 2,232 94 Sanderson Farms Inc. 2,099 92 B&G Foods Inc. Class A 4,403 82 Vector Group Ltd. 4,194 81 Andersons Inc. 1,703 74 * Elizabeth Arden Inc. 2,248 69 Pricesmart Inc. 1,452 68 J&J Snack Foods Corp. 1,305 67 Tootsie Roll Industries Inc. 2,291 67 * Boston Beer Co. Inc. Class A 800 67 WD-40 Co. 1,524 65 * Chiquita Brands International Inc. 4,123 61 * Spectrum Brands Holdings Inc. 1,672 60 * Fresh Market Inc. 1,392 56 * Rite Aid Corp. 51,207 54 * Heckmann Corp. 8,607 52 Snyders-Lance Inc. 2,376 51 * Prestige Brands Holdings Inc. 3,843 50 * Central Garden and Pet Co. Class A 4,878 49 * Star Scientific Inc. 8,859 46 * Winn-Dixie Stores Inc. 5,061 46 * Dole Food Co. Inc. 3,299 44 Nash Finch Co. 1,155 43 Weis Markets Inc. 1,011 41 Spartan Stores Inc. 2,069 39 Cal-Maine Foods Inc. 1,294 39 * Pantry Inc. 2,086 39 * Medifast Inc. 1,241 33 * Alliance One International Inc. 8,184 32 * Smart Balance Inc. 5,466 30 Inter Parfums Inc. 1,314 29 Coca-Cola Bottling Co. Consolidated 387 26 Calavo Growers Inc. 1,009 22 * Pilgrim's Pride Corp. 4,469 22 * Seneca Foods Corp. Class A 771 21 Ingles Markets Inc. Class A 1,153 21 Imperial Sugar Co. 1,118 20 * Synutra International Inc. 1,753 19 * Revlon Inc. Class A 982 17 * USANA Health Sciences Inc. 555 16 Limoneira Co. 746 15 Village Super Market Inc. Class A 567 15 National Beverage Corp. 1,022 14 * Nutraceutical International Corp. 852 13 * Primo Water Corp. 881 13 Oil-Dri Corp. of America 473 11 Schiff Nutrition International Inc. 1,059 10 Arden Group Inc. 111 10 * Nature's Sunshine Products Inc. 699 10 * Susser Holdings Corp. 685 10 MGP Ingredients Inc. 1,077 9 Female Health Co. 1,639 8 Alico Inc. 328 8 * John B Sanfilippo & Son Inc. 726 7 Farmer Bros Co. 621 6 Griffin Land & Nurseries Inc. 224 6 * Harbinger Group Inc. 854 5 * Lifeway Foods Inc. 466 5 Bridgford Foods Corp. 183 2 Energy (6.9%) * Brigham Exploration Co. 10,729 334 CARBO Ceramics Inc. 1,759 264 Lufkin Industries Inc. 2,759 250 Berry Petroleum Co. Class A 4,713 247 * Rosetta Resources Inc. 4,859 239 * Complete Production Services Inc. 7,166 238 * Energy XXI Bermuda Ltd. 6,787 233 * Dril-Quip Inc. 3,131 232 World Fuel Services Corp. 6,334 232 * Key Energy Services Inc. 11,562 204 * Bill Barrett Corp. 4,234 189 * International Coal Group Inc. 12,096 176 * Helix Energy Solutions Group Inc. 9,639 169 * Patriot Coal Corp. 7,203 167 * McMoRan Exploration Co. 8,809 162 Bristow Group Inc. 3,314 152 * Swift Energy Co. 3,865 152 * Oasis Petroleum Inc. 4,456 135 * Stone Energy Corp. 3,981 128 * Carrizo Oil & Gas Inc. 3,228 123 * ION Geophysical Corp. 11,720 118 * Kodiak Oil & Gas Corp. 16,386 112 Golar LNG Ltd. 3,359 107 Nordic American Tanker Shipping 4,330 101 RPC Inc. 3,999 101 * Northern Oil and Gas Inc. 4,977 100 * Tetra Technologies Inc. 6,990 95 * Gulfmark Offshore Inc. 2,152 88 W&T Offshore Inc. 3,234 84 * Western Refining Inc. 4,744 83 * Newpark Resources Inc. 8,232 80 Ship Finance International Ltd. 4,133 80 * Gulfport Energy Corp. 2,666 79 * Petroleum Development Corp. 2,166 79 * ATP Oil & Gas Corp. 4,115 76 Apco Oil and Gas International Inc. 839 74 * Pioneer Drilling Co. 4,971 73 * James River Coal Co. 3,279 72 * Parker Drilling Co. 10,657 68 Contango Oil & Gas Co. 1,086 67 * Resolute Energy Corp. 3,847 67 * Hercules Offshore Inc. 10,542 66 Overseas Shipholding Group Inc. 2,367 65 * Magnum Hunter Resources Corp. 9,063 65 * Cheniere Energy Inc. 5,261 62 * Cloud Peak Energy Inc. 2,895 61 Penn Virginia Corp. 4,176 61 * CVR Energy Inc. 2,784 61 * Clean Energy Fuels Corp. 4,206 60 * Global Industries Ltd. 9,310 58 * Basic Energy Services Inc. 2,131 58 * Hornbeck Offshore Services Inc. 2,136 58 * Tesco Corp. 2,774 56 * Cal Dive International Inc. 8,654 56 Targa Resources Corp. 1,510 53 Knightsbridge Tankers Ltd. 2,244 47 * USEC Inc. 11,214 47 * Goodrich Petroleum Corp. 2,246 46 Gulf Island Fabrication Inc. 1,315 45 * Willbros Group Inc. 4,397 44 * Energy Partners Ltd. 2,658 43 * Endeavour International Corp. 2,959 42 Crosstex Energy Inc. 3,697 42 * Approach Resources Inc. 1,598 42 * FX Energy Inc. 4,724 41 * Petroquest Energy Inc. 5,071 40 * Clayton Williams Energy Inc. 540 40 * BPZ Resources Inc. 8,944 39 * Rex Energy Corp. 2,963 39 * Harvest Natural Resources Inc. 3,056 38 * Georesources Inc. 1,508 37 * OYO Geospace Corp. 376 34 * Vaalco Energy Inc. 4,645 33 * Abraxas Petroleum Corp. 7,416 33 * Matrix Service Co. 2,418 32 Teekay Tankers Ltd. Class A 3,468 32 Houston American Energy Corp. 1,656 30 * TransAtlantic Petroleum Ltd. 13,526 30 * Venoco Inc. 2,008 29 * Vantage Drilling Co. 13,968 28 * GMX Resources Inc. 5,183 27 * PHI Inc. 1,217 26 * Dawson Geophysical Co. 719 25 * Warren Resources Inc. 6,506 25 * Callon Petroleum Co. 3,492 25 DHT Holdings Inc. 5,911 24 * Scorpio Tankers Inc. 2,045 21 * Rentech Inc. 19,809 21 Panhandle Oil and Gas Inc. Class A 659 20 * Natural Gas Services Group Inc. 1,112 20 Delek US Holdings Inc. 1,248 19 * Uranium Energy Corp. 5,565 18 * Green Plains Renewable Energy Inc. 1,680 17 * Gastar Exploration Ltd. 5,100 17 * Amyris Inc. 560 16 General Maritime Corp. 9,347 16 * Union Drilling Inc. 1,361 14 * Solazyme Inc. 555 12 * Delta Petroleum Corp. 16,989 12 * Global Geophysical Services Inc. 689 12 * Syntroleum Corp. 6,366 12 * Miller Energy Resources Inc. 1,986 12 * REX American Resources Corp. 667 11 * Evolution Petroleum Corp. 1,357 10 * L&L Energy Inc. 1,719 9 * Gevo Inc. 452 9 Alon USA Energy Inc. 702 9 * RAM Energy Resources Inc. 5,096 8 * RigNet Inc. 487 8 * Isramco Inc. 108 7 * CAMAC Energy Inc. 4,729 7 Hallador Energy Co. 375 4 Financials (20.4%) American Capital Agency Corp. 11,488 349 * American Capital Ltd. 31,306 310 MFA Financial Inc. 31,922 263 BioMed Realty Trust Inc. 12,060 247 CBL & Associates Properties Inc. 12,727 245 Highwoods Properties Inc. 6,600 238 * SVB Financial Group 3,848 228 Mid-America Apartment Communities Inc. 3,292 226 Kilroy Realty Corp. 5,389 223 LaSalle Hotel Properties 7,820 219 * Signature Bank 3,770 215 Home Properties Inc. 3,457 214 American Campus Communities Inc. 6,017 213 Entertainment Properties Trust 4,285 208 Tanger Factory Outlet Centers 7,461 205 Washington Real Estate Investment Trust 5,909 204 Apollo Investment Corp. 17,868 204 * ProAssurance Corp. 2,832 199 National Retail Properties Inc. 7,680 198 Hatteras Financial Corp. 6,690 195 Omega Healthcare Investors Inc. 9,079 193 * Stifel Financial Corp. 4,718 190 Post Properties Inc. 4,481 189 Extra Space Storage Inc. 8,651 188 Prosperity Bancshares Inc. 4,298 188 Starwood Property Trust Inc. 8,566 186 Alterra Capital Holdings Ltd. 7,803 178 DiamondRock Hospitality Co. 15,262 176 Colonial Properties Trust 7,672 162 FirstMerit Corp. 9,934 162 * CNO Financial Group Inc. 20,470 158 First American Financial Corp. 9,578 154 Invesco Mortgage Capital Inc. 6,610 151 * MGIC Investment Corp. 18,477 149 Healthcare Realty Trust Inc. 6,685 147 Iberiabank Corp. 2,467 145 Cash America International Inc. 2,725 142 Equity Lifestyle Properties Inc. 2,412 142 Trustmark Corp. 5,889 140 * Ezcorp Inc. Class A 4,258 140 Webster Financial Corp. 6,534 136 Westamerica Bancorporation 2,705 136 * Portfolio Recovery Associates Inc. 1,566 136 Potlatch Corp. 3,685 133 Northwest Bancshares Inc. 10,212 128 DCT Industrial Trust Inc. 22,627 128 Delphi Financial Group Inc. 4,384 128 Medical Properties Trust Inc. 10,260 127 Umpqua Holdings Corp. 10,564 127 UMB Financial Corp. 2,927 125 Whitney Holding Corp. 8,901 120 Cathay General Bancorp 7,245 118 Platinum Underwriters Holdings Ltd. 3,452 118 FNB Corp. 11,125 117 EastGroup Properties Inc. 2,486 117 * First Cash Financial Services Inc. 2,781 116 Astoria Financial Corp. 7,969 116 * Knight Capital Group Inc. Class A 9,348 115 Redwood Trust Inc. 7,189 112 * Sunstone Hotel Investors Inc. 10,892 111 Montpelier Re Holdings Ltd. 5,743 108 * PHH Corp. 5,115 107 Sovran Self Storage Inc. 2,547 107 National Health Investors Inc. 2,256 106 Prospect Capital Corp. 8,987 105 Hancock Holding Co. 3,233 104 Susquehanna Bancshares Inc. 11,968 104 U-Store-It Trust 9,181 103 Wintrust Financial Corp. 3,173 103 RLI Corp. 1,694 102 First Financial Bankshares Inc. 1,926 102 * World Acceptance Corp. 1,516 101 DuPont Fabros Technology Inc. 3,784 99 Lexington Realty Trust 10,454 99 PS Business Parks Inc. 1,710 98 MB Financial Inc. 4,891 97 Pebblebrook Hotel Trust 4,363 95 Glimcher Realty Trust 9,228 94 Glacier Bancorp Inc. 6,641 94 Capstead Mortgage Corp. 7,110 94 Old National Bancorp 8,644 93 * First Industrial Realty Trust Inc. 7,207 91 * Dollar Financial Corp. 3,945 90 * Kindred Healthcare Inc. 3,648 90 National Penn Bancshares Inc. 11,645 88 Pennsylvania Real Estate Investment Trust 5,113 88 Franklin Street Properties Corp. 6,392 88 United Bankshares Inc. 3,587 87 * Strategic Hotels & Resorts Inc. 12,986 87 First Financial Bancorp 5,346 86 * Texas Capital Bancshares Inc. 3,378 85 Anworth Mortgage Asset Corp. 11,629 84 Tower Group Inc. 3,455 84 First Midwest Bancorp Inc. 6,844 84 International Bancshares Corp. 4,904 84 LTC Properties Inc. 2,805 83 * MF Global Holdings Ltd. 10,702 83 * Ocwen Financial Corp. 6,861 82 Cypress Sharpridge Investments Inc. 6,413 82 Selective Insurance Group Inc. 4,922 82 Community Bank System Inc. 3,234 81 Equity One Inc. 4,083 80 Provident Financial Services Inc. 5,541 79 PrivateBancorp Inc. Class A 4,811 79 Park National Corp. 1,155 78 First Potomac Realty Trust 4,619 78 Acadia Realty Trust 3,711 77 Fifth Street Finance Corp. 6,156 76 Argo Group International Holdings Ltd. 2,539 75 Hersha Hospitality Trust Class A 12,449 75 Alexander's Inc. 191 75 CVB Financial Corp. 8,307 75 * iStar Financial Inc. 8,638 74 Cousins Properties Inc. 8,419 74 Sterling Bancshares Inc. 8,481 72 * FelCor Lodging Trust Inc. 11,518 72 optionsXpress Holdings Inc. 3,910 72 Investors Real Estate Trust 7,257 70 American Equity Investment Life Holding Co. 5,412 70 NBT Bancorp Inc. 3,189 70 KBW Inc. 3,283 70 Sun Communities Inc. 1,745 70 Two Harbors Investment Corp. 6,410 69 * Greenlight Capital Re Ltd. Class A 2,620 69 Government Properties Income Trust 2,532 67 American Assets Trust Inc. 2,952 66 * Investors Bancorp Inc. 4,412 66 BlackRock Kelso Capital Corp. 6,621 66 Columbia Banking System Inc. 3,637 65 Oritani Financial Corp. 5,144 64 Associated Estates Realty Corp. 3,801 64 Inland Real Estate Corp. 6,831 62 * Pico Holdings Inc. 2,076 62 * Enstar Group Ltd. 604 61 Infinity Property & Casualty Corp. 1,150 61 * Forestar Group Inc. 3,346 61 Radian Group Inc. 12,217 61 MarketAxess Holdings Inc. 2,539 61 Employers Holdings Inc. 3,659 61 Ashford Hospitality Trust Inc. 4,174 60 PacWest Bancorp 2,822 60 Horace Mann Educators Corp. 3,604 59 Bank of the Ozarks Inc. 1,201 58 Education Realty Trust Inc. 6,630 58 Independent Bank Corp. 1,946 58 * Investment Technology Group Inc. 3,790 57 * Navigators Group Inc. 1,187 57 First Commonwealth Financial Corp. 9,626 56 Colony Financial Inc. 3,024 56 Getty Realty Corp. 2,145 56 Nelnet Inc. Class A 2,425 53 Evercore Partners Inc. Class A 1,438 53 CreXus Investment Corp. 4,675 53 Oriental Financial Group Inc. 4,255 53 Compass Diversified Holdings 3,351 52 Safety Insurance Group Inc. 1,160 52 * National Financial Partners Corp. 3,920 51 BGC Partners Inc. Class A 6,120 51 PennantPark Investment Corp. 4,063 50 Cohen & Steers Inc. 1,604 49 Meadowbrook Insurance Group Inc. 4,980 49 Home Bancshares Inc. 2,018 48 MCG Capital Corp. 7,033 48 * Piper Jaffray Cos. 1,453 48 * Pinnacle Financial Partners Inc. 3,065 48 Primerica Inc. 2,212 47 Brookline Bancorp Inc. 5,424 47 City Holding Co. 1,450 47 Amtrust Financial Services Inc. 2,050 47 Ramco-Gershenson Properties Trust 3,486 46 Banco Latinoamericano de Comercio Exterior SA 2,532 46 Boston Private Financial Holdings Inc. 6,874 45 Universal Health Realty Income Trust 1,039 45 * Tejon Ranch Co. 1,204 44 * Western Alliance Bancorp 6,018 44 Chemical Financial Corp. 2,243 44 Hercules Technology Growth Capital Inc. 3,991 44 * Internet Capital Group Inc. 3,348 44 PennyMac Mortgage Investment Trust 2,551 44 * CNA Surety Corp. 1,624 43 Maiden Holdings Ltd. 4,559 43 * Encore Capital Group Inc. 1,281 42 S&T Bancorp Inc. 2,274 42 Retail Opportunity Investments Corp. 3,841 42 WesBanco Inc. 2,119 42 Trustco Bank Corp. NY 7,062 42 Sandy Spring Bancorp Inc. 2,204 41 Walter Investment Management Corp. 2,362 41 Chesapeake Lodging Trust 2,321 41 Simmons First National Corp. Class A 1,579 41 * AMERISAFE Inc. 1,731 40 SCBT Financial Corp. 1,283 40 Sabra Healthcare REIT Inc. 2,289 40 United Fire & Casualty Co. 2,096 40 Urstadt Biddle Properties Inc. Class A 2,060 39 FBL Financial Group Inc. Class A 1,233 39 Danvers Bancorp Inc. 1,731 39 * Newcastle Investment Corp. 7,076 39 NorthStar Realty Finance Corp. 8,810 39 * Credit Acceptance Corp. 481 38 Resource Capital Corp. 5,672 38 Flushing Financial Corp. 2,863 38 Duff & Phelps Corp. Class A 2,505 37 * Safeguard Scientifics Inc. 1,883 37 * TradeStation Group Inc. 3,753 37 Parkway Properties Inc. 1,982 36 Campus Crest Communities Inc. 2,810 36 * Hilltop Holdings Inc. 3,643 36 Flagstone Reinsurance Holdings SA 4,102 36 Artio Global Investors Inc. Class A 2,551 36 Community Trust Bancorp Inc. 1,257 35 Renasant Corp. 2,301 34 Dime Community Bancshares Inc. 2,453 34 Harleysville Group Inc. 1,066 34 Berkshire Hills Bancorp Inc. 1,542 34 Lakeland Financial Corp. 1,480 33 First Financial Corp. 1,019 33 Provident New York Bancorp 3,570 33 Triangle Capital Corp. 1,701 33 * FPIC Insurance Group Inc. 788 33 Dynex Capital Inc. 3,278 33 Main Street Capital Corp. 1,727 32 Coresite Realty Corp. 1,806 32 First Busey Corp. 6,269 32 CapLease Inc. 6,238 32 * Citizens Republic Bancorp Inc. 36,229 31 * Financial Engines Inc. 1,261 31 Winthrop Realty Trust 2,549 31 Advance America Cash Advance Centers Inc. 5,051 31 National Western Life Insurance Co. Class A 203 31 Southside Bancshares Inc. 1,524 31 Washington Trust Bancorp Inc. 1,297 30 * Intl. FCStone Inc. 1,169 30 MVC Capital Inc. 2,232 30 * West Coast Bancorp 1,722 30 TowneBank 2,159 30 TICC Capital Corp. 2,917 30 * Nara Bancorp Inc. 3,487 30 Hudson Pacific Properties Inc. 1,839 30 1st Source Corp. 1,404 30 GAMCO Investors Inc. 637 29 * Global Indemnity plc 1,265 29 Cardinal Financial Corp. 2,639 29 Tompkins Financial Corp. 727 28 GFI Group Inc. 6,098 28 Sterling Bancorp 2,836 27 * eHealth Inc. 2,039 27 * Beneficial Mutual Bancorp Inc. 3,189 27 SY Bancorp Inc. 1,088 27 * HFF Inc. Class A 1,636 27 * Bancorp Inc. 2,626 27 Cedar Shopping Centers Inc. 5,015 27 Calamos Asset Management Inc. Class A 1,770 27 Hudson Valley Holding Corp. 1,204 26 Apollo Commercial Real Estate Finance Inc. 1,613 26 Oppenheimer Holdings Inc. Class A 923 26 Univest Corp. of Pennsylvania 1,524 26 * Virtus Investment Partners Inc. 468 26 Bancfirst Corp. 645 26 StellarOne Corp. 2,098 26 * Phoenix Cos. Inc. 10,656 25 * NewStar Financial Inc. 2,565 25 Kite Realty Group Trust 4,982 25 United Financial Bancorp Inc. 1,537 25 Capital Southwest Corp. 262 24 Cogdell Spencer Inc. 3,950 24 * Netspend Holdings Inc. 2,787 23 Northfield Bancorp Inc. 1,650 23 Saul Centers Inc. 582 23 * Citizens Inc. 3,346 23 Camden National Corp. 704 23 Territorial Bancorp Inc. 1,124 23 WSFS Financial Corp. 538 22 Enterprise Financial Services Corp. 1,593 22 * Southwest Bancorp Inc. 1,781 22 Monmouth Real Estate Investment Corp. Class A 2,586 22 State Auto Financial Corp. 1,325 22 RAIT Financial Trust 10,262 22 * Kennedy-Wilson Holdings Inc. 1,908 22 Arrow Financial Corp. 894 22 Abington Bancorp Inc. 1,916 22 Westfield Financial Inc. 2,577 22 * Center Financial Corp. 3,262 21 First Community Bancshares Inc. 1,449 21 Union First Market Bankshares Corp. 1,639 21 Financial Institutions Inc. 1,268 21 Lakeland Bancorp Inc. 1,982 21 SeaBright Holdings Inc. 2,022 20 FXCM Inc. Class A 2,067 20 Epoch Holding Corp. 1,212 20 German American Bancorp Inc. 1,154 20 * Ameris Bancorp 2,171 20 Presidential Life Corp. 1,899 20 State Bancorp Inc. 1,527 20 First Merchants Corp. 2,345 20 Westwood Holdings Group Inc. 535 19 Gladstone Capital Corp. 1,933 19 * Eagle Bancorp Inc. 1,510 19 Trico Bancshares 1,282 19 CoBiz Financial Inc. 2,966 19 * PMI Group Inc. 13,130 19 Bryn Mawr Bank Corp. 889 19 Washington Banking Co. 1,406 19 Chatham Lodging Trust 1,138 19 Republic Bancorp Inc. Class A 899 18 Tower Bancorp Inc. 877 18 Agree Realty Corp. 801 18 Kayne Anderson Energy Development Co. 939 18 OceanFirst Financial Corp. 1,333 18 Arlington Asset Investment Corp. Class A 620 18 Diamond Hill Investment Group Inc. 222 18 Bank of Marin Bancorp 483 18 * American Safety Insurance Holdings Ltd. 951 18 * FBR Capital Markets Corp. 4,829 18 * United Community Banks Inc. 8,000 18 First of Long Island Corp. 638 17 Heartland Financial USA Inc. 1,201 17 Great Southern Bancorp Inc. 931 17 Heritage Financial Corp. 1,268 17 Baldwin & Lyons Inc. 755 17 SWS Group Inc. 2,626 17 Home Federal Bancorp Inc. 1,533 17 Bank Mutual Corp. 4,178 17 ViewPoint Financial Group 1,308 17 Federal Agricultural Mortgage Corp. 887 17 Gladstone Commercial Corp. 870 17 Excel Trust Inc. 1,378 17 Stewart Information Services Corp. 1,587 17 Centerstate Banks Inc. 2,359 17 First Bancorp 1,375 16 * Imperial Holdings Inc. 1,618 16 * Harris & Harris Group Inc. 2,836 16 First Interstate Bancsystem Inc. 1,140 16 Orrstown Financial Services Inc. 617 16 National Bankshares Inc. 637 16 Crawford & Co. Class B 2,193 16 * Gleacher & Co. Inc. 7,149 16 Citizens & Northern Corp. 1,114 16 NGP Capital Resources Co. 1,987 16 * OmniAmerican Bancorp Inc. 1,094 16 Pacific Continental Corp. 1,690 16 CNB Financial Corp. 1,119 16 One Liberty Properties Inc. 971 16 * Edelman Financial Group Inc. 1,910 15 First Financial Holdings Inc. 1,519 15 Gladstone Investment Corp. 2,029 15 * 1st United Bancorp Inc. 2,421 15 Consolidated-Tomoka Land Co. 498 15 BankFinancial Corp. 1,756 15 Bancorp Rhode Island Inc. 339 15 * Avatar Holdings Inc. 816 15 Donegal Group Inc. Class A 1,026 14 ESSA Bancorp Inc. 1,218 14 MainSource Financial Group Inc. 1,850 14 * Metro Bancorp Inc. 1,241 14 * LaBranche & Co. Inc. 3,415 14 Terreno Realty Corp. 805 14 * Cowen Group Inc. Class A 3,327 14 Suffolk Bancorp 887 14 Mission West Properties Inc. 1,635 13 * Solar Senior Capital Ltd. 735 13 * Walker & Dunlop Inc. 984 13 Kearny Financial Corp. 1,391 13 Medallion Financial Corp. 1,365 13 Solar Capital Ltd. 528 13 National Interstate Corp. 604 13 Ames National Corp. 749 13 Golub Capital BDC Inc. 817 13 Bridge Bancorp Inc. 578 13 * Wilshire Bancorp Inc. 4,000 13 Penns Woods Bancorp Inc. 353 12 Alliance Financial Corp. 429 12 * MPG Office Trust Inc. 4,411 12 Peoples Bancorp Inc. 966 12 Medley Capital Corp. 1,021 12 Capital City Bank Group Inc. 1,091 12 First Bancorp Inc. 803 12 Sierra Bancorp 1,049 12 * Ladenburg Thalmann Financial Services Inc. 8,378 12 Kansas City Life Insurance Co. 384 12 * Virginia Commerce Bancorp Inc. 1,975 11 American National Bankshares Inc. 563 11 * Hanmi Financial Corp. 9,404 11 ESB Financial Corp. 979 11 West Bancorporation Inc. 1,440 11 THL Credit Inc. 828 11 * Meridian Interstate Bancorp Inc. 838 11 Merchants Bancshares Inc. 440 11 Rockville Financial Inc. 1,134 11 * Thomas Properties Group Inc. 3,255 11 Peapack Gladstone Financial Corp. 815 10 UMH Properties Inc. 1,014 10 Clifton Savings Bancorp Inc. 927 10 * Home Bancorp Inc. 665 10 * First BanCorp 1,957 10 * BofI Holding Inc. 647 10 JMP Group Inc. 1,377 10 * Marlin Business Services Corp. 787 10 Midsouth Bancorp Inc. 688 10 * Taylor Capital Group Inc. 974 9 * First Marblehead Corp. 5,149 9 EMC Insurance Group Inc. 449 9 * Flagstar Bancorp Inc. 6,236 9 * Encore Bancshares Inc. 738 9 MidWestOne Financial Group Inc. 634 9 Universal Insurance Holdings Inc. 1,584 9 Roma Financial Corp. 744 8 Century Bancorp Inc. Class A 313 8 * Hallmark Financial Services 1,067 8 Asta Funding Inc. 971 7 * Primus Guaranty Ltd. 1,492 7 * Penson Worldwide Inc. 1,940 7 Fox Chase Bancorp Inc. 500 7 * Asset Acceptance Capital Corp. 1,405 6 * Fortegra Financial Corp. 534 5 * Gain Capital Holdings Inc. 834 5 Pzena Investment Management Inc. Class A 733 4 * CompuCredit Holdings Corp. 1,192 4 * Doral Financial Corp. 2,048 4 * NASB Financial Inc. 338 4 Life Partners Holdings Inc. 874 4 First South Bancorp Inc. 815 3 * Green Bankshares Inc. 1,193 3 Kaiser Federal Financial Group Inc. 239 3 California First National Bancorp 162 2 Porter Bancorp Inc. 342 2 Heritage Financial Group Inc. 171 2 * Waterstone Financial Inc. 682 2 * Rodman & Renshaw Capital Group Inc. 1,366 2 Health Care (13.1%) * AMERIGROUP Corp. 4,766 338 * Pharmasset Inc. 2,948 301 * Healthspring Inc. 6,246 274 * Onyx Pharmaceuticals Inc. 5,774 245 * Healthsouth Corp. 8,627 242 * Catalyst Health Solutions Inc. 3,921 239 * Salix Pharmaceuticals Ltd. 5,254 210 Medicis Pharmaceutical Corp. Class A 5,557 208 * American Medical Systems Holdings Inc. 6,948 208 * Cubist Pharmaceuticals Inc. 5,384 207 Owens & Minor Inc. 5,817 201 STERIS Corp. 5,463 197 * HMS Holdings Corp. 2,503 195 * WellCare Health Plans Inc. 3,908 192 * Cepheid Inc. 5,477 176 * Seattle Genetics Inc. 8,623 167 * Sirona Dental Systems Inc. 3,086 167 * InterMune Inc. 4,450 166 * Magellan Health Services Inc. 3,073 163 * Alkermes Inc. 8,746 160 * Theravance Inc. 6,070 159 * Centene Corp. 4,523 157 * Haemonetics Corp. 2,316 157 * Impax Laboratories Inc. 5,772 155 * PSS World Medical Inc. 5,270 154 Quality Systems Inc. 1,740 150 Masimo Corp. 4,785 147 * Volcano Corp. 4,636 146 * Incyte Corp. Ltd. 8,107 144 * athenahealth Inc. 3,205 143 West Pharmaceutical Services Inc. 3,067 143 * Viropharma Inc. 7,176 139 * Exelixis Inc. 11,670 136 * Parexel International Corp. 5,383 135 * Immucor Inc. 6,445 135 * Align Technology Inc. 5,466 134 * Bruker Corp. 6,698 132 Chemed Corp. 1,949 132 * NuVasive Inc. 3,612 122 * Zoll Medical Corp. 1,979 120 * Acorda Therapeutics Inc. 3,577 117 * Questcor Pharmaceuticals Inc. 5,079 117 * Par Pharmaceutical Cos. Inc. 3,236 111 * Ariad Pharmaceuticals Inc. 11,712 102 * Nektar Therapeutics 10,477 101 * Integra LifeSciences Holdings Corp. 1,942 100 * DexCom Inc. 6,164 97 * MWI Veterinary Supply Inc. 1,135 96 * Medicines Co. 4,922 94 * Neogen Corp. 2,086 94 * MAKO Surgical Corp. 2,824 93 Invacare Corp. 2,688 90 Meridian Bioscience Inc. 3,754 90 * Insulet Corp. 4,225 89 * Auxilium Pharmaceuticals Inc. 3,853 86 * RehabCare Group Inc. 2,295 86 PDL BioPharma Inc. 12,912 86 * Arthrocare Corp. 2,492 85 * Immunogen Inc. 6,904 84 * Cyberonics Inc. 2,569 84 * Amedisys Inc. 2,640 83 * Momenta Pharmaceuticals Inc. 4,089 82 * Isis Pharmaceuticals Inc. 8,704 80 * CONMED Corp. 2,699 76 * IPC The Hospitalist Co. Inc. 1,501 76 * Medivation Inc. 3,145 76 * NPS Pharmaceuticals Inc. 7,904 76 * Amsurg Corp. Class A 2,861 74 * Sequenom Inc. 9,143 72 * Luminex Corp. 3,468 72 * Gentiva Health Services Inc. 2,759 68 * Orthofix International NV 1,619 66 * Vivus Inc. 7,428 65 * Merit Medical Systems Inc. 3,237 63 Analogic Corp. 1,185 63 * Abaxis Inc. 2,029 63 * HeartWare International Inc. 860 63 * Air Methods Corp. 1,026 63 * Greatbatch Inc. 2,134 62 * Hanger Orthopedic Group Inc. 2,395 60 * Molina Healthcare Inc. 2,139 58 * MedAssets Inc. 3,954 58 * Targacept Inc. 2,517 57 Computer Programs & Systems Inc. 901 57 * Wright Medical Group Inc. 3,566 55 * Savient Pharmaceuticals Inc. 6,524 55 * Bio-Reference Labs Inc. 2,201 55 * ABIOMED Inc. 2,872 54 * Optimer Pharmaceuticals Inc. 3,700 54 * Micromet Inc. 8,350 52 Landauer Inc. 863 52 * Sunrise Senior Living Inc. 5,131 51 * Healthways Inc. 3,134 51 * Geron Corp. 11,262 49 * Halozyme Therapeutics Inc. 7,206 49 * Emeritus Corp. 2,059 48 * Emergent Biosolutions Inc. 1,886 47 * NxStage Medical Inc. 2,498 47 * ICU Medical Inc. 1,075 47 * SIGA Technologies Inc. 3,323 46 * Omnicell Inc. 2,988 46 * Spectrum Pharmaceuticals Inc. 4,778 45 * SonoSite Inc. 1,239 44 * Natus Medical Inc. 2,617 44 * Depomed Inc. 4,811 44 * Select Medical Holdings Corp. 4,616 44 * Syneron Medical Ltd. 3,270 42 * Jazz Pharmaceuticals Inc. 1,446 42 * Enzon Pharmaceuticals Inc. 4,017 42 * Triple-S Management Corp. Class B 1,864 41 * Medidata Solutions Inc. 1,728 40 * Affymetrix Inc. 6,507 40 * Rigel Pharmaceuticals Inc. 4,774 40 National Healthcare Corp. 825 39 Ensign Group Inc. 1,315 39 * ZIOPHARM Oncology Inc. 5,474 39 * LHC Group Inc. 1,436 39 * AVANIR Pharmaceuticals Inc. 8,558 39 * Endologix Inc. 4,471 38 * Accuray Inc. 5,011 38 * Neurocrine Biosciences Inc. 4,503 37 * OraSure Technologies Inc. 4,244 37 * Conceptus Inc. 2,851 36 * Angiodynamics Inc. 2,272 36 * AMAG Pharmaceuticals Inc. 1,931 36 * Genomic Health Inc. 1,285 35 * Alnylam Pharmaceuticals Inc. 3,346 35 * Quidel Corp. 2,276 35 * PharMerica Corp. 2,816 35 * Akorn Inc. 5,070 35 * Ardea Biosciences Inc. 1,371 34 * Opko Health Inc. 9,079 34 * Sangamo Biosciences Inc. 4,804 34 * Corvel Corp. 640 34 * Symmetry Medical Inc. 3,303 34 * Arqule Inc. 4,509 33 Pain Therapeutics Inc. 3,261 32 * Exact Sciences Corp. 4,231 32 * Team Health Holdings Inc. 1,408 32 * AMN Healthcare Services Inc. 3,592 31 Assisted Living Concepts Inc. Class A 903 30 * Rural/Metro Corp. 1,754 30 * Keryx Biopharmaceuticals Inc. 5,530 30 * Lexicon Pharmaceuticals Inc. 18,163 30 * Caliper Life Sciences Inc. 4,120 30 * Merge Healthcare Inc. 4,744 29 * eResearchTechnology Inc. 4,483 28 * Pharmacyclics Inc. 3,986 28 Cantel Medical Corp. 1,183 28 * Durect Corp. 7,972 28 * ExamWorks Group Inc. 1,088 28 * BioScrip Inc. 3,594 27 * Cadence Pharmaceuticals Inc. 2,851 27 * Universal American Corp. 2,939 27 * Accretive Health Inc. 1,122 27 * Metabolix Inc. 3,044 27 * Ironwood Pharmaceuticals Inc. 1,774 27 * Biosante Pharmaceuticals Inc. 8,546 27 * Immunomedics Inc. 6,030 27 Atrion Corp. 144 27 * Curis Inc. 6,947 26 * Hi-Tech Pharmacal Co. Inc. 913 26 * Medcath Corp. 1,886 26 * Inhibitex Inc. 5,536 25 * Vical Inc. 6,545 25 * MannKind Corp. 6,119 25 * Vital Images Inc. 1,328 25 * MAP Pharmaceuticals Inc. 1,445 25 * Delcath Systems Inc. 4,010 24 * Dynavax Technologies Corp. 8,780 24 * Cytori Therapeutics Inc. 4,223 24 * Palomar Medical Technologies Inc. 1,702 24 US Physical Therapy Inc. 931 24 * Capital Senior Living Corp. 2,483 24 * Orthovita Inc. 6,124 23 * SurModics Inc. 1,600 23 * Sun Healthcare Group Inc. 2,289 23 * Almost Family Inc. 752 23 * Five Star Quality Care Inc. 2,900 22 * Transcend Services Inc. 839 22 * XenoPort Inc. 2,859 22 * Cross Country Healthcare Inc. 2,849 22 * Unilife Corp. 4,444 22 * Progenics Pharmaceuticals Inc. 2,596 22 * Nabi Biopharmaceuticals 3,901 21 America Service Group Inc. 826 21 * Skilled Healthcare Group Inc. 1,821 21 * Kendle International Inc. 1,369 21 * Vascular Solutions Inc. 1,538 20 * Dyax Corp. 8,974 20 * Idenix Pharmaceuticals Inc. 4,241 20 * AVI BioPharma Inc. 12,434 20 * Novavax Inc. 8,304 20 * Sagent Pharmaceuticals Inc. 800 20 * Sciclone Pharmaceuticals Inc. 3,423 20 * Chelsea Therapeutics International Ltd. 4,360 20 * TomoTherapy Inc. 4,439 19 * American Dental Partners Inc. 1,445 19 * Vanda Pharmaceuticals Inc. 2,562 19 * Ligand Pharmaceuticals Inc. Class B 1,801 19 * Staar Surgical Co. 3,203 19 * Chindex International Inc. 1,259 19 * AVEO Pharmaceuticals Inc. 1,012 19 * Spectranetics Corp. 3,040 18 * Synovis Life Technologies Inc. 1,038 18 * Metropolitan Health Networks Inc. 3,667 18 * Affymax Inc. 2,518 18 * Kensey Nash Corp. 673 18 * Arena Pharmaceuticals Inc. 12,286 18 * Alphatec Holdings Inc. 4,667 18 * Solta Medical Inc. 5,454 17 * SuperGen Inc. 5,172 17 * Zalicus Inc. 6,420 17 * Santarus Inc. 4,812 17 * Pacific Biosciences of California Inc. 1,398 17 * Providence Service Corp. 1,188 16 * Allos Therapeutics Inc. 7,221 16 * Endocyte Inc. 1,316 16 * RTI Biologics Inc. 5,026 15 Maxygen Inc. 2,855 15 * IRIS International Inc. 1,491 15 * Antares Pharma Inc. 8,003 15 * Celldex Therapeutics Inc. 4,056 15 Young Innovations Inc. 517 15 * CryoLife Inc. 2,632 15 * Exactech Inc. 764 14 * Corcept Therapeutics Inc. 2,856 14 * Nymox Pharmaceutical Corp. 1,701 14 * Array Biopharma Inc. 5,155 14 * Furiex Pharmaceuticals Inc. 808 14 * BioMimetic Therapeutics Inc. 1,654 14 * Synta Pharmaceuticals Corp. 2,334 13 * Peregrine Pharmaceuticals Inc. 6,236 13 * Obagi Medical Products Inc. 1,326 13 * Cambrex Corp. 2,695 13 * Cerus Corp. 4,345 13 * Medical Action Industries Inc. 1,317 13 * Pozen Inc. 2,441 13 * Continucare Corp. 2,666 13 * CardioNet Inc. 2,217 12 * Enzo Biochem Inc. 3,061 12 * Biotime Inc. 2,330 12 * Codexis Inc. 1,100 12 * Cynosure Inc. Class A 893 12 * Osiris Therapeutics Inc. 1,545 11 * Cutera Inc. 1,242 11 * Hansen Medical Inc. 3,922 11 * Alliance HealthCare Services Inc. 2,545 11 * Albany Molecular Research Inc. 2,168 11 * Allied Healthcare International Inc. 4,143 11 * ePocrates Inc. 493 10 * Rochester Medical Corp. 995 10 * Aegerion Pharmaceuticals Inc. 529 10 * Stereotaxis Inc. 2,889 10 * LCA-Vision Inc. 1,717 10 * Infinity Pharmaceuticals Inc. 1,335 10 * CytRx Corp. 10,025 9 * BioCryst Pharmaceuticals Inc. 2,653 9 * Complete Genomics Inc. 552 9 * Fluidigm Corp. 588 9 * Biospecifics Technologies Corp. 365 9 * Omeros Corp. 1,722 8 * Orexigen Therapeutics Inc. 2,789 8 * StemCells Inc. 11,841 8 * Somaxon Pharmaceuticals Inc. 3,360 8 * Anacor Pharmaceuticals Inc. 1,160 7 * Inovio Pharmaceuticals Inc. 9,211 7 * MELA Sciences Inc. 2,318 7 * Alexza Pharmaceuticals Inc. 4,097 7 * DynaVox Inc. Class A 867 6 * Cytokinetics Inc. 4,370 6 * Neuralstem Inc. 4,576 6 * Nanosphere Inc. 2,429 6 * Cumberland Pharmaceuticals Inc. 1,161 6 * Transcept Pharmaceuticals Inc. 508 6 * Neostem Inc. 3,570 6 * Cornerstone Therapeutics Inc. 745 6 National Research Corp. 166 6 * Lannett Co. Inc. 1,098 6 * PDI Inc. 823 6 * Alimera Sciences Inc. 621 5 * Acura Pharmaceuticals Inc. 904 5 * Sucampo Pharmaceuticals Inc. Class A 1,067 5 * Caraco Pharmaceutical Laboratories Ltd. 833 4 * PURE Bioscience Inc. 3,603 4 * Anthera Pharmaceuticals Inc. 508 4 * BG Medicine Inc. 537 4 * Biodel Inc. 1,822 4 * Aoxing Pharmaceutical Co. Inc. 2,336 3 * NuPathe Inc. 324 3 * Zogenix Inc. 588 3 * AspenBio Pharma Inc. 3,259 2 * NeurogesX Inc. 946 2 * Clinical Data Inc. Contingent Value Rights Exp. 04/14/2018 913 1 Industrials (15.0%) Nordson Corp. 6,291 327 Acuity Brands Inc. 4,010 244 * GrafTech International Ltd. 11,099 235 * Alaska Air Group Inc. 3,297 223 * Dollar Thrifty Automotive Group Inc. 2,641 219 * Clean Harbors Inc. 2,127 215 * Genesee & Wyoming Inc. Class A 3,574 212 * Esterline Technologies Corp. 2,750 208 CLARCOR Inc. 4,649 198 Woodward Inc. 5,618 198 HEICO Corp. 3,382 186 * EMCOR Group Inc. 6,113 186 * Hexcel Corp. 8,945 185 Watsco Inc. 2,566 172 * Moog Inc. Class A 4,182 172 * Avis Budget Group Inc. 9,464 166 United Stationers Inc. 2,231 165 * Teledyne Technologies Inc. 3,340 164 * EnerSys 4,450 159 Actuant Corp. Class A 6,261 157 Robbins & Myers Inc. 3,555 157 Brady Corp. Class A 4,502 155 Belden Inc. 4,310 155 * United Rentals Inc. 5,573 152 * Atlas Air Worldwide Holdings Inc. 2,381 151 * Acacia Research - Acacia Technologies 3,852 149 Curtiss-Wright Corp. 4,228 144 Triumph Group Inc. 1,539 144 * Old Dominion Freight Line Inc. 3,852 144 * Meritor Inc. 8,672 143 Applied Industrial Technologies Inc. 3,905 139 AO Smith Corp. 3,352 139 * Tetra Tech Inc. 5,691 138 * Geo Group Inc. 5,630 138 * JetBlue Airways Corp. 22,498 137 * US Airways Group Inc. 14,869 135 Corporate Executive Board Co. 3,160 133 * Middleby Corp. 1,533 132 Herman Miller Inc. 5,254 132 * II-VI Inc. 2,315 132 * Polypore International Inc. 2,008 132 * HUB Group Inc. Class A 3,446 131 Brink's Co. 4,417 131 Mueller Industries Inc. 3,476 129 * Chart Industries Inc. 2,647 129 Deluxe Corp. 4,735 122 * CoStar Group Inc. 1,908 120 Rollins Inc. 5,938 119 Kaydon Corp. 3,087 112 NorthWestern Corp. 3,340 110 ABM Industries Inc. 4,791 109 Barnes Group Inc. 4,525 109 Titan International Inc. 3,877 107 * Ceradyne Inc. 2,348 105 HNI Corp. 4,174 104 Healthcare Services Group Inc. 6,061 103 * MasTec Inc. 4,893 103 Simpson Manufacturing Co. Inc. 3,635 102 * Orbital Sciences Corp. 5,320 100 Werner Enterprises Inc. 3,975 100 Briggs & Stratton Corp. 4,622 96 Franklin Electric Co. Inc. 2,149 96 AAR Corp. 3,605 95 Watts Water Technologies Inc. Class A 2,708 95 Forward Air Corp. 2,679 94 Knight Transportation Inc. 5,490 94 * Insituform Technologies Inc. Class A 3,626 94 * Mobile Mini Inc. 4,156 94 * Beacon Roofing Supply Inc. 4,211 92 Mine Safety Appliances Co. 2,452 92 ESCO Technologies Inc. 2,444 92 * Korn/Ferry International 4,253 91 Interface Inc. Class A 4,664 90 Granite Construction Inc. 3,224 89 * EnPro Industries Inc. 1,901 87 Kaman Corp. 2,396 86 Raven Industries Inc. 1,501 84 Knoll Inc. 4,344 83 * SYKES Enterprises Inc. 3,815 83 * RBC Bearings Inc. 2,009 80 Heartland Express Inc. 4,663 77 Lindsay Corp. 1,155 77 Steelcase Inc. Class A 7,082 77 * Advisory Board Co. 1,431 75 * Blount International Inc. 4,426 75 Skywest Inc. 4,860 75 Cubic Corp. 1,457 75 * 3D Systems Corp. 3,640 73 American Science & Engineering Inc. 827 72 * Amerco Inc. 786 71 CIRCOR International Inc. 1,580 70 Albany International Corp. 2,530 70 Quanex Building Products Corp. 3,504 70 Unifirst Corp. 1,296 69 Seaboard Corp. 30 69 * Astec Industries Inc. 1,837 69 * GeoEye Inc. 2,042 68 Tennant Co. 1,735 67 * Altra Holdings Inc. 2,463 65 Allegiant Travel Co. Class A 1,408 64 Insperity Inc. 2,000 63 * DigitalGlobe Inc. 2,534 62 McGrath Rentcorp 2,198 62 * Huron Consulting Group Inc. 2,023 61 * Wabash National Corp. 6,275 61 * RSC Holdings Inc. 4,522 60 Resources Connection Inc. 4,256 60 * TrueBlue Inc. 4,049 59 * Rush Enterprises Inc. Class A 2,929 58 Aircastle Ltd. 4,662 58 Mueller Water Products Inc. Class A 14,190 57 Ameron International Corp. 848 57 Arkansas Best Corp. 2,325 57 * Sauer-Danfoss Inc. 1,063 57 TAL International Group Inc. 1,671 56 * Interline Brands Inc. 3,030 56 Sun Hydraulics Corp. 1,148 56 * Dycom Industries Inc. 3,228 55 * Exponent Inc. 1,274 55 G&K Services Inc. Class A 1,706 54 * Layne Christensen Co. 1,797 53 NACCO Industries Inc. Class A 532 52 Universal Forest Products Inc. 1,779 52 * Greenbrier Cos. Inc. 1,968 51 Badger Meter Inc. 1,377 51 John Bean Technologies Corp. 2,587 51 AZZ Inc. 1,142 50 Tutor Perini Corp. 2,452 50 * Colfax Corp. 2,209 50 * American Superconductor Corp. 4,653 50 * SFN Group Inc. 4,769 50 * A123 Systems Inc. 8,051 50 Gorman-Rupp Co. 1,120 49 * Consolidated Graphics Inc. 857 47 * Navigant Consulting Inc. 4,649 47 * Griffon Corp. 4,376 46 National Presto Industries Inc. 441 46 * Aerovironment Inc. 1,520 46 Ennis Inc. 2,379 45 Tredegar Corp. 2,253 44 * Trex Co. Inc. 1,420 43 * Kelly Services Inc. Class A 2,430 43 Viad Corp. 1,888 43 * ACCO Brands Corp. 5,034 42 EnergySolutions Inc. 8,130 42 Encore Wire Corp. 1,701 41 * MYR Group Inc. 1,827 41 * ICF International Inc. 1,572 40 * Team Inc. 1,742 40 * Capstone Turbine Corp. 22,090 38 AAON Inc. 1,136 38 Standex International Corp. 1,147 38 * Kforce Inc. 2,824 38 Federal Signal Corp. 5,719 38 * On Assignment Inc. 3,346 37 * Titan Machinery Inc. 1,392 37 * Air Transport Services Group Inc. 4,974 37 * H&E Equipment Services Inc. 2,543 37 * Gibraltar Industries Inc. 2,780 36 Comfort Systems USA Inc. 3,493 36 * Commercial Vehicle Group Inc. 2,250 35 * EnerNOC Inc. 1,929 35 * Columbus McKinnon Corp. 1,757 34 Apogee Enterprises Inc. 2,580 34 LB Foster Co. Class A 936 34 Cascade Corp. 834 34 * GenCorp Inc. 5,374 34 Heidrick & Struggles International Inc. 1,605 34 * Kadant Inc. 1,142 34 * RailAmerica Inc. 2,123 33 * Cenveo Inc. 5,054 33 * Generac Holdings Inc. 1,775 33 Great Lakes Dredge & Dock Corp. 5,380 33 * PMFG Inc. 1,595 32 Marten Transport Ltd. 1,414 32 * American Reprographics Co. 3,380 32 * Force Protection Inc. 6,456 31 * FreightCar America Inc. 1,097 30 Vicor Corp. 1,792 30 US Ecology Inc. 1,682 29 * Dolan Co. 2,785 29 * CRA International Inc. 1,015 28 * Satcon Technology Corp. 10,612 28 Textainer Group Holdings Ltd. 874 28 * Trimas Corp. 1,378 28 * Powell Industries Inc. 812 28 Dynamic Materials Corp. 1,191 27 * School Specialty Inc. 1,733 27 * Hawaiian Holdings Inc. 4,756 26 * Orion Marine Group Inc. 2,469 26 Houston Wire & Cable Co. 1,630 26 * Taser International Inc. 5,749 26 Twin Disc Inc. 770 26 * Celadon Group Inc. 1,834 26 * Furmanite Corp. 3,375 26 * Kratos Defense & Security Solutions Inc. 2,106 26 Primoris Services Corp. 2,010 25 * CBIZ Inc. 3,208 25 * Standard Parking Corp. 1,425 23 Multi-Color Corp. 1,034 23 * Mistras Group Inc. 1,326 23 * Astronics Corp. 859 23 * CAI International Inc. 984 23 * Saia Inc. 1,458 23 * Northwest Pipe Co. 849 22 Insteel Industries Inc. 1,615 22 * LaBarge Inc. 1,143 22 * Republic Airways Holdings Inc. 4,426 22 * American Railcar Industries Inc. 865 21 * Genco Shipping & Trading Ltd. 2,606 21 * M&F Worldwide Corp. 975 21 Graham Corp. 905 21 * Metalico Inc. 3,447 20 * Sterling Construction Co. Inc. 1,479 20 * DXP Enterprises Inc. 759 20 * NCI Building Systems Inc. 1,798 20 Kimball International Inc. Class B 2,878 20 Ducommun Inc. 963 19 * Michael Baker Corp. 727 19 * FuelCell Energy Inc. 9,868 19 * Lydall Inc. 1,567 19 * GP Strategies Corp. 1,349 19 Ampco-Pittsburgh Corp. 784 19 * Innerworkings Inc. 2,182 18 SeaCube Container Leasing Ltd. 1,004 18 Schawk Inc. Class A 1,020 18 * Flow International Corp. 4,307 18 * Tecumseh Products Co. Class A 1,698 18 * LMI Aerospace Inc. 811 17 * APAC Customer Services Inc. 2,923 17 * Pacer International Inc. 3,211 17 American Woodmark Corp. 831 17 Aceto Corp. 2,335 16 * Eagle Bulk Shipping Inc. 5,707 16 CDI Corp. 1,153 16 Miller Industries Inc. 929 16 Met-Pro Corp. 1,343 16 * Hudson Highland Group Inc. 2,954 16 Douglas Dynamics Inc. 989 15 * Park-Ohio Holdings Corp. 720 15 Alamo Group Inc. 594 15 * Broadwind Energy Inc. 8,503 15 * Roadrunner Transportation Systems Inc. 975 15 * Higher One Holdings Inc. 951 15 Preformed Line Products Co. 202 14 * Casella Waste Systems Inc. Class A 2,292 14 * Xerium Technologies Inc. 688 14 * Fuel Tech Inc. 1,642 14 * PowerSecure International Inc. 1,677 14 * Pike Electric Corp. 1,507 13 LSI Industries Inc. 1,739 13 * Excel Maritime Carriers Ltd. Class A 3,656 12 International Shipholding Corp. 517 12 * Ameresco Inc. Class A 799 12 * Quality Distribution Inc. 958 11 * Franklin Covey Co. 1,217 11 Barrett Business Services Inc. 715 11 * Keyw Holding Corp. 965 11 Courier Corp. 939 11 * Ultrapetrol Bahamas Ltd. 2,034 11 * Energy Recovery Inc. 3,771 10 * Hill International Inc. 2,249 10 * Coleman Cable Inc. 729 10 * Builders FirstSource Inc. 4,176 10 VSE Corp. 383 10 Baltic Trading Ltd. 1,502 10 * Advanced Battery Technologies Inc. 6,043 9 * Patriot Transportation Holding Inc. 403 9 * Universal Truckload Services Inc. 540 9 * UQM Technologies Inc. 3,312 9 * USA Truck Inc. 723 9 * Pinnacle Airlines Corp. 1,707 8 * Ener1 Inc. 5,911 7 Lawson Products Inc. 373 7 * Argan Inc. 716 7 Standard Register Co. 1,682 6 * PAM Transportation Services Inc. 442 5 * PGT Inc. 1,860 4 * United Capital Corp. 153 4 * BlueLinx Holdings Inc. 1,086 4 * Applied Energetics Inc. 7,642 4 * Omega Flex Inc. 272 4 * Hoku Corp. 1,720 3 Horizon Lines Inc. Class A 2,889 3 Compx International Inc. 119 2 Information Technology (19.0%) * Riverbed Technology Inc. 12,338 468 * TIBCO Software Inc. 15,315 430 * Rackspace Hosting Inc. 8,938 393 * VeriFone Systems Inc. 7,876 379 * Acme Packet Inc. 4,328 328 * Ariba Inc. 8,874 298 * Parametric Technology Corp. 10,701 249 Jack Henry & Associates Inc. 7,866 246 ADTRAN Inc. 5,730 246 * Netlogic Microsystems Inc. 5,773 221 * SuccessFactors Inc. 6,264 220 * Veeco Instruments Inc. 3,738 215 * Aruba Networks Inc. 7,566 215 * Finisar Corp. 8,262 198 * Fortinet Inc. 4,071 197 * GSI Commerce Inc. 6,688 196 * TriQuint Semiconductor Inc. 15,035 195 * Wright Express Corp. 3,576 193 * Cavium Networks Inc. 4,338 193 * Concur Technologies Inc. 3,711 185 * Omnivision Technologies Inc. 5,130 181 * IPG Photonics Corp. 2,394 180 * CACI International Inc. Class A 2,788 178 Anixter International Inc. 2,589 175 InterDigital Inc. 4,053 174 * Semtech Corp. 5,997 172 * Microsemi Corp. 7,652 169 * Progress Software Corp. 6,185 167 * CommVault Systems Inc. 3,979 164 Plantronics Inc. 4,449 163 * Hittite Microwave Corp. 2,519 160 * Universal Display Corp. 3,280 156 * RF Micro Devices Inc. 24,742 156 * Lawson Software Inc. 12,792 142 * Ultimate Software Group Inc. 2,490 140 * Sapient Corp. 9,502 140 * Mentor Graphics Corp. 10,357 139 * Taleo Corp. Class A 3,667 137 * FEI Co. 3,504 137 * SAVVIS Inc. 3,458 136 * Netgear Inc. 3,247 136 * Blackboard Inc. 3,148 136 * Viasat Inc. 3,061 135 * ValueClick Inc. 7,499 135 MAXIMUS Inc. 1,611 135 * JDA Software Group Inc. 4,036 133 * Cymer Inc. 2,775 133 * Arris Group Inc. 11,696 132 * Coherent Inc. 2,331 131 * Plexus Corp. 3,499 130 Cognex Corp. 3,660 129 * OpenTable Inc. 1,459 129 * Quest Software Inc. 5,530 125 * SRA International Inc. Class A 3,960 123 * TTM Technologies Inc. 7,382 122 MKS Instruments Inc. 4,621 122 Littelfuse Inc. 2,023 121 * j2 Global Communications Inc. 4,168 121 * Digital River Inc. 3,656 119 * Integrated Device Technology Inc. 14,162 119 Blackbaud Inc. 4,135 116 * MicroStrategy Inc. Class A 771 113 Fair Isaac Corp. 3,850 113 * Entegris Inc. 12,122 111 * TiVo Inc. 10,662 110 * Unisys Corp. 3,930 110 * Cabot Microelectronics Corp. 2,183 110 * Take-Two Interactive Software Inc. 6,502 107 * Cirrus Logic Inc. 6,381 105 * ACI Worldwide Inc. 3,141 102 * Benchmark Electronics Inc. 5,822 101 * Aspen Technology Inc. 5,746 95 * Rofin-Sinar Technologies Inc. 2,612 94 * Websense Inc. 3,752 93 Mantech International Corp. Class A 2,053 92 * Diodes Inc. 3,132 91 * Blue Coat Systems Inc. 3,844 88 * Scansource Inc. 2,481 88 * Synaptics Inc. 3,130 88 * Acxiom Corp. 6,316 87 * DealerTrack Holdings Inc. 3,724 86 VirnetX Holding Corp. 3,261 86 * SolarWinds Inc. 3,443 85 Power Integrations Inc. 2,278 84 * DG FastChannel Inc. 2,316 82 * Advent Software Inc. 2,917 82 * Harmonic Inc. 10,349 81 * Tessera Technologies Inc. 4,640 80 * Bottomline Technologies Inc. 3,072 80 * L-1 Identity Solutions Inc. 7,103 79 * Kulicke & Soffa Industries Inc. 6,484 79 Earthlink Inc. 9,977 79 * Sanmina-SCI Corp. 7,345 78 * Euronet Worldwide Inc. 4,532 78 * Ancestry.com Inc. 1,873 77 * Kenexa Corp. 2,427 77 * Electronics for Imaging Inc. 4,188 76 * Manhattan Associates Inc. 2,100 75 * Emulex Corp. 8,032 75 * Ultratech Inc. 2,325 74 * DTS Inc. 1,598 74 * Synchronoss Technologies Inc. 2,260 73 * Ceva Inc. 2,095 72 * Insight Enterprises Inc. 4,277 72 * Lattice Semiconductor Corp. 10,723 71 Comtech Telecommunications Corp. 2,470 69 * Brooks Automation Inc. 6,014 68 * Rogers Corp. 1,450 68 * SYNNEX Corp. 2,077 68 NIC Inc. 5,169 67 * Sourcefire Inc. 2,524 67 * STEC Inc. 3,742 67 * Stratasys Inc. 1,898 67 Heartland Payment Systems Inc. 3,501 67 * Tyler Technologies Inc. 2,620 67 * FARO Technologies Inc. 1,483 66 * Checkpoint Systems Inc. 3,655 66 * Loral Space & Communications Inc. 992 66 * RightNow Technologies Inc. 1,990 66 * Netscout Systems Inc. 2,831 66 Syntel Inc. 1,210 65 * Radiant Systems Inc. 3,036 64 * Applied Micro Circuits Corp. 6,014 64 * GT Solar International Inc. 4,982 64 * Quantum Corp. 20,706 64 * NetSuite Inc. 1,682 63 * Constant Contact Inc. 2,639 63 * Amkor Technology Inc. 9,711 62 * Sonus Networks Inc. 19,124 62 * Newport Corp. 3,370 61 * Infinera Corp. 8,578 61 * LogMeIn Inc. 1,384 60 * CSG Systems International Inc. 3,129 60 * OSI Systems Inc. 1,489 60 * Powerwave Technologies Inc. 15,635 59 * Brightpoint Inc. 6,472 58 * comScore Inc. 2,082 58 MTS Systems Corp. 1,406 58 * Tekelec 6,276 57 Park Electrochemical Corp. 1,890 57 * Volterra Semiconductor Corp. 2,277 56 Pegasystems Inc. 1,487 56 * ATMI Inc. 2,893 55 * Standard Microsystems Corp. 2,060 55 * Ebix Inc. 2,779 55 Micrel Inc. 4,672 55 * Cardtronics Inc. 2,476 55 * Intermec Inc. 4,489 54 * Power-One Inc. 6,416 54 * Silicon Image Inc. 7,040 53 Black Box Corp. 1,613 53 * Entropic Communications Inc. 5,973 53 * Monolithic Power Systems Inc. 2,971 51 * Measurement Specialties Inc. 1,334 51 * Silicon Graphics International Corp. 2,818 51 Forrester Research Inc. 1,340 51 * Mercury Computer Systems Inc. 2,647 51 * Ixia 3,162 50 * Advanced Energy Industries Inc. 3,344 50 * Photronics Inc. 4,906 49 United Online Inc. 8,005 49 * LivePerson Inc. 4,090 48 Opnet Technologies Inc. 1,221 48 * Avid Technology Inc. 2,670 47 * TeleTech Holdings Inc. 2,569 46 * Interactive Intelligence Inc. 1,273 46 * Electro Scientific Industries Inc. 2,542 46 * FormFactor Inc. 4,594 45 * ShoreTel Inc. 4,135 45 * Hypercom Corp. 4,234 45 EPIQ Systems Inc. 3,008 45 * SMART Modular Technologies WWH Inc. 4,828 44 * Oclaro Inc. 4,537 43 * Sycamore Networks Inc. 1,774 43 * LTX-Credence Corp. 4,497 43 * Magma Design Automation Inc. 6,066 42 * Vocus Inc. 1,539 42 * Maxwell Technologies Inc. 2,551 42 * RealPage Inc. 1,401 41 Methode Electronics Inc. 3,421 41 * QLIK Technologies Inc. 1,229 41 iGate Corp. 2,174 40 * Super Micro Computer Inc. 2,386 40 * TNS Inc. 2,395 39 * Internap Network Services Corp. 4,760 39 * Zoran Corp. 4,708 39 * RealD Inc. 1,419 39 * Travelzoo Inc. 508 38 * EMS Technologies Inc. 1,407 37 * Accelrys Inc. 5,052 36 * MIPS Technologies Inc. Class A 4,604 36 * Oplink Communications Inc. 1,898 35 * Ciber Inc. 5,724 35 * S1 Corp. 4,757 35 * Rubicon Technology Inc. 1,488 34 * Rudolph Technologies Inc. 2,865 34 Daktronics Inc. 3,109 33 * ExlService Holdings Inc. 1,396 33 CTS Corp. 3,122 32 * KIT Digital Inc. 2,609 32 * Kopin Corp. 6,119 32 * LoopNet Inc. 1,668 31 Cass Information Systems Inc. 773 31 * IXYS Corp. 2,208 31 * Infospace Inc. 3,293 31 * PROS Holdings Inc. 1,779 30 * VASCO Data Security International Inc. 2,475 30 * Monotype Imaging Holdings Inc. 2,046 29 * Echelon Corp. 3,030 29 * Globecomm Systems Inc. 1,970 29 * BroadSoft Inc. 729 29 * Seachange International Inc. 2,558 29 * RealNetworks Inc. 7,691 29 Cohu Inc. 2,165 29 * Move Inc. 14,325 28 * MoneyGram International Inc. 7,644 28 * Extreme Networks 8,268 27 * Limelight Networks Inc. 4,784 27 Keynote Systems Inc. 1,284 27 * Liquidity Services Inc. 1,300 27 * Digi International Inc. 2,290 27 * Imation Corp. 2,735 27 * Knot Inc. 2,588 27 * Xyratex Ltd. 2,770 26 * NVE Corp. 432 26 * Nanometrics Inc. 1,637 26 * Sigma Designs Inc. 2,858 26 * THQ Inc. 6,208 26 * Aviat Networks Inc. 5,483 26 * Mindspeed Technologies Inc. 2,934 25 * Saba Software Inc. 2,573 25 * Spansion Inc. Class A 1,255 25 * Virtusa Corp. 1,243 25 * Intevac Inc. 2,047 24 * Advanced Analogic Technologies Inc. 3,951 24 * SS&C Technologies Holdings Inc. 1,217 24 * Spectrum Control Inc. 1,169 23 Electro Rent Corp. 1,516 23 * AXT Inc. 2,848 23 * Anaren Inc. 1,351 23 * Zygo Corp. 1,604 23 * Symmetricom Inc. 4,030 23 * Dice Holdings Inc. 1,546 23 * Actuate Corp. 4,166 23 * Gerber Scientific Inc. 2,312 22 * TeleCommunication Systems Inc. Class A 4,457 22 * IntraLinks Holdings Inc. 1,072 22 * Calix Inc. 1,020 22 * Integrated Silicon Solution Inc. 2,380 22 * Immersion Corp. 2,581 22 * Perficient Inc. 1,950 22 * Pericom Semiconductor Corp. 2,329 21 * Fabrinet 898 21 * UTStarcom Inc. 10,740 21 * Exar Corp. 3,315 21 * Cray Inc. 3,260 21 * Zix Corp. 5,406 21 * support.com Inc. 4,287 21 * Ultra Clean Holdings 1,988 20 * Wave Systems Corp. Class A 7,356 20 * Supertex Inc. 902 20 * Anadigics Inc. 5,991 20 ModusLink Global Solutions Inc. 4,069 19 * Integral Systems Inc. 1,609 19 * Radisys Corp. 2,211 19 * Multi-Fineline Electronix Inc. 900 19 * DemandTec Inc. 1,893 19 Bel Fuse Inc. Class B 958 19 * Openwave Systems Inc. 7,704 19 Pulse Electronics Corp. 3,789 19 * Digimarc Corp. 620 18 * Computer Task Group Inc. 1,359 18 Richardson Electronics Ltd. 1,329 18 * Lionbridge Technologies Inc. 5,474 18 * DSP Group Inc. 2,127 18 * MoSys Inc. 2,902 18 * Axcelis Technologies Inc. 9,569 17 * KVH Industries Inc. 1,396 17 * FSI International Inc. 3,534 16 American Software Inc. Class A 2,027 16 * Novatel Wireless Inc. 2,872 15 * Global Cash Access Holdings Inc. 4,633 15 * Smith Micro Software Inc. 2,797 15 * X-Rite Inc. 3,068 15 * Echo Global Logistics Inc. 978 15 * QuinStreet Inc. 924 14 Renaissance Learning Inc. 1,209 14 Marchex Inc. Class B 1,774 14 * NCI Inc. Class A 607 14 * Deltek Inc. 1,814 13 * Rosetta Stone Inc. 962 13 * PDF Solutions Inc. 2,076 13 * Inphi Corp. 660 13 * Hackett Group Inc. 2,621 13 Rimage Corp. 873 13 * GSI Technology Inc. 1,772 12 * PC-Tel Inc. 1,753 12 * TeleNav Inc. 740 12 Stamps.com Inc. 969 12 * PLX Technology Inc. 3,403 12 * FalconStor Software Inc. 2,708 12 * Microvision Inc. 9,417 12 * Opnext Inc. 4,053 12 * Agilysys Inc. 1,630 11 DDi Corp. 1,215 11 * Demand Media Inc. 719 11 * Envestnet Inc. 708 10 * SRS Labs Inc. 1,082 10 * Guidance Software Inc. 1,222 10 * TechTarget Inc. 1,212 10 * BigBand Networks Inc. 4,585 10 * Meru Networks Inc. 535 10 * ePlus Inc. 352 9 * Viasystems Group Inc. 395 9 * Mediamind Technologies Inc. 500 9 * Online Resources Corp. 2,473 8 * Comverge Inc. 2,310 8 * Mattson Technology Inc. 4,596 8 * NeoPhotonics Corp. 808 8 * PC Connection Inc. 876 8 * Network Equipment Technologies Inc. 2,761 8 * Local.com Corp. 1,948 7 * SPS Commerce Inc. 435 7 * CDC Corp. Class A 2,720 7 * Energy Conversion Devices Inc. 4,908 7 * Alpha & Omega Semiconductor Ltd. 474 7 * Trident Microsystems Inc. 6,697 7 * MaxLinear Inc. 714 6 QAD Inc. Class A 596 6 * Convio Inc. 552 6 * Tier Technologies Inc. Class B 1,185 6 * Hutchinson Technology Inc. 2,200 5 Tessco Technologies Inc. 468 5 * Ikanos Communications Inc. 3,495 5 * Presstek Inc. 2,637 5 * Motricity Inc. 516 5 * Network Engines Inc. 3,378 4 * Evergreen Solar Inc. 3,500 2 * Stream Global Services Inc. 484 1 Materials (5.7%) * WR Grace & Co. 6,701 314 * Solutia Inc. 11,186 279 Rock-Tenn Co. Class A 3,590 276 * Allied Nevada Gold Corp. 6,902 256 * Rockwood Holdings Inc. 4,804 253 * Coeur d'Alene Mines Corp. 8,116 224 * Hecla Mining Co. 25,626 218 Silgan Holdings Inc. 4,535 204 Olin Corp. 7,270 175 Sensient Technologies Corp. 4,564 174 * Thompson Creek Metals Co. Inc. 15,146 164 * Molycorp Inc. 2,363 157 NewMarket Corp. 880 153 PolyOne Corp. 8,556 130 Globe Specialty Metals Inc. 5,657 128 Minerals Technologies Inc. 1,735 118 Worthington Industries Inc. 5,216 114 Balchem Corp. 2,603 112 * OM Group Inc. 2,850 106 * RTI International Metals Inc. 2,777 106 * Ferro Corp. 7,953 104 Westlake Chemical Corp. 1,814 102 HB Fuller Co. 4,517 101 * Louisiana-Pacific Corp. 11,708 98 * Century Aluminum Co. 5,889 95 Buckeye Technologies Inc. 3,625 92 * Calgon Carbon Corp. 5,190 90 Schweitzer-Mauduit International Inc. 1,697 89 Innophos Holdings Inc. 1,979 89 * Georgia Gulf Corp. 3,115 88 * Stillwater Mining Co. 4,334 88 AMCOL International Corp. 2,205 81 Texas Industries Inc. 1,924 81 Boise Inc. 9,050 76 Koppers Holdings Inc. 1,901 76 Arch Chemicals Inc. 2,091 76 * LSB Industries Inc. 1,584 75 * Materion Corp. 1,877 74 A Schulman Inc. 2,914 74 Kaiser Aluminum Corp. 1,396 74 * Clearwater Paper Corp. 1,062 73 PH Glatfelter Co. 4,206 65 * US Gold Corp. 9,134 65 * Graphic Packaging Holding Co. 11,634 64 * Golden Star Resources Ltd. 23,686 63 Haynes International Inc. 1,116 63 * KapStone Paper and Packaging Corp. 3,510 58 Deltic Timber Corp. 987 57 * Horsehead Holding Corp. 3,981 53 Quaker Chemical Corp. 1,177 51 Stepan Co. 717 48 * Jaguar Mining Inc. 7,723 42 * STR Holdings Inc. 2,606 41 * Kraton Performance Polymers Inc. 1,032 40 * Omnova Solutions Inc. 4,101 39 Zep Inc. 1,993 37 * Graham Packaging Co. Inc. 1,575 36 Hawkins Inc. 797 35 Myers Industries Inc. 3,244 34 Neenah Paper Inc. 1,352 31 * General Moly Inc. 6,339 31 Wausau Paper Corp. 4,503 31 * AM Castle & Co. 1,534 28 * Zoltek Cos. Inc. 2,551 28 Olympic Steel Inc. 838 25 * TPC Group Inc. 651 24 * Senomyx Inc. 3,546 23 * Universal Stainless & Alloy 623 23 American Vanguard Corp. 1,869 22 * Headwaters Inc. 5,546 20 * Spartech Corp. 2,839 20 * Noranda Aluminum Holding Corp. 1,248 18 * Metals USA Holdings Corp. 1,051 16 * Landec Corp. 2,427 14 * US Energy Corp. Wyoming 2,457 12 NL Industries Inc. 626 12 * AEP Industries Inc. 379 12 KMG Chemicals Inc. 562 10 * United States Lime & Minerals Inc. 239 9 * Verso Paper Corp. 1,391 5 Telecommunication Services (0.9%) AboveNet Inc. 2,077 162 * Global Crossing Ltd. 2,789 97 * Cogent Communications Group Inc. 4,121 64 * Cincinnati Bell Inc. 18,477 59 NTELOS Holdings Corp. 2,701 56 * PAETEC Holding Corp. 11,565 52 * Neutral Tandem Inc. 3,035 52 * Hughes Communications Inc. 819 49 * Vonage Holdings Corp. 10,159 48 * General Communication Inc. Class A 3,767 47 Consolidated Communications Holdings Inc. 2,288 44 * Premiere Global Services Inc. 4,803 40 Shenandoah Telecommunications Co. 2,181 40 IDT Corp. Class B 1,300 38 Alaska Communications Systems Group Inc. 4,094 37 * Cbeyond Inc. 2,463 35 USA Mobility Inc. 2,034 33 Atlantic Tele-Network Inc. 857 33 * Iridium Communications Inc. 3,130 28 * ICO Global Communications Holdings Ltd. 8,639 25 * FiberTower Corp. 4,447 8 * Globalstar Inc. 6,410 8 Utilities (3.0%) Nicor Inc. 4,173 229 Piedmont Natural Gas Co. Inc. 6,613 208 Cleco Corp. 5,594 196 WGL Holdings Inc. 4,669 183 Portland General Electric Co. 6,939 180 New Jersey Resources Corp. 3,807 176 IDACORP Inc. 4,434 175 Southwest Gas Corp. 4,183 163 South Jersey Industries Inc. 2,754 154 UIL Holdings Corp. 4,649 154 PNM Resources Inc. 7,994 132 Avista Corp. 5,064 126 Unisource Energy Corp. 3,328 126 * El Paso Electric Co. 4,037 126 Allete Inc. 2,869 114 Black Hills Corp. 3,615 112 Northwest Natural Gas Co. 2,452 111 MGE Energy Inc. 2,136 89 CH Energy Group Inc. 1,463 79 Laclede Group Inc. 2,061 78 Otter Tail Corp. 3,324 73 Empire District Electric Co. 3,710 71 California Water Service Group 1,824 69 American States Water Co. 1,706 59 * Dynegy Inc. Class A 9,419 57 Central Vermont Public Service Corp. 1,205 41 Chesapeake Utilities Corp. 869 35 SJW Corp. 1,190 28 Middlesex Water Co. 1,405 26 Unitil Corp. 998 26 York Water Co. 1,159 20 Connecticut Water Service Inc. 783 20 Consolidated Water Co. Ltd. 1,337 13 * Cadiz Inc. 1,117 12 Artesian Resources Corp. Class A 582 12 * American DG Energy Inc. 1,882 3 Total Common Stocks (Cost $111,189) Face Market Maturity Amount Value Coupon Date ($000) ($000) Temporary Cash Investment (0.1%) U.S. Government and Agency Obligations (0.1%) 1 Federal Home Loan Bank Discount Notes (Cost $100) 0.110% 7/15/11 100 100 Total Investments (100.3%) (Cost $111,289) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) * Non-income-producing security. 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. Russell 2000 Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 117,938  1 Temporary Cash Investments  100  Total 117,938 100 1 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended May 31, 2011: Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of September 20, 2010 1  Transfer into Level 3 1 Balance as of May 31, 2011 1 1 Inception. C. At May 31, 2011, the cost of investment securities for tax purposes was $111,289,000. Net unrealized appreciation of investment securities for tax purposes was $6,750,000, consisting of unrealized gains of $10,094,000 on securities that had risen in value since their purchase and $3,344,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 2000 Value Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.6%) Consumer Discretionary (9.5%) Rent-A-Center Inc. 677 22 Dillard's Inc. Class A 377 21 Men's Wearhouse Inc. 547 19 * Iconix Brand Group Inc. 750 19 * Vail Resorts Inc. 372 18 * Live Nation Entertainment Inc. 1,440 17 * Saks Inc. 1,407 16 Cinemark Holdings Inc. 600 13 * Orient-Express Hotels Ltd. Class A 1,064 12 * Gaylord Entertainment Co. 365 12 Jones Group Inc. 894 11 * Helen of Troy Ltd. 323 11 * Cabela's Inc. 424 10 * Genesco Inc. 228 10 Bob Evans Farms Inc. 321 10 American Greetings Corp. Class A 391 9 Regis Corp. 606 9 * Pinnacle Entertainment Inc. 600 9 Finish Line Inc. Class A 376 9 Ryland Group Inc. 464 9 * Meritage Homes Corp. 338 8 Barnes & Noble Inc. 407 8 Columbia Sportswear Co. 120 8 PEP Boys-Manny Moe & Jack 553 8 Group 1 Automotive Inc. 202 8 * Modine Manufacturing Co. 488 8 Scholastic Corp. 267 7 * Ascent Media Corp. Class A 151 7 * Ruby Tuesday Inc. 680 7 Stage Stores Inc. 378 7 Stewart Enterprises Inc. Class A 858 6 * Quiksilver Inc. 1,366 6 * Domino's Pizza Inc. 245 6 Fred's Inc. Class A 414 6 Penske Automotive Group Inc. 290 6 * Red Robin Gourmet Burgers Inc. 164 6 * Exide Technologies 602 6 * Jakks Pacific Inc. 294 6 * Boyd Gaming Corp. 569 5 * La-Z-Boy Inc. 484 5 * Biglari Holdings Inc. 13 5 * Charming Shoppes Inc. 1,222 5 * OfficeMax Inc. 571 5 Sonic Automotive Inc. Class A 354 5 Callaway Golf Co. 679 5 * Standard Pacific Corp. 1,127 5 Churchill Downs Inc. 101 4 Sinclair Broadcast Group Inc. Class A 442 4 * Timberland Co. Class A 124 4 Superior Industries International Inc. 184 4 Ethan Allen Interiors Inc. 171 4 Lithia Motors Inc. Class A 205 4 * Perry Ellis International Inc. 113 4 * Core-Mark Holding Co. Inc. 98 4 * Collective Brands Inc. 216 3 Drew Industries Inc. 126 3 * Scientific Games Corp. Class A 337 3 * Beazer Homes USA Inc. 787 3 * Libbey Inc. 206 3 * EW Scripps Co. Class A 334 3 Summit Hotel Properties Inc. 244 3 Movado Group Inc. 164 3 * Warner Music Group Corp. 326 3 * CKX Inc. 486 3 * M/I Homes Inc. 195 3 Standard Motor Products Inc. 159 2 * Cavco Industries Inc. 55 2 * Universal Electronics Inc. 90 2 Marcus Corp. 215 2 * Pacific Sunwear of California Inc. 700 2 * Furniture Brands International Inc. 460 2 * Shoe Carnival Inc. 79 2 HOT Topic Inc. 272 2 * Journal Communications Inc. Class A 384 2 * Fisher Communications Inc. 69 2 * Dana Holding Corp. 111 2 * Unifi Inc. 144 2 * Vera Bradley Inc. 40 2 * MarineMax Inc. 233 2 Speedway Motorsports Inc. 131 2 Mac-Gray Corp. 123 2 Haverty Furniture Cos. Inc. 168 2 Blyth Inc. 41 2 Bebe Stores Inc. 279 2 * Life Time Fitness Inc. 50 2 * Arctic Cat Inc. 128 2 Spartan Motors Inc. 347 2 Stein Mart Inc. 169 2 * Papa John's International Inc. 48 2 * West Marine Inc. 153 2 * Sally Beauty Holdings Inc. 93 2 * Tuesday Morning Corp. 311 2 * K-Swiss Inc. Class A 136 2 * Steinway Musical Instruments Inc. 60 2 Brown Shoe Co. Inc. 145 2 * America's Car-Mart Inc. 52 2 * Childrens Place Retail Stores Inc. 29 2 * Hovnanian Enterprises Inc. Class A 549 1 * 99 Cents Only Stores 70 1 CSS Industries Inc. 78 1 * Multimedia Games Holding Co. Inc. 255 1 * Select Comfort Corp. 86 1 * Audiovox Corp. Class A 183 1 AH Belo Corp. Class A 190 1 * O'Charleys Inc. 189 1 * Isle of Capri Casinos Inc. 154 1 * Gray Television Inc. 511 1 * LIN TV Corp. Class A 278 1 * New York & Co. Inc. 248 1 Skyline Corp. 72 1 * Ascena Retail Group Inc. 38 1 Hooker Furniture Corp. 114 1 * Wet Seal Inc. Class A 289 1 * Morgans Hotel Group Co. 148 1 * Build-A-Bear Workshop Inc. 182 1 * Lions Gate Entertainment Corp. 205 1 * Dex One Corp. 494 1 Lifetime Brands Inc. 98 1 * Red Lion Hotels Corp. 127 1 Christopher & Banks Corp. 166 1 * Delta Apparel Inc. 57 1 Weyco Group Inc. 39 1 * Jack in the Box Inc. 42 1 * Media General Inc. Class A 184 1 * Conn's Inc. 143 1 PRIMEDIA Inc. 123 1 Gaiam Inc. Class A 168 1 Cracker Barrel Old Country Store Inc. 18 1 * McCormick & Schmick's Seafood Restaurants Inc. 93 1 Bon-Ton Stores Inc. 80 1 * AFC Enterprises Inc. 50 1 * Sealy Corp. 313 1 * 1-800-Flowers.com Inc. Class A 259 1 Outdoor Channel Holdings Inc. 124 1 * Radio One Inc. 330 1 * Cumulus Media Inc. Class A 185 1 * Johnson Outdoors Inc. Class A 46 1 * Kenneth Cole Productions Inc. Class A 55 1 * LodgeNet Interactive Corp. 183 1 * Bravo Brio Restaurant Group Inc. 30 1 * Monarch Casino & Resort Inc. 68 1 * Nexstar Broadcasting Group Inc. Class A 91 1 Buckle Inc. 14 1 * Body Central Corp. 24 1 * Kid Brands Inc. 106 1 * Bluegreen Corp. 151 1 * Gordmans Stores Inc. 28 1 * Talbots Inc. 94  * Crown Media Holdings Inc. Class A 213  * Knology Inc. 27  * Entercom Communications Corp. Class A 42  * Carmike Cinemas Inc. 48  World Wrestling Entertainment Inc. Class A 32  * American Apparel Inc. 303  Shiloh Industries Inc. 28  * Tower International Inc. 17  Books-A-Million Inc. 74  * Systemax Inc. 19  * Leapfrog Enterprises Inc. 59  * Casual Male Retail Group Inc. 49  * Fuel Systems Solutions Inc. 8  * Global Sources Ltd. 16  Big 5 Sporting Goods Corp. 14  * Smith & Wesson Holding Corp. 37  * Cambium Learning Group Inc. 25  * Beasley Broadcasting Group Inc. Class A 12  Consumer Staples (3.1%) * TreeHouse Foods Inc. 362 22 * Hain Celestial Group Inc. 448 16 Universal Corp. 255 11 Fresh Del Monte Produce Inc. 390 11 Casey's General Stores Inc. 243 10 Ruddick Corp. 221 10 Andersons Inc. 194 8 * Elizabeth Arden Inc. 256 8 * Chiquita Brands International Inc. 473 7 * Spectrum Brands Holdings Inc. 192 7 * Rite Aid Corp. 5,431 6 * Prestige Brands Holdings Inc. 441 6 * Central Garden and Pet Co. Class A 544 5 * Darling International Inc. 285 5 * Winn-Dixie Stores Inc. 581 5 * Dole Food Co. Inc. 379 5 Nash Finch Co. 133 5 Weis Markets Inc. 116 5 Spartan Stores Inc. 237 4 * Fresh Market Inc. 106 4 B&G Foods Inc. Class A 224 4 * Pantry Inc. 221 4 * Alliance One International Inc. 939 4 Vector Group Ltd. 163 3 * Seneca Foods Corp. Class A 88 2 Ingles Markets Inc. Class A 132 2 Imperial Sugar Co. 128 2 * Smart Balance Inc. 357 2 * Nutraceutical International Corp. 98 2 * Pilgrim's Pride Corp. 288 1 Sanderson Farms Inc. 26 1 * Revlon Inc. Class A 57 1 Oil-Dri Corp. of America 45 1 * Susser Holdings Corp. 66 1 Village Super Market Inc. Class A 33 1 Schiff Nutrition International Inc. 88 1 * John B Sanfilippo & Son Inc. 83 1 MGP Ingredients Inc. 98 1 Tootsie Roll Industries Inc. 24 1 Griffin Land & Nurseries Inc. 25 1 Farmer Bros Co. 67 1 Alico Inc. 25 1 * Primo Water Corp. 44 1 * Harbinger Group Inc. 96 1 Cal-Maine Foods Inc. 14  J&J Snack Foods Corp. 8  WD-40 Co. 9  Energy (8.5%) Berry Petroleum Co. Class A 532 28 * Complete Production Services Inc. 811 27 * Key Energy Services Inc. 1,228 22 * Bill Barrett Corp. 478 21 * International Coal Group Inc. 1,364 20 * Helix Energy Solutions Group Inc. 1,098 19 * Patriot Coal Corp. 804 19 * Swift Energy Co. 440 17 Bristow Group Inc. 374 17 * Stone Energy Corp. 422 14 World Fuel Services Corp. 325 12 Nordic American Tanker Shipping 494 12 Golar LNG Ltd. 360 11 * Rosetta Resources Inc. 215 11 * Gulfmark Offshore Inc. 245 10 * Tetra Technologies Inc. 711 10 * Western Refining Inc. 541 9 Ship Finance International Ltd. 471 9 * Petroleum Development Corp. 247 9 W&T Offshore Inc. 346 9 * ATP Oil & Gas Corp. 469 9 * Newpark Resources Inc. 874 9 * Pioneer Drilling Co. 570 8 * Parker Drilling Co. 1,223 8 * Oasis Petroleum Inc. 256 8 * Hercules Offshore Inc. 1,210 8 Overseas Shipholding Group Inc. 270 7 Penn Virginia Corp. 479 7 * CVR Energy Inc. 319 7 * Resolute Energy Corp. 397 7 * Global Industries Ltd. 1,068 7 * Basic Energy Services Inc. 245 7 * Hornbeck Offshore Services Inc. 245 7 * Tesco Corp. 318 6 * Cal Dive International Inc. 993 6 * Cloud Peak Energy Inc. 265 6 Knightsbridge Tankers Ltd. 257 5 * USEC Inc. 1,269 5 * Goodrich Petroleum Corp. 258 5 Gulf Island Fabrication Inc. 151 5 * Willbros Group Inc. 505 5 * Energy Partners Ltd. 305 5 Crosstex Energy Inc. 424 5 * Approach Resources Inc. 182 5 * Cheniere Energy Inc. 385 5 * Harvest Natural Resources Inc. 351 4 * Georesources Inc. 171 4 * Rex Energy Corp. 284 4 Teekay Tankers Ltd. Class A 394 4 * Petroquest Energy Inc. 448 4 * BPZ Resources Inc. 783 3 * Vaalco Energy Inc. 470 3 Targa Resources Corp. 95 3 * GMX Resources Inc. 624 3 * Vantage Drilling Co. 1,603 3 * Matrix Service Co. 234 3 * PHI Inc. 140 3 * Dawson Geophysical Co. 82 3 DHT Holdings Inc. 668 3 Contango Oil & Gas Co. 43 3 * Warren Resources Inc. 628 2 * Abraxas Petroleum Corp. 536 2 * Venoco Inc. 160 2 * Natural Gas Services Group Inc. 128 2 Delek US Holdings Inc. 143 2 * Gastar Exploration Ltd. 580 2 General Maritime Corp. 1,058 2 * Green Plains Renewable Energy Inc. 169 2 * Union Drilling Inc. 156 2 * James River Coal Co. 72 2 * Delta Petroleum Corp. 1,950 1 * Global Geophysical Services Inc. 79 1 * REX American Resources Corp. 76 1 * Miller Energy Resources Inc. 190 1 Alon USA Energy Inc. 81 1 * Amyris Inc. 32 1 * RigNet Inc. 39 1 * Kodiak Oil & Gas Corp. 80 1 * Gevo Inc. 25 1 * Clayton Williams Energy Inc. 6  * Magnum Hunter Resources Corp. 63  * OYO Geospace Corp. 3  * Scorpio Tankers Inc. 26  * RAM Energy Resources Inc. 49  Hallador Energy Co. 4  Financials (37.2%) American Capital Agency Corp. 1,288 40 * American Capital Ltd. 3,513 35 MFA Financial Inc. 3,579 30 BioMed Realty Trust Inc. 1,366 28 CBL & Associates Properties Inc. 1,425 27 Highwoods Properties Inc. 740 27 * SVB Financial Group 435 26 Kilroy Realty Corp. 607 25 LaSalle Hotel Properties 884 25 American Campus Communities Inc. 672 24 Entertainment Properties Trust 479 23 Apollo Investment Corp. 1,997 23 * ProAssurance Corp. 322 23 National Retail Properties Inc. 859 22 Hatteras Financial Corp. 750 22 Extra Space Storage Inc. 978 21 Post Properties Inc. 505 21 Prosperity Bancshares Inc. 485 21 Starwood Property Trust Inc. 969 21 Alterra Capital Holdings Ltd. 874 20 DiamondRock Hospitality Co. 1,721 20 Colonial Properties Trust 868 18 FirstMerit Corp. 1,111 18 Omega Healthcare Investors Inc. 831 18 Washington Real Estate Investment Trust 503 17 Invesco Mortgage Capital Inc. 741 17 Healthcare Realty Trust Inc. 756 17 * MGIC Investment Corp. 2,063 17 * CNO Financial Group Inc. 2,118 16 Iberiabank Corp. 278 16 First American Financial Corp. 1,015 16 Home Properties Inc. 262 16 Trustmark Corp. 664 16 Webster Financial Corp. 737 15 DCT Industrial Trust Inc. 2,555 14 Northwest Bancshares Inc. 1,151 14 Delphi Financial Group Inc. 494 14 Medical Properties Trust Inc. 1,156 14 Umpqua Holdings Corp. 1,190 14 UMB Financial Corp. 330 14 Whitney Holding Corp. 1,003 13 Cathay General Bancorp 816 13 FNB Corp. 1,260 13 Platinum Underwriters Holdings Ltd. 389 13 Astoria Financial Corp. 898 13 * Knight Capital Group Inc. Class A 1,051 13 Redwood Trust Inc. 821 13 * Sunstone Hotel Investors Inc. 1,239 13 Sovran Self Storage Inc. 291 12 Montpelier Re Holdings Ltd. 645 12 * PHH Corp. 576 12 Prospect Capital Corp. 1,010 12 Hancock Holding Co. 364 12 Susquehanna Bancshares Inc. 1,347 12 Wintrust Financial Corp. 360 12 U-Store-It Trust 1,032 12 RLI Corp. 193 12 Lexington Realty Trust 1,182 11 MB Financial Inc. 558 11 Cash America International Inc. 210 11 Glacier Bancorp Inc. 758 11 Capstead Mortgage Corp. 804 11 Pebblebrook Hotel Trust 490 11 Glimcher Realty Trust 1,039 11 Old National Bancorp 978 11 * Kindred Healthcare Inc. 416 10 * First Industrial Realty Trust Inc. 809 10 National Penn Bancshares Inc. 1,329 10 Pennsylvania Real Estate Investment Trust 583 10 Tanger Factory Outlet Centers 364 10 Franklin Street Properties Corp. 729 10 United Bankshares Inc. 409 10 Mid-America Apartment Communities Inc. 143 10 First Financial Bancorp 610 10 * Texas Capital Bancshares Inc. 385 10 First Midwest Bancorp Inc. 781 10 International Bancshares Corp. 559 10 Anworth Mortgage Asset Corp. 1,315 10 * Ocwen Financial Corp. 783 9 * MF Global Holdings Ltd. 1,212 9 Selective Insurance Group Inc. 561 9 Cypress Sharpridge Investments Inc. 723 9 Community Bank System Inc. 365 9 Provident Financial Services Inc. 632 9 PS Business Parks Inc. 157 9 PrivateBancorp Inc. Class A 548 9 Park National Corp. 132 9 First Potomac Realty Trust 524 9 Westamerica Bancorporation 172 9 Fifth Street Finance Corp. 694 9 Hersha Hospitality Trust Class A 1,412 9 CVB Financial Corp. 947 9 * iStar Financial Inc. 985 8 Cousins Properties Inc. 957 8 Argo Group International Holdings Ltd. 284 8 Sterling Bancshares Inc. 967 8 American Equity Investment Life Holding Co. 617 8 NBT Bancorp Inc. 363 8 Sun Communities Inc. 200 8 Investors Real Estate Trust 821 8 Equity One Inc. 399 8 * Greenlight Capital Re Ltd. Class A 298 8 Government Properties Income Trust 291 8 Two Harbors Investment Corp. 716 8 LTC Properties Inc. 259 8 * Strategic Hotels & Resorts Inc. 1,114 7 Columbia Banking System Inc. 414 7 BlackRock Kelso Capital Corp. 750 7 EastGroup Properties Inc. 157 7 Potlatch Corp. 202 7 Inland Real Estate Corp. 784 7 DuPont Fabros Technology Inc. 272 7 * Pico Holdings Inc. 238 7 * Forestar Group Inc. 384 7 Radian Group Inc. 1,402 7 Acadia Realty Trust 337 7 National Health Investors Inc. 147 7 Infinity Property & Casualty Corp. 130 7 Employers Holdings Inc. 415 7 Ashford Hospitality Trust Inc. 480 7 PacWest Bancorp 324 7 * Enstar Group Ltd. 67 7 Horace Mann Educators Corp. 414 7 American Assets Trust Inc. 301 7 Independent Bank Corp. 223 7 * Investors Bancorp Inc. 437 7 Education Realty Trust Inc. 751 7 First Financial Bankshares Inc. 123 7 * Investment Technology Group Inc. 428 6 First Commonwealth Financial Corp. 1,105 6 * Navigators Group Inc. 135 6 Colony Financial Inc. 342 6 Safety Insurance Group Inc. 133 6 CreXus Investment Corp. 528 6 Oriental Financial Group Inc. 483 6 * National Financial Partners Corp. 450 6 * World Acceptance Corp. 87 6 Bank of the Ozarks Inc. 119 6 PennantPark Investment Corp. 461 6 Meadowbrook Insurance Group Inc. 572 6 Nelnet Inc. Class A 254 6 Home Bancshares Inc. 232 6 MCG Capital Corp. 807 6 Equity Lifestyle Properties Inc. 94 6 * Pinnacle Financial Partners Inc. 352 5 Primerica Inc. 254 5 * Piper Jaffray Cos. 164 5 Brookline Bancorp Inc. 622 5 Compass Diversified Holdings 346 5 City Holding Co. 166 5 Amtrust Financial Services Inc. 235 5 Ramco-Gershenson Properties Trust 400 5 Banco Latinoamericano de Comercio Exterior SA 291 5 Boston Private Financial Holdings Inc. 789 5 Tower Group Inc. 213 5 * Western Alliance Bancorp 691 5 Oritani Financial Corp. 406 5 Chemical Financial Corp. 257 5 Hercules Technology Growth Capital Inc. 451 5 * CNA Surety Corp. 186 5 Maiden Holdings Ltd. 523 5 S&T Bancorp Inc. 261 5 Retail Opportunity Investments Corp. 441 5 WesBanco Inc. 243 5 Sandy Spring Bancorp Inc. 253 5 Walter Investment Management Corp. 271 5 Simmons First National Corp. Class A 181 5 PennyMac Mortgage Investment Trust 275 5 Chesapeake Lodging Trust 262 5 * Internet Capital Group Inc. 357 5 * AMERISAFE Inc. 199 5 Sabra Healthcare REIT Inc. 262 5 SCBT Financial Corp. 146 5 United Fire & Casualty Co. 240 5 Trustco Bank Corp. NY 768 5 FBL Financial Group Inc. Class A 141 4 Danvers Bancorp Inc. 199 4 Flushing Financial Corp. 328 4 * Newcastle Investment Corp. 799 4 NorthStar Realty Finance Corp. 996 4 Resource Capital Corp. 641 4 Parkway Properties Inc. 227 4 * FelCor Lodging Trust Inc. 664 4 * Hilltop Holdings Inc. 418 4 Flagstone Reinsurance Holdings SA 464 4 Community Trust Bancorp Inc. 144 4 Dime Community Bancshares Inc. 282 4 Renasant Corp. 264 4 Harleysville Group Inc. 122 4 Urstadt Biddle Properties Inc. Class A 203 4 Berkshire Hills Bancorp Inc. 175 4 * Safeguard Scientifics Inc. 195 4 Lakeland Financial Corp. 170 4 First Financial Corp. 117 4 Provident New York Bancorp 410 4 Campus Crest Communities Inc. 291 4 Triangle Capital Corp. 193 4 * FPIC Insurance Group Inc. 89 4 Dynex Capital Inc. 370 4 Main Street Capital Corp. 195 4 First Busey Corp. 709 4 * Citizens Republic Bancorp Inc. 4,158 4 CapLease Inc. 705 4 Winthrop Realty Trust 288 4 Southside Bancshares Inc. 175 4 National Western Life Insurance Co. Class A 23 4 Washington Trust Bancorp Inc. 149 4 Getty Realty Corp. 134 3 * Intl. FCStone Inc. 134 3 * West Coast Bancorp 197 3 TowneBank 248 3 TICC Capital Corp. 332 3 * Nara Bancorp Inc. 400 3 1st Source Corp. 161 3 * Global Indemnity plc 145 3 Cardinal Financial Corp. 303 3 * Tejon Ranch Co. 91 3 Coresite Realty Corp. 187 3 Associated Estates Realty Corp. 195 3 MVC Capital Inc. 240 3 Tompkins Financial Corp. 83 3 Advance America Cash Advance Centers Inc. 510 3 * TradeStation Group Inc. 320 3 * Beneficial Mutual Bancorp Inc. 366 3 Sterling Bancorp 321 3 Cedar Shopping Centers Inc. 576 3 Calamos Asset Management Inc. Class A 203 3 Hudson Pacific Properties Inc. 189 3 Apollo Commercial Real Estate Finance Inc. 185 3 Hudson Valley Holding Corp. 138 3 Oppenheimer Holdings Inc. Class A 106 3 * Bancorp Inc. 297 3 Univest Corp. of Pennsylvania 175 3 Bancfirst Corp. 74 3 StellarOne Corp. 241 3 * Phoenix Cos. Inc. 1,223 3 Kite Realty Group Trust 572 3 United Financial Bancorp Inc. 176 3 Capital Southwest Corp. 30 3 Alexander's Inc. 7 3 Cogdell Spencer Inc. 453 3 Northfield Bancorp Inc. 189 3 * NewStar Financial Inc. 273 3 * Citizens Inc. 384 3 Camden National Corp. 81 3 Westfield Financial Inc. 312 3 Territorial Bancorp Inc. 129 3 SY Bancorp Inc. 106 3 WSFS Financial Corp. 62 3 * Southwest Bancorp Inc. 204 3 KBW Inc. 120 3 Enterprise Financial Services Corp. 181 3 State Auto Financial Corp. 152 3 Universal Health Realty Income Trust 58 3 Abington Bancorp Inc. 220 3 * Center Financial Corp. 374 2 First Community Bancshares Inc. 166 2 Monmouth Real Estate Investment Corp. Class A 280 2 Arrow Financial Corp. 97 2 Union First Market Bankshares Corp. 188 2 RAIT Financial Trust 1,103 2 Lakeland Bancorp Inc. 227 2 Financial Institutions Inc. 144 2 SeaBright Holdings Inc. 232 2 * Ameris Bancorp 249 2 Presidential Life Corp. 218 2 State Bancorp Inc. 175 2 First Merchants Corp. 269 2 Gladstone Capital Corp. 222 2 * Eagle Bancorp Inc. 173 2 Trico Bancshares 147 2 * PMI Group Inc. 1,507 2 CoBiz Financial Inc. 340 2 * United Community Banks Inc. 993 2 Bryn Mawr Bank Corp. 102 2 Washington Banking Co. 161 2 Chatham Lodging Trust 129 2 Republic Bancorp Inc. Class A 103 2 Tower Bancorp Inc. 100 2 Agree Realty Corp. 92 2 Kayne Anderson Energy Development Co. 108 2 OceanFirst Financial Corp. 153 2 German American Bancorp Inc. 117 2 * Stifel Financial Corp. 51 2 Arlington Asset Investment Corp. Class A 71 2 * American Safety Insurance Holdings Ltd. 109 2 * FBR Capital Markets Corp. 554 2 Bank of Marin Bancorp 55 2 Great Southern Bancorp Inc. 107 2 Heartland Financial USA Inc. 138 2 Baldwin & Lyons Inc. 87 2 First of Long Island Corp. 73 2 Heritage Financial Corp. 145 2 Home Federal Bancorp Inc. 176 2 Bank Mutual Corp. 480 2 SWS Group Inc. 301 2 Federal Agricultural Mortgage Corp. 102 2 Excel Trust Inc. 158 2 Stewart Information Services Corp. 182 2 Centerstate Banks Inc. 271 2 First Bancorp 158 2 * Harris & Harris Group Inc. 325 2 First Interstate Bancsystem Inc. 131 2 Orrstown Financial Services Inc. 71 2 National Bankshares Inc. 73 2 Citizens & Northern Corp. 128 2 NGP Capital Resources Co. 228 2 Pacific Continental Corp. 194 2 * OmniAmerican Bancorp Inc. 125 2 CNB Financial Corp. 128 2 One Liberty Properties Inc. 110 2 * Edelman Financial Group Inc. 219 2 Gladstone Investment Corp. 233 2 First Financial Holdings Inc. 174 2 Gladstone Commercial Corp. 90 2 Consolidated-Tomoka Land Co. 57 2 BankFinancial Corp. 201 2 * 1st United Bancorp Inc. 274 2 Bancorp Rhode Island Inc. 39 2 * Avatar Holdings Inc. 94 2 Donegal Group Inc. Class A 118 2 MainSource Financial Group Inc. 212 2 ESSA Bancorp Inc. 138 2 * Metro Bancorp Inc. 142 2 * LaBranche & Co. Inc. 392 2 * Cowen Group Inc. Class A 382 2 Terreno Realty Corp. 92 2 Mission West Properties Inc. 188 2 Solar Capital Ltd. 61 2 Kearny Financial Corp. 160 2 Medallion Financial Corp. 157 2 National Interstate Corp. 69 2 * Encore Capital Group Inc. 45 2 Ames National Corp. 86 2 FXCM Inc. Class A 145 1 * Wilshire Bancorp Inc. 453 1 Alliance Financial Corp. 49 1 Penns Woods Bancorp Inc. 40 1 * MPG Office Trust Inc. 506 1 Peoples Bancorp Inc. 111 1 Capital City Bank Group Inc. 125 1 GAMCO Investors Inc. 29 1 First Bancorp Inc. 92 1 * Netspend Holdings Inc. 158 1 Kansas City Life Insurance Co. 44 1 GFI Group Inc. 292 1 American National Bankshares Inc. 65 1 * Hanmi Financial Corp. 1,079 1 ESB Financial Corp. 112 1 THL Credit Inc. 95 1 * Meridian Interstate Bancorp Inc. 96 1 West Bancorporation Inc. 164 1 Merchants Bancshares Inc. 50 1 * Virginia Commerce Bancorp Inc. 215 1 ViewPoint Financial Group 95 1 Rockville Financial Inc. 130 1 * Thomas Properties Group Inc. 371 1 Golub Capital BDC Inc. 78 1 * Home Bancorp Inc. 80 1 Peapack Gladstone Financial Corp. 93 1 * Ezcorp Inc. Class A 36 1 Clifton Savings Bancorp Inc. 105 1 * Solar Senior Capital Ltd. 63 1 * First BanCorp 223 1 Sierra Bancorp 102 1 * BofI Holding Inc. 74 1 * Marlin Business Services Corp. 90 1 * HFF Inc. Class A 68 1 Midsouth Bancorp Inc. 79 1 Suffolk Bancorp 72 1 Cohen & Steers Inc. 36 1 * First Marblehead Corp. 584 1 UMH Properties Inc. 104 1 JMP Group Inc. 145 1 Medley Capital Corp. 87 1 * Encore Bancshares Inc. 85 1 EMC Insurance Group Inc. 51 1 * Flagstar Bancorp Inc. 706 1 MidWestOne Financial Group Inc. 73 1 Universal Insurance Holdings Inc. 182 1 * Taylor Capital Group Inc. 101 1 Bridge Bancorp Inc. 44 1 * Gleacher & Co. Inc. 416 1 Roma Financial Corp. 85 1 Century Bancorp Inc. Class A 36 1 * Imperial Holdings Inc. 90 1 Saul Centers Inc. 22 1 * Hallmark Financial Services 122 1 Asta Funding Inc. 111 1 * Primus Guaranty Ltd. 171 1 * Penson Worldwide Inc. 215 1 Fox Chase Bancorp Inc. 57 1 * Walker & Dunlop Inc. 52 1 * Asset Acceptance Capital Corp. 158 1 * Fortegra Financial Corp. 50  * NASB Financial Inc. 37  * Doral Financial Corp. 199  Artio Global Investors Inc. Class A 28  First South Bancorp Inc. 87  Kaiser Federal Financial Group Inc. 29  * Gain Capital Holdings Inc. 59  * Green Bankshares Inc. 125  Evercore Partners Inc. Class A 9  California First National Bancorp 20  * CompuCredit Holdings Corp. 68  Porter Bancorp Inc. 39  * Virtus Investment Partners Inc. 4  * Waterstone Financial Inc. 75  Epoch Holding Corp. 11  Westwood Holdings Group Inc. 5  Heritage Financial Group Inc. 15  * Kennedy-Wilson Holdings Inc. 14  Diamond Hill Investment Group Inc. 2  Life Partners Holdings Inc. 10  * Rodman & Renshaw Capital Group Inc. 17  Health Care (6.0%) * AMERIGROUP Corp. 468 33 * Healthspring Inc. 703 31 Medicis Pharmaceutical Corp. Class A 627 24 * WellCare Health Plans Inc. 444 22 * Magellan Health Services Inc. 347 18 * Centene Corp. 516 18 * Viropharma Inc. 809 16 * Alkermes Inc. 722 13 * Par Pharmaceutical Cos. Inc. 365 13 Invacare Corp. 289 10 * CONMED Corp. 308 9 * Amsurg Corp. Class A 326 8 * RehabCare Group Inc. 215 8 * Greatbatch Inc. 245 7 * Exelixis Inc. 609 7 * Healthways Inc. 360 6 * Gentiva Health Services Inc. 212 5 * Select Medical Holdings Corp. 530 5 Owens & Minor Inc. 140 5 * Medicines Co. 252 5 * Triple-S Management Corp. Class B 214 5 National Healthcare Corp. 95 5 * Angiodynamics Inc. 261 4 * Affymetrix Inc. 670 4 * ICU Medical Inc. 94 4 * Symmetry Medical Inc. 379 4 * Syneron Medical Ltd. 285 4 Assisted Living Concepts Inc. Class A 104 4 * Hanger Orthopedic Group Inc. 135 3 Cantel Medical Corp. 136 3 * Universal American Corp. 337 3 * Medcath Corp. 216 3 * Molina Healthcare Inc. 102 3 * Capital Senior Living Corp. 285 3 * Sun Healthcare Group Inc. 262 3 * Five Star Quality Care Inc. 333 3 * Cross Country Healthcare Inc. 327 3 * PharMerica Corp. 199 2 * Skilled Healthcare Group Inc. 209 2 * Wright Medical Group Inc. 151 2 * Lexicon Pharmaceuticals Inc. 1,380 2 * Kendle International Inc. 148 2 Analogic Corp. 39 2 * American Dental Partners Inc. 156 2 * Impax Laboratories Inc. 70 2 * SuperGen Inc. 553 2 * Enzon Pharmaceuticals Inc. 172 2 * AMN Healthcare Services Inc. 205 2 * RTI Biologics Inc. 544 2 * Healthsouth Corp. 56 2 Maxygen Inc. 297 2 * CryoLife Inc. 273 2 * Cambrex Corp. 309 2 * TomoTherapy Inc. 338 2 * Medical Action Industries Inc. 151 2 * Solta Medical Inc. 441 1 * Cynosure Inc. Class A 102 1 * Chindex International Inc. 84 1 * Albany Molecular Research Inc. 249 1 * Cutera Inc. 133 1 * Palomar Medical Technologies Inc. 82 1 STERIS Corp. 32 1 * Allied Healthcare International Inc. 443 1 * SurModics Inc. 77 1 Young Innovations Inc. 39 1 * CardioNet Inc. 191 1 * BioScrip Inc. 110 1 * ExamWorks Group Inc. 31 1 * Vital Images Inc. 42 1 * Progenics Pharmaceuticals Inc. 85 1 * Merit Medical Systems Inc. 35 1 * Cornerstone Therapeutics Inc. 83 1 * DynaVox Inc. Class A 87 1 * Exactech Inc. 28 1 * Sucampo Pharmaceuticals Inc. Class A 110 1 * Alphatec Holdings Inc. 119  * Caraco Pharmaceutical Laboratories Ltd. 83  * Lannett Co. Inc. 77  * Continucare Corp. 76  * NxStage Medical Inc. 19  * Endocyte Inc. 29  * Emergent Biosolutions Inc. 13  * Infinity Pharmaceuticals Inc. 45  * ePocrates Inc. 14  * Hi-Tech Pharmacal Co. Inc. 10  * Jazz Pharmaceuticals Inc. 9  * Inovio Pharmaceuticals Inc. 339  Ensign Group Inc. 8  * Pacific Biosciences of California Inc. 19  * Fluidigm Corp. 13  * Nymox Pharmaceutical Corp. 23  * Furiex Pharmaceuticals Inc. 11  * Transcept Pharmaceuticals Inc. 14  * Rochester Medical Corp. 16  US Physical Therapy Inc. 6  * Aegerion Pharmaceuticals Inc. 8  * Enzo Biochem Inc. 37  * Complete Genomics Inc. 8  * PDI Inc. 18  * Anacor Pharmaceuticals Inc. 16  * NuPathe Inc. 8  * Zogenix Inc. 14  * BG Medicine Inc. 8  * Cytokinetics Inc. 39  Industrials (13.8%) * Alaska Air Group Inc. 351 24 * Esterline Technologies Corp. 310 23 * EMCOR Group Inc. 682 21 * Moog Inc. Class A 472 19 Robbins & Myers Inc. 401 18 Brady Corp. Class A 508 18 * United Rentals Inc. 628 17 * Atlas Air Worldwide Holdings Inc. 270 17 Triumph Group Inc. 174 16 Curtiss-Wright Corp. 477 16 * JetBlue Airways Corp. 2,498 15 * US Airways Group Inc. 1,654 15 * Chart Industries Inc. 302 15 * Teledyne Technologies Inc. 276 14 * EnerSys 363 13 Mueller Industries Inc. 344 13 NorthWestern Corp. 381 13 * Ceradyne Inc. 268 12 * MasTec Inc. 559 12 AAR Corp. 411 11 * Mobile Mini Inc. 467 11 ESCO Technologies Inc. 279 10 Granite Construction Inc. 368 10 Titan International Inc. 368 10 Watts Water Technologies Inc. Class A 280 10 * Korn/Ferry International 457 10 Werner Enterprises Inc. 388 10 ABM Industries Inc. 399 9 Skywest Inc. 549 8 * SYKES Enterprises Inc. 386 8 * Amerco Inc. 90 8 Unifirst Corp. 149 8 * Astec Industries Inc. 209 8 Steelcase Inc. Class A 714 8 CIRCOR International Inc. 170 8 * Geo Group Inc. 288 7 United Stationers Inc. 94 7 * RSC Holdings Inc. 519 7 * Wabash National Corp. 717 7 Seaboard Corp. 3 7 * Orbital Sciences Corp. 358 7 * Rush Enterprises Inc. Class A 336 7 Aircastle Ltd. 535 7 Arkansas Best Corp. 267 7 Ameron International Corp. 97 7 Albany International Corp. 234 6 Quanex Building Products Corp. 316 6 * Dycom Industries Inc. 366 6 G&K Services Inc. Class A 196 6 * Layne Christensen Co. 206 6 Universal Forest Products Inc. 204 6 * Interline Brands Inc. 317 6 * Greenbrier Cos. Inc. 224 6 * EnPro Industries Inc. 126 6 Tutor Perini Corp. 281 6 * Griffon Corp. 472 5 * SFN Group Inc. 474 5 TAL International Group Inc. 146 5 Cubic Corp. 95 5 * Huron Consulting Group Inc. 159 5 * ACCO Brands Corp. 578 5 EnergySolutions Inc. 933 5 Encore Wire Corp. 195 5 Tredegar Corp. 239 5 Kaman Corp. 127 5 * Kelly Services Inc. Class A 249 4 Federal Signal Corp. 656 4 * Team Inc. 185 4 * Air Transport Services Group Inc. 571 4 Viad Corp. 188 4 * H&E Equipment Services Inc. 292 4 McGrath Rentcorp 149 4 Briggs & Stratton Corp. 200 4 * Gibraltar Industries Inc. 319 4 Comfort Systems USA Inc. 401 4 Ennis Inc. 217 4 * Navigant Consulting Inc. 410 4 * MYR Group Inc. 179 4 * Commercial Vehicle Group Inc. 258 4 * Columbus McKinnon Corp. 202 4 Apogee Enterprises Inc. 296 4 Cascade Corp. 96 4 LB Foster Co. Class A 107 4 * RailAmerica Inc. 244 4 * On Assignment Inc. 343 4 * Hexcel Corp. 182 4 * GenCorp Inc. 577 4 * Force Protection Inc. 741 4 Standex International Corp. 107 4 Heidrick & Struggles International Inc. 169 4 * FreightCar America Inc. 126 3 * Powell Industries Inc. 93 3 * American Reprographics Co. 333 3 Marten Transport Ltd. 137 3 * ICF International Inc. 118 3 * Kratos Defense & Security Solutions Inc. 239 3 * Titan Machinery Inc. 108 3 * Kadant Inc. 96 3 Mine Safety Appliances Co. 74 3 * CRA International Inc. 96 3 * Saia Inc. 167 3 Twin Disc Inc. 77 3 * Northwest Pipe Co. 97 3 Multi-Color Corp. 112 3 * TrueBlue Inc. 171 2 * Republic Airways Holdings Inc. 504 2 Great Lakes Dredge & Dock Corp. 401 2 Primoris Services Corp. 191 2 * Generac Holdings Inc. 130 2 Insteel Industries Inc. 175 2 * Genco Shipping & Trading Ltd. 299 2 * American Railcar Industries Inc. 99 2 Brink's Co. 79 2 * Metalico Inc. 396 2 * Hawaiian Holdings Inc. 416 2 * Sterling Construction Co. Inc. 170 2 * M&F Worldwide Corp. 106 2 Kimball International Inc. Class B 330 2 Ducommun Inc. 110 2 * Lydall Inc. 180 2 * Tecumseh Products Co. Class A 195 2 * LMI Aerospace Inc. 93 2 * School Specialty Inc. 128 2 Ampco-Pittsburgh Corp. 81 2 * Michael Baker Corp. 73 2 * Dolan Co. 181 2 Aceto Corp. 268 2 * Eagle Bulk Shipping Inc. 655 2 SeaCube Container Leasing Ltd. 103 2 Miller Industries Inc. 107 2 Dynamic Materials Corp. 80 2 American Woodmark Corp. 88 2 Douglas Dynamics Inc. 113 2 Met-Pro Corp. 144 2 Alamo Group Inc. 64 2 * Old Dominion Freight Line Inc. 43 2 CDI Corp. 114 2 Barnes Group Inc. 66 2 * Fuel Tech Inc. 188 2 * CAI International Inc. 66 2 * Pike Electric Corp. 173 2 * GP Strategies Corp. 111 2 LSI Industries Inc. 200 1 Preformed Line Products Co. 21 1 * Insituform Technologies Inc. Class A 58 1 CLARCOR Inc. 34 1 * Excel Maritime Carriers Ltd. Class A 420 1 International Shipholding Corp. 59 1 * Broadwind Energy Inc. 728 1 * CBIZ Inc. 165 1 * Celadon Group Inc. 88 1 Courier Corp. 108 1 * Ultrapetrol Bahamas Ltd. 233 1 AO Smith Corp. 27 1 Baltic Trading Ltd. 172 1 * Universal Truckload Services Inc. 62 1 * USA Truck Inc. 83 1 * Builders FirstSource Inc. 402 1 * Hill International Inc. 208 1 * Pinnacle Airlines Corp. 196 1 * Patriot Transportation Holding Inc. 42 1 Franklin Electric Co. Inc. 20 1 Deluxe Corp. 34 1 * Quality Distribution Inc. 70 1 Lawson Products Inc. 43 1 Simpson Manufacturing Co. Inc. 26 1 * Roadrunner Transportation Systems Inc. 44 1 * Ameresco Inc. Class A 45 1 * Argan Inc. 67 1 VSE Corp. 21 1 * Higher One Holdings Inc. 35 1 * PAM Transportation Services Inc. 48 1 NACCO Industries Inc. Class A 5  * United Capital Corp. 18  Mueller Water Products Inc. Class A 107  * LaBarge Inc. 22  Barrett Business Services Inc. 25  Horizon Lines Inc. Class A 321  AZZ Inc. 8  * Exponent Inc. 8  * PGT Inc. 140  * Furmanite Corp. 43  * Advanced Battery Technologies Inc. 216  * Hoku Corp. 164  * Keyw Holding Corp. 26  * Xerium Technologies Inc. 14  * Flow International Corp. 70  Schawk Inc. Class A 16  US Ecology Inc. 13  * Astronics Corp. 7  * Energy Recovery Inc. 48  * Coleman Cable Inc. 5  Compx International Inc. 3  Information Technology (9.3%) * CACI International Inc. Class A 292 19 * SRA International Inc. Class A 416 13 Fair Isaac Corp. 440 13 * JDA Software Group Inc. 377 12 * Arris Group Inc. 1,065 12 * Microsemi Corp. 535 12 * Digital River Inc. 361 12 * Cymer Inc. 240 11 * FEI Co. 292 11 * Take-Two Interactive Software Inc. 674 11 * TTM Technologies Inc. 647 11 * Benchmark Electronics Inc. 606 10 * Scansource Inc. 283 10 Anixter International Inc. 148 10 * Viasat Inc. 222 10 * Cabot Microelectronics Corp. 193 10 * L-1 Identity Solutions Inc. 810 9 Earthlink Inc. 1,138 9 * Euronet Worldwide Inc. 517 9 * Mentor Graphics Corp. 664 9 * Entegris Inc. 946 9 * Electronics for Imaging Inc. 477 9 * Emulex Corp. 908 8 MKS Instruments Inc. 308 8 * SYNNEX Corp. 237 8 * Unisys Corp. 267 7 * Harmonic Inc. 929 7 * Powerwave Technologies Inc. 1,759 7 * Insight Enterprises Inc. 373 6 Black Box Corp. 185 6 * ATMI Inc. 313 6 * Rofin-Sinar Technologies Inc. 162 6 * Measurement Specialties Inc. 153 6 * Tekelec 625 6 * Photronics Inc. 563 6 * Silicon Graphics International Corp. 302 5 * Avid Technology Inc. 306 5 * FormFactor Inc. 527 5 * Rogers Corp. 111 5 * Mercury Computer Systems Inc. 266 5 * Sycamore Networks Inc. 204 5 * Integrated Device Technology Inc. 583 5 * Newport Corp. 268 5 Comtech Telecommunications Corp. 175 5 EPIQ Systems Inc. 321 5 * Electro Scientific Industries Inc. 265 5 * Coherent Inc. 83 5 * Omnivision Technologies Inc. 130 5 * Checkpoint Systems Inc. 252 5 * Internap Network Services Corp. 546 5 United Online Inc. 721 4 * Standard Microsystems Corp. 163 4 * j2 Global Communications Inc. 146 4 * Zoran Corp. 487 4 * Ciber Inc. 657 4 * EMS Technologies Inc. 153 4 * S1 Corp. 546 4 * Tessera Technologies Inc. 223 4 * CSG Systems International Inc. 191 4 * ValueClick Inc. 189 3 * RealNetworks Inc. 883 3 * Brooks Automation Inc. 283 3 * Globecomm Systems Inc. 213 3 Daktronics Inc. 288 3 Cognex Corp. 87 3 * Infospace Inc. 330 3 * Imation Corp. 314 3 * Aviat Networks Inc. 629 3 Electro Rent Corp. 174 3 Cohu Inc. 201 3 * Symmetricom Inc. 463 3 CTS Corp. 254 3 * Digi International Inc. 220 3 * Gerber Scientific Inc. 265 3 * Intermec Inc. 209 3 * Sigma Designs Inc. 279 3 Park Electrochemical Corp. 83 3 Keynote Systems Inc. 117 2 * Oplink Communications Inc. 132 2 * UTStarcom Inc. 1,233 2 * Anaren Inc. 138 2 * Extreme Networks 688 2 * Kopin Corp. 438 2 * RealD Inc. 82 2 * Zygo Corp. 156 2 * Pericom Semiconductor Corp. 236 2 * Advanced Analogic Technologies Inc. 360 2 * Exar Corp. 338 2 * Advanced Energy Industries Inc. 142 2 ModusLink Global Solutions Inc. 440 2 * SMART Modular Technologies WWH Inc. 224 2 * Integral Systems Inc. 173 2 Bel Fuse Inc. Class B 104 2 * DSP Group Inc. 244 2 Littelfuse Inc. 33 2 Methode Electronics Inc. 165 2 * Accelrys Inc. 272 2 * THQ Inc. 447 2 * Axcelis Technologies Inc. 1,003 2 * OSI Systems Inc. 44 2 * Seachange International Inc. 154 2 * Intevac Inc. 144 2 * X-Rite Inc. 352 2 * Spectrum Control Inc. 83 2 Marchex Inc. Class B 204 2 * Novatel Wireless Inc. 296 2 * DealerTrack Holdings Inc. 68 2 * AXT Inc. 192 2 * Ultratech Inc. 49 2 * Knot Inc. 147 2 Richardson Electronics Ltd. 109 1 Rimage Corp. 100 1 * Silicon Image Inc. 191 1 * TeleCommunication Systems Inc. Class A 282 1 * PC-Tel Inc. 201 1 * Cray Inc. 214 1 * Quest Software Inc. 59 1 * Opnext Inc. 457 1 * Virtusa Corp. 65 1 * IXYS Corp. 93 1 * Sonus Networks Inc. 386 1 * Agilysys Inc. 177 1 * QLIK Technologies Inc. 34 1 * RealPage Inc. 36 1 * ePlus Inc. 38 1 Mantech International Corp. Class A 20 1 * PC Connection Inc. 100 1 * Perficient Inc. 78 1 * CDC Corp. Class A 312 1 * FalconStor Software Inc. 171 1 * BroadSoft Inc. 19 1 * Fabrinet 31 1 * Computer Task Group Inc. 51 1 * Alpha & Omega Semiconductor Ltd. 48 1 * Trident Microsystems Inc. 684 1 * VASCO Data Security International Inc. 55 1 * Online Resources Corp. 187 1 * Quantum Corp. 201 1 * Hutchinson Technology Inc. 246 1 * Radisys Corp. 69 1 * Anadigics Inc. 182 1 * BigBand Networks Inc. 282 1 * IntraLinks Holdings Inc. 28 1 * Hackett Group Inc. 112 1 * Energy Conversion Devices Inc. 382 1 * Ceva Inc. 15 1 * Infinera Corp. 70  * Limelight Networks Inc. 86  * Inphi Corp. 22  * Ikanos Communications Inc. 276  * GSI Technology Inc. 59  * TechTarget Inc. 50  * Tier Technologies Inc. Class B 76  * MoneyGram International Inc. 93  * NeoPhotonics Corp. 33  * TeleTech Holdings Inc. 17  * Demand Media Inc. 20  * Envestnet Inc. 20  * Multi-Fineline Electronix Inc. 14  * Viasystems Group Inc. 12  * Integrated Silicon Solution Inc. 28  Tessco Technologies Inc. 22  * Mediamind Technologies Inc. 14  * Evergreen Solar Inc. 339  * Rudolph Technologies Inc. 20  * Calix Inc. 10  * Smith Micro Software Inc. 39  * Global Cash Access Holdings Inc. 60  * Motricity Inc. 14  * Deltek Inc. 13  * Stream Global Services Inc. 12  Materials (6.5%) * WR Grace & Co. 631 30 * Hecla Mining Co. 2,890 25 * Coeur d'Alene Mines Corp. 847 23 Rock-Tenn Co. Class A 267 20 Sensient Technologies Corp. 515 20 * Thompson Creek Metals Co. Inc. 1,505 16 Minerals Technologies Inc. 180 12 * OM Group Inc. 325 12 Westlake Chemical Corp. 207 12 Silgan Holdings Inc. 258 12 * Louisiana-Pacific Corp. 1,318 11 * Century Aluminum Co. 672 11 HB Fuller Co. 480 11 Buckeye Technologies Inc. 414 11 * RTI International Metals Inc. 275 10 * Georgia Gulf Corp. 356 10 * Molycorp Inc. 150 10 Texas Industries Inc. 219 9 Boise Inc. 1,024 9 Kaiser Aluminum Corp. 160 8 Olin Corp. 348 8 A Schulman Inc. 315 8 * Materion Corp. 197 8 Innophos Holdings Inc. 168 8 PH Glatfelter Co. 483 7 * Rockwood Holdings Inc. 141 7 * Graphic Packaging Holding Co. 1,304 7 * Ferro Corp. 510 7 * KapStone Paper and Packaging Corp. 403 7 Haynes International Inc. 112 6 * Horsehead Holding Corp. 434 6 Worthington Industries Inc. 235 5 PolyOne Corp. 294 4 Myers Industries Inc. 372 4 * Graham Packaging Co. Inc. 167 4 Arch Chemicals Inc. 94 3 * AM Castle & Co. 176 3 * Zoltek Cos. Inc. 293 3 Wausau Paper Corp. 448 3 Olympic Steel Inc. 96 3 * TPC Group Inc. 73 3 * Universal Stainless & Alloy 71 3 American Vanguard Corp. 214 3 * Headwaters Inc. 636 2 * Clearwater Paper Corp. 32 2 Neenah Paper Inc. 79 2 * US Energy Corp. Wyoming 282 1 Quaker Chemical Corp. 32 1 * Landec Corp. 233 1 * Spartech Corp. 175 1 NL Industries Inc. 49 1 * Metals USA Holdings Corp. 57 1 * AEP Industries Inc. 26 1 * Kraton Performance Polymers Inc. 18 1 Hawkins Inc. 15 1 KMG Chemicals Inc. 9  Telecommunication Services (0.6%) * General Communication Inc. Class A 428 5 * Cincinnati Bell Inc. 1,521 5 * Premiere Global Services Inc. 542 5 IDT Corp. Class B 149 5 * Global Crossing Ltd. 125 4 * Iridium Communications Inc. 359 3 * Vonage Holdings Corp. 650 3 * Hughes Communications Inc. 36 2 * PAETEC Holding Corp. 421 2 USA Mobility Inc. 99 2 Consolidated Communications Holdings Inc. 60 1 * ICO Global Communications Holdings Ltd. 384 1 * FiberTower Corp. 527 1 * Globalstar Inc. 736 1 Shenandoah Telecommunications Co. 14  Atlantic Tele-Network Inc. 6  40 Utilities (6.1%) Nicor Inc. 468 26 Piedmont Natural Gas Co. Inc. 749 24 Cleco Corp. 624 22 WGL Holdings Inc. 527 21 Portland General Electric Co. 783 20 New Jersey Resources Corp. 430 20 IDACORP Inc. 500 20 Southwest Gas Corp. 472 18 UIL Holdings Corp. 526 17 PNM Resources Inc. 901 15 South Jersey Industries Inc. 259 14 * El Paso Electric Co. 461 14 Avista Corp. 571 14 Unisource Energy Corp. 375 14 Allete Inc. 323 13 Black Hills Corp. 407 13 Northwest Natural Gas Co. 279 13 MGE Energy Inc. 244 10 CH Energy Group Inc. 167 9 Laclede Group Inc. 235 9 Empire District Electric Co. 423 8 California Water Service Group 208 8 Otter Tail Corp. 358 8 American States Water Co. 196 7 * Dynegy Inc. Class A 1,081 7 Central Vermont Public Service Corp. 137 5 Chesapeake Utilities Corp. 100 4 SJW Corp. 137 3 Middlesex Water Co. 161 3 Unitil Corp. 115 3 York Water Co. 133 2 Connecticut Water Service Inc. 90 2 Consolidated Water Co. Ltd. 153 1 Artesian Resources Corp. Class A 67 1 * American DG Energy Inc. 49  Total Common Stocks (Cost $5,349) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $1) 0.155% 1,335 1 Total Investments (100.6%) (Cost $5,350) Other Assets and Liabilities-Net (-0.6%) Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $5,350,000. Net unrealized appreciation of investment securities for tax purposes was $1,100,000, consisting of unrealized gains of $1,221,000 on securities that had risen in value since their purchase and $121,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 2000 Growth Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (100.2%) Consumer Discretionary (16.5%) * Deckers Outdoor Corp. 2,352 214 Polaris Industries Inc. 1,893 209 Sotheby's 4,087 174 * Tenneco Inc. 3,642 152 * Warnaco Group Inc. 2,708 149 * Dana Holding Corp. 7,894 143 * Under Armour Inc. Class A 2,145 140 * CROCS Inc. 5,231 119 Wolverine World Wide Inc. 3,024 118 * Cheesecake Factory Inc. 3,683 117 Brunswick Corp. 5,397 117 * Carter's Inc. 3,622 115 * Ascena Retail Group Inc. 3,403 114 * Ulta Salon Cosmetics & Fragrance Inc. 1,914 107 * Shutterfly Inc. 1,734 105 * Coinstar Inc. 1,934 103 * JOS A Bank Clothiers Inc. 1,679 96 * ANN Inc. 3,313 93 Pool Corp. 3,021 91 Cooper Tire & Rubber Co. 3,733 90 * Valassis Communications Inc. 3,038 88 * Sally Beauty Holdings Inc. 5,207 87 * HSN Inc. 2,368 83 * Steven Madden Ltd. 1,495 83 * Life Time Fitness Inc. 2,258 83 * Pier 1 Imports Inc. 6,374 76 * DSW Inc. Class A 1,475 74 * Hibbett Sports Inc. 1,756 73 Matthews International Corp. Class A 1,842 72 * Childrens Place Retail Stores Inc. 1,429 72 * BJ's Restaurants Inc. 1,371 70 * Buffalo Wild Wings Inc. 1,107 69 Arbitron Inc. 1,623 69 * Jack in the Box Inc. 2,919 65 Buckle Inc. 1,512 65 Cracker Barrel Old Country Store Inc. 1,350 64 Texas Roadhouse Inc. Class A 3,501 60 * DineEquity Inc. 1,093 59 Monro Muffler Brake Inc. 1,816 59 National CineMedia Inc. 3,231 58 PF Chang's China Bistro Inc. 1,412 57 * Timberland Co. Class A 1,686 55 * Eastman Kodak Co. 16,379 55 * K12 Inc. 1,532 53 CEC Entertainment Inc. 1,252 51 * 99 Cents Only Stores 2,399 50 * American Public Education Inc. 1,121 49 * Capella Education Co. 959 46 * Select Comfort Corp. 2,831 46 Cato Corp. Class A 1,698 46 * True Religion Apparel Inc. 1,550 46 * iRobot Corp. 1,348 45 * Steiner Leisure Ltd. 905 45 * Belo Corp. Class A 5,560 44 * Sonic Corp. 3,730 43 * American Axle & Manufacturing Holdings Inc. 3,659 42 * Maidenform Brands Inc. 1,398 42 * G-III Apparel Group Ltd. 940 40 * Collective Brands Inc. 2,566 40 * Vitamin Shoppe Inc. 973 40 * Skechers U.S.A. Inc. Class A 2,211 39 * Blue Nile Inc. 769 38 * Zumiez Inc. 1,253 38 * Liz Claiborne Inc. 5,762 38 * Lumber Liquidators Holdings Inc. 1,356 37 * Peet's Coffee & Tea Inc. 716 36 * Shuffle Master Inc. 3,267 36 * Interval Leisure Group Inc. 2,427 33 Oxford Industries Inc. 845 32 * Papa John's International Inc. 947 31 * Pre-Paid Legal Services Inc. 458 30 * Rue21 Inc. 895 30 * Krispy Kreme Doughnuts Inc. 3,560 30 * Asbury Automotive Group Inc. 1,770 30 Volcom Inc. 1,178 29 * Bridgepoint Education Inc. 1,189 28 * Vera Bradley Inc. 541 27 * Knology Inc. 1,703 27 * Dorman Products Inc. 691 26 Sturm Ruger & Co. Inc. 1,166 26 * Denny's Corp. 6,049 25 * Grand Canyon Education Inc. 1,889 24 Universal Technical Institute Inc. 1,284 23 * Fuel Systems Solutions Inc. 933 23 Nutrisystem Inc. 1,640 23 * Amerigon Inc. 1,318 22 * California Pizza Kitchen Inc. 1,178 22 * Drugstore.Com Inc. 5,657 22 Finish Line Inc. Class A 923 21 Penske Automotive Group Inc. 1,020 21 * AFC Enterprises Inc. 1,272 21 * Domino's Pizza Inc. 837 21 * Corinthian Colleges Inc. 5,373 21 Express Inc. 974 21 * Winnebago Industries Inc. 1,774 20 Ameristar Casinos Inc. 895 20 * Scientific Games Corp. Class A 2,015 20 * Wet Seal Inc. Class A 4,525 19 Harte-Hanks Inc. 2,362 19 Brown Shoe Co. Inc. 1,809 19 PetMed Express Inc. 1,402 18 * Talbots Inc. 3,737 18 * Lions Gate Entertainment Corp. 2,958 18 * OfficeMax Inc. 1,872 16 * Citi Trends Inc. 904 15 * Stoneridge Inc. 933 14 World Wrestling Entertainment Inc. Class A 1,284 13 * Kirkland's Inc. 1,021 13 * Overstock.com Inc. 896 13 Group 1 Automotive Inc. 330 13 Destination Maternity Corp. 608 13 Lincoln Educational Services Corp. 854 13 * hhgregg Inc. 803 12 Ethan Allen Interiors Inc. 516 12 * Smith & Wesson Holding Corp. 3,432 12 Big 5 Sporting Goods Corp. 1,248 12 * Rentrak Corp. 570 12 * Global Sources Ltd. 993 12 Drew Industries Inc. 432 11 * Exide Technologies 1,125 11 * Entercom Communications Corp. Class A 1,194 11 * McClatchy Co. Class A 3,635 11 * Bravo Brio Restaurant Group Inc. 478 11 Ambassadors Group Inc. 1,099 10 * Casual Male Retail Group Inc. 2,257 10 * Ruth's Hospitality Group Inc. 1,827 10 Cherokee Inc. 471 9 * K-Swiss Inc. Class A 813 9 HOT Topic Inc. 1,140 9 * Martha Stewart Living Omnimedia Class A 1,619 9 * Jamba Inc. 3,624 8 * America's Car-Mart Inc. 290 8 * Universal Electronics Inc. 313 8 * Systemax Inc. 548 8 * Leapfrog Enterprises Inc. 1,718 8 Superior Industries International Inc. 349 8 * Archipelago Learning Inc. 716 8 Christopher & Banks Corp. 1,224 7 * Carrols Restaurant Group Inc. 757 7 * Warner Music Group Corp. 843 7 * Coldwater Creek Inc. 3,682 7 * Genesco Inc. 148 7 Stein Mart Inc. 670 7 * ReachLocal Inc. 293 6 * Summer Infant Inc. 742 6 * Midas Inc. 869 6 * Entravision Communications Corp. Class A 2,962 6 RG Barry Corp. 515 6 * US Auto Parts Network Inc. 799 6 Winmark Corp. 147 6 * Tower International Inc. 309 5 * Body Central Corp. 213 5 Einstein Noah Restaurant Group Inc. 341 5 Sonic Automotive Inc. Class A 387 5 Weyco Group Inc. 207 5 * Ballantyne Strong Inc. 866 5 * Culp Inc. 540 5 Churchill Downs Inc. 110 5 * Caribou Coffee Co. Inc. 443 5 CPI Corp. 320 5 Lacrosse Footwear Inc. 286 4 Blyth Inc. 93 4 Standard Motor Products Inc. 278 4 * Morgans Hotel Group Co. 464 4 * Marine Products Corp. 606 4 * La-Z-Boy Inc. 343 4 American Greetings Corp. Class A 150 4 * Biglari Holdings Inc. 9 4 National American University Holdings Inc. 476 4 Learning Tree International Inc. 376 4 * Cavco Industries Inc. 79 3 * SuperMedia Inc. 781 3 * McCormick & Schmick's Seafood Restaurants Inc. 365 3 * Core-Mark Holding Co. Inc. 92 3 * Lee Enterprises Inc. 2,736 3 * Pinnacle Entertainment Inc. 222 3 * CKX Inc. 579 3 * Gordmans Stores Inc. 170 3 * Sealy Corp. 1,119 3 * Cambium Learning Group Inc. 867 3 * Orbitz Worldwide Inc. 1,203 3 * Shoe Carnival Inc. 100 3 Bon-Ton Stores Inc. 251 3 Bebe Stores Inc. 380 3 * Carmike Cinemas Inc. 342 3 Lithia Motors Inc. Class A 138 3 * Joe's Jeans Inc. 2,588 2 PRIMEDIA Inc. 306 2 * Westwood One Inc. 353 2 Sinclair Broadcast Group Inc. Class A 202 2 * Kenneth Cole Productions Inc. Class A 148 2 * Journal Communications Inc. Class A 341 2 * LodgeNet Interactive Corp. 472 2 Shiloh Industries Inc. 157 2 Summit Hotel Properties Inc. 149 2 Haverty Furniture Cos. Inc. 138 2 * Perry Ellis International Inc. 47 1 * Media General Inc. Class A 281 1 * Monarch Casino & Resort Inc. 147 1 Value Line Inc. 82 1 * Multimedia Games Holding Co. Inc. 197 1 * Cumulus Media Inc. Class A 134 1 * Beasley Broadcasting Group Inc. Class A 102 1 * Empire Resorts Inc. 795  * Nexstar Broadcasting Group Inc. Class A 65  * Vitacost.com Inc. 148  * Kid Brands Inc. 77  * LIN TV Corp. Class A 72  * Isle of Capri Casinos Inc. 36  * Crown Media Holdings Inc. Class A 152  * Delta Apparel Inc. 18  * New York & Co. Inc. 51  * Conn's Inc. 39  * Dex One Corp. 98  * American Apparel Inc. 134  * 1-800-Flowers.com Inc. Class A 45  * Princeton Review Inc. 584  Consumer Staples (3.1%) * United Natural Foods Inc. 2,925 128 Nu Skin Enterprises Inc. Class A 3,002 117 Diamond Foods Inc. 1,330 99 * Darling International Inc. 4,843 93 Lancaster Colony Corp. 1,180 72 Ruddick Corp. 1,399 61 Sanderson Farms Inc. 1,235 54 Pricesmart Inc. 963 45 * Boston Beer Co. Inc. Class A 528 44 J&J Snack Foods Corp. 819 42 WD-40 Co. 960 41 Tootsie Roll Industries Inc. 1,365 40 Casey's General Stores Inc. 885 37 Vector Group Ltd. 1,826 35 * Heckmann Corp. 5,696 34 Snyders-Lance Inc. 1,576 33 * Star Scientific Inc. 5,878 31 B&G Foods Inc. Class A 1,609 30 Cal-Maine Foods Inc. 776 23 * Medifast Inc. 823 22 Inter Parfums Inc. 872 19 Coca-Cola Bottling Co. Consolidated 256 17 Calavo Growers Inc. 670 15 * Synutra International Inc. 1,164 13 * Fresh Market Inc. 311 13 * USANA Health Sciences Inc. 369 11 Limoneira Co. 495 10 National Beverage Corp. 679 10 * Smart Balance Inc. 1,669 9 Arden Group Inc. 74 7 * Nature's Sunshine Products Inc. 464 7 * Pilgrim's Pride Corp. 1,302 6 * Revlon Inc. Class A 320 6 Female Health Co. 1,087 5 Village Super Market Inc. Class A 184 5 * Primo Water Corp. 329 5 * Lifeway Foods Inc. 296 3 * Rite Aid Corp. 2,583 3 * Pantry Inc. 104 2 Alico Inc. 76 2 Schiff Nutrition International Inc. 193 2 Oil-Dri Corp. of America 55 1 * Susser Holdings Corp. 72 1 Bridgford Foods Corp. 56  MGP Ingredients Inc. 53  Farmer Bros Co. 12  Energy (5.4%) * Brigham Exploration Co. 7,078 220 CARBO Ceramics Inc. 1,160 174 Lufkin Industries Inc. 1,825 166 * Energy XXI Bermuda Ltd. 4,489 154 * Dril-Quip Inc. 2,070 154 * McMoRan Exploration Co. 5,826 107 * Rosetta Resources Inc. 1,970 97 World Fuel Services Corp. 2,300 84 * Carrizo Oil & Gas Inc. 2,133 82 * ION Geophysical Corp. 7,743 78 * Kodiak Oil & Gas Corp. 10,269 70 RPC Inc. 2,639 67 * Northern Oil and Gas Inc. 3,287 66 * Gulfport Energy Corp. 1,756 52 Apco Oil and Gas International Inc. 557 49 * Oasis Petroleum Inc. 1,458 44 * Clean Energy Fuels Corp. 2,791 40 * Magnum Hunter Resources Corp. 5,446 39 * James River Coal Co. 1,743 38 Contango Oil & Gas Co. 472 29 * Endeavour International Corp. 1,958 28 * FX Energy Inc. 3,135 27 * Clayton Williams Energy Inc. 323 24 * OYO Geospace Corp. 232 21 Houston American Energy Corp. 1,099 20 * TransAtlantic Petroleum Ltd. 8,976 20 * Callon Petroleum Co. 2,318 17 Targa Resources Corp. 442 15 * Cheniere Energy Inc. 1,264 15 * Rentech Inc. 13,146 14 Panhandle Oil and Gas Inc. Class A 437 13 * Uranium Energy Corp. 3,693 12 * Scorpio Tankers Inc. 1,095 11 * Cloud Peak Energy Inc. 389 8 * Solazyme Inc. 350 8 * Key Energy Services Inc. 444 8 * Abraxas Petroleum Corp. 1,782 8 * Syntroleum Corp. 4,225 8 * Evolution Petroleum Corp. 900 7 * Tetra Technologies Inc. 503 7 * Petroquest Energy Inc. 774 6 * L&L Energy Inc. 1,141 6 * BPZ Resources Inc. 1,407 6 * Stone Energy Corp. 187 6 * Amyris Inc. 191 6 * RAM Energy Resources Inc. 3,101 5 * Isramco Inc. 71 5 * Venoco Inc. 307 5 * CAMAC Energy Inc. 3,125 4 Golar LNG Ltd. 138 4 * Rex Energy Corp. 325 4 * Resolute Energy Corp. 224 4 * Newpark Resources Inc. 375 4 W&T Offshore Inc. 130 3 * Matrix Service Co. 250 3 * Gevo Inc. 153 3 * Warren Resources Inc. 687 3 * Vaalco Energy Inc. 364 3 Hallador Energy Co. 210 2 * RigNet Inc. 79 1 Financials (4.9%) * Signature Bank 2,494 142 * Stifel Financial Corp. 2,828 114 Mid-America Apartment Communities Inc. 1,342 92 * Portfolio Recovery Associates Inc. 1,035 90 * Ezcorp Inc. Class A 2,609 86 Tanger Factory Outlet Centers 2,833 78 * First Cash Financial Services Inc. 1,837 77 Equity Lifestyle Properties Inc. 1,053 62 * Dollar Financial Corp. 2,603 59 optionsXpress Holdings Inc. 2,575 47 Home Properties Inc. 750 46 Potlatch Corp. 1,269 46 MarketAxess Holdings Inc. 1,686 40 Westamerica Bancorporation 792 40 EastGroup Properties Inc. 733 34 Washington Real Estate Investment Trust 977 34 BGC Partners Inc. Class A 4,050 34 Evercore Partners Inc. Class A 903 33 * World Acceptance Corp. 498 33 Alexander's Inc. 82 32 KBW Inc. 1,467 31 Cash America International Inc. 589 31 National Health Investors Inc. 639 30 First Financial Bankshares Inc. 559 30 Cohen & Steers Inc. 858 26 * Credit Acceptance Corp. 319 26 Tower Group Inc. 1,031 25 Omega Healthcare Investors Inc. 1,165 25 Duff & Phelps Corp. Class A 1,663 25 DuPont Fabros Technology Inc. 926 24 Associated Estates Realty Corp. 1,390 23 * FelCor Lodging Trust Inc. 3,688 23 Artio Global Investors Inc. Class A 1,531 21 * Financial Engines Inc. 837 21 * Encore Capital Group Inc. 587 19 * eHealth Inc. 1,354 18 Getty Realty Corp. 641 17 * Virtus Investment Partners Inc. 285 16 Universal Health Realty Income Trust 354 15 * Strategic Hotels & Resorts Inc. 2,125 14 * Kennedy-Wilson Holdings Inc. 1,188 14 Oritani Financial Corp. 1,041 13 PS Business Parks Inc. 220 13 Epoch Holding Corp. 741 12 Westwood Holdings Group Inc. 328 12 GAMCO Investors Inc. 257 12 * HFF Inc. Class A 691 11 Diamond Hill Investment Group Inc. 136 11 GFI Group Inc. 2,359 11 Crawford & Co. Class B 1,456 11 Acadia Realty Trust 497 10 Saul Centers Inc. 257 10 * Tejon Ranch Co. 270 10 LTC Properties Inc. 328 10 * CNO Financial Group Inc. 1,110 9 * Netspend Holdings Inc. 936 8 * Ladenburg Thalmann Financial Services Inc. 5,560 8 Equity One Inc. 371 7 * TradeStation Group Inc. 638 6 First American Financial Corp. 381 6 * Investors Bancorp Inc. 402 6 * Imperial Holdings Inc. 544 6 Bank of the Ozarks Inc. 108 5 * Gleacher & Co. Inc. 2,340 5 FXCM Inc. Class A 519 5 * Walker & Dunlop Inc. 350 5 American Assets Trust Inc. 185 4 ViewPoint Financial Group 316 4 Compass Diversified Holdings 230 4 Urstadt Biddle Properties Inc. Class A 181 4 Nelnet Inc. Class A 140 3 Pzena Investment Management Inc. Class A 467 3 Bridge Bancorp Inc. 128 3 SY Bancorp Inc. 107 3 Suffolk Bancorp 170 3 Advance America Cash Advance Centers Inc. 403 3 * Safeguard Scientifics Inc. 123 2 Life Partners Holdings Inc. 497 2 Campus Crest Communities Inc. 176 2 * Solar Senior Capital Ltd. 121 2 * Internet Capital Group Inc. 160 2 Coresite Realty Corp. 113 2 Medley Capital Corp. 168 2 Trustco Bank Corp. NY 244 1 Hudson Pacific Properties Inc. 84 1 * Gain Capital Holdings Inc. 210 1 MVC Capital Inc. 92 1 * Rodman & Renshaw Capital Group Inc. 883 1 * NewStar Financial Inc. 123 1 Arrow Financial Corp. 18  * Fortegra Financial Corp. 38  JMP Group Inc. 38  Heritage Financial Group Inc. 11  * CompuCredit Holdings Corp. 27  Health Care (19.8%) * Pharmasset Inc. 1,944 199 * Onyx Pharmaceuticals Inc. 3,819 162 * Catalyst Health Solutions Inc. 2,593 158 * Healthsouth Corp. 5,380 151 * Salix Pharmaceuticals Ltd. 3,475 139 * American Medical Systems Holdings Inc. 4,596 138 * Cubist Pharmaceuticals Inc. 3,560 137 * HMS Holdings Corp. 1,656 129 STERIS Corp. 3,429 124 * Cepheid Inc. 3,622 116 * Seattle Genetics Inc. 5,703 110 * Sirona Dental Systems Inc. 2,042 110 * InterMune Inc. 2,943 110 Owens & Minor Inc. 3,036 105 * Theravance Inc. 4,016 105 * Haemonetics Corp. 1,532 104 * PSS World Medical Inc. 3,486 102 Quality Systems Inc. 1,151 99 Masimo Corp. 3,165 97 * Volcano Corp. 3,065 96 * Incyte Corp. Ltd. 5,361 95 * athenahealth Inc. 2,121 95 West Pharmaceutical Services Inc. 2,028 94 * Impax Laboratories Inc. 3,413 92 * Parexel International Corp. 3,558 90 * Immucor Inc. 4,261 89 * Align Technology Inc. 3,613 89 * Bruker Corp. 4,428 87 Chemed Corp. 1,288 87 * NuVasive Inc. 2,387 81 * Zoll Medical Corp. 1,307 79 * Acorda Therapeutics Inc. 2,361 78 * Questcor Pharmaceuticals Inc. 3,356 77 * Ariad Pharmaceuticals Inc. 7,736 67 * Nektar Therapeutics 6,921 67 * Integra LifeSciences Holdings Corp. 1,282 66 * DexCom Inc. 4,079 64 * MWI Veterinary Supply Inc. 749 63 * Neogen Corp. 1,376 62 * MAKO Surgical Corp. 1,862 61 Meridian Bioscience Inc. 2,478 59 * Insulet Corp. 2,796 59 * Auxilium Pharmaceuticals Inc. 2,535 57 PDL BioPharma Inc. 8,517 57 * Arthrocare Corp. 1,644 56 * Immunogen Inc. 4,569 56 * Cyberonics Inc. 1,695 55 * Amedisys Inc. 1,741 55 * Momenta Pharmaceuticals Inc. 2,695 54 * Isis Pharmaceuticals Inc. 5,739 53 * IPC The Hospitalist Co. Inc. 990 50 * NPS Pharmaceuticals Inc. 5,230 50 * Medivation Inc. 2,074 50 * Exelixis Inc. 4,135 48 * Sequenom Inc. 6,026 48 * Luminex Corp. 2,285 48 * Orthofix International NV 1,074 44 * Vivus Inc. 4,930 43 * Abaxis Inc. 1,349 42 * HeartWare International Inc. 571 42 * Air Methods Corp. 681 42 * Merit Medical Systems Inc. 1,946 38 * MedAssets Inc. 2,624 38 * Targacept Inc. 1,666 38 Computer Programs & Systems Inc. 597 37 * Savient Pharmaceuticals Inc. 4,329 37 * Bio-Reference Labs Inc. 1,461 36 * ABIOMED Inc. 1,906 36 * Optimer Pharmaceuticals Inc. 2,455 36 * Micromet Inc. 5,542 34 * Medicines Co. 1,789 34 Landauer Inc. 572 34 * Sunrise Senior Living Inc. 3,406 34 * Geron Corp. 7,474 33 * Halozyme Therapeutics Inc. 4,783 32 * Emeritus Corp. 1,367 32 * SIGA Technologies Inc. 2,205 31 * Omnicell Inc. 1,984 31 * Spectrum Pharmaceuticals Inc. 3,171 30 Analogic Corp. 564 30 * Alkermes Inc. 1,608 29 * SonoSite Inc. 822 29 * Natus Medical Inc. 1,736 29 * Depomed Inc. 3,193 29 * AMERIGROUP Corp. 410 29 * NxStage Medical Inc. 1,545 29 * Emergent Biosolutions Inc. 1,157 29 * Jazz Pharmaceuticals Inc. 907 27 * Medidata Solutions Inc. 1,147 26 * Rigel Pharmaceuticals Inc. 3,168 26 * ZIOPHARM Oncology Inc. 3,633 26 * LHC Group Inc. 953 26 * AVANIR Pharmaceuticals Inc. 5,679 26 * Endologix Inc. 2,967 25 * Accuray Inc. 3,326 25 Ensign Group Inc. 828 25 * Neurocrine Biosciences Inc. 2,989 25 * OraSure Technologies Inc. 2,817 24 * Conceptus Inc. 1,892 24 * AMAG Pharmaceuticals Inc. 1,281 24 * Genomic Health Inc. 853 24 * Alnylam Pharmaceuticals Inc. 2,220 23 * Wright Medical Group Inc. 1,491 23 * Quidel Corp. 1,511 23 * Akorn Inc. 3,365 23 * Ardea Biosciences Inc. 909 23 * Opko Health Inc. 6,025 23 * Sangamo Biosciences Inc. 3,188 23 * Corvel Corp. 425 23 * Molina Healthcare Inc. 827 22 * Arqule Inc. 2,993 22 Pain Therapeutics Inc. 2,165 22 * Exact Sciences Corp. 2,808 21 * Team Health Holdings Inc. 935 21 * Hanger Orthopedic Group Inc. 808 20 * Rural/Metro Corp. 1,165 20 * Keryx Biopharmaceuticals Inc. 3,659 20 * Caliper Life Sciences Inc. 2,734 20 * Merge Healthcare Inc. 3,149 19 * eResearchTechnology Inc. 2,976 19 * Pharmacyclics Inc. 2,645 19 * Durect Corp. 5,290 19 * Cadence Pharmaceuticals Inc. 1,892 18 * Accretive Health Inc. 744 18 * Ironwood Pharmaceuticals Inc. 1,178 18 * Metabolix Inc. 2,014 18 * Biosante Pharmaceuticals Inc. 5,671 18 * Immunomedics Inc. 4,001 18 Atrion Corp. 95 18 * Curis Inc. 4,611 17 * Enzon Pharmaceuticals Inc. 1,648 17 * Inhibitex Inc. 3,674 17 * Vical Inc. 4,344 17 * MannKind Corp. 4,061 17 * MAP Pharmaceuticals Inc. 959 16 * Delcath Systems Inc. 2,661 16 * Dynavax Technologies Corp. 5,827 16 * Cytori Therapeutics Inc. 2,803 16 * Orthovita Inc. 4,064 16 * Hi-Tech Pharmacal Co. Inc. 551 15 * Almost Family Inc. 499 15 US Physical Therapy Inc. 582 15 * Transcend Services Inc. 557 15 * XenoPort Inc. 1,897 15 * Gentiva Health Services Inc. 594 15 * Unilife Corp. 2,950 14 America Service Group Inc. 549 14 * Nabi Biopharmaceuticals 2,589 14 * ExamWorks Group Inc. 542 14 * Vascular Solutions Inc. 1,021 13 * Dyax Corp. 5,955 13 * BioScrip Inc. 1,748 13 * Idenix Pharmaceuticals Inc. 2,815 13 * AVI BioPharma Inc. 8,251 13 * Novavax Inc. 5,511 13 * Sciclone Pharmaceuticals Inc. 2,272 13 * Chelsea Therapeutics International Ltd. 2,893 13 * Vanda Pharmaceuticals Inc. 1,701 13 * Ligand Pharmaceuticals Inc. Class B 1,195 13 * Staar Surgical Co. 2,126 13 * AVEO Pharmaceuticals Inc. 672 12 * Spectranetics Corp. 2,018 12 * Synovis Life Technologies Inc. 689 12 * Vital Images Inc. 639 12 * Metropolitan Health Networks Inc. 2,434 12 * Affymax Inc. 1,672 12 * Kensey Nash Corp. 447 12 * Arena Pharmaceuticals Inc. 8,156 12 * Zalicus Inc. 4,262 11 * Santarus Inc. 3,193 11 * Providence Service Corp. 788 11 * Allos Therapeutics Inc. 4,792 11 * Progenics Pharmaceuticals Inc. 1,232 10 * Sagent Pharmaceuticals Inc. 400 10 * IRIS International Inc. 990 10 * Antares Pharma Inc. 5,296 10 * Celldex Therapeutics Inc. 2,684 10 * Pacific Biosciences of California Inc. 816 10 * Corcept Therapeutics Inc. 1,896 9 * Palomar Medical Technologies Inc. 653 9 * Array Biopharma Inc. 3,422 9 * AMN Healthcare Services Inc. 1,056 9 * Alphatec Holdings Inc. 2,406 9 * BioMimetic Therapeutics Inc. 1,097 9 * SurModics Inc. 614 9 * PharMerica Corp. 718 9 * Synta Pharmaceuticals Corp. 1,549 9 * Peregrine Pharmaceuticals Inc. 4,138 9 * Obagi Medical Products Inc. 881 9 * Cerus Corp. 2,884 9 * Endocyte Inc. 706 8 * Pozen Inc. 1,620 8 * Nymox Pharmaceutical Corp. 994 8 * Biotime Inc. 1,547 8 * Furiex Pharmaceuticals Inc. 472 8 * Codexis Inc. 727 8 * Osiris Therapeutics Inc. 1,026 8 * Hansen Medical Inc. 2,591 7 * ICU Medical Inc. 169 7 * Enzo Biochem Inc. 1,816 7 * Alliance HealthCare Services Inc. 1,676 7 * Syneron Medical Ltd. 521 7 * Lexicon Pharmaceuticals Inc. 4,074 7 * Stereotaxis Inc. 1,898 7 * Exactech Inc. 348 7 * LCA-Vision Inc. 1,138 6 * Continucare Corp. 1,333 6 * CytRx Corp. 6,653 6 * BioCryst Pharmaceuticals Inc. 1,760 6 * Aegerion Pharmaceuticals Inc. 309 6 * Biospecifics Technologies Corp. 243 6 * Rochester Medical Corp. 568 6 * Omeros Corp. 1,143 5 * Chindex International Inc. 352 5 * Orexigen Therapeutics Inc. 1,852 5 * ePocrates Inc. 247 5 * StemCells Inc. 7,857 5 * Alexza Pharmaceuticals Inc. 3,215 5 * Complete Genomics Inc. 322 5 * Somaxon Pharmaceuticals Inc. 2,230 5 * Fluidigm Corp. 314 5 * MELA Sciences Inc. 1,539 5 * Infinity Pharmaceuticals Inc. 627 5 * TomoTherapy Inc. 990 4 * Anacor Pharmaceuticals Inc. 678 4 * Nanosphere Inc. 1,608 4 * Neuralstem Inc. 2,948 4 * Cumberland Pharmaceuticals Inc. 753 4 National Research Corp. 108 4 * Cytokinetics Inc. 2,607 4 * Neostem Inc. 2,295 4 Invacare Corp. 105 4 Young Innovations Inc. 119 3 * Solta Medical Inc. 1,068 3 * Biodel Inc. 1,645 3 * Alimera Sciences Inc. 400 3 * PDI Inc. 437 3 * Acura Pharmaceuticals Inc. 561 3 * Transcept Pharmaceuticals Inc. 244 3 * Anthera Pharmaceuticals Inc. 350 3 * Inovio Pharmaceuticals Inc. 3,626 3 * Affymetrix Inc. 445 3 * PURE Bioscience Inc. 2,258 3 * BG Medicine Inc. 309 2 * Aoxing Pharmaceutical Co. Inc. 1,473 2 * CardioNet Inc. 368 2 * NeurogesX Inc. 673 2 * AspenBio Pharma Inc. 2,178 2 * Zogenix Inc. 338 1 * NuPathe Inc. 177 1 * Lannett Co. Inc. 215 1 Maxygen Inc. 92 1 * CryoLife Inc. 86 1 * Kendle International Inc. 27  * SuperGen Inc. 122  * American Dental Partners Inc. 30  * Clinical Data Inc. Contingent Value Rights Exp. 04/14/2018 367  * RTI Biologics Inc. 98  * DynaVox Inc. Class A 35  * Allied Healthcare International Inc. 98  * Cutera Inc. 27  * Caraco Pharmaceutical Laboratories Ltd. 23  * Sucampo Pharmaceuticals Inc. Class A 18  Industrials (16.2%) Nordson Corp. 4,150 216 Acuity Brands Inc. 2,652 162 * GrafTech International Ltd. 7,341 155 * Dollar Thrifty Automotive Group Inc. 1,746 145 * Clean Harbors Inc. 1,407 142 * Genesee & Wyoming Inc. Class A 2,364 140 Woodward Inc. 3,715 131 HEICO Corp. 2,236 123 CLARCOR Inc. 2,879 123 Watsco Inc. 1,698 114 * Avis Budget Group Inc. 6,259 110 Actuant Corp. Class A 4,142 104 Belden Inc. 2,851 102 * Hexcel Corp. 4,863 101 * Acacia Research - Acacia Technologies 2,548 99 * Meritor Inc. 5,735 95 Applied Industrial Technologies Inc. 2,581 92 * Tetra Tech Inc. 3,763 92 Corporate Executive Board Co. 2,089 88 Herman Miller Inc. 3,473 87 * Middleby Corp. 1,013 87 * II-VI Inc. 1,530 87 * Polypore International Inc. 1,327 87 * HUB Group Inc. Class A 2,277 87 * Old Dominion Freight Line Inc. 2,300 86 AO Smith Corp. 2,063 86 * CoStar Group Inc. 1,261 80 Rollins Inc. 3,925 79 Deluxe Corp. 2,936 76 Kaydon Corp. 2,040 74 Brink's Co. 2,462 73 United Stationers Inc. 930 69 HNI Corp. 2,757 69 Healthcare Services Group Inc. 4,004 68 Simpson Manufacturing Co. Inc. 2,251 63 Barnes Group Inc. 2,610 63 Forward Air Corp. 1,767 62 Knight Transportation Inc. 3,625 62 * Beacon Roofing Supply Inc. 2,777 61 Interface Inc. Class A 3,077 59 Franklin Electric Co. Inc. 1,304 58 Raven Industries Inc. 990 55 Knoll Inc. 2,866 55 * Insituform Technologies Inc. Class A 2,058 53 * RBC Bearings Inc. 1,325 53 Heartland Express Inc. 3,074 51 Lindsay Corp. 761 51 * Geo Group Inc. 2,056 51 * Advisory Board Co. 943 50 * Blount International Inc. 2,916 49 * 3D Systems Corp. 2,397 48 American Science & Engineering Inc. 549 48 Mine Safety Appliances Co. 1,190 45 * GeoEye Inc. 1,346 45 Tennant Co. 1,151 44 * Altra Holdings Inc. 1,634 43 Allegiant Travel Co. Class A 927 42 Insperity Inc. 1,327 42 * DigitalGlobe Inc. 1,682 41 Resources Connection Inc. 2,825 40 Briggs & Stratton Corp. 1,899 40 * Sauer-Danfoss Inc. 706 38 Sun Hydraulics Corp. 762 37 Mueller Water Products Inc. Class A 8,796 36 * Exponent Inc. 796 34 Badger Meter Inc. 913 34 John Bean Technologies Corp. 1,717 34 * Colfax Corp. 1,466 33 * American Superconductor Corp. 3,088 33 * A123 Systems Inc. 5,343 33 Gorman-Rupp Co. 743 33 NACCO Industries Inc. Class A 326 32 AZZ Inc. 712 31 * Consolidated Graphics Inc. 568 31 National Presto Industries Inc. 293 31 Kaman Corp. 846 31 * Aerovironment Inc. 1,009 30 * EnerSys 842 30 * Teledyne Technologies Inc. 605 30 * Trex Co. Inc. 942 29 * Orbital Sciences Corp. 1,440 27 * Capstone Turbine Corp. 14,660 26 AAON Inc. 754 25 * Kforce Inc. 1,873 25 * TrueBlue Inc. 1,702 25 * EnPro Industries Inc. 526 24 * EnerNOC Inc. 1,280 23 * Cenveo Inc. 3,354 22 * PMFG Inc. 1,059 21 Cubic Corp. 412 21 Vicor Corp. 1,190 20 ABM Industries Inc. 858 20 * Satcon Technology Corp. 7,043 19 Textainer Group Holdings Ltd. 579 19 * Trimas Corp. 914 19 US Ecology Inc. 1,040 18 * Orion Marine Group Inc. 1,639 17 Houston Wire & Cable Co. 1,081 17 * Taser International Inc. 3,815 17 McGrath Rentcorp 598 17 * Standard Parking Corp. 946 16 * Mistras Group Inc. 880 15 * Furmanite Corp. 1,994 15 * Astronics Corp. 532 14 Graham Corp. 601 14 * DXP Enterprises Inc. 504 13 * NCI Building Systems Inc. 1,194 13 * Huron Consulting Group Inc. 422 13 * FuelCell Energy Inc. 6,551 12 * Innerworkings Inc. 1,448 12 * LaBarge Inc. 633 12 Mueller Industries Inc. 311 12 * APAC Customer Services Inc. 1,940 11 * Pacer International Inc. 2,131 11 Titan International Inc. 400 11 * Celadon Group Inc. 738 10 * Hudson Highland Group Inc. 1,960 10 * Park-Ohio Holdings Corp. 478 10 Schawk Inc. Class A 583 10 * Flow International Corp. 2,453 10 * Casella Waste Systems Inc. Class A 1,522 10 Werner Enterprises Inc. 381 10 Quanex Building Products Corp. 480 10 * ICF International Inc. 358 9 * PowerSecure International Inc. 1,113 9 * CBIZ Inc. 1,163 9 Albany International Corp. 314 9 TAL International Group Inc. 253 9 * Dolan Co. 802 8 * Alaska Air Group Inc. 122 8 * Generac Holdings Inc. 424 8 * Xerium Technologies Inc. 374 8 * Titan Machinery Inc. 290 8 Great Lakes Dredge & Dock Corp. 1,253 8 Dynamic Materials Corp. 325 7 * Franklin Covey Co. 800 7 * Navigant Consulting Inc. 713 7 * Higher One Holdings Inc. 432 7 * Coleman Cable Inc. 456 6 * School Specialty Inc. 409 6 Ennis Inc. 327 6 * SYKES Enterprises Inc. 287 6 * Energy Recovery Inc. 2,224 6 Watts Water Technologies Inc. Class A 170 6 * Kadant Inc. 202 6 * Roadrunner Transportation Systems Inc. 393 6 Steelcase Inc. Class A 542 6 * UQM Technologies Inc. 2,197 6 * CAI International Inc. 241 6 * Keyw Holding Corp. 489 6 Barrett Business Services Inc. 326 5 * Ener1 Inc. 3,922 5 Standex International Corp. 140 5 * SFN Group Inc. 424 4 * Hawaiian Holdings Inc. 751 4 * Ameresco Inc. Class A 272 4 * MYR Group Inc. 176 4 * Advanced Battery Technologies Inc. 2,620 4 Viad Corp. 166 4 Standard Register Co. 1,090 4 * GP Strategies Corp. 255 4 VSE Corp. 130 3 * Korn/Ferry International 160 3 * Interline Brands Inc. 180 3 * CRA International Inc. 117 3 Marten Transport Ltd. 145 3 * Kelly Services Inc. Class A 173 3 * American Reprographics Co. 319 3 CIRCOR International Inc. 60 3 * On Assignment Inc. 236 3 * Broadwind Energy Inc. 1,433 3 * Applied Energetics Inc. 4,727 2 * BlueLinx Holdings Inc. 668 2 Twin Disc Inc. 69 2 * Quality Distribution Inc. 187 2 * Omega Flex Inc. 168 2 Tredegar Corp. 112 2 Primoris Services Corp. 155 2 * Team Inc. 84 2 Heidrick & Struggles International Inc. 89 2 * Hill International Inc. 354 2 * Michael Baker Corp. 60 2 CDI Corp. 105 1 * GenCorp Inc. 230 1 SeaCube Container Leasing Ltd. 66 1 Ampco-Pittsburgh Corp. 50 1 * Builders FirstSource Inc. 226 1 Multi-Color Corp. 20  * PGT Inc. 187  Preformed Line Products Co. 6  American Woodmark Corp. 21  * Argan Inc. 42  Insteel Industries Inc. 30  Compx International Inc. 29  * M&F Worldwide Corp. 18  Met-Pro Corp. 30  Alamo Group Inc. 12  * Patriot Transportation Holding Inc. 9  * Hoku Corp. 48  Information Technology (28.0%) * Riverbed Technology Inc. 8,139 309 * TIBCO Software Inc. 10,103 284 * Rackspace Hosting Inc. 5,896 259 * VeriFone Systems Inc. 5,195 250 * Acme Packet Inc. 2,855 216 * Ariba Inc. 5,873 197 * Parametric Technology Corp. 7,077 165 Jack Henry & Associates Inc. 5,202 163 ADTRAN Inc. 3,790 162 * Netlogic Microsystems Inc. 3,818 146 * SuccessFactors Inc. 4,144 145 * Veeco Instruments Inc. 2,472 142 * Aruba Networks Inc. 5,007 142 * Finisar Corp. 5,465 131 * Fortinet Inc. 2,693 131 * GSI Commerce Inc. 4,426 129 * TriQuint Semiconductor Inc. 9,945 129 * Wright Express Corp. 2,366 128 * Cavium Networks Inc. 2,870 128 * Concur Technologies Inc. 2,454 123 * IPG Photonics Corp. 1,583 119 InterDigital Inc. 2,681 115 * Semtech Corp. 3,968 114 * Progress Software Corp. 4,091 111 * CommVault Systems Inc. 2,632 109 Plantronics Inc. 2,942 108 * Hittite Microwave Corp. 1,666 106 * Universal Display Corp. 2,169 104 * RF Micro Devices Inc. 16,364 103 * Lawson Software Inc. 8,460 94 * Ultimate Software Group Inc. 1,647 93 * Sapient Corp. 6,283 92 * Omnivision Technologies Inc. 2,592 92 * Taleo Corp. Class A 2,424 90 * Netgear Inc. 2,147 90 * SAVVIS Inc. 2,286 90 * Blackboard Inc. 2,081 90 MAXIMUS Inc. 1,066 89 * Plexus Corp. 2,313 86 * OpenTable Inc. 964 85 Blackbaud Inc. 2,732 77 * Quest Software Inc. 3,315 75 * MicroStrategy Inc. Class A 510 75 * TiVo Inc. 7,040 73 * ValueClick Inc. 3,863 70 * Cirrus Logic Inc. 4,215 69 Littelfuse Inc. 1,146 69 Cognex Corp. 1,916 68 * ACI Worldwide Inc. 2,073 67 * Aspen Technology Inc. 3,793 63 * Websense Inc. 2,477 62 * Diodes Inc. 2,067 60 * Coherent Inc. 1,062 60 * Blue Coat Systems Inc. 2,538 58 Anixter International Inc. 857 58 * Synaptics Inc. 2,065 58 * Acxiom Corp. 4,169 57 VirnetX Holding Corp. 2,150 56 * SolarWinds Inc. 2,270 56 Mantech International Corp. Class A 1,240 56 Power Integrations Inc. 1,504 55 * j2 Global Communications Inc. 1,909 55 * DG FastChannel Inc. 1,528 54 * Advent Software Inc. 1,923 54 * Bottomline Technologies Inc. 2,026 53 * Kulicke & Soffa Industries Inc. 4,275 52 * Sanmina-SCI Corp. 4,848 52 * Kenexa Corp. 1,606 51 * Ancestry.com Inc. 1,234 51 * Manhattan Associates Inc. 1,385 50 * DTS Inc. 1,061 49 * Integrated Device Technology Inc. 5,766 48 * DealerTrack Holdings Inc. 2,065 48 * Synchronoss Technologies Inc. 1,490 48 * Lattice Semiconductor Corp. 7,069 47 * Sourcefire Inc. 1,676 45 * Ceva Inc. 1,299 45 * STEC Inc. 2,484 44 NIC Inc. 3,405 44 * Tyler Technologies Inc. 1,738 44 * FARO Technologies Inc. 984 44 * Stratasys Inc. 1,251 44 Heartland Payment Systems Inc. 2,307 44 * Loral Space & Communications Inc. 658 44 * RightNow Technologies Inc. 1,321 44 * Netscout Systems Inc. 1,865 43 Syntel Inc. 803 43 * Microsemi Corp. 1,923 42 * Radiant Systems Inc. 2,015 42 * Applied Micro Circuits Corp. 3,991 42 * GT Solar International Inc. 3,306 42 * NetSuite Inc. 1,116 42 * Constant Contact Inc. 1,739 42 * Amkor Technology Inc. 6,397 41 * LogMeIn Inc. 918 40 * Mentor Graphics Corp. 2,960 40 * Ultratech Inc. 1,237 39 * Brightpoint Inc. 4,295 39 * comScore Inc. 1,382 39 * Quantum Corp. 12,518 38 MTS Systems Corp. 933 38 * Volterra Semiconductor Corp. 1,511 37 * Infinera Corp. 5,219 37 Pegasystems Inc. 987 37 * Ebix Inc. 1,845 37 Micrel Inc. 3,100 36 * Cardtronics Inc. 1,643 36 * Power-One Inc. 4,258 36 * Entropic Communications Inc. 3,964 35 * Monolithic Power Systems Inc. 1,972 34 * Sonus Networks Inc. 10,458 34 Forrester Research Inc. 890 34 MKS Instruments Inc. 1,274 34 * Ixia 2,098 33 * Viasat Inc. 736 33 * LivePerson Inc. 2,714 32 Opnet Technologies Inc. 810 32 * Interactive Intelligence Inc. 845 31 * Tessera Technologies Inc. 1,770 31 * ShoreTel Inc. 2,744 30 * Hypercom Corp. 2,810 30 * Unisys Corp. 1,052 29 * OSI Systems Inc. 735 29 * TeleTech Holdings Inc. 1,615 29 * Oclaro Inc. 3,011 29 * Rofin-Sinar Technologies Inc. 788 28 * LTX-Credence Corp. 2,985 28 * Magma Design Automation Inc. 4,026 28 * Vocus Inc. 1,021 28 * Maxwell Technologies Inc. 1,694 28 * Silicon Image Inc. 3,565 27 iGate Corp. 1,443 27 * Super Micro Computer Inc. 1,579 27 * Brooks Automation Inc. 2,326 26 * TNS Inc. 1,589 26 * Travelzoo Inc. 337 25 * FEI Co. 628 25 * MIPS Technologies Inc. Class A 3,055 24 Park Electrochemical Corp. 776 23 * Entegris Inc. 2,538 23 * Rubicon Technology Inc. 988 23 * ExlService Holdings Inc. 926 22 * Intermec Inc. 1,773 21 * Cymer Inc. 446 21 * KIT Digital Inc. 1,731 21 * Rudolph Technologies Inc. 1,786 21 * RealPage Inc. 711 21 * Advanced Energy Industries Inc. 1,398 21 * QLIK Technologies Inc. 623 21 * LoopNet Inc. 1,107 20 Cass Information Systems Inc. 513 20 * PROS Holdings Inc. 1,181 20 * Monotype Imaging Holdings Inc. 1,358 19 * Echelon Corp. 2,012 19 * TTM Technologies Inc. 1,137 19 * Move Inc. 9,506 19 * CSG Systems International Inc. 970 19 * Liquidity Services Inc. 863 18 * Nanometrics Inc. 1,139 18 * SMART Modular Technologies WWH Inc. 1,906 18 * Xyratex Ltd. 1,838 18 * NVE Corp. 287 18 * Checkpoint Systems Inc. 951 17 * Mindspeed Technologies Inc. 1,947 17 * Saba Software Inc. 1,707 17 * Arris Group Inc. 1,485 17 * Spansion Inc. Class A 833 17 * MoneyGram International Inc. 4,535 17 Comtech Telecommunications Corp. 596 17 * Cabot Microelectronics Corp. 325 16 * JDA Software Group Inc. 489 16 * VASCO Data Security International Inc. 1,328 16 * SS&C Technologies Holdings Inc. 808 16 Methode Electronics Inc. 1,315 16 * Dice Holdings Inc. 1,027 15 * Actuate Corp. 2,765 15 * Rogers Corp. 320 15 * Limelight Networks Inc. 2,610 15 * BroadSoft Inc. 370 15 * Immersion Corp. 1,713 15 * Ultra Clean Holdings 1,384 14 * Zix Corp. 3,588 14 * support.com Inc. 2,845 14 * Wave Systems Corp. Class A 4,882 13 * Calix Inc. 620 13 * Supertex Inc. 599 13 * Integrated Silicon Solution Inc. 1,415 13 * Accelrys Inc. 1,781 13 * IXYS Corp. 926 13 * DemandTec Inc. 1,256 12 * Newport Corp. 685 12 * Openwave Systems Inc. 5,112 12 Pulse Electronics Corp. 2,515 12 * Digimarc Corp. 411 12 * RealD Inc. 437 12 * Lionbridge Technologies Inc. 3,633 12 * MoSys Inc. 1,927 12 * Standard Microsystems Corp. 422 11 * IntraLinks Holdings Inc. 544 11 * Insight Enterprises Inc. 663 11 * Multi-Fineline Electronix Inc. 523 11 * Harmonic Inc. 1,414 11 * KVH Industries Inc. 926 11 * FSI International Inc. 2,346 10 American Software Inc. Class A 1,346 10 * Fabrinet 417 10 * Perficient Inc. 882 10 * Digital River Inc. 302 10 * Echo Global Logistics Inc. 649 10 * Anadigics Inc. 2,923 10 * QuinStreet Inc. 613 9 * Knot Inc. 923 9 Renaissance Learning Inc. 803 9 * Radisys Corp. 1,070 9 * NCI Inc. Class A 403 9 * Seachange International Inc. 805 9 * Virtusa Corp. 447 9 * Oplink Communications Inc. 486 9 * Rosetta Stone Inc. 639 9 * Global Cash Access Holdings Inc. 2,727 9 * PDF Solutions Inc. 1,378 9 * Smith Micro Software Inc. 1,632 9 * CACI International Inc. Class A 133 9 * Deltek Inc. 1,128 8 * Computer Task Group Inc. 609 8 * TeleNav Inc. 491 8 Stamps.com Inc. 643 8 * Kopin Corp. 1,527 8 * PLX Technology Inc. 2,258 8 * Microvision Inc. 6,251 8 DDi Corp. 807 7 * SRS Labs Inc. 719 7 United Online Inc. 1,142 7 * SRA International Inc. Class A 213 7 * Guidance Software Inc. 811 7 * Take-Two Interactive Software Inc. 396 7 * AXT Inc. 781 6 * Meru Networks Inc. 354 6 * THQ Inc. 1,533 6 * Intevac Inc. 525 6 CTS Corp. 603 6 * Inphi Corp. 307 6 * TeleCommunication Systems Inc. Class A 1,213 6 * Mattson Technology Inc. 3,535 6 * Cray Inc. 928 6 * Spectrum Control Inc. 294 6 * GSI Technology Inc. 836 6 * Benchmark Electronics Inc. 339 6 * Demand Media Inc. 365 6 * Hackett Group Inc. 1,089 5 * Comverge Inc. 1,534 5 * Envestnet Inc. 360 5 * Network Equipment Technologies Inc. 1,832 5 * Tekelec 551 5 * Extreme Networks 1,509 5 * Local.com Corp. 1,294 5 * SPS Commerce Inc. 288 5 * TechTarget Inc. 551 4 * Mediamind Technologies Inc. 252 4 * Viasystems Group Inc. 191 4 Daktronics Inc. 401 4 QAD Inc. Class A 390 4 * MaxLinear Inc. 455 4 * Convio Inc. 361 4 * Mercury Computer Systems Inc. 203 4 Cohu Inc. 275 4 * FalconStor Software Inc. 807 4 Richardson Electronics Ltd. 250 3 * Advanced Analogic Technologies Inc. 538 3 * NeoPhotonics Corp. 336 3 * Presstek Inc. 1,673 3 * BigBand Networks Inc. 1,412 3 * Digi International Inc. 248 3 * Electro Scientific Industries Inc. 156 3 * Infospace Inc. 280 3 * Sigma Designs Inc. 285 3 * Zoran Corp. 310 3 * Network Engines Inc. 2,196 3 * Motricity Inc. 261 2 * Zygo Corp. 163 2 * Silicon Graphics International Corp. 126 2 * ATMI Inc. 111 2 EPIQ Systems Inc. 140 2 Tessco Technologies Inc. 178 2 Keynote Systems Inc. 94 2 * Online Resources Corp. 557 2 * Tier Technologies Inc. Class B 369 2 * Anaren Inc. 100 2 * Pericom Semiconductor Corp. 180 2 * Exar Corp. 244 2 * EMS Technologies Inc. 49 1 * Globecomm Systems Inc. 75 1 * Energy Conversion Devices Inc. 700 1 * Novatel Wireless Inc. 99 1 * Axcelis Technologies Inc. 283 1 * Integral Systems Inc. 33  ModusLink Global Solutions Inc. 80  Bel Fuse Inc. Class B 18  * Stream Global Services Inc. 104  * Ikanos Communications Inc. 138  * Alpha & Omega Semiconductor Ltd. 15  * Agilysys Inc. 30  * Trident Microsystems Inc. 191  * ePlus Inc. 6  Materials (5.0%) * Solutia Inc. 7,399 185 * Allied Nevada Gold Corp. 4,565 169 * Rockwood Holdings Inc. 2,361 124 NewMarket Corp. 582 101 Globe Specialty Metals Inc. 3,738 85 Balchem Corp. 1,720 74 Olin Corp. 2,799 67 Silgan Holdings Inc. 1,479 66 Rock-Tenn Co. Class A 812 62 PolyOne Corp. 3,953 60 * Calgon Carbon Corp. 3,425 59 Schweitzer-Mauduit International Inc. 1,120 59 * Stillwater Mining Co. 2,858 58 AMCOL International Corp. 1,453 53 Koppers Holdings Inc. 1,253 50 * LSB Industries Inc. 1,044 49 * Molycorp Inc. 691 46 Worthington Industries Inc. 2,071 45 * US Gold Corp. 6,062 43 * Golden Star Resources Ltd. 15,720 42 Deltic Timber Corp. 655 38 * Clearwater Paper Corp. 518 36 * WR Grace & Co. 701 33 Stepan Co. 476 32 Arch Chemicals Inc. 834 30 * Ferro Corp. 2,300 30 * Jaguar Mining Inc. 5,125 28 * STR Holdings Inc. 1,740 28 * Omnova Solutions Inc. 2,721 26 Quaker Chemical Corp. 569 25 Zep Inc. 1,323 25 * Kraton Performance Polymers Inc. 582 22 * General Moly Inc. 4,208 21 Hawkins Inc. 439 19 * Senomyx Inc. 2,353 15 Innophos Holdings Inc. 332 15 * Noranda Aluminum Holding Corp. 828 12 * Thompson Creek Metals Co. Inc. 1,063 12 Neenah Paper Inc. 442 10 * Coeur d'Alene Mines Corp. 349 10 * RTI International Metals Inc. 243 9 * United States Lime & Minerals Inc. 159 6 * Spartech Corp. 875 6 Minerals Technologies Inc. 91 6 KMG Chemicals Inc. 319 6 * Metals USA Holdings Corp. 367 6 Haynes International Inc. 95 5 HB Fuller Co. 206 5 * Materion Corp. 96 4 * AEP Industries Inc. 112 3 * Verso Paper Corp. 896 3 Wausau Paper Corp. 401 3 A Schulman Inc. 100 3 NL Industries Inc. 130 2 * Graham Packaging Co. Inc. 80 2 * Horsehead Holding Corp. 135 2 * Landec Corp. 266 2 Telecommunication Services (1.2%) AboveNet Inc. 1,374 107 * Cogent Communications Group Inc. 2,736 43 * Global Crossing Ltd. 1,116 39 NTELOS Holdings Corp. 1,793 37 * Neutral Tandem Inc. 2,015 34 Shenandoah Telecommunications Co. 1,368 25 Alaska Communications Systems Group Inc. 2,717 25 * Cbeyond Inc. 1,635 24 * PAETEC Holding Corp. 5,242 23 Consolidated Communications Holdings Inc. 1,174 22 Atlantic Tele-Network Inc. 537 21 * Hughes Communications Inc. 338 20 * Vonage Holdings Corp. 2,793 13 USA Mobility Inc. 775 13 * Cincinnati Bell Inc. 3,471 11 * ICO Global Communications Holdings Ltd. 3,514 10 Utilities (0.1%) South Jersey Industries Inc. 321 18 * Cadiz Inc. 741 8 Otter Tail Corp. 123 3 * American DG Energy Inc. 866 1 30 Total Common Stocks (Cost $37,673) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $17) 0.155% 17,461 17 Total Investments (100.3%) (Cost $37,690) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) Securities with a market value of less than $500 are shown with a dash. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Russell 2000 Growth Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. At May 31, 2011, the cost of investment securities for tax purposes was $37,690,000. Net unrealized appreciation of investment securities for tax purposes was $2,742,000, consisting of unrealized gains of $3,309,000 on securities that had risen in value since their purchase and $567,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 3000 Index Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (11.3%) McDonald's Corp. 3,121 255 Walt Disney Co. 5,682 237 Comcast Corp. Class A 8,125 205 * Amazon.com Inc. 1,010 199 Home Depot Inc. 4,617 168 * Ford Motor Co. 10,595 158 News Corp. Class A 6,599 121 Time Warner Inc. 3,127 114 * DIRECTV Class A 2,231 112 Target Corp. 2,002 99 Lowe's Cos. Inc. 3,809 92 Viacom Inc. Class B 1,756 89 NIKE Inc. Class B 1,040 88 Starbucks Corp. 2,154 79 Johnson Controls Inc. 1,938 77 Time Warner Cable Inc. 975 75 Yum! Brands Inc. 1,351 75 * priceline.com Inc. 136 70 TJX Cos. Inc. 1,123 60 Coach Inc. 885 56 CBS Corp. Class B 1,972 55 Carnival Corp. 1,268 49 Kohl's Corp. 838 45 Thomson Reuters Corp. 1,084 42 * Las Vegas Sands Corp. 1,006 42 * Bed Bath & Beyond Inc. 725 39 McGraw-Hill Cos. Inc. 914 39 Omnicom Group Inc. 824 39 * Discovery Communications Inc. Class A 824 36 Staples Inc. 2,117 36 Macy's Inc. 1,222 35 Starwood Hotels & Resorts Worldwide Inc. 549 33 Wynn Resorts Ltd. 218 32 * Liberty Media Corp. - Interactive 1,728 31 Virgin Media Inc. 958 31 * Netflix Inc. 115 31 * Liberty Global Inc. Class A 684 31 Limited Brands Inc. 771 31 Best Buy Co. Inc. 941 30 Marriott International Inc. Class A 785 30 Ross Stores Inc. 353 29 Fortune Brands Inc. 440 29 Mattel Inc. 1,052 28 Tiffany & Co. 363 27 * Chipotle Mexican Grill Inc. Class A 92 27 * Sirius XM Radio Inc. 11,140 26 VF Corp. 254 25 Harley-Davidson Inc. 680 25 Genuine Parts Co. 459 25 * O'Reilly Automotive Inc. 397 24 * BorgWarner Inc. 324 24 * Dollar Tree Inc. 364 23 Cablevision Systems Corp. Class A 643 23 Nordstrom Inc. 481 23 Gap Inc. 1,158 22 JC Penney Co. Inc. 626 22 * AutoZone Inc. 72 21 Darden Restaurants Inc. 404 20 Polo Ralph Lauren Corp. Class A 161 20 Family Dollar Stores Inc. 362 20 Abercrombie & Fitch Co. 255 19 * CarMax Inc. 644 19 Autoliv Inc. 244 19 Whirlpool Corp. 218 18 * Liberty Media Corp. - Capital 200 18 Wyndham Worldwide Corp. 514 18 * DISH Network Corp. Class A 579 18 Interpublic Group of Cos. Inc. 1,396 17 Expedia Inc. 593 17 Hasbro Inc. 354 16 Lear Corp. 307 16 PetSmart Inc. 342 16 * Fossil Inc. 143 15 International Game Technology 862 15 Newell Rubbermaid Inc. 829 15 Advance Auto Parts Inc. 237 15 * Royal Caribbean Cruises Ltd. 377 15 * Apollo Group Inc. Class A 349 14 H&R Block Inc. 878 14 * MGM Resorts International 880 13 Scripps Networks Interactive Inc. Class A 260 13 Tractor Supply Co. 207 13 * TRW Automotive Holdings Corp. 226 13 * Tempur-Pedic International Inc. 197 13 * NVR Inc. 17 13 * Goodyear Tire & Rubber Co. 715 13 Tupperware Brands Corp. 183 12 Gentex Corp. 402 12 * Signet Jewelers Ltd. 252 12 Foot Locker Inc. 462 12 * Liberty Media Corp. - Starz 151 12 * GameStop Corp. Class A 406 11 Leggett & Platt Inc. 437 11 * Garmin Ltd. 331 11 * LKQ Corp. 421 11 Williams-Sonoma Inc. 277 11 Phillips-Van Heusen Corp. 164 11 * Mohawk Industries Inc. 162 11 * Urban Outfitters Inc. 346 11 * Panera Bread Co. Class A 84 11 * Dick's Sporting Goods Inc. 264 11 * Deckers Outdoor Corp. 112 10 Polaris Industries Inc. 91 10 Gannett Co. Inc. 702 10 DR Horton Inc. 820 10 DeVry Inc. 184 10 Harman International Industries Inc. 204 10 Jarden Corp. 271 10 * Toll Brothers Inc. 426 9 Lennar Corp. Class A 470 9 * Sears Holdings Corp. 124 9 Guess? Inc. 190 9 * Hanesbrands Inc. 282 9 Sotheby's 197 8 * Pulte Group Inc. 992 8 * Penn National Gaming Inc. 201 8 Service Corp. International 693 8 Chico's FAS Inc. 527 8 American Eagle Outfitters Inc. 577 8 * Dana Holding Corp. 412 7 * Big Lots Inc. 223 7 * Tenneco Inc. 176 7 * Warnaco Group Inc. 131 7 * Dollar General Corp. 206 7 Weight Watchers International Inc. 90 7 Brinker International Inc. 273 7 John Wiley & Sons Inc. Class A 132 7 * AutoNation Inc. 195 7 * Under Armour Inc. Class A 104 7 Rent-A-Center Inc. 195 6 * Bally Technologies Inc. 158 6 Washington Post Co. Class B 15 6 Aaron's Inc. 215 6 Dillard's Inc. Class A 105 6 * Ascena Retail Group Inc. 175 6 * Hyatt Hotels Corp. Class A 130 6 * CROCS Inc. 253 6 * Cheesecake Factory Inc. 180 6 Wolverine World Wide Inc. 146 6 Brunswick Corp. 261 6 * ITT Educational Services Inc. 82 6 * Carter's Inc. 175 6 * WMS Industries Inc. 172 5 Men's Wearhouse Inc. 156 5 * Ulta Salon Cosmetics & Fragrance Inc. 94 5 * Iconix Brand Group Inc. 213 5 * Vail Resorts Inc. 108 5 * DreamWorks Animation SKG Inc. Class A 218 5 * Coinstar Inc. 94 5 * Lamar Advertising Co. Class A 170 5 * Madison Square Garden Co. Class A 179 5 * Shutterfly Inc. 81 5 Wendy's/Arby's Group Inc. Class A 970 5 * Live Nation Entertainment Inc. 415 5 RadioShack Corp. 300 5 * Sally Beauty Holdings Inc. 278 5 * JOS A Bank Clothiers Inc. 81 5 * Life Time Fitness Inc. 124 5 * Saks Inc. 399 5 * Aeropostale Inc. 235 4 Pool Corp. 146 4 Cooper Tire & Rubber Co. 181 4 * ANN Inc. 155 4 Strayer Education Inc. 36 4 * Valassis Communications Inc. 147 4 Hillenbrand Inc. 183 4 * Steven Madden Ltd. 73 4 * HSN Inc. 115 4 Morningstar Inc. 66 4 * Childrens Place Retail Stores Inc. 78 4 * Timberland Co. Class A 116 4 * Pier 1 Imports Inc. 309 4 * DSW Inc. Class A 73 4 Cinemark Holdings Inc. 168 4 * Career Education Corp. 169 4 * Hibbett Sports Inc. 86 4 * Orient-Express Hotels Ltd. Class A 302 4 Finish Line Inc. Class A 151 4 Matthews International Corp. Class A 89 3 * Office Depot Inc. 812 3 * Jack in the Box Inc. 153 3 Meredith Corp. 107 3 * BJ's Restaurants Inc. 66 3 Arbitron Inc. 79 3 Cracker Barrel Old Country Store Inc. 71 3 Buckle Inc. 78 3 * Gaylord Entertainment Co. 103 3 * Buffalo Wild Wings Inc. 53 3 * Genesco Inc. 72 3 Thor Industries Inc. 100 3 Regal Entertainment Group Class A 237 3 * New York Times Co. Class A 400 3 Jones Group Inc. 257 3 MDC Holdings Inc. 111 3 * Helen of Troy Ltd. 91 3 Texas Roadhouse Inc. Class A 170 3 Choice Hotels International Inc. 82 3 * Cabela's Inc. 118 3 * 99 Cents Only Stores 140 3 * DineEquity Inc. 53 3 Monro Muffler Brake Inc. 88 3 Group 1 Automotive Inc. 73 3 Bob Evans Farms Inc. 90 3 National CineMedia Inc. 158 3 American Greetings Corp. Class A 117 3 KB Home 227 3 * Collective Brands Inc. 178 3 PF Chang's China Bistro Inc. 68 3 Penske Automotive Group Inc. 131 3 * Domino's Pizza Inc. 109 3 * Education Management Corp. 125 3 * K12 Inc. 76 3 * Eastman Kodak Co. 791 3 * Pinnacle Entertainment Inc. 180 3 * Select Comfort Corp. 160 3 Regis Corp. 170 3 International Speedway Corp. Class A 88 3 Ryland Group Inc. 134 2 CEC Entertainment Inc. 60 2 Barnes & Noble Inc. 124 2 * Central European Media Enterprises Ltd. Class A 111 2 * American Public Education Inc. 55 2 * Meritage Homes Corp. 95 2 * Capella Education Co. 49 2 Columbia Sportswear Co. 35 2 Cato Corp. Class A 84 2 * True Religion Apparel Inc. 75 2 * Steiner Leisure Ltd. 44 2 * Exide Technologies 223 2 PEP Boys-Manny Moe & Jack 154 2 * Modine Manufacturing Co. 137 2 * Belo Corp. Class A 268 2 * iRobot Corp. 63 2 * OfficeMax Inc. 250 2 Scholastic Corp. 76 2 * Sonic Corp. 180 2 * Ascent Media Corp. Class A 43 2 * American Axle & Manufacturing Holdings Inc. 177 2 * Papa John's International Inc. 61 2 * Ruby Tuesday Inc. 190 2 * Biglari Holdings Inc. 5 2 * Maidenform Brands Inc. 66 2 Stage Stores Inc. 109 2 * Vitamin Shoppe Inc. 48 2 * G-III Apparel Group Ltd. 45 2 * Vera Bradley Inc. 39 2 * Scientific Games Corp. Class A 191 2 * Blue Nile Inc. 37 2 * Peet's Coffee & Tea Inc. 36 2 * Zumiez Inc. 60 2 * Liz Claiborne Inc. 278 2 * Red Robin Gourmet Burgers Inc. 49 2 * Skechers U.S.A. Inc. Class A 102 2 Stewart Enterprises Inc. Class A 239 2 * Quiksilver Inc. 382 2 * Lumber Liquidators Holdings Inc. 66 2 * Clear Channel Outdoor Holdings Inc. Class A 120 2 Ameristar Casinos Inc. 79 2 * Shuffle Master Inc. 158 2 Ethan Allen Interiors Inc. 73 2 Fred's Inc. Class A 116 2 * La-Z-Boy Inc. 152 2 Oxford Industries Inc. 44 2 * Jakks Pacific Inc. 82 2 * Interval Leisure Group Inc. 118 2 Sonic Automotive Inc. Class A 118 2 Churchill Downs Inc. 35 2 * Pre-Paid Legal Services Inc. 23 2 Volcom Inc. 62 2 Drew Industries Inc. 57 2 * Boyd Gaming Corp. 159 2 Superior Industries International Inc. 68 2 * Rue21 Inc. 44 2 * Charming Shoppes Inc. 350 1 * Asbury Automotive Group Inc. 86 1 * Krispy Kreme Doughnuts Inc. 172 1 Sturm Ruger & Co. Inc. 65 1 * Tesla Motors Inc. 47 1 * Bridgepoint Education Inc. 60 1 * Knology Inc. 90 1 * Federal-Mogul Corp. 58 1 Brown Shoe Co. Inc. 129 1 * Dorman Products Inc. 35 1 * Wet Seal Inc. Class A 303 1 Lithia Motors Inc. Class A 72 1 Callaway Golf Co. 189 1 Sinclair Broadcast Group Inc. Class A 133 1 HOT Topic Inc. 164 1 * Warner Music Group Corp. 154 1 * Amerigon Inc. 76 1 * Standard Pacific Corp. 315 1 * AFC Enterprises Inc. 75 1 * Grand Canyon Education Inc. 93 1 * Denny's Corp. 292 1 * Lions Gate Entertainment Corp. 201 1 Universal Technical Institute Inc. 65 1 * California Pizza Kitchen Inc. 63 1 * Core-Mark Holding Co. Inc. 32 1 Nutrisystem Inc. 80 1 Express Inc. 53 1 Standard Motor Products Inc. 73 1 * Universal Electronics Inc. 43 1 * Perry Ellis International Inc. 35 1 * Talbots Inc. 219 1 * Drugstore.Com Inc. 269 1 * Libbey Inc. 64 1 * Corinthian Colleges Inc. 260 1 * Fuel Systems Solutions Inc. 40 1 * Winnebago Industries Inc. 87 1 * K-Swiss Inc. Class A 88 1 Harte-Hanks Inc. 115 1 * Beazer Homes USA Inc. 220 1 * EW Scripps Co. Class A 106 1 PetMed Express Inc. 70 1 * Stoneridge Inc. 58 1 * CKX Inc. 161 1 * M/I Homes Inc. 69 1 * Cavco Industries Inc. 20 1 * Furniture Brands International Inc. 180 1 Summit Hotel Properties Inc. 76 1 World Wrestling Entertainment Inc. Class A 82 1 * Journal Communications Inc. Class A 152 1 * America's Car-Mart Inc. 28 1 Marcus Corp. 75 1 * Citi Trends Inc. 47 1 Movado Group Inc. 45 1 * Shoe Carnival Inc. 27 1 Blyth Inc. 16 1 * hhgregg Inc. 47 1 Big 5 Sporting Goods Corp. 76 1 * Pacific Sunwear of California Inc. 225 1 * Rentrak Corp. 34 1 * Kirkland's Inc. 49 1 Bebe Stores Inc. 95 1 * Overstock.com Inc. 43 1 Christopher & Banks Corp. 104 1 * Smith & Wesson Holding Corp. 173 1 Lincoln Educational Services Corp. 41 1 Spartan Motors Inc. 125 1 Destination Maternity Corp. 29 1 * Global Sources Ltd. 51 1 Haverty Furniture Cos. Inc. 53 1 * McClatchy Co. Class A 195 1 Stein Mart Inc. 57 1 * Unifi Inc. 40 1 * Hovnanian Enterprises Inc. Class A 205 1 * MarineMax Inc. 64 1 * Arctic Cat Inc. 36 1 * Bravo Brio Restaurant Group Inc. 22 1 * Isle of Capri Casinos Inc. 54  * Entercom Communications Corp. Class A 48  * Dex One Corp. 170  * Fisher Communications Inc. 12  Mac-Gray Corp. 20  * Morgans Hotel Group Co. 36  * Casual Male Retail Group Inc. 68  Ambassadors Group Inc. 31  Speedway Motorsports Inc. 20  Weyco Group Inc. 12  * Body Central Corp. 11  * Tower International Inc. 15  * Ruth's Hospitality Group Inc. 48  * Leapfrog Enterprises Inc. 56  * West Marine Inc. 24  * Multimedia Games Holding Co. Inc. 44  * Tuesday Morning Corp. 48  * Systemax Inc. 16  * Martha Stewart Living Omnimedia Class A 44  Cherokee Inc. 12  * LIN TV Corp. Class A 48  CSS Industries Inc. 12  * Jamba Inc. 96  * McCormick & Schmick's Seafood Restaurants Inc. 24  Skyline Corp. 12  * Audiovox Corp. Class A 28  Bon-Ton Stores Inc. 20  * Archipelago Learning Inc. 20  * Gray Television Inc. 80  * New York & Co. Inc. 40  * Sealy Corp. 80  * O'Charleys Inc. 28  AH Belo Corp. Class A 28  * Steinway Musical Instruments Inc. 8  PRIMEDIA Inc. 28  * Coldwater Creek Inc. 100  * Build-A-Bear Workshop Inc. 28  * Carrols Restaurant Group Inc. 20  Lifetime Brands Inc. 16  * Media General Inc. Class A 36  Hooker Furniture Corp. 16  * Midas Inc. 24  * ReachLocal Inc. 8  * Entravision Communications Corp. Class A 80  * Red Lion Hotels Corp. 20  * Gordmans Stores Inc. 9  Winmark Corp. 4  * Kenneth Cole Productions Inc. Class A 12  * US Auto Parts Network Inc. 20  * Monarch Casino & Resort Inc. 16  * Conn's Inc. 24  * LodgeNet Interactive Corp. 40  * Cumulus Media Inc. Class A 36  RG Barry Corp. 12  * Culp Inc. 16  * Ballantyne Strong Inc. 24  * 1-800-Flowers.com Inc. Class A 44  * Delta Apparel Inc. 8  * Summer Infant Inc. 16  Gaiam Inc. Class A 25  * Johnson Outdoors Inc. Class A 8  * Caribou Coffee Co. Inc. 12  Outdoor Channel Holdings Inc. 20  Einstein Noah Restaurant Group Inc. 8  * Radio One Inc. 52  Lacrosse Footwear Inc. 8  * Carmike Cinemas Inc. 16  CPI Corp. 8  * Nexstar Broadcasting Group Inc. Class A 16  * Kid Brands Inc. 20  * Marine Products Corp. 16  Learning Tree International Inc. 10  * Cambium Learning Group Inc. 28  National American University Holdings Inc. 12  Shiloh Industries Inc. 8  * SuperMedia Inc. 20  * Lee Enterprises Inc. 72  * Bluegreen Corp. 24  * Crown Media Holdings Inc. Class A 40  * Orbitz Worldwide Inc. 32  Value Line Inc. 4  * Joe's Jeans Inc. 68  * American Apparel Inc. 53  * Westwood One Inc. 8  Books-A-Million Inc. 12  * Beasley Broadcasting Group Inc. Class A 8  * Vitacost.com Inc. 12  * Empire Resorts Inc. 40  * Princeton Review Inc. 32  Consumer Staples (9.3%) Procter & Gamble Co. 8,355 560 Coca-Cola Co. 6,111 408 Philip Morris International Inc. 5,373 386 PepsiCo Inc. 4,679 333 Wal-Mart Stores Inc. 5,622 310 Altria Group Inc. 6,015 169 Kraft Foods Inc. 4,633 162 CVS Caremark Corp. 3,930 152 Colgate-Palmolive Co. 1,415 124 Walgreen Co. 2,672 117 Costco Wholesale Corp. 1,270 105 Kimberly-Clark Corp. 1,139 78 General Mills Inc. 1,918 76 Archer-Daniels-Midland Co. 1,859 60 Sysco Corp. 1,715 55 HJ Heinz Co. 916 50 Lorillard Inc. 415 48 Kroger Co. 1,759 44 Kellogg Co. 748 43 Mead Johnson Nutrition Co. 593 40 Reynolds American Inc. 973 39 Avon Products Inc. 1,242 37 Sara Lee Corp. 1,697 33 Estee Lauder Cos. Inc. Class A 319 33 Bunge Ltd. 417 31 ConAgra Foods Inc. 1,181 30 * Green Mountain Coffee Roasters Inc. 344 28 Coca-Cola Enterprises Inc. 979 28 Clorox Co. 386 27 JM Smucker Co. 343 27 Dr Pepper Snapple Group Inc. 653 27 Safeway Inc. 1,063 26 Hershey Co. 444 25 Whole Foods Market Inc. 403 25 Brown-Forman Corp. Class B 304 22 Herbalife Ltd. 347 20 McCormick & Co. Inc. 379 19 Molson Coors Brewing Co. Class B 377 18 Campbell Soup Co. 499 17 Church & Dwight Co. Inc. 202 17 Tyson Foods Inc. Class A 851 16 * Energizer Holdings Inc. 202 16 * Ralcorp Holdings Inc. 159 14 * Hansen Natural Corp. 192 14 Corn Products International Inc. 217 12 Hormel Foods Corp. 407 12 * Constellation Brands Inc. Class A 540 12 * Smithfield Foods Inc. 405 9 * BJ's Wholesale Club Inc. 159 8 Flowers Foods Inc. 224 8 * Dean Foods Co. 535 7 SUPERVALU Inc. 625 6 * TreeHouse Foods Inc. 103 6 * United Natural Foods Inc. 143 6 * Darling International Inc. 311 6 Ruddick Corp. 130 6 Nu Skin Enterprises Inc. Class A 146 6 Diamond Foods Inc. 65 5 Casey's General Stores Inc. 111 5 * Hain Celestial Group Inc. 123 4 Lancaster Colony Corp. 58 4 Fresh Del Monte Produce Inc. 116 3 Universal Corp. 72 3 Sanderson Farms Inc. 67 3 * Central European Distribution Corp. 208 3 Vector Group Ltd. 134 3 B&G Foods Inc. Class A 139 3 Andersons Inc. 55 2 * Boston Beer Co. Inc. Class A 27 2 J&J Snack Foods Corp. 43 2 * Elizabeth Arden Inc. 72 2 Pricesmart Inc. 46 2 Tootsie Roll Industries Inc. 73 2 WD-40 Co. 50 2 * Chiquita Brands International Inc. 140 2 * Spectrum Brands Holdings Inc. 53 2 * Fresh Market Inc. 45 2 * Rite Aid Corp. 1,640 2 * Prestige Brands Holdings Inc. 124 2 * Heckmann Corp. 261 2 * Winn-Dixie Stores Inc. 165 2 * Star Scientific Inc. 279 1 * Dole Food Co. Inc. 107 1 Snyders-Lance Inc. 66 1 Nash Finch Co. 37 1 * Central Garden and Pet Co. Class A 137 1 Weis Markets Inc. 33 1 Spartan Stores Inc. 70 1 Cal-Maine Foods Inc. 43 1 * Pantry Inc. 69 1 * Smart Balance Inc. 225 1 Inter Parfums Inc. 53 1 * Medifast Inc. 42 1 * Alliance One International Inc. 271 1 Coca-Cola Bottling Co. Consolidated 13 1 Calavo Growers Inc. 38 1 * Seneca Foods Corp. Class A 30 1 Ingles Markets Inc. Class A 46 1 * Pilgrim's Pride Corp. 143 1 * USANA Health Sciences Inc. 21 1 * Synutra International Inc. 56 1 * Revlon Inc. Class A 31 1 Limoneira Co. 24 1 Imperial Sugar Co. 20  Village Super Market Inc. Class A 11  * Primo Water Corp. 20  National Beverage Corp. 20  * Nutraceutical International Corp. 16  Schiff Nutrition International Inc. 20  Oil-Dri Corp. of America 8  * Susser Holdings Corp. 12  * Nature's Sunshine Products Inc. 12  MGP Ingredients Inc. 19  Female Health Co. 28  Farmer Bros Co. 12  * John B Sanfilippo & Son Inc. 12  Griffin Land & Nurseries Inc. 4  * Harbinger Group Inc. 16  Alico Inc. 4  Arden Group Inc. 1  * Lifeway Foods Inc. 8  Bridgford Foods Corp. 4  Energy (11.8%) Exxon Mobil Corp. 14,785 1,234 Chevron Corp. 5,827 611 Schlumberger Ltd. 3,963 340 ConocoPhillips 4,100 300 Occidental Petroleum Corp. 2,357 254 Apache Corp. 1,104 138 Halliburton Co. 2,624 132 Anadarko Petroleum Corp. 1,428 114 Marathon Oil Corp. 2,048 111 Devon Energy Corp. 1,227 103 Baker Hughes Inc. 1,241 92 National Oilwell Varco Inc. 1,209 88 EOG Resources Inc. 773 84 Hess Corp. 863 68 Chesapeake Energy Corp. 1,882 59 Williams Cos. Inc. 1,694 53 Spectra Energy Corp. 1,879 52 Peabody Energy Corp. 779 48 Noble Energy Inc. 507 47 El Paso Corp. 2,212 47 Valero Energy Corp. 1,640 45 * Southwestern Energy Co. 1,004 44 * Weatherford International Ltd. 2,147 42 Murphy Oil Corp. 555 38 Fluor Corp. 518 36 * Cameron International Corp. 708 34 Consol Energy Inc. 654 34 * FMC Technologies Inc. 704 31 Pioneer Natural Resources Co. 335 31 * Newfield Exploration Co. 385 29 * Concho Resources Inc. 298 28 Range Resources Corp. 460 26 * Denbury Resources Inc. 1,153 25 Cimarex Energy Co. 242 23 EQT Corp. 427 23 * Nabors Industries Ltd. 823 23 * Petrohawk Energy Corp. 866 23 * Whiting Petroleum Corp. 339 23 QEP Resources Inc. 503 22 * Ultra Petroleum Corp. 438 21 * Alpha Natural Resources Inc. 347 19 Cabot Oil & Gas Corp. 301 18 Helmerich & Payne Inc. 273 17 * Plains Exploration & Production Co. 400 15 Diamond Offshore Drilling Inc. 200 15 * Rowan Cos. Inc. 366 15 * McDermott International Inc. 669 14 Sunoco Inc. 349 14 Arch Coal Inc. 471 14 Patterson-UTI Energy Inc. 445 14 Core Laboratories NV 127 13 * Oceaneering International Inc. 160 13 * Dresser-Rand Group Inc. 239 13 SM Energy Co. 181 12 * SandRidge Energy Inc. 1,059 12 * Oil States International Inc. 146 12 Southern Union Co. 367 11 * Brigham Exploration Co. 343 11 * Tesoro Corp. 416 10 * Forest Oil Corp. 325 10 Frontier Oil Corp. 311 9 EXCO Resources Inc. 433 9 * Superior Energy Services Inc. 231 9 Tidewater Inc. 153 8 CARBO Ceramics Inc. 55 8 Holly Corp. 132 8 Lufkin Industries Inc. 88 8 Berry Petroleum Co. Class A 147 8 * Rosetta Resources Inc. 156 8 * Complete Production Services Inc. 230 8 * Dril-Quip Inc. 101 8 * Energy XXI Bermuda Ltd. 217 7 World Fuel Services Corp. 202 7 * Atwood Oceanics Inc. 166 7 * Unit Corp. 118 7 * Key Energy Services Inc. 369 7 * Bill Barrett Corp. 137 6 * Continental Resources Inc. 92 6 SEACOR Holdings Inc. 61 6 * International Coal Group Inc. 387 6 * Helix Energy Solutions Group Inc. 309 5 * Patriot Coal Corp. 230 5 * McMoRan Exploration Co. 282 5 * Quicksilver Resources Inc. 348 5 Bristow Group Inc. 107 5 * Swift Energy Co. 124 5 * Oasis Petroleum Inc. 144 4 Teekay Corp. 125 4 * Comstock Resources Inc. 139 4 * Stone Energy Corp. 129 4 * Exterran Holdings Inc. 187 4 * Carrizo Oil & Gas Inc. 103 4 * ION Geophysical Corp. 375 4 * Kodiak Oil & Gas Corp. 524 4 Golar LNG Ltd. 108 3 RPC Inc. 129 3 Nordic American Tanker Shipping 139 3 * Northern Oil and Gas Inc. 160 3 * Cobalt International Energy Inc. 219 3 * Tetra Technologies Inc. 224 3 * Gulfmark Offshore Inc. 69 3 Frontline Ltd. 153 3 W&T Offshore Inc. 103 3 * Western Refining Inc. 151 3 * Petroleum Development Corp. 71 3 Ship Finance International Ltd. 132 3 * Newpark Resources Inc. 262 3 * ATP Oil & Gas Corp. 134 3 Apco Oil and Gas International Inc. 28 3 * Gulfport Energy Corp. 81 2 * Pioneer Drilling Co. 159 2 * James River Coal Co. 103 2 Contango Oil & Gas Co. 36 2 * Parker Drilling Co. 342 2 * Hercules Offshore Inc. 339 2 Overseas Shipholding Group Inc. 75 2 * Cloud Peak Energy Inc. 94 2 * Resolute Energy Corp. 114 2 Penn Virginia Corp. 135 2 * Cheniere Energy Inc. 168 2 * CVR Energy Inc. 89 2 * Clean Energy Fuels Corp. 133 2 * Global Industries Ltd. 298 2 * Hornbeck Offshore Services Inc. 69 2 * Basic Energy Services Inc. 68 2 * Tesco Corp. 89 2 * Cal Dive International Inc. 278 2 Targa Resources Corp. 48 2 * Goodrich Petroleum Corp. 73 2 Gulf Island Fabrication Inc. 43 1 * USEC Inc. 339 1 * Willbros Group Inc. 141 1 Crosstex Energy Inc. 123 1 * Energy Partners Ltd. 86 1 * Approach Resources Inc. 52 1 * Petroquest Energy Inc. 162 1 Knightsbridge Tankers Ltd. 61 1 * Clayton Williams Energy Inc. 17 1 * OYO Geospace Corp. 14 1 * BPZ Resources Inc. 287 1 * Rex Energy Corp. 95 1 * Georesources Inc. 50 1 * Harvest Natural Resources Inc. 100 1 * Matrix Service Co. 89 1 * Magnum Hunter Resources Corp. 163 1 * FX Energy Inc. 132 1 * Endeavour International Corp. 79 1 Houston American Energy Corp. 60 1 * Vaalco Energy Inc. 149 1 * Vantage Drilling Co. 510 1 * TransAtlantic Petroleum Ltd. 433 1 * Abraxas Petroleum Corp. 218 1 * PHI Inc. 45 1 * Dawson Geophysical Co. 26 1 Teekay Tankers Ltd. Class A 97 1 * Venoco Inc. 60 1 * GMX Resources Inc. 154 1 * Warren Resources Inc. 209 1 * Rentech Inc. 753 1 * Callon Petroleum Co. 107 1 DHT Holdings Inc. 186 1 * Green Plains Renewable Energy Inc. 70 1 * Gastar Exploration Ltd. 205 1 * Natural Gas Services Group Inc. 36 1 Panhandle Oil and Gas Inc. Class A 21 1 * Uranium Energy Corp. 179 1 * Scorpio Tankers Inc. 50 1 General Maritime Corp. 298 1 * Solazyme Inc. 20  * Union Drilling Inc. 43  Delek US Holdings Inc. 23  * Amyris Inc. 11  * Gevo Inc. 15  * RigNet Inc. 15  * Delta Petroleum Corp. 301  * Global Geophysical Services Inc. 12  * Syntroleum Corp. 112  * REX American Resources Corp. 12  * Miller Energy Resources Inc. 34  * Evolution Petroleum Corp. 24  * L&L Energy Inc. 31  * RAM Energy Resources Inc. 92  Alon USA Energy Inc. 12  * CAMAC Energy Inc. 80  Hallador Energy Co. 8  * Isramco Inc. 1  * Atlas Energy Inc. Escrow 199  Financials (15.7%) JPMorgan Chase & Co. 11,542 499 Wells Fargo & Co. 14,117 401 * Berkshire Hathaway Inc. Class B 5,018 397 Bank of America Corp. 29,105 342 Citigroup Inc. 6,137 253 Goldman Sachs Group Inc. 1,487 209 American Express Co. 3,028 156 US Bancorp 5,536 142 Morgan Stanley 4,379 106 Simon Property Group Inc. 847 100 Bank of New York Mellon Corp. 3,502 98 PNC Financial Services Group Inc. 1,520 95 MetLife Inc. 2,015 89 Prudential Financial Inc. 1,342 86 Travelers Cos. Inc. 1,256 78 Capital One Financial Corp. 1,320 72 ACE Ltd. 982 68 State Street Corp. 1,450 66 Aflac Inc. 1,357 65 Chubb Corp. 884 58 Franklin Resources Inc. 429 56 BlackRock Inc. 270 56 BB&T Corp. 2,007 55 CME Group Inc. 189 54 Charles Schwab Corp. 2,870 52 Equity Residential 820 51 AON Corp. 953 50 Allstate Corp. 1,560 49 Marsh & McLennan Cos. Inc. 1,570 48 Public Storage 406 48 T Rowe Price Group Inc. 752 48 Vornado Realty Trust 468 46 HCP Inc. 1,160 44 SunTrust Banks Inc. 1,555 44 Boston Properties Inc. 403 44 Ameriprise Financial Inc. 702 43 Progressive Corp. 1,945 42 Annaly Capital Management Inc. 2,301 42 Loews Corp. 913 38 Discover Financial Services 1,577 38 Fifth Third Bancorp 2,662 35 Hartford Financial Services Group Inc. 1,288 34 Northern Trust Corp. 701 34 AvalonBay Communities Inc. 254 34 Host Hotels & Resorts Inc. 1,909 34 Invesco Ltd. 1,358 34 Weyerhaeuser Co. 1,552 33 Ventas Inc. 546 31 Principal Financial Group Inc. 925 29 NYSE Euronext 755 27 Health Care REIT Inc. 513 27 ProLogis 1,643 27 * SLM Corp. 1,523 26 Lincoln National Corp. 874 26 Regions Financial Corp. 3,630 26 * CIT Group Inc. 577 26 * IntercontinentalExchange Inc. 212 26 Moody's Corp. 594 24 Unum Group 894 24 KeyCorp 2,748 23 Kimco Realty Corp. 1,168 23 XL Group plc Class A 929 22 SL Green Realty Corp. 241 22 * CB Richard Ellis Group Inc. Class A 819 22 New York Community Bancorp Inc. 1,254 20 Macerich Co. 372 20 Leucadia National Corp. 558 20 M&T Bank Corp. 222 20 General Growth Properties Inc. 1,177 19 Plum Creek Timber Co. Inc. 468 19 Comerica Inc. 506 18 AMB Property Corp. 481 18 Digital Realty Trust Inc. 264 16 Huntington Bancshares Inc. 2,467 16 Nationwide Health Properties Inc. 366 16 Federal Realty Investment Trust 178 16 * Genworth Financial Inc. Class A 1,401 16 * Affiliated Managers Group Inc. 147 16 Rayonier Inc. 232 15 Legg Mason Inc. 441 15 Alexandria Real Estate Equities Inc. 180 15 Torchmark Corp. 224 15 PartnerRe Ltd. 195 15 TD Ameritrade Holding Corp. 663 14 Everest Re Group Ltd. 160 14 UDR Inc. 525 14 People's United Financial Inc. 1,010 13 Reinsurance Group of America Inc. Class A 212 13 * Arch Capital Group Ltd. 396 13 Camden Property Trust 203 13 Realty Income Corp. 367 13 * E*Trade Financial Corp. 812 13 Zions Bancorporation 538 13 Essex Property Trust Inc. 93 13 First Niagara Financial Group Inc. 894 13 Cincinnati Financial Corp. 416 13 Marshall & Ilsley Corp. 1,551 12 Hudson City Bancorp Inc. 1,345 12 * MSCI Inc. Class A 319 12 Liberty Property Trust 333 12 * Markel Corp. 29 12 Jones Lang LaSalle Inc. 122 12 WR Berkley Corp. 354 12 Chimera Investment Corp. 2,969 12 Axis Capital Holdings Ltd. 347 11 HCC Insurance Holdings Inc. 339 11 Duke Realty Corp. 740 11 Regency Centers Corp. 240 11 BRE Properties Inc. 217 11 American Capital Agency Corp. 361 11 Eaton Vance Corp. 347 11 Fidelity National Financial Inc. Class A 676 11 RenaissanceRe Holdings Ltd. 149 11 Assurant Inc. 288 11 Lazard Ltd. Class A 271 11 Raymond James Financial Inc. 292 10 SEI Investments Co. 441 10 Senior Housing Properties Trust 418 10 Ares Capital Corp. 592 10 * American Capital Ltd. 1,000 10 Waddell & Reed Financial Inc. Class A 254 10 American International Group Inc. 344 10 Taubman Centers Inc. 161 10 Commerce Bancshares Inc. 224 10 Old Republic International Corp. 762 9 Weingarten Realty Investors 354 9 Assured Guaranty Ltd. 542 9 Apartment Investment & Management Co. 345 9 Arthur J Gallagher & Co. 319 9 Hospitality Properties Trust 364 9 Cullen/Frost Bankers Inc. 154 9 Mack-Cali Realty Corp. 253 9 Transatlantic Holdings Inc. 189 9 Brown & Brown Inc. 333 9 East West Bancorp Inc. 436 9 * Popular Inc. 3,012 9 * NASDAQ OMX Group Inc. 337 9 White Mountains Insurance Group Ltd. 21 9 Developers Diversified Realty Corp. 588 9 American Financial Group Inc. 234 8 MFA Financial Inc. 1,001 8 First Horizon National Corp. 776 8 Jefferies Group Inc. 368 8 BioMed Realty Trust Inc. 386 8 CBL & Associates Properties Inc. 407 8 City National Corp. 135 8 Douglas Emmett Inc. 361 8 Highwoods Properties Inc. 210 8 * SVB Financial Group 124 7 * Forest City Enterprises Inc. Class A 379 7 Associated Banc-Corp 510 7 Mid-America Apartment Communities Inc. 104 7 Kilroy Realty Corp. 169 7 * Signature Bank 122 7 Corporate Office Properties Trust 196 7 TCF Financial Corp. 460 7 Home Properties Inc. 111 7 American Campus Communities Inc. 194 7 Bank of Hawaii Corp. 143 7 Valley National Bancorp 497 7 Federated Investors Inc. Class B 262 7 Entertainment Properties Trust 138 7 * Allied World Assurance Co. Holdings Ltd. 110 7 * Alleghany Corp. 20 7 * Howard Hughes Corp. 87 7 Tanger Factory Outlet Centers 238 7 Washington Real Estate Investment Trust 189 7 Fulton Financial Corp. 585 7 Apollo Investment Corp. 571 7 * ProAssurance Corp. 91 6 National Retail Properties Inc. 245 6 Omega Healthcare Investors Inc. 290 6 Hatteras Financial Corp. 211 6 CapitalSource Inc. 950 6 LaSalle Hotel Properties 219 6 Protective Life Corp. 252 6 * Stifel Financial Corp. 151 6 Post Properties Inc. 144 6 StanCorp Financial Group Inc. 140 6 Prosperity Bancshares Inc. 138 6 Validus Holdings Ltd. 186 6 * St. Joe Co. 273 6 Starwood Property Trust Inc. 271 6 Erie Indemnity Co. Class A 82 6 DiamondRock Hospitality Co. 488 6 Janus Capital Group Inc. 542 6 Extra Space Storage Inc. 257 6 Alterra Capital Holdings Ltd. 244 6 CommonWealth REIT 212 6 Synovus Financial Corp. 2,306 5 Aspen Insurance Holdings Ltd. 203 5 Hanover Insurance Group Inc. 132 5 Washington Federal Inc. 332 5 FirstMerit Corp. 318 5 * CNO Financial Group Inc. 654 5 Brandywine Realty Trust 387 5 First American Financial Corp. 306 5 Greenhill & Co. Inc. 87 5 Colonial Properties Trust 229 5 * MGIC Investment Corp. 592 5 Invesco Mortgage Capital Inc. 207 5 Iberiabank Corp. 80 5 Equity Lifestyle Properties Inc. 78 5 Cash America International Inc. 88 5 Trustmark Corp. 189 5 Unitrin Inc. 151 5 * Ezcorp Inc. Class A 137 5 * Portfolio Recovery Associates Inc. 51 4 Westamerica Bancorporation 87 4 Webster Financial Corp. 209 4 Potlatch Corp. 118 4 DCT Industrial Trust Inc. 730 4 Healthcare Realty Trust Inc. 187 4 Northwest Bancshares Inc. 326 4 Delphi Financial Group Inc. 140 4 Medical Properties Trust Inc. 328 4 Umpqua Holdings Corp. 338 4 UMB Financial Corp. 94 4 * MBIA Inc. 452 4 Endurance Specialty Holdings Ltd. 97 4 BOK Financial Corp. 74 4 Whitney Holding Corp. 285 4 Cathay General Bancorp 231 4 EastGroup Properties Inc. 80 4 FNB Corp. 355 4 * First Cash Financial Services Inc. 89 4 Astoria Financial Corp. 254 4 Platinum Underwriters Holdings Ltd. 106 4 Redwood Trust Inc. 230 4 * Sunstone Hotel Investors Inc. 348 4 * PHH Corp. 165 3 * Knight Capital Group Inc. Class A 280 3 National Health Investors Inc. 73 3 Sovran Self Storage Inc. 81 3 Montpelier Re Holdings Ltd. 180 3 * World Acceptance Corp. 50 3 Mercury General Corp. 80 3 Susquehanna Bancshares Inc. 382 3 RLI Corp. 55 3 Wintrust Financial Corp. 102 3 Prospect Capital Corp. 282 3 First Financial Bankshares Inc. 62 3 Hancock Holding Co. 101 3 PS Business Parks Inc. 56 3 DuPont Fabros Technology Inc. 122 3 Piedmont Office Realty Trust Inc. Class A 154 3 BancorpSouth Inc. 246 3 MB Financial Inc. 158 3 U-Store-It Trust 278 3 First Citizens BancShares Inc. Class A 16 3 Glimcher Realty Trust 295 3 Glacier Bancorp Inc. 212 3 Pebblebrook Hotel Trust 137 3 Old National Bancorp 275 3 Lexington Realty Trust 311 3 * Kindred Healthcare Inc. 117 3 * First Industrial Realty Trust Inc. 226 3 Pennsylvania Real Estate Investment Trust 164 3 National Penn Bancshares Inc. 372 3 * Dollar Financial Corp. 123 3 Franklin Street Properties Corp. 204 3 * Strategic Hotels & Resorts Inc. 417 3 United Bankshares Inc. 115 3 Capstead Mortgage Corp. 208 3 First Financial Bancorp 172 3 Alexander's Inc. 7 3 * Texas Capital Bancshares Inc. 109 3 * Ocwen Financial Corp. 226 3 International Bancshares Corp. 158 3 First Midwest Bancorp Inc. 219 3 Tower Group Inc. 110 3 * MF Global Holdings Ltd. 341 3 Selective Insurance Group Inc. 158 3 Cypress Sharpridge Investments Inc. 201 3 Community Bank System Inc. 102 3 Anworth Mortgage Asset Corp. 350 3 Provident Financial Services Inc. 177 3 PrivateBancorp Inc. Class A 154 3 CNA Financial Corp. 82 3 Park National Corp. 37 3 First Potomac Realty Trust 147 2 Acadia Realty Trust 119 2 * TFS Financial Corp. 238 2 CVB Financial Corp. 271 2 Cousins Properties Inc. 273 2 Hersha Hospitality Trust Class A 397 2 Fifth Street Finance Corp. 193 2 * iStar Financial Inc. 275 2 LTC Properties Inc. 80 2 Equity One Inc. 118 2 Sterling Bancshares Inc. 270 2 optionsXpress Holdings Inc. 125 2 Investors Real Estate Trust 236 2 Sun Communities Inc. 57 2 NBT Bancorp Inc. 102 2 * FelCor Lodging Trust Inc. 360 2 American Equity Investment Life Holding Co. 172 2 KBW Inc. 105 2 * Greenlight Capital Re Ltd. Class A 85 2 Associated Estates Realty Corp. 132 2 Argo Group International Holdings Ltd. 75 2 Government Properties Income Trust 82 2 Two Harbors Investment Corp. 200 2 * Enstar Group Ltd. 21 2 * Investors Bancorp Inc. 142 2 Columbia Banking System Inc. 118 2 Inland Real Estate Corp. 232 2 American Assets Trust Inc. 94 2 BlackRock Kelso Capital Corp. 211 2 * Pico Holdings Inc. 70 2 Employers Holdings Inc. 124 2 Oritani Financial Corp. 164 2 * Forestar Group Inc. 108 2 * Investment Technology Group Inc. 130 2 Infinity Property & Casualty Corp. 37 2 MarketAxess Holdings Inc. 82 2 Horace Mann Educators Corp. 120 2 Radian Group Inc. 392 2 Wesco Financial Corp. 5 2 PacWest Bancorp 91 2 Ashford Hospitality Trust Inc. 134 2 Independent Bank Corp. 64 2 Interactive Brokers Group Inc. 108 2 Education Realty Trust Inc. 213 2 Bank of the Ozarks Inc. 38 2 * LPL Investment Holdings Inc. 51 2 Compass Diversified Holdings 116 2 First Commonwealth Financial Corp. 309 2 Colony Financial Inc. 95 2 Nelnet Inc. Class A 79 2 * Navigators Group Inc. 36 2 Evercore Partners Inc. Class A 46 2 American National Insurance Co. 21 2 CreXus Investment Corp. 148 2 Safety Insurance Group Inc. 37 2 Getty Realty Corp. 64 2 Oriental Financial Group Inc. 134 2 * National Financial Partners Corp. 123 2 Cohen & Steers Inc. 52 2 Capitol Federal Financial Inc. 133 2 Meadowbrook Insurance Group Inc. 159 2 Home Bancshares Inc. 65 2 * Pinnacle Financial Partners Inc. 100 2 MCG Capital Corp. 225 2 Primerica Inc. 72 2 * Piper Jaffray Cos. 46 2 * Encore Capital Group Inc. 46 2 Brookline Bancorp Inc. 174 2 Universal Health Realty Income Trust 35 2 Amtrust Financial Services Inc. 66 2 Ramco-Gershenson Properties Trust 113 1 City Holding Co. 46 1 Banco Latinoamericano de Comercio Exterior SA 81 1 Boston Private Financial Holdings Inc. 220 1 * Tejon Ranch Co. 39 1 Chemical Financial Corp. 73 1 * Western Alliance Bancorp 193 1 * AMERISAFE Inc. 61 1 * Internet Capital Group Inc. 108 1 BGC Partners Inc. Class A 169 1 * TradeStation Group Inc. 142 1 Symetra Financial Corp. 103 1 * CNA Surety Corp. 52 1 PennyMac Mortgage Investment Trust 80 1 Maiden Holdings Ltd. 145 1 * Credit Acceptance Corp. 17 1 S&T Bancorp Inc. 73 1 Retail Opportunity Investments Corp. 124 1 Sandy Spring Bancorp Inc. 72 1 WesBanco Inc. 68 1 PennantPark Investment Corp. 108 1 Trustco Bank Corp. NY 226 1 Simmons First National Corp. Class A 51 1 Walter Investment Management Corp. 76 1 Flagstone Reinsurance Holdings SA 150 1 Chesapeake Lodging Trust 73 1 * FPIC Insurance Group Inc. 31 1 United Fire & Casualty Co. 67 1 Campus Crest Communities Inc. 99 1 Urstadt Biddle Properties Inc. Class A 66 1 Sabra Healthcare REIT Inc. 72 1 Flushing Financial Corp. 93 1 FBL Financial Group Inc. Class A 39 1 SCBT Financial Corp. 39 1 Hercules Technology Growth Capital Inc. 111 1 First Financial Corp. 37 1 Parkway Properties Inc. 65 1 Duff & Phelps Corp. Class A 81 1 * Safeguard Scientifics Inc. 61 1 Lakeland Financial Corp. 52 1 * Citizens Republic Bancorp Inc. 1,336 1 * Global Indemnity plc 50 1 Community Trust Bancorp Inc. 42 1 * Hilltop Holdings Inc. 117 1 Washington Trust Bancorp Inc. 49 1 Artio Global Investors Inc. Class A 82 1 Dime Community Bancshares Inc. 80 1 Harleysville Group Inc. 35 1 Renasant Corp. 74 1 CBOE Holdings Inc. 42 1 Danvers Bancorp Inc. 49 1 * Financial Engines Inc. 44 1 OneBeacon Insurance Group Ltd. Class A 73 1 Provident New York Bancorp 118 1 * HFF Inc. Class A 66 1 1st Source Corp. 51 1 National Western Life Insurance Co. Class A 7 1 GAMCO Investors Inc. 23 1 Southside Bancshares Inc. 52 1 * West Coast Bancorp 60 1 * eHealth Inc. 79 1 Cardinal Financial Corp. 94 1 Berkshire Hills Bancorp Inc. 47 1 * Newcastle Investment Corp. 189 1 * Intl. FCStone Inc. 40 1 Advance America Cash Advance Centers Inc. 167 1 TowneBank 74 1 MVC Capital Inc. 76 1 Resource Capital Corp. 151 1 Coresite Realty Corp. 57 1 SY Bancorp Inc. 41 1 First Busey Corp. 197 1 Bancfirst Corp. 25 1 * Virtus Investment Partners Inc. 18 1 Oppenheimer Holdings Inc. Class A 35 1 NorthStar Realty Finance Corp. 227 1 United Financial Bancorp Inc. 61 1 Main Street Capital Corp. 52 1 Univest Corp. of Pennsylvania 57 1 Tompkins Financial Corp. 25 1 TICC Capital Corp. 94 1 Triangle Capital Corp. 50 1 * Nara Bancorp Inc. 113 1 * Beneficial Mutual Bancorp Inc. 113 1 Northfield Bancorp Inc. 67 1 CapLease Inc. 185 1 Winthrop Realty Trust 77 1 Calamos Asset Management Inc. Class A 63 1 Hudson Valley Holding Corp. 43 1 Capital Southwest Corp. 10 1 * Bancorp Inc. 92 1 Territorial Bancorp Inc. 46 1 Cogdell Spencer Inc. 154 1 * Kennedy-Wilson Holdings Inc. 80 1 Saul Centers Inc. 23 1 Sterling Bancorp 96 1 Apollo Commercial Real Estate Finance Inc. 56 1 * Phoenix Cos. Inc. 384 1 GFI Group Inc. 201 1 * NewStar Financial Inc. 93 1 * Citizens Inc. 131 1 Kite Realty Group Trust 181 1 Westfield Financial Inc. 106 1 Cedar Shopping Centers Inc. 168 1 Camden National Corp. 27 1 Dynex Capital Inc. 89 1 StellarOne Corp. 70 1 German American Bancorp Inc. 48 1 Abington Bancorp Inc. 74 1 * Southwest Bancorp Inc. 67 1 * Ameris Bancorp 90 1 WSFS Financial Corp. 20 1 First Merchants Corp. 97 1 * Center Financial Corp. 123 1 Trico Bancshares 54 1 Westwood Holdings Group Inc. 22 1 * Eagle Bancorp Inc. 63 1 * Netspend Holdings Inc. 95 1 Chatham Lodging Trust 45 1 Tower Bancorp Inc. 35 1 Great Southern Bancorp Inc. 39 1 Heartland Financial USA Inc. 50 1 Arrow Financial Corp. 29 1 Monmouth Real Estate Investment Corp. Class A 82 1 RAIT Financial Trust 329 1 State Auto Financial Corp. 42 1 * Green Dot Corp. Class A 18 1 Hudson Pacific Properties Inc. 43 1 Financial Institutions Inc. 41 1 Union First Market Bankshares Corp. 52 1 First Community Bancshares Inc. 45 1 FXCM Inc. Class A 66 1 Lakeland Bancorp Inc. 63 1 SeaBright Holdings Inc. 64 1 Epoch Holding Corp. 38 1 Presidential Life Corp. 60 1 Gladstone Capital Corp. 62 1 * PMI Group Inc. 421 1 Enterprise Financial Services Corp. 43 1 CoBiz Financial Inc. 94 1 Republic Bancorp Inc. Class A 29 1 Bank of Marin Bancorp 16 1 Washington Banking Co. 44 1 Kayne Anderson Energy Development Co. 30 1 OceanFirst Financial Corp. 42 1 * American Safety Insurance Holdings Ltd. 30 1 Heritage Financial Corp. 41 1 * United Community Banks Inc. 252 1 Baldwin & Lyons Inc. 24 1 Gladstone Commercial Corp. 28 1 National Bankshares Inc. 21 1 First Bancorp 44 1 * Imperial Holdings Inc. 51 1 Citizens & Northern Corp. 36 1 NGP Capital Resources Co. 63 1 One Liberty Properties Inc. 31 1 * 1st United Bancorp Inc. 77  * Walker & Dunlop Inc. 31  * Solar Senior Capital Ltd. 23  Medley Capital Corp. 33  Crawford & Co. Class B 50  State Bancorp Inc. 28  Agree Realty Corp. 16  Arlington Asset Investment Corp. Class A 12  Bryn Mawr Bank Corp. 16  First of Long Island Corp. 12  Diamond Hill Investment Group Inc. 4  Orrstown Financial Services Inc. 12  ViewPoint Financial Group 24  SWS Group Inc. 48  Home Federal Bancorp Inc. 28  * FBR Capital Markets Corp. 85  Federal Agricultural Mortgage Corp. 16  Bancorp Rhode Island Inc. 7  Bank Mutual Corp. 74  Stewart Information Services Corp. 28  * Harris & Harris Group Inc. 51  Excel Trust Inc. 24  Centerstate Banks Inc. 41  * OmniAmerican Bancorp Inc. 20  * Gleacher & Co. Inc. 128  * Avatar Holdings Inc. 16  First Interstate Bancsystem Inc. 20  Penns Woods Bancorp Inc. 8  Donegal Group Inc. Class A 20  First Financial Holdings Inc. 28  CNB Financial Corp. 20  Terreno Realty Corp. 16  BankFinancial Corp. 32  Gladstone Investment Corp. 36  Pacific Continental Corp. 29  Bridge Bancorp Inc. 12  * Edelman Financial Group Inc. 33  ESSA Bancorp Inc. 22  National Interstate Corp. 12  * Metro Bancorp Inc. 22  * Cowen Group Inc. Class A 60  MainSource Financial Group Inc. 32  Suffolk Bancorp 16  * LaBranche & Co. Inc. 60  Consolidated-Tomoka Land Co. 8  Kansas City Life Insurance Co. 8  Alliance Financial Corp. 8  First Bancorp Inc. 16  Mission West Properties Inc. 28  Medallion Financial Corp. 24  Kearny Financial Corp. 24  * MPG Office Trust Inc. 79  THL Credit Inc. 16  Capital City Bank Group Inc. 20  * Meridian Interstate Bancorp Inc. 16  Sierra Bancorp 19  Ames National Corp. 12  ESB Financial Corp. 18  Peapack Gladstone Financial Corp. 16  * Ladenburg Thalmann Financial Services Inc. 148  Golub Capital BDC Inc. 13  * Virginia Commerce Bancorp Inc. 35  Merchants Bancshares Inc. 8  * Hanmi Financial Corp. 167  Peoples Bancorp Inc. 16  Solar Capital Ltd. 8  West Bancorporation Inc. 24  * Thomas Properties Group Inc. 56  * BofI Holding Inc. 12  * Home Bancorp Inc. 12  American National Bankshares Inc. 9  Clifton Savings Bancorp Inc. 16  Rockville Financial Inc. 18  UMH Properties Inc. 17  JMP Group Inc. 24  Midsouth Bancorp Inc. 12  MidWestOne Financial Group Inc. 12  * First Marblehead Corp. 91  * Gain Capital Holdings Inc. 27  * Marlin Business Services Corp. 13  * Fortegra Financial Corp. 17  EMC Insurance Group Inc. 8  * Taylor Capital Group Inc. 16  Universal Insurance Holdings Inc. 28  * First BanCorp 29  * Encore Bancshares Inc. 12  * Hallmark Financial Services 20  * Flagstar Bancorp Inc. 100  * Primus Guaranty Ltd. 28  Roma Financial Corp. 12  Asta Funding Inc. 16  * Penson Worldwide Inc. 32  Fox Chase Bancorp Inc. 8  Century Bancorp Inc. Class A 4  * Wilshire Bancorp Inc. 32  * Asset Acceptance Capital Corp. 24  Life Partners Holdings Inc. 16  * Doral Financial Corp. 35  Pzena Investment Management Inc. Class A 12  California First National Bancorp 4  Heritage Financial Group Inc. 5  * CompuCredit Holdings Corp. 15  * Green Bankshares Inc. 20  First South Bancorp Inc. 12  Kaiser Federal Financial Group Inc. 4  * NASB Financial Inc. 4  Porter Bancorp Inc. 8  * Rodman & Renshaw Capital Group Inc. 25  * Waterstone Financial Inc. 12  Health Care (11.7%) Johnson & Johnson 8,001 538 Pfizer Inc. 23,400 502 Merck & Co. Inc. 9,046 332 Abbott Laboratories 4,478 234 * Amgen Inc. 2,766 167 UnitedHealth Group Inc. 3,112 152 Bristol-Myers Squibb Co. 4,966 143 Medtronic Inc. 3,181 129 Eli Lilly & Co. 2,936 113 Baxter International Inc. 1,720 102 * Gilead Sciences Inc. 2,296 96 * Express Scripts Inc. 1,584 94 WellPoint Inc. 1,086 85 * Celgene Corp. 1,337 81 Covidien plc 1,449 80 Allergan Inc. 880 73 * Thermo Fisher Scientific Inc. 1,107 72 * Medco Health Solutions Inc. 1,170 70 * Biogen Idec Inc. 701 66 McKesson Corp. 734 63 Stryker Corp. 913 57 Becton Dickinson and Co. 641 56 * Agilent Technologies Inc. 1,010 50 St. Jude Medical Inc. 958 49 Aetna Inc. 1,100 48 Cardinal Health Inc. 1,050 48 CIGNA Corp. 802 40 * Intuitive Surgical Inc. 114 40 * Humana Inc. 494 40 * Zimmer Holdings Inc. 555 38 AmerisourceBergen Corp. Class A 819 34 * Boston Scientific Corp. 4,393 32 * Vertex Pharmaceuticals Inc. 583 32 * Laboratory Corp. of America Holdings 301 30 * Forest Laboratories Inc. 825 30 * Mylan Inc. 1,258 30 * Edwards Lifesciences Corp. 327 29 CR Bard Inc. 249 28 * Life Technologies Corp. 527 27 * Illumina Inc. 370 27 * Hospira Inc. 479 27 * Waters Corp. 267 26 * Alexion Pharmaceuticals Inc. 515 24 * Cerner Corp. 199 24 * DaVita Inc. 280 24 * Varian Medical Systems Inc. 339 23 Quest Diagnostics Inc. 374 22 Perrigo Co. 234 20 * Watson Pharmaceuticals Inc. 306 20 * Henry Schein Inc. 261 19 * Dendreon Corp. 417 18 * Cephalon Inc. 215 17 Beckman Coulter Inc. 200 17 DENTSPLY International Inc. 418 16 * Mettler-Toledo International Inc. 97 16 * Hologic Inc. 738 16 * CareFusion Corp. 523 15 * Coventry Health Care Inc. 428 15 * Human Genome Sciences Inc. 534 15 Universal Health Services Inc. Class B 260 14 * ResMed Inc. 439 14 * Endo Pharmaceuticals Holdings Inc. 337 14 * IDEXX Laboratories Inc. 168 13 * Regeneron Pharmaceuticals Inc. 202 12 * Gen-Probe Inc. 146 12 Omnicare Inc. 354 11 * Kinetic Concepts Inc. 185 11 * AMERIGROUP Corp. 150 11 Patterson Cos. Inc. 302 10 * SXC Health Solutions Corp. 176 10 * Mednax Inc. 135 10 * Covance Inc. 172 10 Cooper Cos. Inc. 132 10 * Alere Inc. 247 10 PerkinElmer Inc. 347 10 * Pharmasset Inc. 93 10 * United Therapeutics Corp. 142 9 * Tenet Healthcare Corp. 1,426 9 Pharmaceutical Product Development Inc. 311 9 Techne Corp. 110 9 Lincare Holdings Inc. 293 9 * Healthspring Inc. 197 9 * Health Net Inc. 267 9 Hill-Rom Holdings Inc. 187 9 * BioMarin Pharmaceutical Inc. 300 9 * Health Management Associates Inc. Class A 738 8 * Community Health Systems Inc. 280 8 * Onyx Pharmaceuticals Inc. 185 8 * Healthsouth Corp. 275 8 * Catalyst Health Solutions Inc. 123 8 Teleflex Inc. 118 7 * Bio-Rad Laboratories Inc. Class A 58 7 * Myriad Genetics Inc. 273 7 * Allscripts Healthcare Solutions Inc. 342 7 * Salix Pharmaceuticals Ltd. 168 7 Medicis Pharmaceutical Corp. Class A 179 7 * Cubist Pharmaceuticals Inc. 173 7 * American Medical Systems Holdings Inc. 222 7 * Brookdale Senior Living Inc. Class A 252 7 Owens & Minor Inc. 187 7 Warner Chilcott plc Class A 266 6 STERIS Corp. 175 6 * HMS Holdings Corp. 80 6 * LifePoint Hospitals Inc. 148 6 * VCA Antech Inc. 253 6 * WellCare Health Plans Inc. 125 6 * Thoratec Corp. 169 6 * Amylin Pharmaceuticals Inc. 423 6 * Charles River Laboratories International Inc. 148 6 * Cepheid Inc. 175 6 * Sirona Dental Systems Inc. 100 5 * Magellan Health Services Inc. 100 5 * Seattle Genetics Inc. 271 5 * Alkermes Inc. 280 5 * InterMune Inc. 136 5 * Centene Corp. 145 5 * Haemonetics Corp. 74 5 * Impax Laboratories Inc. 185 5 * PSS World Medical Inc. 169 5 * Theravance Inc. 186 5 Masimo Corp. 153 5 * Volcano Corp. 149 5 Quality Systems Inc. 54 5 West Pharmaceutical Services Inc. 100 5 * Incyte Corp. Ltd. 259 5 * Viropharma Inc. 230 4 * athenahealth Inc. 98 4 * Talecris Biotherapeutics Holdings Corp. 152 4 * Parexel International Corp. 173 4 * Immucor Inc. 206 4 * Align Technology Inc. 175 4 * Exelixis Inc. 366 4 * Bruker Corp. 215 4 Chemed Corp. 59 4 * NuVasive Inc. 116 4 * Zoll Medical Corp. 64 4 * Acorda Therapeutics Inc. 115 4 * Questcor Pharmaceuticals Inc. 163 4 * Par Pharmaceutical Cos. Inc. 103 4 * Ariad Pharmaceuticals Inc. 374 3 * Nektar Therapeutics 334 3 * Integra LifeSciences Holdings Corp. 63 3 * MWI Veterinary Supply Inc. 37 3 * Medicines Co. 159 3 * Neogen Corp. 67 3 * MAKO Surgical Corp. 90 3 Invacare Corp. 87 3 Meridian Bioscience Inc. 121 3 * DexCom Inc. 182 3 * RehabCare Group Inc. 74 3 * Auxilium Pharmaceuticals Inc. 124 3 * Insulet Corp. 131 3 * Momenta Pharmaceuticals Inc. 138 3 PDL BioPharma Inc. 414 3 * Arthrocare Corp. 80 3 * Cyberonics Inc. 82 3 * Amedisys Inc. 85 3 * Isis Pharmaceuticals Inc. 278 3 * IPC The Hospitalist Co. Inc. 49 3 * CONMED Corp. 87 2 * Luminex Corp. 117 2 * Medivation Inc. 101 2 * Immunogen Inc. 200 2 * Amsurg Corp. Class A 93 2 * Sequenom Inc. 291 2 * Gentiva Health Services Inc. 92 2 * NPS Pharmaceuticals Inc. 233 2 * Orthofix International NV 52 2 * Vivus Inc. 238 2 * Air Methods Corp. 34 2 * Abaxis Inc. 66 2 * Merit Medical Systems Inc. 104 2 * HeartWare International Inc. 28 2 * Greatbatch Inc. 69 2 * Hanger Orthopedic Group Inc. 78 2 Analogic Corp. 36 2 * Molina Healthcare Inc. 70 2 * MedAssets Inc. 128 2 Computer Programs & Systems Inc. 29 2 * Bio-Reference Labs Inc. 72 2 * Micromet Inc. 289 2 * Wright Medical Group Inc. 115 2 * ABIOMED Inc. 93 2 Landauer Inc. 29 2 * Savient Pharmaceuticals Inc. 202 2 * Sunrise Senior Living Inc. 165 2 * Healthways Inc. 101 2 * Targacept Inc. 71 2 * Geron Corp. 361 2 * Halozyme Therapeutics Inc. 231 2 * Emeritus Corp. 66 2 * Spectrum Pharmaceuticals Inc. 161 2 * NxStage Medical Inc. 81 2 * ICU Medical Inc. 35 2 * Enzon Pharmaceuticals Inc. 144 2 * Emergent Biosolutions Inc. 60 2 * Optimer Pharmaceuticals Inc. 102 2 * Omnicell Inc. 96 2 * Select Medical Holdings Corp. 154 1 * SIGA Technologies Inc. 103 1 * SonoSite Inc. 40 1 * Natus Medical Inc. 85 1 * Depomed Inc. 153 1 * Jazz Pharmaceuticals Inc. 47 1 * Syneron Medical Ltd. 105 1 * Endologix Inc. 159 1 Ensign Group Inc. 45 1 * OraSure Technologies Inc. 155 1 National Healthcare Corp. 28 1 * Triple-S Management Corp. Class B 60 1 * Rigel Pharmaceuticals Inc. 159 1 * Medidata Solutions Inc. 57 1 * Emdeon Inc. Class A 85 1 * Affymetrix Inc. 214 1 * Genomic Health Inc. 46 1 * LHC Group Inc. 46 1 * Akorn Inc. 182 1 * AVANIR Pharmaceuticals Inc. 274 1 Pain Therapeutics Inc. 124 1 * Corvel Corp. 23 1 * Neurocrine Biosciences Inc. 146 1 * AMAG Pharmaceuticals Inc. 65 1 * ZIOPHARM Oncology Inc. 168 1 * Team Health Holdings Inc. 53 1 * Exact Sciences Corp. 159 1 * Conceptus Inc. 93 1 * Quidel Corp. 76 1 * Symmetry Medical Inc. 114 1 * Accuray Inc. 152 1 * Angiodynamics Inc. 73 1 * Rural/Metro Corp. 66 1 * Cadence Pharmaceuticals Inc. 117 1 * Merge Healthcare Inc. 185 1 * PharMerica Corp. 91 1 * Ardea Biosciences Inc. 44 1 * Arqule Inc. 152 1 Assisted Living Concepts Inc. Class A 32 1 * Caliper Life Sciences Inc. 149 1 Cantel Medical Corp. 44 1 * Opko Health Inc. 273 1 * Alnylam Pharmaceuticals Inc. 98 1 * eResearchTechnology Inc. 161 1 * Durect Corp. 288 1 * Sangamo Biosciences Inc. 141 1 * Lexicon Pharmaceuticals Inc. 603 1 * AMN Healthcare Services Inc. 112 1 * Medcath Corp. 70 1 * MAP Pharmaceuticals Inc. 55 1 * Unilife Corp. 184 1 * Palomar Medical Technologies Inc. 63 1 * Metabolix Inc. 101 1 * XenoPort Inc. 115 1 * Pharmacyclics Inc. 126 1 * Universal American Corp. 95 1 * Accretive Health Inc. 36 1 * Cross Country Healthcare Inc. 114 1 * Five Star Quality Care Inc. 112 1 * Nabi Biopharmaceuticals 157 1 * Dynavax Technologies Corp. 311 1 * Biosante Pharmaceuticals Inc. 269 1 * Keryx Biopharmaceuticals Inc. 155 1 * MannKind Corp. 205 1 * Immunomedics Inc. 189 1 * Curis Inc. 219 1 * Almost Family Inc. 27 1 * Hi-Tech Pharmacal Co. Inc. 29 1 * Inhibitex Inc. 175 1 * Vanda Pharmaceuticals Inc. 107 1 * Vical Inc. 206 1 * Delcath Systems Inc. 130 1 * Vital Images Inc. 42 1 US Physical Therapy Inc. 30 1 * Capital Senior Living Corp. 79 1 * SurModics Inc. 51 1 Atrion Corp. 4 1 * Solta Medical Inc. 232 1 * Transcend Services Inc. 27 1 America Service Group Inc. 27 1 * AVI BioPharma Inc. 429 1 * Progenics Pharmaceuticals Inc. 83 1 * Skilled Healthcare Group Inc. 58 1 * Vascular Solutions Inc. 49 1 * Idenix Pharmaceuticals Inc. 134 1 * ExamWorks Group Inc. 25 1 * Novavax Inc. 262 1 * Allos Therapeutics Inc. 284 1 * Chelsea Therapeutics International Ltd. 137 1 * TomoTherapy Inc. 140 1 * American Dental Partners Inc. 46 1 * AVEO Pharmaceuticals Inc. 33 1 * Ironwood Pharmaceuticals Inc. 40 1 * Ligand Pharmaceuticals Inc. Class B 57 1 * Chindex International Inc. 40 1 * Synovis Life Technologies Inc. 34 1 * Spectranetics Corp. 97 1 * Cytori Therapeutics Inc. 101 1 * Sun Healthcare Group Inc. 57 1 * Affymax Inc. 79 1 * Arena Pharmaceuticals Inc. 387 1 * Zalicus Inc. 203 1 * BioMimetic Therapeutics Inc. 64 1 * Providence Service Corp. 38 1 * Endocyte Inc. 42 1 * BioScrip Inc. 64 1 * Orthovita Inc. 108  * Dyax Corp. 160  * Kendle International Inc. 24  * Pacific Biosciences of California Inc. 30  * Sciclone Pharmaceuticals Inc. 60  * ePocrates Inc. 16  * Staar Surgical Co. 56  * Alphatec Holdings Inc. 84  * Kensey Nash Corp. 12  * Metropolitan Health Networks Inc. 64  * SuperGen Inc. 92  * Santarus Inc. 84  * Fluidigm Corp. 19  * IRIS International Inc. 28  Maxygen Inc. 52  * Furiex Pharmaceuticals Inc. 16  * Obagi Medical Products Inc. 27  * CryoLife Inc. 48  * RTI Biologics Inc. 88  * Nymox Pharmaceutical Corp. 31  * Corcept Therapeutics Inc. 48  * Array Biopharma Inc. 88  * Cambrex Corp. 48  * Medical Action Industries Inc. 24  Young Innovations Inc. 8  * Pozen Inc. 44  * Continucare Corp. 48  * Exactech Inc. 12  * CardioNet Inc. 40  * Enzo Biochem Inc. 55  * Cerus Corp. 73  * Peregrine Pharmaceuticals Inc. 102  * Antares Pharma Inc. 117  * Synta Pharmaceuticals Corp. 37  * Cynosure Inc. Class A 16  * Aegerion Pharmaceuticals Inc. 11  * Codexis Inc. 19  * Osiris Therapeutics Inc. 28  * Biotime Inc. 39  * Albany Molecular Research Inc. 40  * Hansen Medical Inc. 68  * Biospecifics Technologies Corp. 8  * Cutera Inc. 21  * Alliance HealthCare Services Inc. 44  * Celldex Therapeutics Inc. 52  * Allied Healthcare International Inc. 72  * LCA-Vision Inc. 32  * Stereotaxis Inc. 51  * Complete Genomics Inc. 11  * Infinity Pharmaceuticals Inc. 24  * BioCryst Pharmaceuticals Inc. 48  * CytRx Corp. 177  * Rochester Medical Corp. 16  * Anacor Pharmaceuticals Inc. 25  * Omeros Corp. 32  National Research Corp. 4  * Orexigen Therapeutics Inc. 48  * StemCells Inc. 202  * Somaxon Pharmaceuticals Inc. 56  * BG Medicine Inc. 17  * DynaVox Inc. Class A 16  * MELA Sciences Inc. 40  * Alexza Pharmaceuticals Inc. 72  * Cytokinetics Inc. 76  * PDI Inc. 16  * Inovio Pharmaceuticals Inc. 139  * Neuralstem Inc. 77  * Cumberland Pharmaceuticals Inc. 20  * Alimera Sciences Inc. 12  * Lannett Co. Inc. 18  * Cornerstone Therapeutics Inc. 12  * Transcept Pharmaceuticals Inc. 8  * Neostem Inc. 51  * Acura Pharmaceuticals Inc. 16  * Sucampo Pharmaceuticals Inc. Class A 17  * Caraco Pharmaceutical Laboratories Ltd. 14  * Nanosphere Inc. 28  * PURE Bioscience Inc. 59  * Anthera Pharmaceuticals Inc. 8  * Zogenix Inc. 15  * Biodel Inc. 31  * Aoxing Pharmaceutical Co. Inc. 40  * AspenBio Pharma Inc. 60  * NeurogesX Inc. 17  * NuPathe Inc. 5  * Clinical Data Inc. Contingent Value Rights Exp. 04/14/2018 32  Industrials (11.7%) General Electric Co. 30,972 608 United Technologies Corp. 2,707 238 3M Co. 2,059 194 Caterpillar Inc. 1,814 192 Boeing Co. 2,192 171 Union Pacific Corp. 1,461 153 United Parcel Service Inc. Class B 2,062 152 Honeywell International Inc. 2,213 132 Emerson Electric Co. 2,175 119 Deere & Co. 1,226 106 FedEx Corp. 905 85 CSX Corp. 1,063 84 Danaher Corp. 1,538 84 Norfolk Southern Corp. 1,070 78 General Dynamics Corp. 1,000 74 Illinois Tool Works Inc. 1,274 73 Tyco International Ltd. 1,381 68 Lockheed Martin Corp. 835 65 Precision Castparts Corp. 410 64 Cummins Inc. 581 61 Northrop Grumman Corp. 873 57 Waste Management Inc. 1,401 54 PACCAR Inc. 1,058 53 Raytheon Co. 1,043 53 Eaton Corp. 971 50 Ingersoll-Rand plc 934 47 Parker Hannifin Corp. 467 42 CH Robinson Worldwide Inc. 481 39 Dover Corp. 541 36 Stanley Black & Decker Inc. 465 34 Rockwell Automation Inc. 413 34 Expeditors International of Washington Inc. 616 33 Goodrich Corp. 362 32 ITT Corp. 532 31 Cooper Industries plc 486 31 Republic Services Inc. Class A 938 30 Rockwell Collins Inc. 456 28 Southwest Airlines Co. 2,277 27 Joy Global Inc. 297 27 WW Grainger Inc. 170 26 L-3 Communications Holdings Inc. 311 25 Fastenal Co. 762 25 * Delta Air Lines Inc. 2,423 24 * United Continental Holdings Inc. 963 23 Roper Industries Inc. 272 23 * Stericycle Inc. 243 22 AMETEK Inc. 457 20 Bucyrus International Inc. Class A 216 20 Flowserve Corp. 163 20 Massey Energy Co. 295 19 Pall Corp. 335 19 * Kansas City Southern 318 19 Textron Inc. 786 18 Iron Mountain Inc. 523 18 * Jacobs Engineering Group Inc. 357 16 KBR Inc. 437 16 Manpower Inc. 238 15 Masco Corp. 1,019 15 Pitney Bowes Inc. 600 14 * AGCO Corp. 269 14 Equifax Inc. 367 14 * Navistar International Corp. 206 14 Donaldson Co. Inc. 227 14 Avery Dennison Corp. 319 14 RR Donnelley & Sons Co. 607 13 Timken Co. 249 13 Cintas Corp. 391 13 * Owens Corning 336 13 * WABCO Holdings Inc. 185 13 Gardner Denver Inc. 150 13 * IHS Inc. Class A 141 12 Robert Half International Inc. 434 12 SPX Corp. 144 12 * Quanta Services Inc. 597 12 Pentair Inc. 290 12 * TransDigm Group Inc. 143 12 Dun & Bradstreet Corp. 146 12 Hubbell Inc. Class B 173 11 JB Hunt Transport Services Inc. 248 11 Chicago Bridge & Iron Co. 297 11 IDEX Corp. 239 11 Waste Connections Inc. 343 11 * URS Corp. 244 11 * BE Aerospace Inc. 283 11 Snap-On Inc. 171 10 Nordson Corp. 198 10 Kennametal Inc. 240 10 * Verisk Analytics Inc. Class A 281 10 * Babcock & Wilcox Co. 340 10 * Terex Corp. 321 10 Wabtec Corp. 140 9 Lincoln Electric Holdings Inc. 125 9 * Hertz Global Holdings Inc. 571 9 * Kirby Corp. 160 9 Graco Inc. 175 9 MSC Industrial Direct Co. Class A 127 9 Carlisle Cos. Inc. 180 9 * Aecom Technology Corp. 299 9 * Thomas & Betts Corp. 156 9 Ryder System Inc. 153 8 * Copart Inc. 174 8 Trinity Industries Inc. 233 8 Towers Watson & Co. Class A 126 8 Harsco Corp. 237 8 Regal-Beloit Corp. 114 8 Acuity Brands Inc. 129 8 * Corrections Corp. of America 335 8 * Shaw Group Inc. 209 8 * Nielsen Holdings NV 239 8 * GrafTech International Ltd. 355 8 * Oshkosh Corp. 265 7 Crane Co. 146 7 * Dollar Thrifty Automotive Group Inc. 86 7 Landstar System Inc. 149 7 Alliant Techsystems Inc. 98 7 Manitowoc Co. Inc. 387 7 * Alaska Air Group Inc. 103 7 * WESCO International Inc. 125 7 * Clean Harbors Inc. 68 7 * Spirit Aerosystems Holdings Inc. Class A 312 7 * Genesee & Wyoming Inc. Class A 115 7 * Esterline Technologies Corp. 88 7 UTi Worldwide Inc. 299 7 Lennox International Inc. 139 6 * General Cable Corp. 154 6 CLARCOR Inc. 150 6 Woodward Inc. 181 6 Valmont Industries Inc. 63 6 Con-way Inc. 159 6 * AMR Corp. 980 6 Covanta Holding Corp. 353 6 Alexander & Baldwin Inc. 122 6 * EMCOR Group Inc. 196 6 Toro Co. 93 6 HEICO Corp. 108 6 * Hexcel Corp. 286 6 Copa Holdings SA Class A 91 6 * Moog Inc. Class A 134 6 Watsco Inc. 82 6 GATX Corp. 137 5 * Huntington Ingalls Industries Inc. 146 5 * Avis Budget Group Inc. 303 5 United Stationers Inc. 72 5 * Teledyne Technologies Inc. 108 5 * EnerSys 144 5 Robbins & Myers Inc. 115 5 Actuant Corp. Class A 201 5 Brady Corp. Class A 145 5 Belden Inc. 138 5 * Atlas Air Worldwide Holdings Inc. 78 5 * United Rentals Inc. 180 5 * Acacia Research - Acacia Technologies 121 5 Triumph Group Inc. 50 5 Curtiss-Wright Corp. 136 5 * Old Dominion Freight Line Inc. 124 5 * FTI Consulting Inc. 120 5 * Meritor Inc. 277 5 AO Smith Corp. 108 4 Applied Industrial Technologies Inc. 125 4 * Geo Group Inc. 181 4 * Tetra Tech Inc. 182 4 * JetBlue Airways Corp. 719 4 * US Airways Group Inc. 476 4 * Middleby Corp. 50 4 Corporate Executive Board Co. 102 4 * Polypore International Inc. 65 4 Brink's Co. 142 4 Herman Miller Inc. 168 4 * II-VI Inc. 74 4 * HUB Group Inc. Class A 110 4 * Chart Industries Inc. 86 4 Mueller Industries Inc. 111 4 Deluxe Corp. 152 4 * CoStar Group Inc. 61 4 Rollins Inc. 190 4 Kaydon Corp. 100 4 NorthWestern Corp. 108 4 Barnes Group Inc. 145 4 ABM Industries Inc. 153 4 * Ceradyne Inc. 75 3 Titan International Inc. 122 3 HNI Corp. 134 3 Healthcare Services Group Inc. 195 3 * MasTec Inc. 157 3 Simpson Manufacturing Co. Inc. 117 3 * Orbital Sciences Corp. 171 3 * CNH Global NV 76 3 Werner Enterprises Inc. 128 3 Franklin Electric Co. Inc. 69 3 Briggs & Stratton Corp. 147 3 AAR Corp. 116 3 Watts Water Technologies Inc. Class A 87 3 Forward Air Corp. 86 3 * Insituform Technologies Inc. Class A 116 3 Knight Transportation Inc. 175 3 * Beacon Roofing Supply Inc. 136 3 Mine Safety Appliances Co. 79 3 ESCO Technologies Inc. 79 3 * Korn/Ferry International 137 3 * Mobile Mini Inc. 130 3 Interface Inc. Class A 150 3 * USG Corp. 201 3 Kaman Corp. 79 3 Armstrong World Industries Inc. 59 3 Granite Construction Inc. 103 3 Raven Industries Inc. 49 3 * EnPro Industries Inc. 60 3 Knoll Inc. 139 3 * SYKES Enterprises Inc. 123 3 * RBC Bearings Inc. 65 3 Skywest Inc. 166 3 Heartland Express Inc. 150 3 Lindsay Corp. 37 3 Steelcase Inc. Class A 225 2 American Science & Engineering Inc. 28 2 * Advisory Board Co. 46 2 * Blount International Inc. 142 2 Cubic Corp. 46 2 * Amerco Inc. 26 2 Seaboard Corp. 1 2 Unifirst Corp. 43 2 Quanex Building Products Corp. 115 2 CIRCOR International Inc. 51 2 Albany International Corp. 81 2 * Astec Industries Inc. 59 2 Tennant Co. 57 2 Allegiant Travel Co. Class A 48 2 * GeoEye Inc. 66 2 * 3D Systems Corp. 108 2 * Altra Holdings Inc. 80 2 Insperity Inc. 65 2 McGrath Rentcorp 72 2 * Huron Consulting Group Inc. 66 2 Arkansas Best Corp. 81 2 * Sauer-Danfoss Inc. 37 2 * Wabash National Corp. 201 2 * RSC Holdings Inc. 145 2 Resources Connection Inc. 137 2 * TrueBlue Inc. 131 2 * Rush Enterprises Inc. Class A 95 2 Ameron International Corp. 28 2 Aircastle Ltd. 150 2 * Interline Brands Inc. 101 2 Mueller Water Products Inc. Class A 454 2 * Exponent Inc. 42 2 Sun Hydraulics Corp. 37 2 * Dycom Industries Inc. 104 2 G&K Services Inc. Class A 56 2 * DigitalGlobe Inc. 70 2 * Layne Christensen Co. 58 2 * KAR Auction Services Inc. 82 2 Universal Forest Products Inc. 58 2 TAL International Group Inc. 50 2 * Greenbrier Cos. Inc. 64 2 NACCO Industries Inc. Class A 17 2 John Bean Technologies Corp. 84 2 Badger Meter Inc. 44 2 AZZ Inc. 37 2 Gorman-Rupp Co. 37 2 * Colfax Corp. 72 2 * American Superconductor Corp. 151 2 Tutor Perini Corp. 78 2 * SFN Group Inc. 152 2 National Presto Industries Inc. 15 2 * Consolidated Graphics Inc. 28 2 * Navigant Consulting Inc. 150 2 * Aerovironment Inc. 50 2 Ennis Inc. 78 2 * A123 Systems Inc. 232 1 Tredegar Corp. 73 1 * Trex Co. Inc. 46 1 * Griffon Corp. 132 1 * Kelly Services Inc. Class A 79 1 Encore Wire Corp. 56 1 Viad Corp. 60 1 * Capstone Turbine Corp. 770 1 * ACCO Brands Corp. 161 1 * MYR Group Inc. 59 1 * On Assignment Inc. 119 1 EnergySolutions Inc. 260 1 AAON Inc. 39 1 * ICF International Inc. 51 1 * Team Inc. 57 1 * Kadant Inc. 43 1 * Gibraltar Industries Inc. 96 1 Standex International Corp. 37 1 * Kforce Inc. 91 1 * RailAmerica Inc. 77 1 * Columbus McKinnon Corp. 62 1 * GenCorp Inc. 192 1 Federal Signal Corp. 182 1 * H&E Equipment Services Inc. 82 1 * Air Transport Services Group Inc. 159 1 * Generac Holdings Inc. 64 1 Comfort Systems USA Inc. 113 1 * Cenveo Inc. 179 1 Cascade Corp. 28 1 * Commercial Vehicle Group Inc. 73 1 * American Reprographics Co. 120 1 * PMFG Inc. 56 1 Apogee Enterprises Inc. 83 1 * CRA International Inc. 39 1 Heidrick & Struggles International Inc. 52 1 LB Foster Co. Class A 30 1 * Titan Machinery Inc. 40 1 Vicor Corp. 64 1 Marten Transport Ltd. 47 1 * FreightCar America Inc. 38 1 Great Lakes Dredge & Dock Corp. 173 1 US Ecology Inc. 59 1 Textainer Group Holdings Ltd. 32 1 * Powell Industries Inc. 30 1 Houston Wire & Cable Co. 64 1 Dynamic Materials Corp. 45 1 * Force Protection Inc. 208 1 * Taser International Inc. 222 1 * CBIZ Inc. 131 1 * Trimas Corp. 49 1 * Furmanite Corp. 126 1 * Celadon Group Inc. 68 1 * Dolan Co. 89 1 * Orion Marine Group Inc. 87 1 * Saia Inc. 58 1 * EnerNOC Inc. 50 1 Twin Disc Inc. 27 1 * Hawaiian Holdings Inc. 157 1 Graham Corp. 38 1 * Standard Parking Corp. 52 1 * School Specialty Inc. 55 1 * CAI International Inc. 36 1 * Metalico Inc. 137 1 Primoris Services Corp. 64 1 Kimball International Inc. Class B 118 1 * Kratos Defense & Security Solutions Inc. 65 1 * M&F Worldwide Corp. 37 1 * Satcon Technology Corp. 293 1 Ducommun Inc. 39 1 Ampco-Pittsburgh Corp. 32 1 * Michael Baker Corp. 29 1 * Astronics Corp. 28 1 * NCI Building Systems Inc. 69 1 * Republic Airways Holdings Inc. 153 1 Multi-Color Corp. 33 1 * Mistras Group Inc. 42 1 * Northwest Pipe Co. 27 1 * Pacer International Inc. 134 1 Aceto Corp. 98 1 * LaBarge Inc. 36 1 Insteel Industries Inc. 50 1 * American Railcar Industries Inc. 28 1 CDI Corp. 47 1 * Sterling Construction Co. Inc. 47 1 * Eagle Bulk Shipping Inc. 216 1 * DXP Enterprises Inc. 24 1 * Genco Shipping & Trading Ltd. 77 1 * Innerworkings Inc. 69 1 Schawk Inc. Class A 33 1 * Flow International Corp. 136 1 SeaCube Container Leasing Ltd. 21  * Advanced Battery Technologies Inc. 237  * LMI Aerospace Inc. 16  * Lydall Inc. 28  * GP Strategies Corp. 24  American Woodmark Corp. 16  * FuelCell Energy Inc. 166  * Tecumseh Products Co. Class A 30  Alamo Group Inc. 12  * APAC Customer Services Inc. 52  * Ener1 Inc. 233  Preformed Line Products Co. 4  Met-Pro Corp. 24  Miller Industries Inc. 16  * Hudson Highland Group Inc. 52  * Broadwind Energy Inc. 151  * Higher One Holdings Inc. 17  * Park-Ohio Holdings Corp. 12  * Casella Waste Systems Inc. Class A 40  * Pike Electric Corp. 28  * Xerium Technologies Inc. 12  Douglas Dynamics Inc. 16  LSI Industries Inc. 32  * Roadrunner Transportation Systems Inc. 16  * Keyw Holding Corp. 21  * Fuel Tech Inc. 28  * Ameresco Inc. Class A 16  * PowerSecure International Inc. 28  * Excel Maritime Carriers Ltd. Class A 64  VSE Corp. 8  * Patriot Transportation Holding Inc. 9  * Quality Distribution Inc. 16  * Energy Recovery Inc. 68  * Ultrapetrol Bahamas Ltd. 36  * Hill International Inc. 40  Barrett Business Services Inc. 12  * Franklin Covey Co. 20  International Shipholding Corp. 8  Courier Corp. 16  Baltic Trading Ltd. 28  * Builders FirstSource Inc. 73  * Coleman Cable Inc. 12  * UQM Technologies Inc. 60  * Pinnacle Airlines Corp. 32  Lawson Products Inc. 8  * USA Truck Inc. 12  * Universal Truckload Services Inc. 8  * Argan Inc. 12  * United Capital Corp. 4  Standard Register Co. 28  * PAM Transportation Services Inc. 8  * PGT Inc. 32  * Applied Energetics Inc. 127  * BlueLinx Holdings Inc. 16  * Hoku Corp. 28  Horizon Lines Inc. Class A 48  * Omega Flex Inc. 4  Compx International Inc. 1  Information Technology (17.8%) * Apple Inc. 2,640 918 International Business Machines Corp. 3,513 593 Microsoft Corp. 22,220 556 Oracle Corp. 11,051 378 * Google Inc. Class A 705 373 Intel Corp. 16,141 363 Qualcomm Inc. 4,759 279 Cisco Systems Inc. 16,568 278 Hewlett-Packard Co. 6,355 238 * EMC Corp. 5,937 169 Texas Instruments Inc. 3,529 125 Visa Inc. Class A 1,347 109 * eBay Inc. 3,319 103 Accenture plc Class A 1,764 101 Corning Inc. 4,501 91 Mastercard Inc. Class A 281 81 Automatic Data Processing Inc. 1,454 80 * Dell Inc. 4,918 79 * Cognizant Technology Solutions Corp. Class A 866 66 * Yahoo! Inc. 3,768 62 * NetApp Inc. 1,064 58 Broadcom Corp. Class A 1,558 56 * Juniper Networks Inc. 1,525 56 Applied Materials Inc. 3,896 54 * Adobe Systems Inc. 1,527 53 * Salesforce.com Inc. 332 51 * Citrix Systems Inc. 538 47 * Motorola Solutions Inc. 963 46 Altera Corp. 929 45 * Intuit Inc. 813 44 * Symantec Corp. 2,191 43 Xerox Corp. 4,000 41 Western Union Co. 1,837 38 Analog Devices Inc. 864 36 * NVIDIA Corp. 1,659 33 * SanDisk Corp. 667 32 Paychex Inc. 934 30 * BMC Software Inc. 524 29 * Autodesk Inc. 662 28 Amphenol Corp. Class A 503 27 * Teradata Corp. 481 27 * Fiserv Inc. 415 27 Xilinx Inc. 746 27 * F5 Networks Inc. 232 26 CA Inc. 1,124 26 * Micron Technology Inc. 2,471 25 Fidelity National Information Services Inc. 760 24 * Marvell Technology Group Ltd. 1,489 24 * Western Digital Corp. 658 24 Maxim Integrated Products Inc. 872 24 * Red Hat Inc. 542 24 * Electronic Arts Inc. 944 23 Linear Technology Corp. 645 22 KLA-Tencor Corp. 491 21 * Motorola Mobility Holdings Inc. 839 21 Seagate Technology plc 1,247 21 Microchip Technology Inc. 528 21 * VMware Inc. Class A 213 21 * First Solar Inc. 161 20 * Atmel Corp. 1,320 20 * Rovi Corp. 326 19 Harris Corp. 372 18 * Informatica Corp. 307 18 National Semiconductor Corp. 726 18 * Akamai Technologies Inc. 522 18 Computer Sciences Corp. 444 18 VeriSign Inc. 492 17 * Lam Research Corp. 363 17 * Amdocs Ltd. 551 17 Activision Blizzard Inc. 1,387 17 FLIR Systems Inc. 444 16 * Avnet Inc. 433 16 * Trimble Navigation Ltd. 347 15 * ANSYS Inc. 262 15 * Arrow Electronics Inc. 333 15 * Advanced Micro Devices Inc. 1,709 15 * Riverbed Technology Inc. 389 15 Factset Research Systems Inc. 133 15 * Nuance Communications Inc. 669 15 * Alliance Data Systems Corp. 155 15 * SAIC Inc. 826 15 * ON Semiconductor Corp. 1,265 14 * Polycom Inc. 246 14 * Skyworks Solutions Inc. 538 14 * Varian Semiconductor Equipment Associates Inc. 220 14 * TIBCO Software Inc. 481 14 * Cree Inc. 307 13 * Equinix Inc. 132 13 * LSI Corp. 1,781 13 * JDS Uniphase Corp. 633 13 * Rackspace Hosting Inc. 280 12 Global Payments Inc. 236 12 Solera Holdings Inc. 206 12 * Synopsys Inc. 441 12 * MICROS Systems Inc. 233 12 * VeriFone Systems Inc. 247 12 * Cypress Semiconductor Corp. 502 12 Jabil Circuit Inc. 530 11 Molex Inc. 393 11 Avago Technologies Ltd. 312 11 * Acme Packet Inc. 138 10 * Novellus Systems Inc. 266 10 * NCR Corp. 473 9 * Brocade Communications Systems Inc. 1,374 9 Total System Services Inc. 485 9 * Ariba Inc. 265 9 * Ingram Micro Inc. 462 9 Broadridge Financial Solutions Inc. 374 9 * Cadence Design Systems Inc. 797 9 * Teradyne Inc. 531 9 * Gartner Inc. 216 8 * WebMD Health Corp. 174 8 * Parametric Technology Corp. 342 8 Jack Henry & Associates Inc. 252 8 ADTRAN Inc. 183 8 * IAC/InterActiveCorp 211 8 National Instruments Corp. 258 8 * Ciena Corp. 273 7 * Dolby Laboratories Inc. Class A 154 7 * Vishay Intertechnology Inc. 449 7 * Netlogic Microsystems Inc. 185 7 * MEMC Electronic Materials Inc. 669 7 * Zebra Technologies Corp. 157 7 * Veeco Instruments Inc. 120 7 * SuccessFactors Inc. 197 7 * Lexmark International Inc. Class A 231 7 Lender Processing Services Inc. 256 7 * Compuware Corp. 662 7 * Fairchild Semiconductor International Inc. Class A 370 7 * Tech Data Corp. 138 7 * AOL Inc. 314 6 * Aruba Networks Inc. 227 6 Diebold Inc. 195 6 * VistaPrint NV 130 6 * CoreLogic Inc. 345 6 * Finisar Corp. 260 6 * Wright Express Corp. 115 6 * Itron Inc. 120 6 * SunPower Corp. Class A 288 6 * Fortinet Inc. 125 6 * International Rectifier Corp. 208 6 * TriQuint Semiconductor Inc. 461 6 * NeuStar Inc. Class A 221 6 * Concur Technologies Inc. 118 6 * Silicon Laboratories Inc. 137 6 * Cavium Networks Inc. 132 6 * IPG Photonics Corp. 78 6 * Omnivision Technologies Inc. 165 6 * Monster Worldwide Inc. 372 6 * GSI Commerce Inc. 196 6 * CACI International Inc. Class A 89 6 Anixter International Inc. 83 6 InterDigital Inc. 130 6 * Microsemi Corp. 245 5 * CommVault Systems Inc. 129 5 * PMC - Sierra Inc. 675 5 DST Systems Inc. 105 5 Plantronics Inc. 144 5 Intersil Corp. Class A 365 5 * Semtech Corp. 183 5 * Hittite Microwave Corp. 81 5 * Progress Software Corp. 189 5 * QLogic Corp. 311 5 * RF Micro Devices Inc. 791 5 * Universal Display Corp. 104 5 Tellabs Inc. 1,028 5 * Lawson Software Inc. 409 5 * Sapient Corp. 304 4 * FEI Co. 113 4 * Taleo Corp. Class A 117 4 * SAVVIS Inc. 111 4 MAXIMUS Inc. 52 4 * Netgear Inc. 104 4 * Blackboard Inc. 101 4 * Viasat Inc. 98 4 * ValueClick Inc. 239 4 * JDA Software Group Inc. 130 4 * Cymer Inc. 89 4 * Mentor Graphics Corp. 316 4 * Ultimate Software Group Inc. 75 4 * Arris Group Inc. 374 4 * Coherent Inc. 74 4 Cognex Corp. 117 4 * Plexus Corp. 110 4 * Rambus Inc. 281 4 * OpenTable Inc. 46 4 * Quest Software Inc. 178 4 * SRA International Inc. Class A 127 4 * TTM Technologies Inc. 237 4 Littelfuse Inc. 65 4 MKS Instruments Inc. 148 4 * j2 Global Communications Inc. 133 4 * Digital River Inc. 117 4 * Integrated Device Technology Inc. 452 4 * Convergys Corp. 293 4 Blackbaud Inc. 132 4 * EchoStar Corp. Class A 110 4 Fair Isaac Corp. 124 4 * Cabot Microelectronics Corp. 71 4 * Entegris Inc. 387 4 * TiVo Inc. 340 4 * MicroStrategy Inc. Class A 24 4 * Unisys Corp. 125 4 * Take-Two Interactive Software Inc. 209 3 * Cirrus Logic Inc. 204 3 * ACI Worldwide Inc. 101 3 * Benchmark Electronics Inc. 187 3 * Genpact Ltd. 195 3 * Rofin-Sinar Technologies Inc. 84 3 * Aspen Technology Inc. 183 3 Mantech International Corp. Class A 66 3 * Diodes Inc. 101 3 * Websense Inc. 118 3 * Scansource Inc. 80 3 * Synaptics Inc. 101 3 * Blue Coat Systems Inc. 123 3 * DealerTrack Holdings Inc. 120 3 * Acxiom Corp. 202 3 * SolarWinds Inc. 112 3 Power Integrations Inc. 73 3 VirnetX Holding Corp. 102 3 * Advent Software Inc. 94 3 * DG FastChannel Inc. 74 3 * Electronics for Imaging Inc. 143 3 * Harmonic Inc. 331 3 * Tessera Technologies Inc. 149 3 * Manhattan Associates Inc. 70 3 * Kulicke & Soffa Industries Inc. 207 3 * L-1 Identity Solutions Inc. 226 3 Earthlink Inc. 318 3 * Euronet Worldwide Inc. 145 3 * Sanmina-SCI Corp. 234 3 * Bottomline Technologies Inc. 95 2 * Insight Enterprises Inc. 143 2 * DTS Inc. 52 2 * Emulex Corp. 256 2 * Ancestry.com Inc. 57 2 Comtech Telecommunications Corp. 84 2 * Ultratech Inc. 72 2 AVX Corp. 145 2 * Synchronoss Technologies Inc. 71 2 * Lattice Semiconductor Corp. 341 2 * Radiant Systems Inc. 105 2 * FARO Technologies Inc. 49 2 * Applied Micro Circuits Corp. 207 2 * STEC Inc. 121 2 * Brooks Automation Inc. 191 2 * Sourcefire Inc. 81 2 * Ceva Inc. 63 2 * SYNNEX Corp. 66 2 * Tyler Technologies Inc. 85 2 * Rogers Corp. 46 2 NIC Inc. 165 2 Syntel Inc. 40 2 * RightNow Technologies Inc. 65 2 * Sonus Networks Inc. 663 2 * Netscout Systems Inc. 92 2 * Loral Space & Communications Inc. 32 2 * Checkpoint Systems Inc. 117 2 * Kenexa Corp. 67 2 Heartland Payment Systems Inc. 111 2 * Quantum Corp. 674 2 * Constant Contact Inc. 85 2 * CSG Systems International Inc. 107 2 * Stratasys Inc. 58 2 * NetSuite Inc. 54 2 * GT Solar International Inc. 156 2 * Newport Corp. 109 2 * Amkor Technology Inc. 310 2 * OSI Systems Inc. 49 2 * LogMeIn Inc. 45 2 * comScore Inc. 67 2 * Brightpoint Inc. 208 2 * Infinera Corp. 261 2 * Powerwave Technologies Inc. 488 2 MTS Systems Corp. 45 2 * Tekelec 202 2 Pegasystems Inc. 49 2 Park Electrochemical Corp. 60 2 * ATMI Inc. 94 2 * Volterra Semiconductor Corp. 73 2 * Power-One Inc. 214 2 * Cardtronics Inc. 80 2 * Standard Microsystems Corp. 66 2 Micrel Inc. 150 2 * Ebix Inc. 88 2 * Intermec Inc. 144 2 Black Box Corp. 52 2 * Silicon Image Inc. 225 2 * Entropic Communications Inc. 191 2 Forrester Research Inc. 44 2 * Monolithic Power Systems Inc. 96 2 * Silicon Graphics International Corp. 91 2 * Measurement Specialties Inc. 43 2 * Photronics Inc. 162 2 * TeleTech Holdings Inc. 88 2 United Online Inc. 257 2 * LivePerson Inc. 131 2 Opnet Technologies Inc. 39 2 * Ixia 97 2 * Avid Technology Inc. 87 2 * ShoreTel Inc. 138 2 * Electro Scientific Industries Inc. 82 1 * Hypercom Corp. 136 1 * FleetCor Technologies Inc. 43 1 * SMART Modular Technologies WWH Inc. 157 1 * FormFactor Inc. 146 1 EPIQ Systems Inc. 96 1 * QLIK Technologies Inc. 43 1 * Interactive Intelligence Inc. 39 1 * Advanced Energy Industries Inc. 94 1 * Mercury Computer Systems Inc. 73 1 * Oclaro Inc. 145 1 * LTX-Credence Corp. 144 1 * Vocus Inc. 50 1 * Magma Design Automation Inc. 195 1 * RealPage Inc. 45 1 Methode Electronics Inc. 110 1 iGate Corp. 71 1 * Maxwell Technologies Inc. 79 1 * TNS Inc. 78 1 * Ciber Inc. 210 1 * EMS Technologies Inc. 49 1 * Internap Network Services Corp. 152 1 * Zoran Corp. 151 1 * Super Micro Computer Inc. 74 1 * Rubicon Technology Inc. 54 1 * MIPS Technologies Inc. Class A 152 1 * Travelzoo Inc. 16 1 * Sycamore Networks Inc. 49 1 * ExlService Holdings Inc. 50 1 * RealD Inc. 43 1 * Rudolph Technologies Inc. 100 1 * Kopin Corp. 225 1 * Accelrys Inc. 162 1 * IXYS Corp. 84 1 * S1 Corp. 158 1 * Seachange International Inc. 102 1 * Infospace Inc. 117 1 Daktronics Inc. 101 1 * Oplink Communications Inc. 58 1 * Mindspeed Technologies Inc. 120 1 * KIT Digital Inc. 85 1 * NVE Corp. 17 1 Cass Information Systems Inc. 26 1 CTS Corp. 101 1 * Echelon Corp. 108 1 * Digi International Inc. 87 1 * RealNetworks Inc. 264 1 * LoopNet Inc. 53 1 Cohu Inc. 74 1 * Knot Inc. 95 1 * Spansion Inc. Class A 48 1 * PROS Holdings Inc. 57 1 * Move Inc. 482 1 * BroadSoft Inc. 24 1 * SS&C Technologies Holdings Inc. 48 1 Electro Rent Corp. 61 1 * VASCO Data Security International Inc. 78 1 * Actuate Corp. 171 1 * Monotype Imaging Holdings Inc. 65 1 * Globecomm Systems Inc. 63 1 * Extreme Networks 277 1 * Intevac Inc. 77 1 * Symmetricom Inc. 159 1 * Limelight Networks Inc. 156 1 * MoneyGram International Inc. 241 1 * Liquidity Services Inc. 42 1 * Imation Corp. 90 1 * Perficient Inc. 78 1 * Nanometrics Inc. 55 1 * Exar Corp. 136 1 * Vishay Precision Group Inc. 47 1 * Zygo Corp. 60 1 * Xyratex Ltd. 89 1 * Dice Holdings Inc. 57 1 * Anaren Inc. 49 1 * Sigma Designs Inc. 93 1 * Integrated Silicon Solution Inc. 90 1 * Supertex Inc. 38 1 * Pericom Semiconductor Corp. 90 1 * UTStarcom Inc. 418 1 * Aviat Networks Inc. 176 1 * THQ Inc. 199 1 * Integral Systems Inc. 68 1 * Virtusa Corp. 40 1 * Fabrinet 34 1 * Saba Software Inc. 81 1 * AXT Inc. 97 1 Keynote Systems Inc. 37 1 * Cray Inc. 121 1 * Ultra Clean Holdings 76 1 * Zix Corp. 200 1 * support.com Inc. 158 1 Bel Fuse Inc. Class B 38 1 * Spectrum Control Inc. 37 1 * Lionbridge Technologies Inc. 226 1 * Wave Systems Corp. Class A 266 1 Pulse Electronics Corp. 148 1 ModusLink Global Solutions Inc. 152 1 * Multi-Fineline Electronix Inc. 34 1 * Calix Inc. 33 1 * Gerber Scientific Inc. 73 1 * TeleCommunication Systems Inc. Class A 141 1 * IntraLinks Holdings Inc. 34 1 * Immersion Corp. 82 1 * DemandTec Inc. 69 1 * KVH Industries Inc. 57 1 * Novatel Wireless Inc. 121 1 * Anadigics Inc. 193 1 * Axcelis Technologies Inc. 347 1 * Radisys Corp. 70 1 * QuinStreet Inc. 38 1 * Computer Task Group Inc. 43 1 * MoSys Inc. 92 1 * Booz Allen Hamilton Holding Corp. 29 1 * Smith Micro Software Inc. 90  * Advanced Analogic Technologies Inc. 70  * Digimarc Corp. 12  * Demand Media Inc. 23  * Openwave Systems Inc. 136  Richardson Electronics Ltd. 24  * Inphi Corp. 15  * DSP Group Inc. 36  * FSI International Inc. 64  American Software Inc. Class A 36  * NCI Inc. Class A 12  * X-Rite Inc. 56  * Global Cash Access Holdings Inc. 83  Marchex Inc. Class B 32  * NeoPhotonics Corp. 26  * Hackett Group Inc. 48  * Deltek Inc. 32  * Echo Global Logistics Inc. 16  Rimage Corp. 16  Renaissance Learning Inc. 20  * PDF Solutions Inc. 36  * Rosetta Stone Inc. 16  * GSI Technology Inc. 32  * PC-Tel Inc. 32  * FalconStor Software Inc. 48  * PLX Technology Inc. 60  * ePlus Inc. 8  * Opnext Inc. 72  Stamps.com Inc. 16  * TeleNav Inc. 12  * SRS Labs Inc. 20  * Microvision Inc. 156  * Envestnet Inc. 13  * Agilysys Inc. 28  * TechTarget Inc. 23  DDi Corp. 20  * Viasystems Group Inc. 8  QAD Inc. Class A 16  * BigBand Networks Inc. 80  * Guidance Software Inc. 20  * Mediamind Technologies Inc. 9  * Online Resources Corp. 44  * Meru Networks Inc. 8  * Comverge Inc. 40  * PC Connection Inc. 16  * Mattson Technology Inc. 80  * SPS Commerce Inc. 8  * Network Equipment Technologies Inc. 48  * CDC Corp. Class A 48  * Local.com Corp. 31  * Trident Microsystems Inc. 116  * Energy Conversion Devices Inc. 81  * Alpha & Omega Semiconductor Ltd. 8  * Tier Technologies Inc. Class B 23  * MaxLinear Inc. 12  * Hutchinson Technology Inc. 38  Tessco Technologies Inc. 8  * Convio Inc. 8  * Ikanos Communications Inc. 57  * Motricity Inc. 9  * Presstek Inc. 44  * Network Engines Inc. 60  * Evergreen Solar Inc. 54  * Stream Global Services Inc. 8  Materials (4.2%) Freeport-McMoRan Copper & Gold Inc. 2,715 140 EI du Pont de Nemours & Co. 2,616 139 Dow Chemical Co. 3,335 120 Monsanto Co. 1,574 112 Praxair Inc. 882 93 Newmont Mining Corp. 1,371 78 Air Products & Chemicals Inc. 613 58 Alcoa Inc. 2,961 50 PPG Industries Inc. 482 43 International Paper Co. 1,266 40 Nucor Corp. 914 39 Ecolab Inc. 677 37 Cliffs Natural Resources Inc. 392 36 * Mosaic Co. 458 32 CF Industries Holdings Inc. 205 32 Lubrizol Corp. 185 25 Sigma-Aldrich Corp. 349 25 Celanese Corp. Class A 449 23 Sherwin-Williams Co. 264 23 Walter Energy Inc. 181 23 Eastman Chemical Co. 210 22 Allegheny Technologies Inc. 303 20 Ball Corp. 488 19 United States Steel Corp. 414 19 * Crown Holdings Inc. 463 19 Albemarle Corp. 264 19 FMC Corp. 211 18 Southern Copper Corp. 487 17 MeadWestvaco Corp. 494 17 Airgas Inc. 242 17 Ashland Inc. 227 15 * Owens-Illinois Inc. 470 15 Vulcan Materials Co. 364 15 International Flavors & Fragrances Inc. 230 15 Domtar Corp. 122 12 Sealed Air Corp. 461 12 Martin Marietta Materials Inc. 132 11 Valspar Corp. 292 11 Reliance Steel & Aluminum Co. 218 11 Steel Dynamics Inc. 638 11 Nalco Holding Co. 382 11 Aptargroup Inc. 200 11 Bemis Co. Inc. 321 11 Huntsman Corp. 556 11 Sonoco Products Co. 296 10 * WR Grace & Co. 215 10 Royal Gold Inc. 154 10 RPM International Inc. 382 9 * Solutia Inc. 358 9 Compass Minerals International Inc. 96 9 Packaging Corp. of America 304 9 Rock-Tenn Co. Class A 112 9 Cabot Corp. 194 8 * Allied Nevada Gold Corp. 220 8 Cytec Industries Inc. 145 8 * Rockwood Holdings Inc. 154 8 Scotts Miracle-Gro Co. Class A 132 8 Temple-Inland Inc. 317 8 * Coeur d'Alene Mines Corp. 260 7 * Hecla Mining Co. 819 7 Carpenter Technology Corp. 130 7 Greif Inc. Class A 103 7 Silgan Holdings Inc. 141 6 Olin Corp. 232 6 Sensient Technologies Corp. 146 6 * Thompson Creek Metals Co. Inc. 484 5 Commercial Metals Co. 336 5 * Molycorp Inc. 75 5 AK Steel Holding Corp. 324 5 * Titanium Metals Corp. 252 5 NewMarket Corp. 27 5 * Intrepid Potash Inc. 132 4 PolyOne Corp. 274 4 Globe Specialty Metals Inc. 181 4 Minerals Technologies Inc. 57 4 Schnitzer Steel Industries Inc. 65 4 Eagle Materials Inc. 130 4 Worthington Industries Inc. 167 4 Balchem Corp. 84 4 * OM Group Inc. 92 3 * RTI International Metals Inc. 89 3 * Ferro Corp. 253 3 Westlake Chemical Corp. 58 3 HB Fuller Co. 145 3 * Louisiana-Pacific Corp. 374 3 * Century Aluminum Co. 189 3 Buckeye Technologies Inc. 116 3 Innophos Holdings Inc. 65 3 Schweitzer-Mauduit International Inc. 55 3 * Calgon Carbon Corp. 166 3 * Georgia Gulf Corp. 101 3 * Stillwater Mining Co. 132 3 AMCOL International Corp. 71 3 Texas Industries Inc. 62 3 A Schulman Inc. 100 3 Arch Chemicals Inc. 67 2 * Clearwater Paper Corp. 35 2 * LSB Industries Inc. 51 2 Koppers Holdings Inc. 60 2 * Materion Corp. 60 2 Kaiser Aluminum Corp. 45 2 PH Glatfelter Co. 136 2 * Golden Star Resources Ltd. 760 2 Haynes International Inc. 36 2 * US Gold Corp. 267 2 * KapStone Paper and Packaging Corp. 114 2 * Graphic Packaging Holding Co. 336 2 Deltic Timber Corp. 31 2 Boise Inc. 207 2 * Horsehead Holding Corp. 129 2 Stepan Co. 23 2 * STR Holdings Inc. 94 1 Quaker Chemical Corp. 34 1 * Kraton Performance Polymers Inc. 37 1 * Omnova Solutions Inc. 143 1 * Jaguar Mining Inc. 247 1 * Graham Packaging Co. Inc. 58 1 Hawkins Inc. 30 1 Zep Inc. 65 1 Neenah Paper Inc. 50 1 Myers Industries Inc. 109 1 * AM Castle & Co. 59 1 * General Moly Inc. 203 1 Wausau Paper Corp. 144 1 * Senomyx Inc. 144 1 * Zoltek Cos. Inc. 82 1 Olympic Steel Inc. 27 1 * Spartech Corp. 111 1 * Noranda Aluminum Holding Corp. 53 1 * TPC Group Inc. 21 1 * Universal Stainless & Alloy 20 1 * Headwaters Inc. 192 1 American Vanguard Corp. 32  * Metals USA Holdings Corp. 20  * Landec Corp. 44  * AEP Industries Inc. 8  NL Industries Inc. 12  * US Energy Corp. Wyoming 44  KMG Chemicals Inc. 9  * United States Lime & Minerals Inc. 4  * Verso Paper Corp. 24  Telecommunication Services (2.8%) AT&T Inc. 17,142 541 Verizon Communications Inc. 8,201 303 CenturyLink Inc. 1,703 74 * American Tower Corp. Class A 1,166 65 * Sprint Nextel Corp. 8,544 50 * Crown Castle International Corp. 842 35 Frontier Communications Corp. 2,845 25 * NII Holdings Inc. 481 21 Windstream Corp. 1,474 20 * SBA Communications Corp. Class A 333 13 * MetroPCS Communications Inc. 727 13 * Level 3 Communications Inc. 4,878 11 * tw telecom inc Class A 447 10 Telephone & Data Systems Inc. 249 8 AboveNet Inc. 67 5 * Global Crossing Ltd. 89 3 * Leap Wireless International Inc. 181 3 * United States Cellular Corp. 46 2 * Cogent Communications Group Inc. 132 2 * Clearwire Corp. Class A 444 2 * Cincinnati Bell Inc. 592 2 NTELOS Holdings Corp. 87 2 * Hughes Communications Inc. 28 2 * Neutral Tandem Inc. 98 2 * General Communication Inc. Class A 122 2 * Vonage Holdings Corp. 312 2 * Premiere Global Services Inc. 173 1 * PAETEC Holding Corp. 322 1 Consolidated Communications Holdings Inc. 74 1 IDT Corp. Class B 46 1 Shenandoah Telecommunications Co. 71 1 Alaska Communications Systems Group Inc. 132 1 * Cbeyond Inc. 80 1 Atlantic Tele-Network Inc. 29 1 USA Mobility Inc. 66 1 * Iridium Communications Inc. 118 1 * ICO Global Communications Holdings Ltd. 273 1 * FiberTower Corp. 80  * Globalstar Inc. 113  Utilities (3.4%) Southern Co. 2,378 95 Dominion Resources Inc. 1,723 82 Exelon Corp. 1,909 80 Duke Energy Corp. 3,796 71 NextEra Energy Inc. 1,199 69 FirstEnergy Corp. 1,203 54 American Electric Power Co. Inc. 1,389 53 PG&E Corp. 1,137 49 Public Service Enterprise Group Inc. 1,467 49 PPL Corp. 1,668 47 Consolidated Edison Inc. 817 43 Progress Energy Inc. 833 40 Sempra Energy 717 40 Edison International 944 37 Entergy Corp. 518 35 Xcel Energy Inc. 1,396 35 DTE Energy Co. 485 25 * AES Corp. 1,931 25 CenterPoint Energy Inc. 1,206 23 Oneok Inc. 306 22 Wisconsin Energy Corp. 672 21 Ameren Corp. 683 20 Constellation Energy Group Inc. 535 20 * NRG Energy Inc. 739 18 Northeast Utilities 503 18 NiSource Inc. 789 16 * Calpine Corp. 1,010 16 American Water Works Co. Inc. 506 15 National Fuel Gas Co. 210 15 OGE Energy Corp. 282 14 NSTAR 308 14 Pinnacle West Capital Corp. 313 14 CMS Energy Corp. 707 14 SCANA Corp. 327 13 Alliant Energy Corp. 320 13 Pepco Holdings Inc. 657 13 MDU Resources Group Inc. 553 13 Energen Corp. 207 13 TECO Energy Inc. 630 12 Integrys Energy Group Inc. 227 12 NV Energy Inc. 692 11 DPL Inc. 351 11 UGI Corp. 322 11 ITC Holdings Corp. 146 11 Westar Energy Inc. 353 10 AGL Resources Inc. 230 9 Aqua America Inc. 404 9 Atmos Energy Corp. 274 9 * GenOn Energy Inc. 2,255 9 Questar Corp. 516 9 Great Plains Energy Inc. 400 8 Nicor Inc. 134 7 Hawaiian Electric Industries Inc. 274 7 Vectren Corp. 239 7 Piedmont Natural Gas Co. Inc. 211 7 Cleco Corp. 180 6 WGL Holdings Inc. 151 6 Portland General Electric Co. 222 6 New Jersey Resources Corp. 123 6 IDACORP Inc. 143 6 Southwest Gas Corp. 134 5 UIL Holdings Corp. 150 5 South Jersey Industries Inc. 88 5 PNM Resources Inc. 255 4 Unisource Energy Corp. 108 4 * El Paso Electric Co. 130 4 Avista Corp. 162 4 Allete Inc. 93 4 Black Hills Corp. 116 4 Northwest Natural Gas Co. 79 4 MGE Energy Inc. 68 3 CH Energy Group Inc. 47 3 Laclede Group Inc. 66 3 Otter Tail Corp. 107 2 California Water Service Group 61 2 Empire District Electric Co. 118 2 American States Water Co. 56 2 * Dynegy Inc. Class A 302 2 Central Vermont Public Service Corp. 44 2 Ormat Technologies Inc. 58 1 Chesapeake Utilities Corp. 29 1 Unitil Corp. 39 1 Middlesex Water Co. 53 1 SJW Corp. 41 1 York Water Co. 37 1 Connecticut Water Service Inc. 25 1 Artesian Resources Corp. Class A 12  Consolidated Water Co. Ltd. 24  * Cadiz Inc. 20  * American DG Energy Inc. 32  Total Common Stocks (Cost $42,004) Temporary Cash Investment (0.3%) 1 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 2,3 Freddie Mac Discount Notes (Cost $150) 0.075% 8/29/11 150 150 Total Investments (100.0%) (Cost $42,154) Other Assets and Liabilities-Net (0.0%) 7 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Russell 3000 Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2011 2 134 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 43,951   Temporary Cash Investments  150  Futures ContractsAssets 1 1   Total 43,952 150  1 Represents variation margin on the last day of the reporting period. D. At May 31, 2011, the cost of investment securities for tax purposes was $42,154,000. Net unrealized appreciation of investment securities for tax purposes was $1,947,000, consisting of unrealized gains of $2,813,000 on securities that had risen in value since their purchase and $866,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDSCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDSCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2011 VANGUARD SCOTTSDALE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 25, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
